Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 1 of 246 PageID #: 3976




                   EXHIBIT H
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 2 of 246 PageID #: 3977




                                            November 29, 21J18



      THIS IS TO CERTrFV THAT ANNEXED IS A TRUE COPY FROM THE
      RECORDS OF THIS OFFICE OF THE FfLE WRAPPER AND CONTENTS
      OF:



           APPLICATION NUMBER: 131115,916
           FILING DATE: May 25, 20Ll
           PATENT NUMBER: 8101427
           ISSUE DATE: January 24, 2012




                                                     l!'ml{)l'" SccJmhti'V
                                                     1:01' lutcitoeh!lll ~1 .....,,.,,,1,,
                                                    and Dlrcl"lor of tile        StHtt'!i
                                                    l)lltcnt ~nd ·n·ade.nunk Ofl!cc




                                                                                             QUESTMS-00002353
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 3 of 246 PageID #: 3978

                                                                              Atty. Dkt. No. 034827-3606


                      IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
       Applicant:          Clarke, et al.

       Title:              METHODS FOR DETECTING
                           VITAMIN D METABOLITES
                           BY MASS SPECTROMETRY

       Prior Appl. No.:    11/101,166; 11/386,215

       Prior Appl.
       Filing Date:        4/6/2005; 3/21/2006

       Examiner:           Unknown

       Art Unit:           Unknown

                                     CONTINUING PATENT APPLICATION
                                          TRANSMITTAL LETTER

       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450

       Sir:

                Transmitted herewith for filing under 37 C.F.R. § 1.53(b) is a:

                [ X ] Continuation    [ ] Division   [ ] Continuation-In-Part (CIP)

       of the above-identified copending prior application in which no patenting, abandonment, or
       tetmination of proceedings has occurred. Priority to the above-identified prior application is
       hereby claimed under 35 U.S.C. § 120 for this continuing application. The entire disclosure of
       the above-identified prior application is considered as being part of the disclosure of the
       accompanying continuing application and is hereby incorporated by reference therein.

                [ ]     Applicant claims small entity status under 37 CFR 1.27.




                                                         -1-
DLMR_896058.1



                                                                                                        QUESTMS-00002354
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 4 of 246 PageID #: 3979

                                                                            Atty. Dkt. No. 034827-3606


       Enclosed are:

                [X]    Description, Claim(s), and Abstract (34 pages).

                lX]    Formal drawings (4 sheets, Figures 1-4).

                [X]    Declaration and Power of Attorney from parent Application No. 11/386,215 (4
                       pages).

                [ ]    Assignment of the invention to Quest Diagnostics Investments Incorporated.

                [ ]    Assignment Recordation Cover Sheet.

                [ ]    Request for application not to be published with certification under 35 USC
                       l22(b )(2)(B)(i).

                [ ]    Information Disclosure Statement.

                [ J    Form PT0-1449 with copies of_ listed reference(s).

                [ ]    Preliminary Amendment (___)

                [X]    Application Data Sheet (37 CFR 1.76) (4 pages)


       The adjustment to the number of sheets for EFS-Web filing follows:

       Number of                 EFS-Web             Number of Sheets for EFS-Web
       Sheets                    Adjustment
       38               X            75%             29

       The filing fee is calculated below:

                       Number          Included      Extra                   Rate                     Fee
                       Filed              in                                                         Totals
                                       Basic Fee
       Basic Filing                                                      $330.00               $330.00
       Fee
       Search Fee                                                        $540.00               $540.00
       Examination                                                       $220.00               $220.00
       Fee
       Size Fee             29            100        0         X         $270.00
       Total                23            20         3         X          $52.00               $156.00
       Claims:
       Independents         2                 3      0         X         $220.00                 $0.00


                                                         -2-
DLMR_896058.1



                                                                                                        QUESTMS-00002355
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 5 of 246 PageID #: 3980

                                                                                Atty. Dkt. No. 034827-3606




       If any Multiple Dependent Claim(s) present:               +          $390.00
       Surcharge under 37 CFR 1.16(e) for late filing of         +          $130.00                   $0.00
       Executed Declaration or late payment of filing fee
                                                                    SUBTOTAL:                       1246.00
                [ ]               Small Entity Fees Apply (subtract Y2 of above):                           ()

                              Basic Filing Fee Reduction for Filing via EFS-Web
                                                           TOTAL FILING FEE:
       Assignment Recordation Fee:                           +             $40.00        =   ~---~...:._   ___
       Processing Fee under 3 7 CFR 1.17(i) for Late Filing +            $130.00
       of English Translation of Application:
       TOTAL FEE                                                                                    1246.00

                 The above-identified fees of$1246.00 are being paid by credit card via EFS-Web.

                 The Commissioner is hereby authorized to charge any additional fees which may be
       required regarding this application under 3 7 C.F .R. §§ 1.16-1.17, or credit any overpayment, to
       Deposit Account No. 19-07 41. Should no proper payment be enclosed herewith, as by the credit
       card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
       incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
       Deposit Account No. 19-0741.

                 Please direct all correspondence to the undersigned attorney or agent at the address
       indicated below.

                                                               Respectfully submitted,




       FOLEY & LARDNER LLP                                     Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                  Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6722                              Attorneys for Applicant
       Facsimile:  (858) 792-6773




                                                         -3-
DLMR_896058.1



                                                                                                            QUESTMS-00002356
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 6 of 246 PageID #: 3981



       Application Data Sheet


       Application Information


       Application Type::                          Regular
       Subject Matter::                            Utility
       Suggested classification::
       Suggested Group Art Unit::
       CD-ROM or CD-R?::                           None
       Computer Readable Form (CRF)?::             No
       Title::                                     METHODS FOR DETECTING VITAMIN D
                                                   METABOLITES BY MASS
                                                   SPECTROMETRY
       Attorney Docket Number::                    034827-3606
       Request for Early Publication?::            No
       Request for Non-Publication?::              No
       Suggested Drawing Figure::                  1
       Total Drawing Sheets::                      4
       Small Entity?::                             No
       Petition included?::                        No
       Secrecy Order in Parent Appl.?::            No




       Applicant Information




       Applicant Authority Type::         Inventor
       Primary Citizenship Country::      UK
       Status::                           Full Capacity
       Given Name::                       Nigel
       Family Name::                      Clarke


                                               Page# 1                   Initial 05/25/11
DLMR_896059.1


                                                                                      QUESTMS-00002357
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 7 of 246 PageID #: 3982



       City of Residence::             Oceanside
       State or Province of            CA
       Residence::
       Country of Residence::          US
       Street of mailing address::     1689 Avenida Guillermo
       City of mailing address::       Oceanside
       State or Province of mailing    CA
       address::
       Postal or Zip Code of mailing   92056
       address::


       Applicant Authority Type::      Inventor
       Primary Citizenship Country::   us
       Status::                        Full Capacity
       Given Name::                    Brett
       Family Name::                   Holmquist
       City of Residence::             Mission Viejo
       State or Province of            CA
       Residence::
       Country of Residence::          us
       Street of mailing address::     21858 Bahamas
       City of mailing address::       Mission Viejo
       State or Province of mailing    CA
       address::
       Postal or Zip Code of mailing   92692
       address::


       Applicant Authority Type::      Inventor
       Primary Citizenship Country::   KR
       Status::                        Full Capacity
       Given Name::                    Kwang-Ja


                                               Page# 2                  Initial 05/25/11
DLMR_896059.1


                                                                                     QUESTMS-00002358
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 8 of 246 PageID #: 3983



       Family Name::                   Lee
       City of Residence::             Irvine
       State or Province of            CA
       Residence::
       Country of Residence::          US
       Street of mailing address::     10 Apple Way


       City of mailing address::       Irvine
       State or Province of mailing    CA
       address::
       Postal or Zip Code of mailing   92602
       address::


       Applicant Authority Type::      Inventor
       Primary Citizenship Country::   US
       Status::                        Full Capacity
       Given Name::                    Richard E.
       Family Name::                   Reitz
       City of Residence::             San Clemente
       State or Province of            CA
       Residence::
       Country of Residence::          US
       Street of mailing address::     3710 Calle Fino Clarete
       City of mailing address::       San Clemente
       State or Province of mailing    CA
       address::
       Postal or Zip Code of mailing   92673
       address::




       Correspondence Information


                                             Page# 3                    Initial 05/25/11
DLMR_896059.1


                                                                                     QUESTMS-00002359
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 9 of 246 PageID #: 3984



       Correspondence Customer Number::                   30542
       E-Mail address::                                   PTOMaiiSanDiegoNorth@foley.com


       Representative Information




      ._R
        __                      C_u_s-to-m--er----~~-3-0-5-42----------------~---------------·J
          e_p-re_s_e_n_ta--t-iv_e__
        Number::                                 .


       Domestic Priority Information


       Application::                  Continuity Type::     Parent               Parent Filing
                                                            Application::        Date::
       This Application               Claims priority       11/386,215           3/21/2006
                                      under 35 USC
                                      § 120 to
       This Application               Claims priority       11/101,166           4/6/2005
                                      under 35 USC
                                      § 120 to


        Foreign Priority Information


       Country::                       Application           Filing Date::        Priority Claimed::
                                       number::




       Assignee Information


        Assignee Name::                                   Quest Diagnostics Investments Incorporated




                                                        Page# 4                        Initial 05/25/11
DLMR_896059.1


                                                                                                    QUESTMS-00002360
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 10 of 246 PageID #: 3985



                                                                           Atty. Dkt. No. 034827-3603



                      DECLARATION AND POWER OF ATTORl~EY

        As a below named inventor, I HEREBY DECLARE:

        THAT my residence, post office address, and citizenship are as stated below next to my
name;

       THAT I believe I am the original, first, and sole inventor (if only one inventor is named
below) or an original, first, and joint inventor (if plural inventors are named below or in an
attached Declaration) of the subject matter which is claimed and for which a patent is sought on
the invention entitled

           METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                             SPECTROMETRY

                              (Attorney Docket No. 034827-3603)

the specification of which (check one)

                       is attached hereto.

                       was tiled on 3/2112006 as United States Application Number or
                       PCT International Application Number 1113 86.215 and was
                       amended on _ _ (if applicable).

        THAT I do not know and do not believe that the same invention was ever known or used
by others in the United States of America, or was patented or described in any printed publication
in any country, before I (we) invented it;

        THAT I do not know and do not believe that the same invention was patented or
described in any printed publication in any country, or in public use or on sale in the United
States of America, for more than one year prior to the filing date of this United States
application;

        THAT I do not know and do not believe that the same invention was first patented or
made the subject of an inventor's certificate that issued in any country foreign to the United
States of America before the filing date ofthis United States application ifthe foreign application
was tiled by me (us), or by my (our) legal representatives or assigns, more than twelve months
(six months for design patents) prior to the filing date of this United States application;

       THAT I have reviewed and understand the contents of the above-identified specification,
including the claim(s), as amended by any amendment specifically referred to above;




                                             Page I of 4



                                                                                                   QUESTMS-00002361
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 11 of 246 PageID #: 3986



                                                                            Atty. Dkt. No. 034827-3603



        THAT I believe that the above-identified specification contains a written description of
the invention, and of the manner and process of making and using it, in such full, clear, concise,
and exact terms as to enable any person skilled in the art to which it pertains, or with which it is
most nearly cotmected, to make and use the invention, and sets forth the best mode contemplated
by me of carrying out the invention; and

       THAT I acknowledge the duty to disclose to the U.S. Patent and Trademark Office all
information known to me to be material to patentability as defined in Title 37, Code of Federal
Regulations, §1.56.

       I HEREBY CLAIM foreign priority benefits under Title 35, United States Code §119(a)-
(d) or§ 365(b) of any foreign application(s) for patent or inventor's certificate, or §365(a) of any
PCT international application which designated at least one country other than the United States
of America, listed below and have also identified below any foreign application for patent or
inventor's certificate or of any PCT international application having a filing date before that of
the application on which priority is claimed.

      Prior Foreign                                                                    Certified
                                                                           Priority
       Application                                                                       Copy
                                 Country          Foreign Filing Date     Claimed?
         Number                                                                        Attached?
                                                                                                    I




        I HEREBY CLAIM the benefit under Title 35, United States Code § 119( e) of any United
States provisional application(s) listed below.

                U.S. Provisional Application Number               Filing Date




        I HEREBY CLAIM the benefit under Title 35, United States Code, §120 of any United
States application(s), or§ 365(c) of any PCT international application designating the United
States of America, listed below and, insofar as the subject matter of each of the claims of this
application is not disclosed in the prior United States or PCT International application in the
manner provided by the first paragraph of Title 35, United States Code,§ 112, I acknowledge the
duty to disclose information which is material to patentability as defined in Title 37, Code of




                                              Page 2 of4



                                                                                                   QUESTMS-00002362
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 12 of 246 PageID #: 3987


                                                                            Atty. Dkt. No. 034827-3603



Federal Regulations, § 1.56 which became available between the filing date of the prior
application and the national or PCT international filing date of this application.

       U.S. Parent              PCT Parent                     Parent               Parent
    Application Number       Application Number             Filing Date         Patent Number
         11/101,166                                          4/6/2005




       I HEREBY APPOINT the registered attorneys and agents at Customer Number

                                                    30542
        to have full power to prosecute this application and any continuations, divisions, reissues,
and reexaminations thereof, to receive the patent, and to transact all business in the United States
Patent and Trademark Office connected therewith.


I request that all correspondence be directed to:

                                       Barry S. Wilson
                                       FOLEY & LARDNER LLP
                                       Customer Number: 30542

                                       Telephone:     (858) 847-6722
                                       Facsimile:     (858) 792-6773

       I UNDERSTAND AND AGREE THAT the foregoing attorneys and agents appointed by
me to prosecute this application do not personally represent me or my legal interests, but instead
represent the interests ofthe legal owner(s) ofthe invention described in this application.

        I FURTHER DECLARE THAT all statements made herein of my own knowledge are
true, and that all statements made on information and belief are believed to be true; and further
that these statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 ofTitle 18 ofthe
United States Code, and that such willful false statements may jeopardize the validity of the
application or any patent issuing thereon.




                                              Page 3 of4



                                                                                                   QUESTMS-00002363
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 13 of 246 PageID #: 3988


                                                              Atty. Dkt. No. 034827-3603



 N arne of tlrst inventor    Nigel Clarke
 Residence                   Oceanside, California
 Citizenship                 UK

 Post Office Address         862   Maste~~~:i~~
                             Oceansidekn057
 Inventor's signature
 Date


 Name of second inventor     Brett Holmquist
 Residence                   Mission Viejo, California
 Citizenship                 us
 Post Oftice Address

 Inventor's signature
 Date


 Name ofthird inventor       Gloria Kwangja Lee
 Residence                   Irvine, California
 Citizenship                 us
                             10 Apple Valley
 Post Office Address
                                   California 92602
 Inventor's signature
 Date


 Name of fourth inventor     Richard E. Reitz
 Residence                   San Clemente, California
 Citizenship                 us
                             3 710 Calle Fino Clarete
 Post Of1ice Address
                            ~Clemente,      California n673
 Inventor's signature
 Date




                                     Page 4 of4




                                                                                    QUESTMS-00002364
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 14 of 246 PageID #: 3989

                                                                                             034827-3606


                METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                                              SPECTROMETRY




                    CROSS REFERENCE TO RELATED PATENT APPLICATIONS

       [0001) This application claims priority under 35 U.S.C. § 120 to U.S. Application Serial No.
       11/101,166 (now U.S. Pat. No. 7,745,226), filed April6, 2005, and to U.S. Application Serial
       No. 11/386,215, filed March 21, 2006, incorporated herein by reference in their entirety.



                                        FIELD OF THE INVENTION



       [00021 The invention relates to the detection of vitamin 0 metabolites. In a particular aspect,
       the invention relates to methods for detecting vitamin 0 metabolites by mass spectrometry.



                                   BACKGROUND OF THE INVENTION


        10003) Vitamin 0 is an essential nutrient with important physiological roles in the positive
       regulation of calcium (Ca2+) homeostasis. Vitamin 0 can be made de novo in the skin by
       exposure to sunlight or it can be absorbed from the diet. There are two fonns of vitamin 0;
       vitamin 0 2 (ergocalciferol) and vitamin 0 3 (cholecalciferol). Vitamin 0 3 is the form synthesized
       de novo by animals. It is also a common supplement added to milk products and certain food
       products produced in the United States. Both dietary and intrinsically synthesized vitamin 0 3
       must undergo metabolic activation to generate bioactive metabolites. In humans, the initial step
       of vitamin 03 activation occurs primarily in the liver and involves hydroxylation to form the
       intermediate metabolite 25-hydroxyvitamin 0 3 (25-hydroxycholecalciferol; calcifediol;
       250HD3 ). Calcifediol is the major form of vitamin 0 3 in the circulation. Circulating 250H03 is
       then converted by the kidney to 1,25-dihydroxyvitamin 0 3 (calcitriol; 1,25(0H)2 D:,), which is
       generally believed to be the metabolite of vitamin 0 3 with the highest biological activity.



                                                         1
DLMR_895309.1


                                                                                                       QUESTMS-00002365
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 15 of 246 PageID #: 3990

                                                                                              034827-3606


       100041 Vitamin 0 2 is derived from fungal and plant sources. Many over-the-counter dietary
       supplements contain ergocalciferol (vitamin 0 2) rather than cholecalciferol (vitamin 0 3 ).
       Drisdol, the only high-potency prescription form of vitamin D available in the United States, is
       formulated with ergocalciferol Vitamin 0 2 undergoes a similar pathway of metabolic activation
       in humans as vitamin 03, forming the metabolites 25-hydroxyvitamin D2 (250HD 2) and I ,25-
       dihydroxyvitamin 0 3 (1 ,25(0H) 2 D2). Vitamin D2 and vitamin 03 have long been assumed to be
       biologically equivalent in humans, however recent reports suggest that there may be differences
       in the bioactivity and bioavailability of these two fonns of vitamin D (Armas et. al., (2004) J.
       Clin. Endocrinol. Metab. 89:5387-5391 ).

       100051 Measurement of vitamin D, the inactive vitamin D precursor, is rare in clinical settings
       and has little diagnostic value. Rather, serum levels of 25-hydroxyvitamin 03 and 25-
       hydroxyvitamin 0 2 (total25-hydroxyvitamin D; "250HD") are a useful index ofvitamin D
       nutritional status and the efficacy of certain vitamin D analogs. Therefore, the measurement of
       250HD is commonly used in the diagnosis and management of disorders of calcium metabolism.
       In this respect, low levels of250HD are indicative of vitamin D deficiency associated with
       diseases such as hypocalcemia, hypophosphatemia, secondary hyperparathyroidism, elevated
       alkaline phosphatase, osteomalacia in adults and rickets in children. In patients suspected of
       vitamin D intoxication, elevated levels of 250HD distinguishes this disorder from other
       disorders that cause hypercalcemia.

       100061 Meaqurement of l ,25(0H) 2D is also used in clinical settings, however, this metabolite
       has a more limited diagnostic usefulness than 250HD. Factors that contribute to limitations of
       the diagnostic values of 1,25(0H)2 D as an index of vitamin D status include the precision of the
       endogenous regulation of renal production of the metabolite and its shmi half-life in circulation.
       However, certain disease states such as kidney failure can be diagnosed by reduced levels of
       circulating 1,25(0H) 2 D and elevated levels of 1,25(0H) 2 D may be indicative of excess
       parathyroid hormone or may be indicative of certain diseases such as sarcoidosis or certain types
       of lymphoma.

        10007] Detection of vitamin D metabolites has been accomplished by radioimmunoassay with
       antibodies co-specific for 25-hydroxyvitamin 0 3 and 25-hydroxyvitamin 0 2 . Because the
       current immunologically-based assays do not separately resolve 25-hydroxyvitamin 0 3 and 25-


                                                         2
DLMR_895309.1


                                                                                                          QUESTMS-00002366
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 16 of 246 PageID #: 3991

                                                                                              034827-3606


       hydroxyvitamin 0 2 , the source of a deficiency in vitamin D nutrition cannot be deterrnined
       without resorting to other tests. More recently, reports have been published that disclose
       methods for detecting specific vitamin D metabolites using mass spectrometry. For example
       Yeung B, et al., .T Chromatogr. 1993, 645(1):115-23; Higashi T, et al., Steroids. 2000,
       65(5):281-94; Higashi T, et al., Bioi Pharm Bull. 2001, 24(7):738-43; and Higashi T, et al., J
       Pharm Biomed Anal. 2002, 29(5):947-55 disclose methods for detecting various vitamin D
       metabolites using liquid chromatography and mass spectrometry. These methods require that the
       metabolites be derivatized prior to detection by mass-spectrometry. Methods to detect
       underivatized 1,25(0H) 2 D3 by liquid chromatography I mass-spectrometry are disclosed in
       Kissmeyer and Sonne, J Chromatogr A. 2001, 935(1-2):93-103.



                                     SUMMARY OF THE INVENTION


       [0008] The present invention provides methods for detecting the presence or amount of a
       vitamin D metabolite in a sample by mass spectrometry, including tandem mass spectrometry.
       Preferably, the methods of the invention do not include derivatizing the vitamin D metabolites
       prior to the mass spectrometry analysis.

       [0009] In one aspect, the invention provides a method for determining the presence or amount
       of a vitamin D metabolite in a sample: The method may include: (a) ionizing the vitamin D
       metabolite, if present in the sample; and (b) detecting the presence or amount of the ion by ma<;s
       spectrometry and relating presence or amount of the detected ion to the presence or amount of
       the vitamin D metabolite in the sample. In some preferred embodiments, the ionization step (a)
       may include (i) ionizing the vitamin D metabolite, if present in the sample, to produce an ion of
       the vitamin D metabolite; ( ii) isolating the ion of step (i) by mass spectrometry to provide a
       precursor ion; and (iii) effecting a collision between the precursor ion and an inert collision gas
       to produce at least one fragment ion detectable in a mass spectrometer. Preferably, at least one
       of the fragment ions is specific for the vitamin D metabolite of interest. In certain embodiments
       of the invention, the fragment ions to be detected include at least one fragment ion other than that
       which results solely by a dehydration or deamination of the precursor ion. In some particularly
       preferred embodiments, the precursor ion is a protonated and dehydrated ion of the vitamin D
       metabolite. In certain embodiments the vitamin D metabolite is one or more vitamin D
                                                         3
DLMR_895309.1


                                                                                                         QUESTMS-00002367
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 17 of 246 PageID #: 3992

                                                                                             034827-3606


       metabolites selected from the group consisting of25-hydroxyvitamin 0 3 ; 25-hydroxyvitamin 02;
       1,25-dihydroxyvitamin 0 2 ; and 1,25-dihydroxyvitamin 03.

       (0010( In a related aspect, the invention provides a method for detennining the presence or
       amount of a vitamin 0 metabolite in a sample by tandem mass spectrometry. The method may
       involve (a) generating a protonated and dehydrated precursor ion of the vitamin D metabolite if
       present in the sample; (b) generating one or more fragment ions of the precursor ion; and (c)
       detecting the presence or amount of one or more of the ions generated in step (a) or (b) or both
       and relating the detected ions to the presence or amount of the vitamin 0 metabolite in the
       sample. In cettain embodiments, the method is used to detect the presence or amount of two or
       more vitamin 0 metabolites in a single assay. Preferably, the method does not involve
       derivatizing the samples or the vitamin 0 metabolites prior to analysis by mass spectrometry. In
       certain embodiments the vitamin 0 metabolite is one or more vitamin 0 metabolites selected
       from the group consisting of 25-hydroxyvitamin 0 3 ; 25-hydroxyvitamin 0 2 ; 1,25-
       dihydroxyvitamin 0 2 ; and 1,25-dihydroxyvitamin 0 3 .

       (0011] In another aspect the invention provides a method for determining the presence or
       amount of two or more vitamin 0 metabolites in a sample in a single assay. The method
       includes ionizing the vitamin 0 metabolites, if present in the sample, to generate ions specific for
       each of the vitamin 0 metabolites of interest, detecting the presence or amount of the ions by
       mass spectrometry, and relating the presence or amount of the ions to the presence or amount of
       the vitamin 0 metabolites in the sample. In certain embodiments the mass spectrometry analysis
       of the method is tandem mass spectrometry.

        (0012] As used herein, the tenn "vitamin 0 metabolite" refers to any chemical species that may
       be found in the circulation of an animal which is formed by a biosynthetic or metabolic pathway
       for vitamin Dora synthetic vitamin 0 analog. Vitamin 0 metabolites include forms of vitamin
       0 that are generated by a biological organism, such as an animal, or that are generated by
       biotransformation of a naturally occuning form of vitamin 0 or a synthetic vitamin 0 analog. In
       certain prefened embodiments, a vitamin 0 metabolite is formed by the biotransformation of
       vitamin 0 2 or vitamin 0 3 . In particularly prefened embodiments, the vitamin D metabolite is
       one or more compounds selected from the group consisting of25-hydroxyvitamin 0 3 , 25-
       hydroxyvitarnin D2, 1,25-dihydroxyvitamin 0 3 and I ,25-dihydroxyvitamin 0 2 .


                                                        4
DLMR_895309.1


                                                                                                        QUESTMS-00002368
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 18 of 246 PageID #: 3993

                                                                                               034827-3606


       (0013[ As used herein, the tenn "purification" refers to a procedure that enriches the amount of
       one or more analytes of interest relative to one or more other components of the sample.
       Purification, as used herein does not require the isolation of an analyte from all others. In
       prefen-ed embodiments, a purification step or procedure can be used to remove one or more
       interfering substances, e.g., one or more substances that would interfere with the operation ofthe
       instruments used in the methods or substances that may interfere with the detection of an analyte
       ion by mass spectrometry.

       (00141 As used herein, "biological sample" refers to any sample from a biological source. As
       used herein, "body fluid" means any fluid that can be isolated from the body of an individual.
       For example, "body fluid" may include blood, plasma, serum, bile, saliva, urine, tears,
       perspiration, and the like.

       [0015] As used herein, "derivatizing" means reacting two molecules to form a new molecule.
       Derivatizing agents may include isothiocyanate groups, dinitro-fluorophenyl groups,
       nitrophenoxycarbonyl groups, and/or phthalaldehyde groups.

       [00161 As used herein, "chromatography" refers to a process in which a chemical mixture
       carried by a liquid or gas is separated into components as a result of differential distribution of
       the chemical entities as they flow around or over a stationary liquid or solid phase.

       [0017) As used herein, "liquid chromatography" (LC) means a process of selective retardation
       of one or more components of a fluid solution as the fluid uniformly percolates through a column
       of a finely divided substance, or through capillary passageways. The retardation results from the
       distribution of the components of the mixture between one or more stationary phases and the
       bulk fluid, (i.e., mobile phase), as this fluid moves relative to the stationary phase(s). "Liquid
       chromatography" includes reverse phase liquid chromatography (RPLC), high performance
       liquid chromatography (HPLC) and high turbulence liquid chromatography (HTLC).

        100181 As used herein, the term "HPLC" or ''high performance liquid chromatography" refers
       to liquid chromatography in which the degree of separation is increased by forcing the mobile
       phase under pressure through a stationary phase, typically a densely packed column.

        (00191 As used herein, the tenn "gas chromatography" refers to chromatography in which the
       sample mixture is vaporized and injected into a stream of can-ier gas (as nitrogen or helium)


                                                         5
DLMR_895309.1


                                                                                                            QUESTMS-00002369
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 19 of 246 PageID #: 3994

                                                                                             034827-3606


       moving through a column containing a stationary phase composed of a liquid or a particulate
       solid and is separated into its component compounds according to the affinity ofthe compounds
       for the stationary phase

       100201 As used herein, "mass spectrometry" (MS) refers to an analytical technique to identify
       compounds by their mass. MS technology generally includes (1) ionizing the compounds to
       form charged compounds; and (2) detecting the molecular weight of the charged compound and
       calculating a mass-to-charge ratio (rnlz). The compound may be ionized and detected by any
       suitable means. A "mass spectrometer" generally includes an ionizer and an ion detector. See,
       e.g., U.S. Patent Nos. 6,204,500, entitled "Mass Spectrometry From Surfaces;" 6,107,623,
       entitled "Methods and Apparatus for Tandem Mass Spectrometry;" 6,268,144, entitled "DNA
       Diagnostics Based On Mass Spectrometry;" 6, 124,137, entitled "Surface-Enhanced Photo labile
       Attaclunent And Release For Desorption And Detection Of Analytes;" Wright eta!., Prostate
       Cancer and Prostatic Diseases 2:264-76 (1999); and Merchant and Weinberger, Electrophoresis
       21:1164-67 (2000).

       [0021] The tenn "electron ionization" as used herein refers to methods in which an analyte of
       interest in a gaseous or vapor phase interacts with a flow of electrons. Impact of the electrons
       with the analyte produces analyte ions, which may then be subjected to a mass spectrometry
       technique.

       [0022] The term "chemical ionization" as used herein refers to methods in which a reagent gas
       (e.g. ammonia) is subjected to electron impact, and analyte ions are formed by the interaction of
       reagent gas ions and analyte molecules.

       [0023] The term "fast atom bombardment" as used herein refers to methods in which a beam of
       high energy atoms (often Xe or Ar) impacts a non-volatile sample, desorbing and ionizing
       molecules contained in the sample. Test samples are dissolved in a viscous liquid matrix such as
       glycerol, thioglycerol, m-nitrobenzyl alcohol, 18-crown-6 crown ether, 2-nitrophenyloctyl ether,
       sulfolane, diethanolamine, and triethanolamine.

        [0024] The tenn "field desorption" as used herein refers to methods in which a non-volatile test
       sample is placed on an ionization surface, and an intense electric field is used to generate analyte
       lOllS.




                                                         6
DLMR_895309.1


                                                                                                          QUESTMS-00002370
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 20 of 246 PageID #: 3995

                                                                                            034827-3606


       (0025) The tenn "ionization" as used herein refers to the process of generating an analyte ion
       having a net electrical charge equal to one or more electron units. Negative ions are those having
       a net negative charge of one or more electron units, while positive ions are those having a net
       positive charge of one or more electron units.

       10026) The tenn "operating in negative ion mode" refers to those mass spectrometry methods
       where negative ions are detected. Similarly, "operating in positive ion mode" refers to those
       mass spectrometry methods where positive ions are detected.

       (0027) The term "desorption" as used herein refers to the removal of an analyte from a surface
       and/or the entry of an analyte into a gaseous phase.

       (00281 The term "about" as used herein in reference to quantitative measurements, refers to the
       indicated value plus or minus 10%.



                               BRIEF DESCRIPTION OF THE DRAWINGS
       [0029] Figure 1 shows the linearity of the quantification of250HD2 in serially diluted stock
       samples using an LC-MS/MS assay. Details are described in Example 4.

       (0030) Figure 2 shows the linearity of the quantification of250HD3 in serially diluted stock
       samples using an LC-MS/MS assay. Details are described in Example 4.

        [0031) Figure 3 shows the linearity of the quantification by LC-MS/MS of serially diluted
       san1ples containing 250HD2 and 250HD3 to fmal concentrations of512 ng/mL. Details are
       described in Example 4.

        (0032] Figure 4 shows the correlation between detection oftotal25-hydroxyvitamin Dusing an
       LC-MS/MS assay and a commercially available radioimmunoassay kit. Details are described in
       Example 6.



                            DETAILED DESCRIPTION OF THE INVENTION



        [0033] Disclosed are methods for detecting the presence or amount of one or more vitamin D
       metabolites in a sample. In certain aspects the method involves ionizing the vitamin D


                                                        7
DLMR_895309.1


                                                                                                         QUESTMS-00002371
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 21 of 246 PageID #: 3996

                                                                                             034827-3606


       metabolite(s), detecting the ion(s) by mass spectrometry, and relating the presence or amount of
       the ion(s) to the presence or amount of the vitamin 0 metabolite(s) in the sample. The method
       may include (a) purifying a vitamin 0 metabolite, if present in the sample, (b) ionizing the
       purified vitamin 0 metabolite and (c) detecting the presence or amount of the ion, wherein the
       presence or amount of the ion is related to the presence or amount of the vitamin D metabolite in
       the sample. In preferred embodiments, the ionizing step (b) may include (i) ionizing a vitamin 0
       metabolite, if present in the sample, to produce an ion; (ii) isolating the vitamin D metabolite ion
       by mass spectrometry to provide a precursor ion; and (iii) effecting a collision between the
       isolated precursor ion and an inert collision gas to produce at least one fragment ion detectable in
       a mass spectrometer. In certain prefened embodiments the precursor ion is a protonated and
       dehydrated ion of the vitamin 0 metabolite.

       10034] In a related aspect, the invention provides a method for determining the presence or
       amount of a vitamin 0 metabolite in a test sample by tandem mass spectrometry. The method
       may involve (a) generating a protonated and dehydrated precursor ion of the vitamin 0
       metabolite; (b) generating one or more fragment ions of the precursor ion; and (c) detecting the
       presence or amount of one or more of the ions generated in step (a) or (b) or both and relating the
       detected ions to the presence or amount of said vitamin 0 metabolite in the sample.

       10035] In cettain preferred embodiments of the invention, at least one fragment ion is detected,
       wherein the presence or amount of the precursor and/or at least one fragment ion is related to the
       presence or amount of the vitamin 0 metabolite in the sample. Preferably at least one fi"agment
       ion is specific for the vitamin 0 metabolite of interest. In some embodiments, the methods of the
       invention can be used to detect and quantify two or more vitamin 0 metabolites in a single assay.
       In cettain embodiments, the vitamin 0 metabolite is one or more vitamin 0 metabolites selected
       from the group consisting of 25-hydroxyvitamin 0 3 ; 25-hydroxyvitamin 0 2 ; 1,25-
       dihydroxyvitamin 02; and 1,25- dihydroxyvitamin 0 3 .

        [0036] Suitable samples include any sample that might contain the analyte of interest and/or
       one or more metabolites or precursors thereof. For example, samples obtained during the
       manufacture of an analyte can be analyzed to detennine the composition and yield of the
       manufacturing process. In certain embodiments, a sample is a biological sample; that is, a
       sample obtained from any biological source, such as an animal, a cell culture, an organ culture,


                                                         8
DLMR_895309.1


                                                                                                       QUESTMS-00002372
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 22 of 246 PageID #: 3997

                                                                                              034827-3606


       etc. Part.icularly prefened are samples obtained from a human, such as a blood, plasma, serum,
       hair, muscle, urine, saliva, tear, cerebrospinal fluid, or other tissue sample. Such samples may be
       obtained, for example, from a patient seeking diagnosis, prognosis, or treatment of a disease or
       condition. The vitamin D metabolites may be derivatized prior to mass spectrometry, however,
       in certain preferred embodiments, sample preparation excludes the use of derivitization.

       [0037]   Samples may be processed or purified to obtain preparations that are suitable for
       analysis by mass spectrometry. Such purification will usually include chromatography, such as
       liquid chromatography, and may also often involve an additional purification procedure that is
       performed prior to chromatography. Various procedures may be used for this purpose depending
       on the type of sample or the type of chromatography. Examples include filtration, extraction,
       precipitation, centrifugation, dilution, combinations thereof and the like. Protein precipitation is
       one prefened method of preparing a liquid biological sample, such as serum or plasma, for
       chromatography. Such protein purification methods are well known in the art, for example,
       Polson et al., Journal of Chromatography B 785:263-275 (2003), describes protein precipitation
       methods suitable for use in the methods of the invention. Protein precipitation may be used to
       remove most of the protein from the sample leaving vitamin D metabolites soluble in the
       supernatant. The samples can be centrifuged to separate the liquid supernatant from the
       precipitated proteins. The resultant supernatant can then be applied to liquid chromatography
       and subsequent mass spectrometry analysis. In one embodiment of the invention, the protein
       precipitation involves adding one volume of the liquid sample (e.g. plasma) to about four
       volumes of methanol. In certain embodiments, the use of protein precipitation obviates the need
       for high turbulence liquid chromatography ("HTLC") or on-line extraction prior to HPLC and
       mass spectrometry. Accordingly in such embodiments, the method involves (1) perfmming a
       protein precipitation of the sample of interest; and (2) loading the supernatant directly onto the
       HPLC-mass spectrometer without using on-line extraction or high turbulence liquid
       chromatography ("HTLC").

        [00381 The purification step may include chromatography, preferably liquid chromatography,

       more preferably high performance liquid chromatography (HPLC). In some prefened
       embodiments the chromatography is not gas chromatography. Preferably, the methods of the
       invention are performed without subjecting the samples, or the vitamin D metabolites of interest,
       to gas chromatography prior to mass spectrometric analysis.
                                                         9
DLMR_895309.1


                                                                                                        QUESTMS-00002373
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 23 of 246 PageID #: 3998

                                                                                              034827-3606


       [0039] Various methods have been described involving the use of HPLC for sample clean-up
       prior to mass spectrometry analysis. See, e.g., Taylor et al., Therapeutic Drug Monitoring
       22:608-12 (2000) (manual precipitation ofblood samples, followed by manual Cl8 solid phase
       extraction, injection into an HPLC for chromatography on a Cl8 analytical column, and MS/MS
       analysis); and Salm et al., Clin. Therapeutics 22 Supl. B:B71-B85 (2000) (manual precipitation
       of blood samples, followed by manual C18 solid phase extraction, injection into an HPLC for
       chromatography on a Cl8 analytical column, and MS/MS analysis). One of skill in the art can
       select HPLC instruments and columns that are suitable for use in the invention. The
       chromatographic column typically includes a medium (i.e., a packing material) to facilitate
       separation of chemical moieties (i.e., fractionation). The medium may include minute particles.
       The particles include a bonded surface that interacts with the various chemical moieties to
       facilitate separation of the chemical moieties such as vitamin D metabolites. One suitable
       bonded surface is a hydrophobic bonded surface such as an alkyl bonded surface. Alkyl bonded
       surfaces may include C-4, C-8, or C-18 bonded alkyl groups, preferably C-18 bonded groups.
       The chromatographic column includes an inlet port for receiving a sample and an outlet port for
       discharging an effluent that includes the fractionated sample. In the method, the sample (or pre-
       purified sample) is applied to the column at the inlet port, eluted with a solvent or solvent
       mixture, and discharged at the outlet port. Different solvent modes may be selected for eluting
       the analytes of interest. For example, liquid chromatography may be performed using a gradient
       mode, an isocratic mode, or a polytyptic (i.e. mixed) mode. In preferred embodiments, HPLC is
       performed on a multiplexed analytical HPLC system with a C 18 so lid phase using isocratic
       separation with 100% methanol as the mobile phase.

        [0040] Recently, high turbulence liquid chromatography ("HTLC"), also called high throughput
       liquid chromatography, has been applied for sample preparation prior to analysis by mass
       spectrometry. See, e.g., Zimmer et al., J. Chromatogr. A 854:23-35 (1999); see also, U.S.
       Patents Nos. 5,968,367; 5,919,368; 5,795,469; and 5,772,874. Traditional HPLC analysis relies
       on column packings in which laminar flow of the sample through the column is the basis for
       separation of the analyte of interest from the sample. The skilled artisan will understand that
       separation in such columns is a diffusional process. In contrast, it is believed that turbulent flow,
       such as that provided by HTLC columns and methods, may enhance the rate of mass transfer,
       improving the separation characteristics provided. In some embodiments, high turbulence liquid

                                                        10
DLMR_895309.1


                                                                                                         QUESTMS-00002374
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 24 of 246 PageID #: 3999

                                                                                              034827-3606


       chromatography (HTLC), alone or in combination with one or more purification methods, may
       be used to purify the vitamin 0 metabolite of interest prior to mass spectrometry. In such
       embodiments samples may be extracted using an HTLC extraction cartridge which captures the
       analyte, then eluted and chromatographed on a second HTLC column or onto an analytical
       HPLC column prior to ionization. Because the steps involved in these chromatography
       procedures can be linked in an automated fashion, the requirement for operator involvement
       during the purification of the analyte can be minimized. In certain embodiments of the method,
       samples are subjected to protein precipitation as described above prior to loading on the HTLC
       column; in alternative embodiments, the samples may be loaded directly onto the HTLC without
       being subjected to protein precipitation.

       (0041] Recently, research has shown that epimerization of the hydroxyl group of the A-ring of

       vitamin 0 3 metabolites is an important aspect ofvitamin 0 3 metabolism and bioactivation, and
       that depending on the cell types involved, 3-C epimers ofvitamin 0 3 metabolites (e.g., 3-epi-
       25(0H)D:,; 3-epi-24,25(0H)203 ; and 3-epi-1,25(0H) 2D3) are often major metabolic products.
       See Kamao et al., J. Biol. Chern., 279:15897-15907 (2004). Kamao et al., fmther provides
       methods of separating various vitamin 0 metabolites, including 3-C epimers, using Chiral
       HPLC. Accordingly, the invention also provides methods of detecting the presence, absence
       and/or amount of a specific epimer of one or more vitamin 0 metabolites, preferably vitamin 0 3
       metabolites, in a sample by (1) separating one or more specific vitamin 0 metabolites by chiral
       chromatography, preferably chiral HPLC; and (2) detecting the presence and/or amount of one or
       more vitamin 0 metabolites using mass spectrometry methods as described herein. The chiral
       chromatography procedures described in Kamao et al., are suitable for the methods of the
       invention, however, one of ordinary skill in the art understands that there are numerous other
       chiral chromatography methods that would also be suitable. In preferred embodiments the
       method includes, separating 25(0H)03 fi:om 3-epi-25(0H)03 , if present in a sample, using chiral
       chromatography; and detecting the presence and/or amount of the 25(0H)03 and the 3-epi-
       25(0H)O:J in the sample using mass spectrometry. In related embodiments, the method includes
       separating I a,25(0H)203 from 3-epi-l a,25(0H) 2 0 3 , if present in a sample, using chiral
       chromatography; and detecting the presence and/or amount ofthe la,25(0H) 2 0 3 and the 3-epi-
        1a,25(0H)203 in the sample using mass spectrometiy. In certain embodiments of the invention,
       chiral chromatography is used in conjunction with the HTLC methods described above.

                                                        11
DLMR_895309.1


                                                                                                        QUESTMS-00002375
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 25 of 246 PageID #: 4000

                                                                                             034827-3606


       [0042] Mass spectrometry is performed using a mass spectrometer which includes an ion source
       for ionizing the fractionated sample and creating charged molecules for fmther analysis. For
       example ionization of the sample may be performed by electrospray ionization (ESI),
       atmospheric pressure chemical ionization (APCI), photoinonization, electron ionization, fast
       atom bombardment (FAB)/liquid secondary ionization (LSIMS), matrix assisted laser desorption
       ionization (MALDI), field ionization, field desorption, thermospray/plasmaspray ionization, and
       patiicle beam ionization. The skilled artisan will understand that the choice of ionization method
       can be determined based on the analyte to be measured, type of sample, the type of detector, the
       choice of positive versus negative mode, etc.

       [00431 After the sample has been ionized, the positively charged or negatively charged ions
       thereby created may be analyzed to determine a mass-to-charge ratio (i.e., rnlz). Suitable
       analyzers for determining mass-to-charge ratios include quadropole analyzers, ion traps
       analyzers, and time-of-flight analyzers. The ions may be detected using several detection modes.
       For example, selected ions may be detected (i.e., using a selective ion monitoring mode (SIM)),
       or alternatively, ions may be detected using a scanning mode, e.g., multiple reaction monitoring
       (MRM) or selected reaction monitoring (SRM). Preferably, the mass-to-charge ratio is
       detennined using a quadropole analyzer. For example, in a "quadrupole" or "quadrupole ion
       trap" instrument, ions in an oscillating radio frequency field experience a force proportional to
       the DC potential applied between electrodes, the amplitude of the RF signal, and rnlz. The
       voltage and amplitude can be selected so that only ions having a particular rnlz travel the length
       of the quadrupole, while all other ions are deflected. Thus, quadrupole instruments can act as
       both a "mass filter" and as a "mass detector" for the ions injected into the instrument.

       [0044] One can often enhance the resolution of the MS technique by employing "tandem mass
       spectrometry," or "MS/MS." In this technique, a precursor ion (also called a parent ion)
       generated from a molecule of interest can be filtered in an MS instrument, and the precursor ion
       is subsequently fragmented to yield one or more fi·agment ions (also called daughter ions or
       product ions) that are then analyzed in a second MS procedure. By careful selection of precursor
       ions, only ions produced by cettain analytes are passed to the fi·agmentation chamber, where
       collision with atoms of an ineti gas to produce the daughter ions. Because both the precursor and
       fragment ions are produced in a reproducible fashion under a given set of
       ionization/fragmentation conditions, the MS/MS technique can provide an extremely powerful
                                                        12
DLMR_895309.1


                                                                                                       QUESTMS-00002376
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 26 of 246 PageID #: 4001

                                                                                              034827-3606


       analytical tool. For example, the combination of filtration/fi:agmentation can be used to
       eliminate interfering substances, and can be particularly useful in complex samples, such as
       biological samples.

       (0045] Additionally, recent advances in technology, such as matrix-assisted laser desorption
       ionization coupled with time-of-flight analyzers ("MALO I-TOF") permit the analysis of analytes
       at femtomole levels in very short ion pulses. Mass spectrometers that combine time-of-flight
       analyzers with tandem MS are also well known to the artisan. Additionally, multiple mass
       spectrometry steps can be combined in methods known as "MS/MSn." Various other
       combinations may be employed, such as MS/MS/TOF, MALDI/MS/MS/TOF, or
       SELDI/MS/MS/TOF mass spectrometry.

       (0046] The mass spectrometer typically provides the user with an ion scan; that is, the relative
       abundance of each ion with a particular tn!z over a given range (e.g., 100 to 1000 amu). The
       results of an analyte assay, that is, a mass spectrum, can be related to the amount of the analyte in
       the original sample by numerous methods known in the art. For example, given that sampling
       and analysis parameters are carefully controlled, the relative abundance of a given ion can be
       compared to a table that converts that relative abundance to an absolute amount ofthe original
       molecule. Alternatively, molecular standards can be run with the samples, and a standard curve
       constructed based on ions generated from those standards. Using such a standard curve, the
       relative abundance of a given ion can be converted into an absolute amount of the original
       molecule. In certain prefetTed embodiments, an internal standard is used to generate a standard
       curve for calculating the quantity of the vitamin D metabolite. Methods of generating and using
       such standard curves are well known in the art and one of ordinary skill is capable of selecting an
       appropriate internal standard. For example, an isotope of a vitamin D metabolite may be used as
       an internal standard, in preferred embodiments the vitamin D metabolite is a deuterated vitamin
                                       6
       D metabolite, for example D-250HD3 . Numerous other methods for relating the presence or
       amount of an ion to the presence or amount ofthe original molecule will be well known to those
       of ordinary skill in the art.

        (0047] One or more steps of the methods of the invention can be performed using automated
       machines. In certain embodiments, one or more purification steps are performed on line, and



                                                        13
DLMR_895309.1


                                                                                                        QUESTMS-00002377
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 27 of 246 PageID #: 4002

                                                                                               034827-3606


       more preferably all of the purification and mass spectrometry steps may be performed in an on-
       line fashion.

       10048) In particularly preferred embodiments vitamin D metabolites are detected and/or
       quantified using LC-MS/MS as follows. The samples are subjected to liquid chromatography,
       preferably HPLC, the flow of liquid solvent from the chromatographic column enters the heated
       nebulizer interface of a LC-MS/MS analyzer and the solvent/analyte mixture is converted to
       vapor in the heated tubing of the interface. The analytes (i.e. vitamin D metabolites), contained
       in the nebulized solvent, are ionized by the corona discharge needle of the interface, which
       applies a large voltage to the nebulized solvent/analyte mixture. The ions, i.e. precursor ions,
       pass through the orifice of the instrument and enter the first quadrupole. Quadrupoles 1 and 3
       (Q 1 and Q3) are mass filters, allowing selection of ions (i.e., "precursor" and "fragment" ions)
       based on their mass to charge ratio (m/z). Quadrupole 2 (Q2) is the collision cell, where ions are
       fragmented. The first quadrupole of the mass spectrometer (Ql) selects for molecules with the
       mass to charge ratios of the specific vitamin D metabolites to be analyzed. Precursor ions with
       the correct m/z ratios of the precursor ions of speciftc vitamin D metabolites are allowed to pass
       into the collision chamber (Q2), while unwanted ions with any other m/z collide with the sides of
       the quadrupole and are eliminated. Precursor ions entering Q2 collide with neutral Argon gas
       molecules and fragment. This process is called Collision Activated Dissociation (CAD). The
       fragment ions generated are passed into quadrupole 3 (Q3), where the fragment ions of the
       desired vitamin D metabolites are selected while other ions are eliminated.

       10049] The methods of the invention may involve MS/MS performed in either positive or
       negative ion mode. Using standard methods well known in the art, one of ordinary skill is
       capable of identifying one or more fragment ions of a particular precursor ion of a vitamin D
       metabolite that can be used for selection in quadrupole 3 (Q3). Preferably, at least one fragment
       ion of the method is specific for the particular vitamin D metabolite of which detection is
       desired. A specific fi·agment ion for a particular vitamin D metabolite is one that will not be
       formed in significant amounts by other molecules with similar molecular structures. In contrast
       a non-specific fragment ion is one that is formed by related molecules other than the desired
       analyte. Therefore, detection of non-specific fragment ions alone is not reliable for
       distinguishing the desired vitamin D metabolite from other molecules that form the same or
       similar fragment ions. Specific fragment ions of a particular vitamin D metabolite can be
                                                        14
DLMR_895309.1


                                                                                                          QUESTMS-00002378
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 28 of 246 PageID #: 4003

                                                                                              034827-3606


       identified by testing various molecular standards (e.g. vitamin D metabolites other than the
       metabolite to be detected) to detennine whether fragment ions formed by the vitamin D
       metabolite of interest are also formed by other molecules with similar structures or features. In
       certain particularly preferred embodiments, a specific fi·agment ion is identified by testing at
       least one molecular standard that forms a precursor ion with the same m/z as the vitamin D
       metabolite to be detected.

       10050) Ifthe precursor ion of a vitamin D metabolite of interest includes an alcohol or amine
       group, fi·agment ions are commonly formed that represent a dehydration or deamination of the
       precursor ion, respectfully. In the case of precursor ions that include an alcohol group, such
       fragment ions formed by dehydration are caused by a loss of one or more water molecules from
       the precursor ion (i.e., where the difference in m/z between the precursor ion and fragment ion is
       about 18 for the loss of one water molecule, or about 36 for the loss of two water molecules,
       etc.). In the case of precursor ions that include an amine group, such fi·agment ions formed by
       deamination are caused by a loss of one or more ammonia molecules (i.e. where the difference in
       m/z between the precursor ion and fragment ion is about 17 for the loss of one ammonia
       molecule, or about 34 for the loss of two ammonia molecules, etc.). Likewise, precursor ions
       that include one or more alcoho 1and amine groups commonly form fragment ions that represent
       the loss of one or more water molecules and/or one or more ammonia molecules (e.g., where the
       difference in m/z between the precursor ion and fragment ion is about 35 for the loss of one
       water molecule and the loss of one ammonia molecule). Generally, the fragment ions that
       represent dehydrations or deaminations of the precursor ion are not specific fragment ions for a
       particular analyte. For example, MS/MS perfonned to detect 250HD 2 by selecting for a
       precursor ion at 413 m/z (i.e. the protonated and hydrated ion) and detecting a fragment ion of
       395 m/z (representing a dehydration of the 413 m/z precursor ion) would not be able to
       distinguish 250HDz from 1a(OH)D 2 which would form the same precursor and fragment ions.
       Therefore a 395 m/z fragment ion is not a specific fragment ion for 250HD 2 or la(OH)D 2 .
       Accordingly, in preferred embodiments of the invention, MS/MS is performed such that at least
       one fragment ion of a vitamin D metabolite is detected that does not represent only a loss of one
       or more water molecules and/or a loss of one or more ammonia molecules from the precursor
       lOll.




                                                        15
DLMR~895309.1



                                                                                                          QUESTMS-00002379
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 29 of 246 PageID #: 4004

                                                                                              034827-3606


       10051) As ions collide with the detector they produce a pulse of electrons that are converted to a
       digital signal. The acquired data is relayed to a computer, which plots counts of the ions
       collected versus time. The resulting mass chromatograms are similar to chromatograms
       generated in traditional HPLC methods. The areas under the peaks corresponding to particular
       ions, or the amplitude of such peaks, are measured and the area or amplitude is correlated to the
       amount ofthe analyte (vitamin D metabolite) of interest. In certain embodiments, the area under
       the curves, or amplitude of the peaks, for fragment ion(s) and/or precursor ions are measured to
       determine the amount of a vitamin 0 metabolite. As described above, the relative abundance of
       a given ion can be converted into an absolute amount of the original analyte, i.e., vitamin D
       metabolite, using calibration standard curves based on peaks of one or more ions of an internal
       molecular standard, such as 6 0-250HD3 .

       100521 In certain aspects of the invention, the quantity of various ions is determined by
       measuring the area under the curve or the amplitude of the peak and a ratio of the quantities of
       the ions is calculated and monitored (i.e. "daughter ion ratio monitoring"). In certain
       embodiments of the method, the ratio(s) of the quantity of a precursor ion and the quantity of one
       or more fragment ions of a vitamin 0 metabolite can be calculated and compared to the ratio(s)
       of a molecular standard of the vitamin 0 metabolite similarly measured. In embodiments where
       more than one fi·agment ion of a vitamin 0 metabolite is monitored, the ratio(s) for different
       fragment ions may be determined instead of, or in addition to, the ratio of the fragment ion(s)
       compared to the precursor ion. In embodiments where such ratios are monitored, if there is a
       substantial difference in an ion ratio in the sample as compared to the molecular standard, it is
       likely that a molecule in the sample is interfering with the results. To the contrary, if the ion
       ratios in the sample and the molecular standard are similar, then there is increased confidence
       that there is no interference. Accordingly, monitoring such ratios in the samples and comparing
       the ratios to those of authentic molecular standards may be used to increase the accuracy of the
       method.

        10053) In certain aspects of the invention, MS/MS is performed in positive ion mode with the
       first quadruple (Ql) tuned to select for precursor ions with a mass charge ratio corresponding to
       protonated and dehydrated ions of vitamin D metabolites. The mass/charge ratio (rnlz) for the
       protonated and dehydrated precursor vitamin 0 metabolite ions is about 383.16 m/z for 25-
       hydroxyvitamin 0 3 and about 395.30 rnlz for 25-hydroxyvitamin 0 2 . In embodiments where the
                                                         16
DLMR_895309.1


                                                                                                           QUESTMS-00002380
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 30 of 246 PageID #: 4005

                                                                                                  034827-3606

                                                             6
       samples are spiked with hexadeuterated 250H03     (       0-250H03 ) for use a<; an internal standard,
       the mass/charge ratio (m/z)ofthe protonated and dehydrated 6 0-250HD3 precursor ion is about
       389.20. In cettain preferred embodiments of the invention, the mass/charge ratio (m/z) for the
       25-hydroxyvitamin 03 precursor ion is about 383.16 and the m/z for at least one 25-
       hydroxyvitamin 0 3 fragment ion is about 211.35. In related embodiments, the m/z for the 25-
       hydroxyvitamin 0 2 precursor ion is about 395.30 and the 25-hydroxyvitamin 0 2 fragment ion(s)
       include one or more ions selected from the group consisting of ions with mass/charge ratios
       (m/z) of about 179.10, about 209.20 and about 251.30. In embodiments where the samples are
                   6
       spiked with 0-250HD3 for use as an internal standard the mass/charge ratio (m/z) for the
       protonated and dehydrated 6 0-250H03 precursor ion is about 389.20 and the fragment ion(s)
       may include a fragment ion with a m/z of about 211.30.

       10054] In other aspects, MS/MS is performed in positive ion mode with the first quadruple (Q 1)
       tuned to select for precursor ions with a mass charge ratio corresponding to protonated and
       hydrated ions of vitamin 0 metabolites. The mass/charge ratio (m/z) for the protonated and
       hydrated precursor vitamin D metabolite ions are about 401 m/z for 25-hydroxyvitamin 0 3 and
       about 413 m/z for 25-hydroxyvitamin D 2 . In certain preferred embodiments of the invention, the
       mass/charge ratio (m/z) for the 25-hydroxyvitamin 0 3 precursor ion is about 401 and the 25-
       hydroxyvitamin 0 3 fragment ion(s) include one or more ions selected from the group consisting
       of ions with mass/charge ratios (m/z) of about 365 and about 383 m/z; more preferably the
       fi-agment ions include an ion with a m/z of about 365. In related embodiments, the m/z for the
       protonated and hydrated 25-hydroxyvitamin 0 2 precursor ion is about 413 m/z, and the 25-
       hydroxyvitamin D2 fragment ion(s) include one or more ions with mass/charge ratios (m/z) of
       about 377 and about 395; more preferably the fragment ions include an ion with a mass charge
       ratio of about 377.

        [0055] In particularly preferred embodiments of the invention, the presence or absence or
       amount of two or more vitamin 0 metabolites in a sample are detected in a single assay using the
       above described MS/MS methods.

        10056) Mass spectrometry instruments can vary slightly in determining the mass of a given
       analyte. Thus, the term "about" in the context of mass of an ion or the m/z of an ion refers to +/-
       0.5 atomic mass unit.


                                                       17
DLMR_895309.1


                                                                                                            QUESTMS-00002381
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 31 of 246 PageID #: 4006

                                                                                                          034827-3606


       100571 The following examples serve to illustrate the invention. These examples are in no way
       intended to limit the scope of the invention.



                                                        EXAMPLES



       Example 1: Determination of25-hydroxyyitamin 0 1 and 25-hydroxyvitamin Dz by LC-MS/MS
       10058] Using a Perkin-Elmer MultiProbe II (SIN 432400) robotic liquid handler, human serum
       samples were first extracted using a protein precipitation method by adding 42.5 J..tl of serum
       to 170   ~-tl   of methanol (1 :4 ratio of serum:methanol) in a 96-well plate fonnat. For validation-
                                                                                                 6
       related experiments, the methanol was spiked with hexadeuterated 250HD3               (       D-250HD3) as an
       internal standard. The 96 well plates were centrifuged to remove precipitated protein, leaving
       the vitamin D metabolites in the supernatant. The supernatants were then transfened to an
       HPLC autosampler for loading to the LC-MS/MS analyzer.

       100591 LC-MS/MS was performed using a Thermo Finnigan LC-MS/MS analyzer (Thermo
       Finnigan Quantum TSQ (S;N: TQU00655)) with an atmospheric pressure chemical ionization
       (APCI) source as the detector. An autosampler was used to inject 50          ~tL   of extracted sample
       supernatant onto an HPLC column. Liquid chromatography was performed with a Cohesive
       Technologies Aria TX-4 (S/N: SJCTX409) LC system with Waters Symmetry CIS                          5~-tm

       4.6x50mm columns using 100% methanol as the mobile phase. After the analytes eluted and the
       detector window completed acquisition, the system was washed with 85% Mobile phase A and
       then re-equilibrated with Mobile phase B for a run time of 5 minutes. Mobile phase A was 0.1%
       formic acid in HPLC-grade water and mobile phase B was 100% methanol.

        10060] The flow of liquid solvent exiting the HPLC column entered the heated nebulizer
       interface of the Thermo Finnigan LC-MS/MS analyzer. The solvent/analyte mixture was first
       converted to vapor in the heated tubing of the interface. The analytes, contained in the nebulized
       solvent, were ionized (a positive charge added) by the corona discharge needle of the interface,
       which applies a large voltage to the nebulized solvent/analyte mixture. The ions pass through the
       orifice of the instrument and enter the first quadrupole. Quadrupoles l and 3 (Ql and Q3) are
       mass filters, allowing selection of ions based on their mass to charge ratio (rn/z). Quadrupole 2
       (Q2) is the collision cell, where ions are fi·agmented.

                                                              18
DLMR_895309.1


                                                                                                                  QUESTMS-00002382
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 32 of 246 PageID #: 4007

                                                                                             034827-3606


       [0061] The first quadrupole of the mass spectrometer (Ql) selected for molecules with the mass

       to charge ratios of (protonated and dehydrated) 250HD2 , 250HD3 and 6 D-250HD3 . Ions with
       these m/z ratios (see table below) were allowed to pass into the collision chamber (Q2), while
       unwanted ions with any other m/z collide with the sides of the quadrupole and are eliminated.
       Ions entering Q2 collide with neutral Argon gas molecules and fragment. The fragment ions
       generated are passed into quadrupole 3 (Q3), where the fragment ions of250HD 2 , 250HD3 and
       6
           D-250HD3 were selected (see table below) and other ions are eliminated. The following mass
       transitions were used for detection and quantitation during validation:

                          Table 1. Mass transitions for selected vitamin D metabolites
                         Compound            Precursor Ion (m/z)       Fragment Ions (m/z)
                             250HD2                   395.30            179.10, 251.30,209.20
                             250HD3                   383.16                     211.35
                         0
                             D-250HD3                 389.20                     211.30



        (0062) As ions collide with the detector they produce a pulse of electrons that are converted to a
       digital signal. The acquired data is relayed to a computer, which plots counts of the ions
       collected versus time. The resulting mass chromatograms are similar to chromatograms
       generated in traditional HPLC methods.

        (0063) Area ratios of the analyte and internal standard (Hexadeuterated 25-Hydroxyvitamin D3,
       6
           D-250HD 3 ) peaks were used to construct calibration curves, which were then used to calculate
       analyte concentrations. Using the calibration curves, the concentrations of250HD 2 and
       250HD3 were quantitated in the patient samples.



        Example 2: Intra-assay and Inter-assay Precision.
        (0064) Stock solutions of250HD2 and 250HD3 were added to pooled serum to produce a Low

       Pool (20-25 ng/mL of each metabolite), a Medium Pool (45-55 ng/mL of each metabolite) and a
       High Pool (I 00-110 ng/mL). Pooled patient serum was used for the Medium and Low Pools,
       and stripped serum from Golden West Biologicals, Product #SP1070, was used for the Low
       Pool. Twenty aliquots from each of the Low, Medium and High Pools were analyzed in a single


                                                         19
DLMR_895309.1


                                                                                                        QUESTMS-00002383
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 33 of 246 PageID #: 4008

                                                                                      034827-3606


       assay using the LC-MS/MS protocols described in Example 1. The following precision values
       were determined:

                   Table 2. Intra-Assay Variation: 25-Hydroxyvitamin D2 (250HD2)
                                         Low            Medium           High
                                       092804-L        092804-M       092804-H
                           1             26.5            46.4            103.3
                             2             23.2            51.1              96.7
                             3             23.1            52.4              107.8
                             4             21.6            50.3              104.5
                              5            26.3            47.5              96.2
                              6            25.1            54.4              98.5
                              7            25.9            54.6              100.0
                              8            21.9            50.1              110.1
                              9            23.4            50.8              97.6
                             10            23.5            53.2              105.1
                             11        .
                                           22.2            52.9              105.9
                             12            24.0            54.6              94.5
                             13            26.2            49.4              93.4
                             14            24.1            59.0              113.0
                             15            25.8            52.9              112.4
                             16            23.9            59.2              113.4
                             17            29.5             52.4             107.7
                             18            24.2             50.0             115.5
                             19             19.8            53.5             114.9
                             20            26.3             60.2             126.6
                   Average (ng/mL)     1   24.3             52.7             105.9
                          Std Dev           2.2             3.6               8.6
                          CV ( 0/c1)        9.0             6.9               8.1




                                                    20
DLMR_895309.1


                                                                                               QUESTMS-00002384
 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 34 of 246 PageID #: 4009




                                                                                                034827-3606



                      Table 3.    Intra~Assay   Variation:   25~Hvdro.xyvitamln   D3 (250HD3)
                                                 Low               Medium             High
                                            092804-L              092804-M         092804-H
                             1                22.7                  43.6              99.1
                             2                   22.4               45.3             93.5
                             3                   22.4               50.7             98.2
                             4                   21.0               40.1             95.9
                             5                   21.8               41.5             82.0
                             6                   20.8               42.2             97.4
                             7                   22.9               50.1             96.0
                             8                   19.0               42.0             106.7
                             9                   21.8               44.2             96.6
                            10                   23.4               49.5             94.9
                            ll                   21.8               46.5             97.9
                            12                   20.7               49.9             87.1
                            13                   25.4               44.7             85.5
                            14                   24.5               48.0             101.5
                             15                  25.1               45.8             101.5
                            16                   22.5               52.0             104.7
                            17                   29.2               45.9             107.7
                            18                   19.5               49.3             107.6
                            19                   18.1               49.6             109.4
                            20                   24.8               49.3             116. 1
                      Average (ng/mL)            22.5               46.5             99.0
                          Std Dev                2.5                 3.5              8.4
                          CV (!Yo)               11.2                7.5              8.5




                                                             21
DLMR . . . 895309.1




                                                                                                              QUESTMS-00002385
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 35 of 246 PageID #: 4010

                                                                                          034827-3606


       (00651 Each of the Low, Medium and High Pools described above were also analyzed to
       detem1ine inter-assay precision. Four aliquots from each pool were analyzed over five different
       assays using the LC-MS/MS protocols described in Example 1. The following precision values
       were detennined:

                    Table 4. Inter-Assay Variation: 25-Hydroxyvitamin D 2 (250HD 2)
                                          Low            Medium            High
                                        092804-L        092804-M        092804-H
                           1              26.5            46.4             103.3
                            2                23.2             51.1               96.7
                            3                23.1             52.4              107.8
                            4                21.6             50.3              104.5
                            5                26.3             47.5               96.2
                            6                25.1             54.4               98.5
                            7                25.9             54.6              100.0
                            8                21.9             50.1              110.1
                            9                23.4             50.8               97.6
                            10               23.5             53.2              105.1
                            11               22.2             52.9              105.9
                            12               24.0             54.6               94.5
                            13               26.2             49.4               93.4
                            14               24. L            59.0              113.0
                            15               25.8             52.9               112.4
                            16               23.9             59.2               113.4
                            17               29.5             52.4               107.7
                            18               24.2             50.0               115.5
                            19                19.8            53.5               114.9
                            20               26.3             60.2               126.6
                    Average (ng/mL)          24.3              52.7              105.9
                          Std Dev             2.2              3.6                8.6
                          CV(%)               9.0              6.9                8.1




                                                      22
DLMR_895309.1


                                                                                                    QUESTMS-00002386
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 36 of 246 PageID #: 4011

                                                                                     034827-3606


                 Table 5. Inter-Assay Variation: 25-Hydroxyvitamin D 3 _{250HD 3 )
                                       Low            Medium             High
                                     092804-L        092804-M        092804-H
                        1              22.7            43.6              99.1
                        2               22.4            45.3             93.5
                        3               22.4            50.7             98.2
                        4               21.0            40.1             95.9
                        5               21.8            41.5             82.0
                        6               20.8            42.2             97.4
                        7               22.9            50.1             96.0
                        8               19.0            42.0             106.7
                        9               21.8            44.2             96.6
                        10              23.4            49.5             94.9
                        11              21.8            46.5             97.9
                        12              20.7            49.9              87.1
                        13              25.4            44.7              85.5
                        14              24.5            48.0             I 01.5
                        15              25.1            45.8             101.5
                        16              22.5            52.0             104.7
                        17              29.2            45.9             107.7
                        18              19.5            49.3             107.6
                        19              18.1            49.6             109.4
                        20              24.8            49.3             116.1
                 Average (ng/mL)        22.5            46.5              99.0
                     Std Dev            2.5              3.5              8.4
                     cv ('Y..)          11.2             7.5              8.5




                                                23
DLMR_895309.1


                                                                                             QUESTMS-00002387
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 37 of 246 PageID #: 4012

                                                                                              034827-3606




       Example 3: Analytical Sensitivity: Limit of Detection and Limit of Quantitation Studies.


       [00661 To detennine the limit of detection of the assay, blank diluent was analyzed 17 times
       within a single run using the LC-MS/MS protocols described in Example 1. The mean and
       standard deviation were then calculated. The limit of detection was detennined as 2 SD above
       the mean of the blank peak area ratio based on a back calculation of peak area ratio against the
       calibration curve. The limits of detection were as follows:

                                           2SOHD2:            3.0 ng/mL
                                           250HD3:            3.5 ng/mL

       10067) To determine the limit of quantitation, stock solutions of 250HD2 and 250HD3 were
       used to generate standard curves with the following concentrations: 0, 2, 4, 8, 16, 32,64 and 128
       ng/mL. The diluted samples of the standard curve were analyzed in quadruplicate over five
       assays using the LC-MS/MS assay described in Example 1. The results of the study were as
       follows:



                Table 6. Limit of Quantitation Study Results: 25-Hydroxyvitamin D 2 (250HD 2 )

                      #I         #2         #3          #4            #5
                                                                                      Summary

                     -1.2       -1.3       -0.5        -1.2          -1. l   Average (ng/mL)        -1.0

           0         -l.l       -1.4       -0.9        -1.3          -0.7    Standard Deviation     0.6
        ng/mL        -1.1       -1.5       -O.R        NA            -2.6       C ofV (%)          59.0
                      0.4       -1.7       -0.6        -0.5          -0.6      Accuracy(%)          N/A

                      3.1        2.3        2.0         2.1          3.3     Average (ng/mL)        1.9

           2          2.1        2.7        2.1         2.4           1.9    Standard Deviation     0.6
        ng/mL         1.1        1.9        1.9         0.9           1.3       C ofV (%)          33.7
                      1.2        1.1        2.1         1.8          1.4       Accuracy (%)        l 03.9
                      3.5        3.9        5.0         4.5          4.8     Average (ng/mL)        3.9

           4          4.0        3.0        3.8         3.8          4.7     Standard Deviation     0.7
        ng/mL         3.6        2.9        2.8         3.1                     C ofV (<%)          17.1
                                                                     2.0*
                      4.1        4.6        4.5         4.4           3.7      Accuracy(%)         101.7

                                                       24
DLMR_895309.1


                                                                                                      QUESTMS-00002388
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 38 of 246 PageID #: 4013

                                                                                                                   034827-3606


                        10.2            9.1           9.1            8.8             9.8         Average ( ng/mL)        8.6
                        7.8             8. 1          7.9             8.4            9.0         Standard Deviation      0.8
          8
        ng/mL            8.6            8.3            7.4           8.4             7.5            C ofV (%)            9.3
                        10.2            8.4           8.0             8.1            8.6           Accuracy (%)         93.2

                        16.0           14.8           14.4           16.7           18.3         Average (ng/mL)        16.0

          16
                        15.5           15.6           15.3           16.7           16.8         Standard Deviation      1.1
        ng/mL           16.6           16.7           16.8           15.8           15.2            C ofV (%)            7.1
                        14.1           17.6           16. 1          16.7           14.1           Accuracy (%)         100.1

                        31.3          39.9*           29.9           33.2           32.7         Average (ng/mL)        31.8
                        31.7           30.5           32.4           34.0           32.5         Standard Deviation      1.9
          32
        ng/mL           29.5           31.2           30.2           35.7           28.7            C ofV (%)            6.0
                        32.9           34.7           32.4           30.8           29.2           Accuracy (%)         100.7

                        66.5           62.2           68.5           62.6           68.8         Average (ng/mL)        64.6
                        66.6           67.8           67.3           58.9           61.5         Standard Deviation      3.2
          64
        ng/mL    I      64.4           61.4           63.7           63.5           61.3             C ofV (%)           4.9
                        63.7           60.7           65.4           70.8           65.9           Accuracy (%)         99.1

                        125.1         128.2          123.4          127.8           124.1         Average (ng/mL)       126.9
                       127.6          134.4          127.3           128.4          132.1        Standard Deviation      3.5
         128
        ng/mL          128.9          124.5          128.5           126.5          131.7            C ofV (%)           2.8
                 I     126.1          119.7           127.9         121.2           125.0          Accuracy («%)        100.8




                Table 7. Limit ofQuantitation Study Results: 25-Hydroxyvitamin D 3 (250HD 3)

                       Day #1         Day#2          nay #3         Day#4          I>ay #5
                                                                                                          Summary
                     (11/19/04-1)   (11/19/04-2)   (11/22104-1)   (11123/04-l)   (1 1/23/04-2)
                        -0.5           -0.9           -0.3            0.2           -0.6          Average (ng/mL)        -0.7
                        -0.7           -1.3            0.3           -1. 1          -1.0         Standard Deviation      0.6
          0
        ng/mL            0.0           -1.0           -1.1           -1.3            0.6             C ofV (%)          86.4
                        -0.3           -1.5           -1.1           -0.8           -1.0           Accuracy (%)         N/A

                         2.6            1.5            2.4            2.5            1.7          Average (ng/mL)        1.9
                         1.7            0.9            3.2            2.2            1.9         Standard Deviation      0.6
           2
        ng/mL            1.8            1.8            2.0            1.1            2.2             C ofV (%)          31.4
                         1.3            2.4            1.5            1.1            2.5           Accuracy (%)         104.7


                                                                     25
DLMR_895309.1


                                                                                                                           QUESTMS-00002389
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 39 of 246 PageID #: 4014

                                                                                           034827-3606


                   3.9         3.5        4.8        4.0         3.4      Average (ng/mL)          3.8

         4
                   3.0         4.1        3.1         3.9        3.8     Standard Deviation        0.8
       ng/mL       4.5         3.7        2.9         3.5        2.4         C ofV («%)           19.7
                   4.0         5.2        3.8         3.8        5.5        Accuracy (%)          104.1

                   10.3        9.3        7.2         8.4        8.6      Average (ng/mL)          8.7
                   10.6        8.5        7.2        10.0        9.6      Standard Deviation       1.1
          8
        ng/mL      7.4        10.3        9.0         9.4        8.4         C ofV (%)            13.1
                   9.3         7.7        8.5         7.6        6.8        Accuracy (%)          91.9
                   15.9       15.6        16.2       18.6        17.1     Average (ng/mL)         16.0
                   13.8       16.3        14.0       17.2        15.3     Standard Deviation       1.4
          16
        ng/mL      15.6       16.1        15.1       18.8        16.1        C ofV (%)             8.5
                   14.8       17.2        17.0       14.3        15.3       Accuracy(«%)          99.9

                   31.1       35.8       29.6        32.8        28.0     Average (ng/mL)         31.7

          32       30.8       29.9        31.8       33.0        32.8     Standard Deviation       1.9
        ng/mL      31.6       30.9       29.5        35.7        31.2        C ofV (%)             6.2
                   31.0       34.2        31.8       30.6        31.7       Accuracy(%)           10 1.()

                   65.9       64.6        64.4       64.8        67.8     Average (ng/mL)         64.8

          64       67.4       62.9        62.4       60.7        57.2     Standard Deviation       3.1
        ng/mL      68.9       64.2        62.1       64.0        64.7        C ofV (%)             4.8
                   63.2       64.2        66.8       67.7        71.1       Accuracy (%)          98.8

                   128.9      124.5      126.4       125.3      122.8     Average (ng/mL)         127.1

         128
                   129.7      135.7      128.3       125.9      128.7     Standard Deviation       4.7
        ng/mL      125.5      123.3      127.2       127.7      135.4         C ofV (%)            3.7
                   121.3      121.8      137.8       121.4      124.1       Accuracy (%)          100.7




       Example 4: Assay Reportable Range and Linearity.


        [0068] To establish the linearity of the vitamin D metabolite LC-MS/MS assay, a MultiProbe
       automated liquid handler robot independently constructed two standard curves by serially
       diluting a stock solution containing 128 ng/mL 250HD2 and 128 ng/mL 250HD3 in 250HD
       with a solution of 5% Bovine Serum Albumin Fraction V dissolved in 0.01 M PBS. The standard


                                                     26
DLMR_895309.1


                                                                                                      QUESTMS-00002390
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 40 of 246 PageID #: 4015

                                                                                             034827-3606


       curve samples were analyzed using the LC-MS/MS protocols described in Example 1. This
       process routinely produced standard curves with R 2 values of0.99 or higher for each analyte for
       the range of 4- 128 ng/mL.

       ]0069] To determine whether patient samples can also be diluted in a linear fashion, a total of
       eight samples were serially diluted with 250HD diluent. Two samples were patient pools
       (Medium and High Control Pools), three were patient samples with high 250HD2 values and
       three were patient samples with high 250HD3 values. All samples were analyzed using the LC-
       MS/MS protocols described in Example 1. As shown in figure 1 and figure 2, each sample
       diluted in a linear fashion (R2 > 0.98), demonstrating the linear range of the assay.

       [0070] Additionally, solutions of 250HD 2 and 25HOD3 at 512 ng/mL in 5% Bovine Serum
       Albumin Fraction V dissolved in O.OlM PBS were prepared and then serially diluted to 8 ng/mL.
       Each sample was extracted and run in duplicate using the LC-MS/MS protocols described in
       Example l. As shown in figure 3, each of these curves was linear (R2 > 0.99).

       Example 5: Accuracy of LC-MS/MS Vitamin D Assay.
       [0071] The stock solutions of250HD2 and 250HD3 were quantified based upon the absorbance
       of the concentrated (I 0-5 0 )lg/mL) stock solutions in the ultraviolet spectrum. The cis-triene
       chromophore present in all vitamin D compounds has a peak absorbance of 264 nm, which is
       dependent upon the analyte concentration. The molar extinction coefficient of 18.3 mM' 1cm- 1
       wa.'> detetmined using purified, dessicated ergocalciferol and cholecalciferol and was used to
       determine the concentration of stock solutions for 250HD2 and 250HD3.

       [0072] To detetmine the ability to recover vitamin D metabolites from spiked serum samples,
       three patient pools with known levels of250HD2 , 250HD3 were spiked with two levels of
       250HD2, 250HD3 and both 250HD 2 and 250HD3 together. Each sample was extracted and run
       in duplicate using the LC-MS/MS protocols described in Example 1. The recovery was
       calculated by dividing the expected result by the observed result.




                                                        27
DLMR_895309.1


                                                                                                          QUESTMS-00002391
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 41 of 246 PageID #: 4016

                                                                                                   034827-3606

                                                              .   ' D meta b orttes firom sp1'k ed· samples.
                T a bl e 8 R ecovery of25~- hIY<IroxylIate d v1tamm                                     I
                                            250HDz           250HD3            250HDz               250HD3
                                            (ng/mL)          (ng/mL)         (% Recovery)        (% Recovery)

       Pool#1                                  58                 51                -                   -
       Pool#1+ 20 ng/mL 250HD2                  75                52               104                  -
       Poolli1 + 20 ng/mL 250HD3                52                68                -                  105
       Pooiffl+ 20 ng/mL of both                72                68               109                 105
       Pool# 1+ 50 ng/mL 250HD 2               104                50               105                  -
       Pool# 1+50 ng/mL 250HD3                  56                109               -                  93
       Pool if 1+ 50 ng/mL of both             104                110              104                 92


                                            250HD2            250HD3             250HD2             250HD3
                                            (ng/mL)           (ng/mL)         (% Recovery)       (% Recovery)

       Pool#2                                   53                47                 -                  -
       Pool#2+ 20 ng/mL 250HD2                  76                51                97                  -
       Poo1Jt2+ 20 ng/mL 250HD3                 52                66                 -                 101
       Poolfl2+ 20 ng/mL ofboth                 70                65               105                 103
       Pool#2+ 50 ng/mL 250HD2                 107                53                96                  -
      I Poolli2+ 50 ng/mL 250HD3                57                109                -                 88
       Pooltl2+ 50 ng/mL ofboth                100                105              103                 92



                                            250HD2            250HD3             250HD2             250HD:,
                                             (ng/mL)          (ng/mL)         (% Recovery)       (% Recovery)

       Pooll/3                                  53                47                 -                  -
       Pool#3+ 20 ng/mL 250HD2                  69                44               106                  -
        Pool#3+ 20 ng/mL 250HD3                 55                75                 -                  90
       Poo1#3+ 20 ng/mL of both                 74                69                98                  97
        Pool/13+ 50 ng/mL 250HD2                96                48               107                  -
        Poo1#3+ 50 ng/mL 250HD3                 53                114                -                  85
       Poolt/3+ 50 ng/mL of both               105                113               98                  85

                                                             28
DLMR_895309.1


                                                                                                               QUESTMS-00002392
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 42 of 246 PageID #: 4017

                                                                                              034827-3606




       Example 6: Comparison LC-MS/MS vitamin D metabolite assay and RIA procedures.
       (0073] A total of 1,057 patient samples were assayed using the LC-MS/MS methods described
       in Example 1 and a vitamin D radioimmunoassay commercially available from DiaSorin. Figure
       4 shows the correlation between detection oftotal25-hydroxyvitamin Dusing the LC-MS/MS
       assay and a commercially available radioimmunoassay kit; the R2 value was 0.5082 with a slope
       of0.9684.

       Example 7: Selectivity of the LC-MS/MS assay.
       (0074] Samples containing various commercially available vitamin D metabolites and
       analogues at a concentration of 100 ng/mL were prepared. The samples were extracted and run
       in duplicate using the LC-MS/MS methods described in Example l. None of the tested
       compounds exhibited detectable cross reactivity in the 250HD2 and 250HD3 assays.

        Table 9. Cross-Reactivity of the LC-MS/MS method with various vitamin D analogues and
                                              metabolites      .
                                          Compound      Cross-Reactivity  Cross-Reactivity
                                          Mass (Da)        (lSOHD2)          (250HD3)
                25-Hydroxyvitamin 0 2        412             (100%)             ND
                      (250H02)
                25-Hydroxyvitamin 0 3        400               ND             (100%)
                      (250H03)
           Internal Standard ('0-250H03 )    406               ND               ND
             Vitamin 0 2 (Ergocalciferol)    396               ND               ND
                Vitamin 0 3 (Cholecalciferol)    384                 ND                      ND
                       la,2S(OH)202              428                 ND                      ND
                       la,25(0H)203              416                 ND                      ND
                       25,26(0H)203              416                 ND                      ND
                la(OH)02 (Ooxercalciferol)       412                 ND                      ND
                  la(OH)D, (Aifacalcidiol)       400                 ND                      ND

        (00751 The contents of the articles, patents, and patent applications, and all other documents
        and electronically available information mentioned or cited herein, are hereby incorporated by
       reference in their entirety to the same extent as if each individual publication was specifically
       and individually indicated to be incorporated by reference. Applicants reserve the right to
       physically incorporate into this application any and all materials and information from any such
       articles, patents, patent applications, or other physical and electronic documents.

                                                        29
DLMR_895309.1


                                                                                                         QUESTMS-00002393
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 43 of 246 PageID #: 4018

                                                                                             034827-3606


       !0076] The inventions illustratively described herein may suitably be practiced in the absence of
       any element or elements, limitation or limitations, not specifically disclosed herein. Thus, for
       example, the tenns "comprising", "including," containing", etc. shall be read expansively and
       without limitation. Additionally, the terms and expressions employed herein have been used as
       terms of description and not of limitation, and there is no intention in the use of such terms and
       expressions of excluding any equivalents of the features shown and described or portions thereof,
       but it is recognized that various modifications are possible within the scope of the invention
       claimed. Thus, it should be understood that although the present invention has been specifically
       disclosed by preferred embodiments and optional features, modification and variation of the
       inventions embodied therein herein disclosed may be resorted to by those skilled in the ali, and
       that such modifications and val·iations are considered to be within the scope of this invention.

       100771 The invention has been described broadly and generically herein. Each of the nanower
       species and subgeneric groupings falling within the generic disclosure also form part of the
       invention. This includes the generic description of the invention with a proviso or negative
       limitation removing any subject matter from the genus, regardless of whether or not the excised
       material is specifically recited herein.

        10078] Other embodiments are within the following claims. In addition, where features or
       aspects of the invention are described in terms of Markush groups, those skilled in the ali will
       recognize that the invention is also thereby described in tenus of any individual member or
       subgroup of members of the Markush group.




                                                        30
DLMR_895309.1


                                                                                                          QUESTMS-00002394
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 44 of 246 PageID #: 4019

                                                                                             034827-3606


       THAT WHICH IS CLAIMED IS:


       1.       A method for determining the amount of a vitamin D metabolite in a sample by tandem
       mass spectrometry, comprising:
                (a) generating a protonated and dehydrated precursor ion of said vitamin D metabolite;
                (b) generating one or more fragment ions of said precursor ion; and
                (c) detecting the presence or amount of one or more of said ions generated in step (a) or
       (b) or both and relating the detected ions to the amount of said vitamin D metabolite in said
       sample.

       2.       The method of claim 1, wherein said sample is subjected to a purification step prior to
       ionization.

       3.        The method of claim 2, wherein said purification step comprises chromatography.

       4.        The method of claim 3, wherein said chromatography comprises liquid chromatography.

       5.        The method of claim 3, wherein said chromatography comprises high performance liquid
       chromatography (HPLC).

       6.        The method of claim 2, wherein said purification step comprises protein precipitation.

       7.        The method of claim 6, wherein said purification step does not include high turbulence
       liquid chromatography (HTLC).

       8.        The method of claim 2, wherein said purification step comprises chiral chromatography.

       9.        The method of claim 1, wherein said sample or said vitamin D metabolite is not subjected
       to gas-chromatography prior to said ionization step.

        10.      The method of claim 1, wherein said vitamin D metabolite is one or more vitamin D
       metabolites selected from the group consisting of25-hydroxyvitamin D1 , 25-hydroxyvitamin D 2 ,

        1,25-dihydroxyvitamin D 3 and 1,25-dihydroxyvitamin D 2 .


        11.      The method of claim 1, wherein said vitamin D metabolite is 25-hydroxyvitamin D~.

                                                         31
DLMR_895309.1


                                                                                                       QUESTMS-00002395
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 45 of 246 PageID #: 4020

                                                                                            034827-3606


       12.     The method of claim 1, wherein said vitamin D metabolite is 25-hydroxyvitamin D2 .


       13.     The method of claim 1, wherein said vitamin D metabolite is 1,25-dihydroxyvitamin D 2 .

       14.     A method for determining the amounts of two or more vitamin D metabolites in a sample
       in a single assay, said method comprising:

               (a)    ionizing two or more vitamin D metabolites to generate protonated and
       dehydrated precursor ions specific for each of said two or more vitamin D met abo lites;
               (b)    generating one or more fragment ions of each of said precursor ions; and
               (c)    detecting the amount of one or more of said ions generated in step (a) or (b) or
       both and relating the detected ions to the amounts of said two or more vitamin D metabolites in
       said sample.

       15.     The method of claim 14, wherein said sample is subjected to a purification step prior to
       said ionization step.

       16.     The method of claim 15, wherein said pmification step comprises chromatography.

       17.     The method of claim 16, wherein said chromatography comprises liquid chromatography.

       18.     The method of claim 16, wherein said chromatography comprises high performance
       liquid chromatography (HPLC).

       19.     The method of claim 15, wherein said purification step comprises protein precipitation
       and does not include high turbulence liquid chromatography.

       20.     The method of claim 14, wherein said sample or said two or more vitamin D metabolites
       are not subjected to gas-chromatography prior to said ionization step.

       21.     The method of claim 14, wherein said vitamin D metabolites comprise 25-
       hydroxyvitamin D 3 and 25-hydroxyvitamin D 2 .




                                                        32
DLMR_8953091


                                                                                                         QUESTMS-00002396
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 46 of 246 PageID #: 4021

                                                                                        034827-3606


       22.      The method of claim 14, wherein said two or more vitamin D metabolites comprise one
       or more vitamin D metabolites selected from the group consisting of25-hydroxyvitamin D:,, 25-
       hydroxyvitamin D2, 1,25-dihydroxyvitamin D3 and 1,25-dihydroxyvitamin 0 2.

       23.      The method of claim 14, wherein said two or more vitamin D metabolites comprise 1,25-
       dihydroxyvitamin D 3 and 1,25-dihydroxyvitamin D 2 .




                                                      33
DLMR_895309.1


                                                                                                 QUESTMS-00002397
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 47 of 246 PageID #: 4022

                                                                                         034827-3606


                                       ABSTRACT OF THE INVENTION

                  Provided are methods of detecting the presence or amount of a vitamin D metabolite
       in a sample using mass spectrometry. The methods generally comprise ionizing a vitamin D
       metabolite in a sample and detecting the amount of the ion to detennine the presence or amount
       of the vitamin D metabolite in the sample. Also provided are methods to detect the presence or
       amount of two or more vitamin D metabolites in a single assay.




                                                      34
DLMR_895309.1


                                                                                                   QUESTMS-00002398
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 48 of 246 PageID #: 4023




                                                                     FIGURE 1


                                                Linearity of Two Pools and Three Samples
                                                                 250HD2
                                                                                           +High QC
                 180 -,,.,,,,,.,.,,,,,.,,,"''                                              ~Med    QC
                                                                                               Patient Sample #1
                 160       +b'-++·i'~'
                                                                                           <Patient Sample #2
           _     140 +.•6;%''''·'''';'''''


           .-s
           ..J                                                                             ::t: Patient Sample #3
           E 120 _.:·''''"''''''"'''''""''"""'
             100 ..,,.,,.,;;,;,.,,,,,,,,.:.:i,
           ~
           J:
                   80      ~4{'~''''''''''"                                                •     R2 = 0.997
           0       60 -1*-\'++'''~"'~';'~N>
           &t)
           N       40 -!f'}:;;~<,,;;d,\~
                                                                                           ~     R2 = 0.997

                   20                                                                            R2 = 0.993
                      0 ·l>~'i"'-~="'"'"'"'"''=                                            )K    R2   = 0.972
                                                  <- Increasing 2-fold Dilutions




DLMR_ 895309.1


                                                                                                                    QUESTMS-00002399
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 49 of 246 PageID #: 4024




                                            FIGURE 2


                      Linearity of Two Pools and Three Samples
                                       250HD3
                                                              +High QC
                                                              ~Med QC
                                                                  Patient Sample #4
                                                              >: Patient Sample #5
          :::J                                                )I( Patient Sample #6
          .§
           0'1

          M
          0
           r:::
                                                               •   R2 = 0.993
          J:                                                       R2 = 0.999
          0
          &t)
          N
                                                                   R2 = 0.998
                                                                   R2 = 0.975

                          <- Increasing 2-fold Dilutions




DLMR_895309.1


                                                                                      QUESTMS-00002400
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 50 of 246 PageID #: 4025




                                                   FIGURE3


                                     Linearity of High Dose 250HD Standards




                           500


                ::J
                --
                 E
                 C'l
                 r:::
                           400

                                                                                    j.250HD2
                0
                J:                                                                  ;m250HD3
                0 300
                &t)
                N
                 ~
                ....:::1
                  t,)      200
                ct


                           100




                                 0   100     200     300      400    500      600
                                            Expected 250HD (ng/ml)




DLMR_895309.1


                                                                                               QUESTMS-00002401
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 51 of 246 PageID #: 4026




                                             FIGURE4



                                   25-Hydroxyvitamin D Correlation
                                             (n = 1,057)             y   =0.9684x
                                                                     R
                                                                         2
                                                                          =0.5082
                         150


                - 120
                0
                J:
                0
                &t)
                N



                -
                ..J
                 E 90
                 0'1
                 r:::
                :$
                0:::      60
                 r:::
                ·;::::
                 0
                (/J
                 ~

                0         30


                           0
                               0   30         60          90             120        150
                                          LC-MS/MS (ng/ml 250HD)




DLMR_895309.1


                                                                                          QUESTMS-00002402
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 52 of 246 PageID #: 4027



                                   Electronic Patent Application Fee Transmittal

Application Number:


Filing Date:




                                                      METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
Title of Invention:
                                                      SPECTROMETRY




First Named Inventor/Applicant Name:                  Nigel Clarke


Filer:                                                Anthony Charles Kuhlmann/Mercedes Dipasupil


Attorney Docket Number:                               034827-3606


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                       Sub-Total in
                             Description                      Fee Code      Quantity        Amount
                                                                                                         USD($)


Basic Filing:


                        Utility application filing               1011           1             330           330


                           Utility Search Fee                    1111           1             540           540


                        Utility Examination Fee                  1311           1             220           220


Pages:


Claims:


                        Claims in excess of 20                   1202           3              52           156


Miscellaneous-Filing:


Petition:



                                                                                                        QUESTMS-00002403
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 53 of 246 PageID #: 4028
                                                                               Sub-Total in
                     Description             Fee Code   Quantity      Amount
                                                                                 USD($)

Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:


Miscellaneous:


                                                   Total in USD ($)            1246




                                                                                QUESTMS-00002404
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 54 of 246 PageID #: 4029
                                      Electronic Acknowledgement Receipt

                         EFSID:                     10170001


                  Application Number:               13115916


         International Application Number:


                  Confirmation Number:              4404




                                                    METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                    Title of Invention:
                                                    SPECTROMETRY




       First Named Inventor/Applicant Name:         Nigel Clarke


                   Customer Number:                 30542


                          Filer:                    Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:             Anthony Charles Kuhlmann


                Attorney Docket Number:             034827-3606


                      Receipt Date:                 25-MAY-2011


                       Filing Date:


                      TimeStamp:                    20:26:29


                    Application Type:               Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                              yes

Payment Type                                       Credit Card

Payment was successfully received in RAM           $1246

RAM confirmation Number                             8117

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description                 File Name               File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                      (ifappl.)
  Number
                                               I                               I   Message Digest       Part /.zip
                                                                                                                QUESTMS-00002405
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 55 of 246 PageID #: 4030
                                                                                                                 134030
       1             Transmittal of New Application               034827-3606_Transmittal.pdf                                                    no         3
                                                                                                 b2eba61264f91320e2dcc5ea8ad727dccb7
                                                                                                                dcd40


Warnings:

Information:

                                                                                                                 116829
       2                 Application Data Sheet                      034827-3606_ADS.pdf                                                         no         4
                                                                                                 ff9c924e53426646e8d863f6c6d08ccc45d4
                                                                                                                 d19d


Warnings:

Information:

This is not an USPTO supplied ADS fillable form

                                                                                                                 253906
       3                 Oath or Declaration filed                   034827-3606_Decl.pdf                                                        no         4
                                                                                                 e6ceedd95beb0389144e481 d622d881 d 14
                                                                                                                c120a0


Warnings:

Information:

                                                                                                                2587613
      4                                                             034827-3606_Spec.pdf                                                     yes            38
                                                                                                 9a34877 e283440cc0f7b89fdb94 23 2 cb055
                                                                                                                  f545


                                                     Multipart Description/PDF files in .zip description

                                         Document Description                                                     Start                               End


                                                  Specification                                                       1                                30



                                                     Claims                                                          31                                33



                                                     Abstract                                                        34                                34



                                Drawings-only black and white line drawings                                          35                                38


Warnings:

Information:

                                                                                                                  36779
       5                Fee Worksheet (PT0-875)                           fee-info. pdf                                                          no         2
                                                                                                 e 1fec2 7bc0966f14d c3 944d7915 ab2 9ea62
                                                                                                                    49c7


Warnings:

Information:

                                                                   Total Files Size (in bytes)                                         3129157




                                                                                                                                                      QUESTMS-00002406
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 56 of 246 PageID #: 4031
This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                              QUESTMS-00002407
       Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 57 of 246 PageID #: 4032

                                                                              Atty. Dkt. No. 034827-3606


                      IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
       Applicant:          Clarke, et al.

       Title:              METHODS FOR DETECTING
                           VITAMIN D METABOLITES
                           BY MASS SPECTROMETRY

       Prior Appl. No.:    11/101,166; 11/386,215

       Prior Appl.
       Filing Date:        4/6/2005; 3/21/2006

       Examiner:           Unknown

       Art Unit:           Unknown

                                     CONTINUING PATENT APPLICATION
                                          TRANSMITTAL LETTER

       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450

       Sir:

                Transmitted herewith for filing under 37 C.F.R. § 1.53(b) is a:

                [ X ] Continuation    [ ] Division   [ ] Continuation-In-Part (CIP)

       of the above-identified copending prior application in which no patenting, abandonment, or
       tetmination of proceedings has occurred. Priority to the above-identified prior application is
       hereby claimed under 35 U.S.C. § 120 for this continuing application. The entire disclosure of
       the above-identified prior application is considered as being part of the disclosure of the
       accompanying continuing application and is hereby incorporated by reference therein.

                [ ]     Applicant claims small entity status under 37 CFR 1.27.




                                                         -1-
DLMR_896058.1



                                                                                                        QUESTMS-00002408
       Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 58 of 246 PageID #: 4033

                                                                            Atty. Dkt. No. 034827-3606


       Enclosed are:

                [X]    Description, Claim(s), and Abstract (34 pages).

                lX]    Formal drawings (4 sheets, Figures 1-4).

                [X]    Declaration and Power of Attorney from parent Application No. 11/386,215 (4
                       pages).

                [ ]    Assignment of the invention to Quest Diagnostics Investments Incorporated.

                [ ]    Assignment Recordation Cover Sheet.

                [ ]    Request for application not to be published with certification under 35 USC
                       l22(b )(2)(B)(i).

                [ ]    Information Disclosure Statement.

                [ J    Form PT0-1449 with copies of_ listed reference(s).

                [ ]    Preliminary Amendment (___)

                [X]    Application Data Sheet (37 CFR 1.76) (4 pages)


       The adjustment to the number of sheets for EFS-Web filing follows:

       Number of                 EFS-Web             Number of Sheets for EFS-Web
       Sheets                    Adjustment
       38               X            75%             29

       The filing fee is calculated below:

                       Number          Included      Extra                   Rate                     Fee
                       Filed              in                                                         Totals
                                       Basic Fee
       Basic Filing                                                      $330.00               $330.00
       Fee
       Search Fee                                                        $540.00               $540.00
       Examination                                                       $220.00               $220.00
       Fee
       Size Fee             29            100        0         X         $270.00
       Total                23            20         3         X          $52.00               $156.00
       Claims:
       Independents         2                 3      0         X         $220.00                 $0.00


                                                         -2-
DLMR_896058.1



                                                                                                        QUESTMS-00002409
       Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 59 of 246 PageID #: 4034

                                                                                Atty. Dkt. No. 034827-3606




       If any Multiple Dependent Claim(s) present:               +          $390.00
       Surcharge under 37 CFR 1.16(e) for late filing of         +          $130.00                   $0.00
       Executed Declaration or late payment of filing fee
                                                                    SUBTOTAL:                       1246.00
                [ ]               Small Entity Fees Apply (subtract Y2 of above):                           ()

                              Basic Filing Fee Reduction for Filing via EFS-Web
                                                           TOTAL FILING FEE:
       Assignment Recordation Fee:                           +             $40.00        =   ~---~...:._   ___
       Processing Fee under 3 7 CFR 1.17(i) for Late Filing +            $130.00
       of English Translation of Application:
       TOTAL FEE                                                                                    1246.00

                 The above-identified fees of$1246.00 are being paid by credit card via EFS-Web.

                 The Commissioner is hereby authorized to charge any additional fees which may be
       required regarding this application under 3 7 C.F .R. §§ 1.16-1.17, or credit any overpayment, to
       Deposit Account No. 19-07 41. Should no proper payment be enclosed herewith, as by the credit
       card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
       incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
       Deposit Account No. 19-0741.

                 Please direct all correspondence to the undersigned attorney or agent at the address
       indicated below.

                                                               Respectfully submitted,




       FOLEY & LARDNER LLP                                     Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                  Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6722                              Attorneys for Applicant
       Facsimile:  (858) 792-6773




                                                         -3-
DLMR_896058.1



                                                                                                            QUESTMS-0000241 0
 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 60 of 246 PageID #: 4035



                UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                             Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                             United States Patent and Trademark Office
                                                                             Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                     PO Box 1450
                                                                                     Alexandria, Virgmia 22313-1450
                                                                                     W\Vw.uspto.gov

  APPLICATION      FILING or
    NUMBER        37l(c)DATE                FIL FEE REC'D            ATTY.DOCKET.NO
  13/115,916      05/25/2011                   1246                   034827-3606                        23      2
                                                                                                 CONFIRMATION NO. 4404
30542                                                                         FILING RECEIPT
FOLEY & LARDNER LLP
P.O. BOX 80278                                                               111111111111111111111111]~!1]~~~~~~~~~1~UU1~ 1~1111111111111111111111111
SAN DIEGO, CA 92138-0278

                                                                                                       Date Mailed: 06/08/2011




Receipt is acknowledged of this non-provisional patent application. The application will be taken up for examination
in due course. Applicant will be notified as to the results of the examination. Any correspondence concerning the
application must include the following identification information: the U.S. APPLICATION NUMBER, FILING DATE,
NAME OF APPLICANT, and TITLE OF INVENTION. Fees transmitted by check or draft are subject to collection.
Please verify the accuracy of the data presented on this receipt. If an error is noted on this Filing Receipt, please
submit a written request for a Filing Receipt Correction. Please provide a copy of this Filing Receipt with the
changes noted thereon. If you received a "Notice to File Missing Parts" for this application, please submit
any corrections to this Filing Receipt with your reply to the Notice. When the USPTO processes the reply
to the Notice, the USPTO will generate another Filing Receipt incorporating the requested corrections
Applicant( s)
                 Nigel Clarke, Oceanside, CA;
                 Brett Holmquist, Mission Viejo, CA;
                 Gloria Kwangja Lee, Irvine, CA;
                 Richard E. Reitz, San Clemente, CA;
Assignment For Published Patent Application
                 Quest Diagnostics Investments Incorporated
Power of Attorney: The patent practitioners associated with Customer Number 30542
Domestic Priority data as claimed by applicant
                  This application is a CON of 11/101,166 04/06/2005 PAT 7,745,226 *
                  and is a CON of 11/386,215 03/21/2006
                  (*)Data provided by applicant is not consistent with PTO records.
Foreign Applications (You may be eligible to benefit from the Patent Prosecution Highway program at the
USPTO. Please see http://www.uspto.gov for more information.)



If Required, Foreign Filing License Granted: 06/06/2011

The country code and number of your priority application, to be used for filing abroad under the Paris Convention,
is US 13/115,916

Projected Publication Date: 09/15/2011

Non-Publication Request: No

Early Publication Request: No
                                                       page 1 of 3




                                                                                                                                    QUESTMS-00002411
  Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 61 of 246 PageID #: 4036




Title
             METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY
Preliminary Class
             514

                PROTECTING YOUR INVENTION OUTSIDE THE UNITED STATES

Since the rights granted by a U.S. patent extend only throughout the territory of the United States and have no
effect in a foreign country, an inventor who wishes patent protection in another country must apply for a patent
in a specific country or in regional patent offices. Applicants may wish to consider the filing of an international
application under the Patent Cooperation Treaty (PCT). An international (PCT) application generally has the same
effect as a regular national patent application in each PCT-member country. The PCT process simplifies the filing
of patent applications on the same invention in member countries, but does not result in a grant of "an international
patent" and does not eliminate the need of applicants to file additional documents and fees in countries where patent
protection is desired.


Almost every country has its own patent law, and a person desiring a patent in a particular country must make an
application for patent in that country in accordance with its particular laws. Since the laws of many countries differ
in various respects from the patent law of the United States, applicants are advised to seek guidance from specific
foreign countries to ensure that patent rights are not lost prematurely.


Applicants also are advised that in the case of inventions made in the United States, the Director of the USPTO must
issue a license before applicants can apply for a patent in a foreign country. The filing of a U.S. patent application
serves as a request for a foreign filing license. The application's filing receipt contains further information and
guidance as to the status of applicant's license for foreign filing.


Applicants may wish to consult the USPTO booklet, "General Information Concerning Patents" (specifically, the
section entitled "Treaties and Foreign Patents") for more information on timeframes and deadlines for filing foreign
patent applications. The guide is available either by contacting the USPTO Contact Center at 800-786-9199, or it
can be viewed on the USPTO website at http://www.uspto.gov/web/offices/pac/doc/general/index.html.


For information on preventing theft of your intellectual property (patents, trademarks and copyrights), you may wish
to consult the U.S. Government website, http://www.stopfakes.gov. Part of a Department of Commerce initiative,
this website includes self-help "toolkits" giving innovators guidance on how to protect intellectual property in specific
countries such as China, Korea and Mexico. For questions regarding patent enforcement issues, applicants may
call the U.S. Government hotline at 1-866-999-HALT (1-866-999-4158).


                                 LICENSE FOR FOREIGN FILING UNDER
                                Title 35, United States Code, Section 184
                          Title 37, Code of Federal Regulations, 5.11 & 5.15
GRANTED

The applicant has been granted a license under 35 U.S.C. 184, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" followed by a date appears on this form. Such licenses are issued in all applications where
the conditions for issuance of a license have been met, regardless of whether or not a license may be required as
                                                       page 2 of 3




                                                                                                               QUESTMS-00002412
  Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 62 of 246 PageID #: 4037




set forth in 37 CFR 5.15. The scope and limitations of this license are set forth in 37 CFR 5.15(a) unless an earlier
license has been issued under 37 CFR 5.15(b). The license is subject to revocation upon written notification. The
date indicated is the effective date of the license, unless an earlier license of similar scope has been granted under
37 CFR 5.13 or 5.14.

This license is to be retained by the licensee and may be used at any time on or after the effective date thereof unless
it is revoked. This license is automatically transferred to any related applications(s) filed under 37 CFR 1.53(d). This
license is not retroactive.

The grant of a license does not in any way lessen the responsibility of a licensee for the security of the subject matter
as imposed by any Government contract or the provisions of existing laws relating to espionage and the national
security or the export of technical data. Licensees should apprise themselves of current regulations especially with
respect to certain countries, of other agencies, particularly the Office of Defense Trade Controls, Department of
State (with respect to Arms, Munitions and Implements of War (22 CFR 121-128)); the Bureau of Industry and
Security, Department of Commerce (15 CFR parts 730-774); the Office of Foreign AssetsControl, Department of
Treasury (31 CFR Parts 500+) and the Department of Energy.

NOT GRANTED

No license under 35 U.S.C. 184 has been granted at this time, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" DOES NOT appear on this form. Applicant may still petition for a license under 37 CFR 5.12,
if a license is desired before the expiration of 6 months from the filing date of the application. If 6 months has lapsed
from the filing date of this application and the licensee has not received any indication of a secrecy order under 35
U.S.C. 181, the licensee may foreign file the application pursuant to 37 CFR 5.15(b).




                                                       page 3 of 3




                                                                                                               QUESTMS-00002413
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 63 of 246 PageID #: 4038

                        PATENT APPLICATION FEE DETERMINATION RECORD                                                                   Application or Docket Number
                                                    Substitute for Form PT0-875                                                       13/115,916


                        APPLICATION AS FILED- PART I                                                                                                   OTHER THAN
                                          (Column 1)                    (Column 2)                         SMALL ENTITY                OR             SMALL ENTITY

              FOR                    NUMBER FILED                 NUMBER EXTRA                        RATE($)              FEE($)                 RATE($)            FEE($)

BASIC FEE
(37 CFR 1.16(a), (b), or (c))
                                              N/A                          N/A                          N/A                                         N/A               330
SEARCH FEE
(37 CFR 1.16(k), (i), or (m))
                                              N/A                          N/A                          N/A                                         N/A               540
EXAMINATION FEE
(37 CFR 1.16(o), (p), or (q))
                                              N/A                          N/A                          N/A                                         N/A               220
TOTAL CLAIMS
(37 CFR 1.16(i))
                                        23          minus 20=
                                                                             3                                                         OR     X      52       =       156
INDEPENDENT CLAIMS
(37 CFR 1.16(h))
                                         2          minus 3 =                                                                                 X     220       =      0.00
                                  If the specification and drawings exceed 1 00
APPLICATION SIZE                  sheets of paper, the application size fee due is
FEE                               $270 ($135 for small entity) for each additional                                                                                   0.00
(37 CFR U6(s))                    50 sheets or fraction thereof. See 35 U.S.C.
                                  41 (a)(1 )(G) and 37 CFR 1.16(s).

MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR U6(j))                                                                                                                      0.00
* If the difference in column 1 is less than zero, enter "0" in column 2.                              TOTAL                                       TOTAL             1246

                  APPLICATION AS AMENDED- PART II

                                                                                                                                                       OTHER THAN
                                 (Column 1)                  (Column 2)          (Column 3)                SMALL ENTITY                OR             SMALL ENTITY
                                  CLAIMS                      HIGHEST
                                 REMAINING                    NUMBER                 PRESENT                             ADDITIONAL                               ADDITIONAL
<(                                                                                                     RATE($)                                     RATE($)
                                   AFTER                    PREVIOUSLY                EXTRA                                FEE($)                                   FEE($)
I-                              AMENDMENT                     PAID FOR
z
w               Total                             Minus
                                                           ..                    -
                                                                                                  X                =                   OR     X               =
~          (37 CFR 1.16(i))
0
z           Independent                           Minus
                                                           ...                                    X                =                   OR     X               =
           (37 CFR 1.16(h))
w
~
<(       Application Size Fee (37 CFR 1.16(s))

         FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                               OR

                                                                                                       TOTAL                                       TOTAL
                                                                                                                                       OR
                                                                                                      ADD'L FEE                                   ADD'L FEE

                                 (Column 1)                  (Column 2)          (Column 3)
                                  CLAIMS                      HIGHEST
                                 REMAINING                    NUMBER                 PRESENT                             ADDITIONAL                               ADDITIONAL
Ill                                                                                                    RATE($)                                     RATE($)
                                   AFTER                    PREVIOUSLY                EXTRA                                FEE($)                                   FEE($)
I-                              AMENDMENT                     PAID FOR
z
w               Total                             Minus    ..                    -                X                =
                                                                                                                                       OR     X               =
~
0
z
           (37 CFR 1.16(i))

            Independent                           Minus    ...                   -
                                                                                                  X                =                   OR     X               =
w          (37 CFR 1.16(h))
~
<(       Application Size Fee (37 CFR 1.16(s))
                                                                                                                                       OR
         FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))

                                                                                                       TOTAL                                       TOTAL
                                                                                                                                       OR
                                                                                                     ADD'L FEE                                    ADD'L FEE
        * If the entry in column 1 is less than the entry in column 2, write "0" in column 3.
       ** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
      *** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
          The "Highest Number Previously Paid For" (Total or Independent) is the highest found in the appropriate box in column 1.




                                                                                                                                                                  QUESTMS-00002414
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 64 of 246 PageID #: 4039
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
        r                  Substitute for form 1449/PTO                                                           Complete if Known                                         ""'''l
                       INFORMATION DISCLOSURE                                   Application Number                       13/115,916
                       STATEMENT BY APPLICANT                                   Filing Date                              5/25/2011
                                                                                First Named Inventor                     Nigel Clarke
                                                                                Art Unit                                 1629
                     (use as many sheets as necessary)                          Examiner Name                            Not Yet Assigned
        ~heet        I1                     I ot I 8                            Attorney Docket Number                   034827-3606                                        ~


                                                                        U.S. PATENT DOCUMENTS

                                      Document Number                                                                                          Pages, Columns, Lines,
         Exam in
                       Cite                                             Publication Date           Name of Patentee or Applicant of               Where Relevant
         er
                       No.
                           1
                                    Number-Kind Code 2 (if               MM-DD-YYYY                       Cited Document                        Passages or Relevant
         Initials*                           known)                                                                                               Fiaures Appear
                      A1       2003/0171605                         09-11-2003                    REDDY ET AL.
                      A2       2004/0235193                         11-25-2004                    SOLD IN
                      A3       2006/0054807                         03-16-2006                    PICARD ET AL.
                      A4       2006/0094125                         05-04-2006                    SINGH ET AL
                      A5       2006/0228808                         10-12-2006                    CLARKE ET AL
                      A6       2006/0228809                         10-12-2006                    CLARKE ET AL
                      A?       2007/0139956                         06-21-2007                    SUGIMOTO ET AL
                      A8       2008/0241955                         10-02-2008                    PURKAYASTHA ET AL.
                      A9       2009/0137056                         05-28-2009                    HOLMQUIST ET AL
                      A10      5,772,874                            06-30-1998                    QUINN ET AL.
                      A11      5,795,469                            08-18-1998                    QUINN ET AL.
                      A12      5,919,368                            07-06-1999                    QUINN ET AL.
                      A13      5,968,367                            10-19-1999                    QUINN ET AL.
                      A14      6,107,623                            08-22-2000                    BATEMAN ET AL.
                      A15      6,124,137                            09-26-2000                    HUTCHENS ET AL.
                      A16      6,204,500                            03-20-2001                    WHITEHOUSE ET AL.
                      A17      6,268,144                            07-31-2001                    KOSTER
                      A18      6,787,660                            09-07-2004                    ARMBRUSTER ET AL.
                      A19      6,977,143                            12-20-2005                    CAULFIELD ET AL.
                      A20      7,087,395                            08-08-2006                    GARRITY ET AL.
                      A21      7,321 '116                           01-22-2008                    PICARD ET AL.
                      A22      7,348,137                            03-25-2008                    CAULFIELD ET AL.
                      A23      7,473,560                            01-06-2009                    SOLD IN
                      A24      7,618,827                            11-17-2009                    STEVEN
                      A25      7,745,226                            06-29-2010                    CLARKE ET AL.




                                                   UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                 U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                        Filing Date of
        Examiner      Cite              Document                                                  Name of Patentee or Applicant of                Where Relevant
                          1                                            Cited Document
        Initials*     No.       Serial Number-Kind CodeL                                                 Cited Document                         Passages or Relevant
                                                                        MM-DD-YYYY
                                           (if known)                                                                                              Fiaures Appear




                                                                                                             I

        Examiner                                                                                             I Date                       I
        Signature                                                                                            / Considered
                                                                                                                                          I
       *EXAMINER. ln1t1al1f reference considered, whether or not c1tat1on ISm conformance w1th MPEP 609. Draw line through c1ta!lon 1f not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time      require to complete th1s form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U S Patent and Trademark Office,
      P0         1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form. cai/1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_896934.1

                                                                                                                                                                QUESTMS-00002415
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 65 of 246 PageID #: 4040
                                                                                                                                 PTO/SS/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMS control number
       r              Substitute for form 1449/PTO
                             INFORMATION DISCLOSURE
                                                                                                Complete if Known
                                                                                           Application Number                   13/115,916                                               "
                             STATEMENT BY APPLICANT                                        Filing Date                          5/25/2011
                                                                                           First Named Inventor                 Nigel Clarke
                                                                                           Art Unit                             1629
                    (use as many sheets as necessary)                                      Examiner Name                        Not Yet Assigned
       \..Sheet             12                         1   of   1   8                      Attorney Docket Number              034827-3606                                               ~


                                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                                     I Pages, Columns, Lines, !
        Examiner        I Cite I               Foreign Patent Document
                                                                           I         Publication Date           Name of Patentee or                       Where Relevant      I
        Initials*            No.   1
                                       i       Country Code3'Number4•          I      MM-DD-YYYY            Applicant of Cited Documents             I Passages or Relevant
                                                 Kind Code 5 (if known)                                 !                                                 Figures Appear             r
                             A26l W0-2007/039193                                   04-12-2007           I ROCHE DIAGNOSTICS
                                                                                                        I GMBH                                       I
                        I A27 i W0-2007/139956
                                                                           I
                                                                                   12-06-2007           I LABORATORY
                                                                                                        I CORPORATION OF
                                                                                                                                                 +
                                                                                                        · AMERICA HOLDINGS                        I                              l
                        I A28 I W0-2008/097246                          -tD8-14-2008                    I SCHROEDER ET AL                        -r-·
                        1 A29 ; W0-95/33279
                        ! A30 I W0-96/18618
                                                                            I 12-07-1995
                                                                           i06-20-1996
                                                                            I
                                                                                                        i DERRICK ET AL
                                                                                                        I BAYER
                                                                                                        i AKTIENGESELLSCHAFT;
                                                                                                                                                     I
                                                                                                                                                     I


                                                                                                                                                     I
                                                                                                                                                                            +--
                                                                           I                              NIHON BAYER AGROCHEM
                                                                                                                                                     I

                                                                                                                                                                                 !
                        I              I                                   I

                                                                           i                            I K.K.                                    I
                                                                           NON PATENT LITERATURE DOCUMENTS
                                                Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
        Examiner        I    Cite
                                                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                     r
        Initials*
                        I
                             No. 1         I!                       number(s), publisher, city and/or country where published.
                        I A31 i\ Armas  et. al, Vitamin D2 Is Much Less Effective than Vitamin D3 in Humans, J. Clin. Endocrinol.
                                 Metab. 89:5387-5391 (2004).
                        I                                                                                                                                                    i
                        i A32              ! Aronov et al, Metabolic profiling of major vitamin D metabolites using Diels-Aider derivatization and                           I
                                           1 ultra-performance liquid chromatography-tandem mass spectrometry, Anal Bioanal Chern, 2008,
                    I                        391:1917-1930                                                                                                                   I
                    I A33                  1 Ascalone et al, Stereospecific determination of amisulpride, a new benzamide derivative, in human
                                                                                                                                                                             I
                                           j plasma and urine by automated solid-phase extraction and liquid chromatography on a chiral
                    i                        column. application to Qharmacokinetics, Journal of ChromatograQhy B., 676:95-105, 1996.                                        i
                    I A34 I                : Bartolucci, et al., Liquid chromatography tandem mass spectrometric quantitation of sulfamethazine
                                             and its metabolites: direct analysis of swine urine by triple quadrupole and by ion trap mass                                   i
                    l                      , s_pectrometry, Rapid Commun. Mass S(:1ectrom, 14:967-73 (2000}.                                                                I
                    I A35                  1 Busch, A Glossary for Mass Spectrometry, Mass Spectrometry, 17(65):526-534, 2002
                                                                                                                                                                             I


                                                                                                                                                                            I
                    I     I                                                                                                                                                 I
                    I A36 I Capote et al, Identification and determination of fat-soluble vitamins and metabolites in human                                                 I
                                                                                                                                                                            I
                    I     , serum by liquid chromatography/triple quadrupole mass spectrometry with multiple reaction
                    I     I monitoring, Rapid Commun. Mass. Spectrom., 21:1745-1754,2007.                                                                                   l


        Examiner i                                                                                                    Date                       I                                       I
        Signature II                                                                                                  Considered                 I
      *EXAMINER.Imttaltf reference constdered, whether or not C1tat1on IS 10 conformance wtth MPEP 609. Draw line through cttatton tf not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.usplo.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S Patent and Trademark Office.
      P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P,O,
      Box 1450, Alexandria, VA 22313-1450.
                                       if you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_896934.1

                                                                                                                                                                       QUESTMS-00002416
             Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 66 of 246 PageID #: 4041
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
        ,.
         OMB control number
                      Substitute for form 1449/PTO                                              Complete if Known
                            INFORMATION DISCLOSURE                                 Application Number                       13/115,916                                              ""'
                            STATEMENT BY APPLICANT                                 Filing Date                              5/25/2011
                                                                                   First Named Inventor                     Nigel Clarke
                                                                                   Art Unit                                 1629
                   (use as many sheets as necessary)                               Examiner Name                            Not Yet Assigned
        "Sheet          13                       I of   18                         Attorney Docket Number                   034827-3606                                                ~


                                                                     NON PATENT LITERATURE DOCUMENTS

         Examiner [ Cite
                                        i Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Initials* j No. 1                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                         r
                                                              number(s), publisher, city and/or country where published.
                        i A37         Coldwell et al, Mass Fragmentographic Assay for 25-Hydroxyvitamin Din Plasma Without
                                      Derivatization: Enhanced Sensitivity for Metabolites of Vitamins D2 and D3 After Pre-column
                        I             Dehydration, Journal of Mass Spectrometry, 30:348-356, (1995}.                                                                           I
                        I A38       I Coldwell et al, Stable isotope-labeled vitamin D, metabolites and chemical analogs: synthesis and
                                    , use in mass spectrometric studies, Steroids, 55: 418-432, 1990.
                       I                                                                                                                                                   I
                        i A39            Coldwell et al., Measurement of Vitamins D2 and D3 and Seven Major Metabolites in a Single
                                         Sample of Human Plasma Using Gas Chromatography/Mass Spectrometry, Biomedical and                                                 I'
                                         Environmental Mass Spectrometry, 16:81-85 (1988).
                            A40          Extended Search Report dated 02/02/2009 in EP application 06749272 (034827-3605)


                       1
                            A41          Extended Search Report dated 12/22/2010 in EP application 08853843 (054769-9997)
                                                                                                                                                                           II      ·-



                    II                                                                                                                                                     I
                                    i                                                                                                                                      i
                    I A42             Guo et al, Steroid profiles using liquid chromatography-Tandem mass spectrometry with
                                    i atmospheric pressure photoionization source, Arch Pathol Lab Med., 128: 469-475, 2004.                                               I
       ~-
                                                                                                                                                                           i

                    I A43           I Higashi et al, Characterization of new conjugated metabolites in bile of rats administered 24,25-
                                                                                                                                                                       I
                                   Ii dihydroxyvitamin D3 and 25-hydroxyvitamin D3, Steroids, 65(5):281-94 (2000)
                    i                                                                                                                                                  I
                   I A44           I Higashi et al' Characterization of urinary metabolites of vitamin D3 in man under physiological
                                    . conditions using liquid chromatography-tandem mass spectrometry, J Pharm Biomed Anal.
                                    1 29(5):947-55 (2002)                                                                                                              I
                  1         A45     jHigashi et al, Liquid chromatography-tandem mass spectrometric method for the determination of
                                     salivary 25-hydroxyvitamin D3: a noninvasive tool for the assessment of vitamin D status, Anal.
                                   I Bioanal Chern, 2008, 391:229-238                                                                                                  I
                  -I
                    I
                            A46    , Higashi et al, Simultaneous Determination of 25-Hydroxyvitamin D2 and 25-Hydroxyvitamin D3 in

                   I
                                   / Human Plasma by Liquid Chromatography-Tandem Mass Spectrometry Employing Derivatization
                                                                                                                                                                       I
       ~-


                   I A47
                                     with a Cookson-TyQe Reagent, Bioi Pharm Bull., 24(7):738-43, (2001}.
                                   !International Preliminary Report on Patentability dated 10/9/2007 in application
                                   . PCT/US2006/012539 (034827-3604)
                                                                                                                                                                       t-·-
                                                                                                                                                                   I
                   l A48
                   I
                                  Tlnternational Preliminary Report on Patentability dated 6/01/2010 in application
                                   I PCT/US2008/084709 (054769-9992)
                                                                                                                                                                --r--  '
                    i
       ____.........L                                                                                                                                             __j __


                            1
        Examiner
        Signature
                                                                                                                i Considered
                                                                                                                  Date
                            1

       *EXAMINER. lnrt1al 1f reference considered, whether or not C1tat1on 1s 1n conformance w1tn MPEP 609. Draw line through c1tat1on 1f not rn conformance and not
      considered. Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document. by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
      gathering, preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P 0 Box 1450. Alexandria. VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313·1450
                                  If you need assistance in completing the form, ca/11-80()-PT0-9199 (1-800·786-9199) and select option 2.
DLMR_896934.1

                                                                                                                                                                QUESTMS-00002417
           Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 67 of 246 PageID #: 4042
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r              Substitute for form 1449/PTO                                              Complete if Known                                 ~

                          INFORMATION DISCLOSURE                                       Application Number                      13/115,916
                          STATEMENT BY APPLICANT                                       Filing Date                             5/25/2011
                                                                                       First Named Inventor                    Nigel Clarke
                                                                                       Art Unit                                1629
                     (use as many sheets as necessary)                                 Examiner Name                           Not Yet Assigned
        \_Sheet          /4                             I of I 8                       Attorney Docket Number                  034827-3606                                      ~


                                                                         NON PATENT LITERATURE DOCUMENTS
                                                 Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner    I        Cite         I         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                              -r'
         Initials*   I        No. 1
                                           'I


                                                                     number(s), publisher, city and/or country where published.

                     I A49                      International Search Report and Written Opinion dated 1/26/2011 in application
                                           j    PCT/US2010/056461 (034827-0381)
                     I                                                                                                                                                     i
                     ! A50                 I International Search Report and Written Opinion dated 1/27/2011 in application                                                I
                     I
                           I PCT/US2010/057627 (034827-0741)
                     I'                    I                                                                                                                               i
                     I A51 /International Search Report and Written Opinion dated 2/7/2011 in application PCT/US2010/059765                                                I
                           I (034827-1052)                                                                                                                                 !
                     I
                     I A52 / International Search Report and Written Opinion dated 2/8/2011 in application PCT/US2010/059746                                               !
                           . (034827-0771)
                     I     I               I
                                                                                                                                                                       I
                     i A53 I International Search Report dated 02/24/2009 in application PCT/US2008/084 709 (054 769-9992)
                     I                     I
                                                                                                                                                                       I
                     I

                     i     I               I                                                                                                                           I
                         A54            /International Search Report dated 1/14/2011 in PCT/US2010/056886 (095276-0201)
                     1
                                                                                                                                                                       I
                     I
                     I                 I                                                                                                                               I
                     I A55 i International Search Report dated 1/4/2007 in application PCT/US2006/012539 (034827-3604)
                     I     I

                           I
                                                                                                                                                                       I
                     I A56 International Search Report dated 2/11/2011 in application PCT/US201 0/059771                                        (034827-1 022)
                                                                                                                                                                       I
                     i     I                                                                                                                                           I
                     i A57             jlnterview Summary dated 01/28/2009 in application 11/101,166 (054769-9993)                                                     I
                     I                 j                .                                                                                !
                     ! A58             I Jemal, High-throughput quantitative bioanalysis by LC/MS/MS, Biomedical Chromatography, 14:422- -~
                     I                 . 429, 2ooo.                                                                                                                    1
                                       I

       ---+A59                         I Jones et al, Biological activity of 1,25-Dihydroxyvitamin D2 in the Chick-, Biochemistry, 15(3): 713-                         I
                     I                 I 716. 1976.                                                                                                                    I
                     I                                                                                                                                                 l
                     I A60             1        Jones et al, Current understanding of the molecular actions of Vitamin D, Physiological Reviews,
                                       i        78(4): 1193-1231,1998.                                                                                                 i
                     I                                                                                                                                                 j



        Examiner                                                                                                   I Date
        Signature                                                                                                  i Considered
      *EXAMINER. Initial if reference considered, whether or not CitatiOn ISm conformance w1th MPEP 609. Draw lme through Citation 1f not mconformance and not
      considered. Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection IS estimated to take 2 hours to complete, including
      gathering. preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. U.S Patent and Trademark Office,
      P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450
                                      If you need assistance in completing the form. cai/1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_896934.1

                                                                                                                                                                 QUESTMS-00002418
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 68 of 246 PageID #: 4043
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE


       ,. Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
                                    Substitute for form 1449/PTO
                               INFORMATION DISCLOSURE                                       Application Number
                                                                                                                             Complete if Known
                                                                                                                                    13/115,916                                 ""
                               STATEMENT BY APPLICANT                                       Filing Date                             5/25/2011
                                                                                            First Named Inventor                    Nigel Clarke
                                                                                            Art Unit                                1629
                      (use as manv sheets as necessary)                                     Examiner Name                           Not Yet Assigned
        \@heet                is                             I of I 8                       Attorney Docket Number                  034827-3606                                ~

                                                                              NON PATENT LITERATURE DOCUMENTS
                                                      Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Examiner                 Cite
          Initials*                No.
                                       1                  item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                                          number(s), publisher, city and/or country where published.
                          , A61                 '!
                                                     Jones et al, Vitamin Ds: Metabolites and Analogs, Chapter 2 in Modern Chromatographic Analysis of
                                                     Vitamins, Third Edition, 2002, 79 pgs.
                          I
                          I A62                      Kamao et al, C-3 Epimerization of Vitamin D3 metabolites and further metabolism of C-3 epimers,
                                                     The Journal of Biological Chemistry, 279 (16):15897-15907, (2004).
                          I
                          ! A63
                          I
                                                I Kiss meyer et al, Sensitive analysis of 1a,25-dihydroxyvitamin D3 in biological fluids by liquid
                                                  chromatography-tandem mass spectrometry, J Chromatogr A., 935(1-2):93-103 (2001)
                          l
                          I A64                Kobayashi et al, Tandem immunoaffinity chromatography for plasma 1a,25-dihydroxyvitamin D3                                  I
                                               utilizing two antibodies having different specificities: A novel and powerful pretreatment tool for
                                               1a,25-dihydroxyvitamin D3 radioreceptor assays, J.Steroid Biochem. Molec. Bioi., 54(5/6): 217-226,                      I   1


                          i                  ' 1995.
                          I A65                KOBAYASHI, et al, Production of a group-specific antibody to 1 alpha,25-dihydroxyvitamin D and its                      I
                          I
                          I
                                               derivatives having the 1 alpha,3 beta-dihydroxylated A-ring structure, Steroids, (1994), 59(7):404-11                   I
                          I


                              A66            1       Maunsell et al, Routine Isotope-Dilution Liquid Chromatography-Tandem Mass Spectrometry Assay
                                                     for Simultaneous Measurement of the 25-Hydroxy Metabolites of Vitamins D2 and D3, Clinical
                                                     Chemistry, 51:9 1683-1690, (2005).
                                                     Merchant et al, Recent advancements in surface-enhanced laser desorption/ionization-time of flight-
                      I A67                          mass spectrometry, Electrophoresis 21 : 1164-1177 (2000).

                      ! A68

                      I
                      : A69                 ! Odrzywolska et al, Convergent Synthesis, Chiral HPLC, and Vitamin D Receptor Affinity of Analogs
                                            : of 1,25-Dihydroxycholecalciferol, Chirality, 11:249-255, (1999).
                      I
                      'A70                           Office Action dated 09/29/2009 for EP Application No. 06749272.8 (034827-3605)
                                                                                                                                                                       I
                      I                                                                                                                                                I
                      I A71                 1        Polson et al, Optimization of protein precipitation based upon effectiveness of protein removal and I
                                                     ionization effect in liquid chromatography-tandem mass spectrometry, Journal of Chromatography B, 1
                                            1        785:263-275 (2003).                                                                                 '
                      f       A72                    Robb et al, Atmospheric Pressure Photoionization: An Ionization Method for Liquid Chromatography- 1
                      !                              Mass Spectrometry, Anal. Chem., 72(15): 3653-3659 (2000).                                           i
                                                                                                                                                                       i
                               I

          Examiner i                                                                                                    I Date
      I   Signature !                                                                                                   I Considered
      *EXAMINER. lnitial1f reference considered, whether or not cttatlon IS 1n conformance w1th MPEP 609. Draw lme through citat1on 1f not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number {optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese ,Patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST. 16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of infomnation is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P 0. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450
                                           If you need assistance in completing tne fomn, ca/11-800-PT0-9199 {1-800-786-9199) and select option 2.
DLMR_896934.1

                                                                                                                                                                QUESTMS-00002419
             Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 69 of 246 PageID #: 4044
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMS control number
        r              Substitute for form 1449/PTO                                              Complete if Known
                         INFORMATION DISCLOSURE                                     Application Number                      13/115,916
                                                                                                                                                                               ""
                         STATEMENT BY APPLICANT                                     Filing Date                             5/25/2011
                                                                                    First Named Inventor                    Nigel Clarke
                                                                                    Art Unit                                1629
                     (use as many sheets as necessary)                              Examiner Name                           Not Yet Assigned
        ~heet        )6                            1 of   1a                        Attorney Docket Number                  034827-3606                                        ~


                                                                      NON PATENT LITERATURE DOCUMENTS

                    I Cite              I Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner
         Initials*     No.     1   item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue    r
                    I                              number(s), publisher, city and/or country where published.
                    I A73 Salm et al, The Quantification of Sirolimus by High-Performance Liquid Chromatography-Tandem
                              Mass Spectrometry and Microparticle Enzyme Immunoassay in Renal Transplant Recipients, Clin.
                    I         Therapeutics 22 Supl. 8:871-885 (2000)                                                            l
                    I A74 Singh et al, C-3 epimers can account for a significant proportion of total circulating 25-
                           I hydroxyvitamin D in infants, complicating accurate measurement and interpretation of vitamin D
                    I         status, The Journal of Clinical Endocrinology & Metabolism, 91 (8): 3055-3061, 2006.               I
                    I A75 Taylor et al, Simultaneous Quantification of Tacrolimus and Sirolimus in Human Blood, by High-         I
                             Performance Liquid Chromatography- Tandem Mass Spectrometry, Therapeutic Drug Monitoring
                    I        22:608-12 (2000}                                                                                    I
                    I A76 I Tsugawa et al, Determination of 25-hydroxyvitamin D in human plasma using high-performance           I
                    I
                           !liquid chromatography-tandem mass spectrometry, Anal. Chem., 77:3001-3007, 2005.

                    I A77 US Notice of Allowance dated 12/15/2009 in application 11/101, 166 (054 769-9993)
                                        1
                                                                                                                                                                        l
                    I      I                                                                                                    I                                          I

                    ! A78
                    I      I US   Notice of Allowance dated   3/2/2011 in application 11/386,215 (034827-3603)                  I
                    I      I                                                                                                    lI
                   tA79    I US Notice of Allowance dated 3/3/2011 in application 11/946,765 (054769-9991)                    ~-
                    I      I                                                                                                    I
                     I ABO          ! US Notice of Allowance dated 5/20/2011 in application 12/630,790 (034827-0740)                                                    I
                                                                                                                                                                        II
                                    I                                                                                                                              --+---~
                         A81        1       US Notice of Allowance dated 8/19/2009 for U.S. App. No. 11/101,166 (054769-9993)                                           I
                     I
                     II A82
                                    l
                                    I US Office Action dated 04/12/2010 in application 11/386,215 (034827 -3603)                                                        t-
                     I              I
                                    I
                                                                                                                                                                        I
                                                                                                                                                                       l
                     ! A83     ·-!          US Office Action dated 1/6/2011 in application 12/630,790 (034827-0740)

                     I              I                                                                                                                                   I
       ~-




                     I A84          I US Office Action dated 10/08/2008 in application 11/101,166 (054769-9993)
                                    I
                     I              I
                                                                                                                                                                       I
             .   !
         Exammer ,                                                                                              I Date
         Signature       i                                                                                      1   Considered
       •EXAMINER. lmt1al1f reference considered, whether or not c1tat10n 1s 1n conformance w1th MPEP 609. Draw line through Citation 1f not 1n conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WIPO Standard ST.16 if poss·lble. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
       P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450,

                                   If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_896934, 1

                                                                                                                                                                  QUESTMS-00002420
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 70 of 246 PageID #: 4045
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
        r             Substitute for form 1449/PTO
                         INFORMATION DISCLOSURE
                                                                                                Complete if Known
                                                                                      Application Number                      13/115,916                                        "
                         STATEMENT BY APPLICANT                                       Filing Date                             5/25/2011
                                                                                      First Named Inventor                    Nigel Clarke
                                                                                      Art Unit                                1629
                     (use as many sheets as necessary)                                Examiner Name                           Not Yet Assigned
        ~heet        17                            I of I 8                           Attorney Docket Number                  034827-3606                                       ~

                                                                        NON PATENT LITERATURE DOCUMENTS
                                       I Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner    I       Cite
                                                item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
         Initials*   j       No. 1     I,                       number(s), publisher, city and/or country where published.
                     i A85             1    US Office Action dated 10/5/2010 in application 11/386,215 (034827-3603)

                     I'A86             I
                                       ! US Office Action dated        12/17/2010 in application 11/946,765 (054769-9991)
                                                                                                                                                                            I

                     i
                     I A87             II US Office Action dated 12/17/2010 in application 12/630,796 (054769-9993)
                     I A88 I US Office Action dated 6/24/201 0 in application 11/946,765 (054 769-9991)
                                            US Office Action dated 6/28/2010 in application 12/630,790 (034827-0740)
                                                                                                                                                                        I
                                       1    US Office Action dated 7/7/2010 in application 12/630,796 (054769-9993)
                                                                                                                                                                       II
                                      I
                                       I Vieth et al, Age-related changes in the 25-hydroxyvitamin D versus parathyroid hormone relationship                            ~--
                                      1     suggest a different reason why older adults require more Vitamin D, The Journal of Clinical                                I
                                            Endocrinology & Metabolism, 88(1 ): 185-191, 2003.                                                                         i
                      I                                                                                                       I
                                            Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentrations, and safety, Am J Clin Nutr,
                      '                     69:842-856, 1999.                                                                                                          II


            ---~~--r~~--~-                               -----~~~--~=-~~~~~~~~-~~~~~
                      I Vogeser et al, Candidate reference method for the quantification of circulating 25-Hydroxyvitamin D3                                           1

                      I by liquid chromatography-tandem mass spectrometry, Clinical Chemistry, 50(8): 1415-1417, (2004).                                               1



                      I Vreeken et al, On-line post-column Diels-Aider derivatization for the determination of vitamin D3 and
                      1 its metabolites by liquid chromatography/thermospray mass spectrometry, Biological Mass               I
                                                                                                                                                                       r--
               I      j Spectrometry, 22:621-632, (1993).

               I A95 II Watson   et al, Analysis of Vitamin D and its metabolites using thermospray liquid
                        chromatography/Mass spectrometry, Biomedical Chromatography, 5:153-160, 1991.

                     I Wharton et al, Rickets. The Lancet, 362: 1389-1400, 2003.
                                      i                                                                                                                               I

        Examiner                                                                                                  I Date
      I Signature        1                                                                                        i Considered
       *EXAMINER ln1t1al 1f reference ccns1dered, whether or not c1ta!lon IS mccnformance w1th MPEP 609. Draw lme through c1ta!10n 1f not mconformance and not
      considered. Include ccpy of this form with next communication to applicant 1 Applicant's unique citation designation number {optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document. by the two-letter code {WI PO Standard ST.3). 4 For Japanese patent
      documents. the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST. 16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This ccllection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file {and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1. 14. This collection is estimated to take 2 hours to ccmplete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time      require to           this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. US Patent and Trademark Office,
      P0         1450,             VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                     If you need assistance in completing the form. call 1-800-PT0-9199 (1-800-786-9199) and select option 2
DLMR_896934.1

                                                                                                                                                                QUESTMS-00002421
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 71 of 246 PageID #: 4046
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r              Substitute for form 1449/PTO
                          INFORMATION DISCLOSURE
                                                                                                 Complete if Known
                                                                                  Application Number                      13/115,916
                                                                                                                                                                             "
                          STATEMENT BY APPLICANT                                  Filing Date                             5/25/2011
                                                                                  First Named Inventor                    Nigel Clarke
                                                                                  Art Unit                                1629
                      (use as many sheets as necessary)                           Examiner Name                           Not Yet Assigned
        \..Sheet      Ia                       1of    Ia                          Attorney Docket Number                  034827-3606                                       .J

                                                                    NON PATENT LITERATURE DOCUMENTS

          Examiner    I   Cite
                                    !   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
                                            item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
          Initials*   I   No. 1
                                     I                      number(s), publisher, city and/or country where published.
                                     . Wright et al, Proteinchip surface enhanced laser desorption/ionization (SELDI) mass spectrometry: a
                                    I, novel protein biochip technology for detection of prostate cancer biomarkers in complex protein
                                    I mixtures, Prostate Cancer and Prostatic Diseases, 2:264-76, (1999).




                                   I                                                                                                                                    I




         Examiner                                                                                              i Date
         Signature                                                                                             ! Considered
       *EXAMINER ln1t1al1f reference considered, whether or not c1tat1on IS 1n conformance With MPEP 609. Draw line through C1tat1on 1f not rn conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U S.C. 122 and 37 CFR 1. 14. This collection '1s estimated to take 2 hours to complete. including
       gathering. preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to            this form and/or suggestions for reducing this burden. should be sent to the Chief Information Officer, U.S Patent and Trademark Office,
       P.O Box 1450,                VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.

                                  If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2
DLMR_896934. 1

                                                                                                                                                                  QUESTMS-00002422
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 72 of 246 PageID #: 4047
                                     Electronic Acknowledgement Receipt

                       EFSID:                        10297877


                 Application Number:                 13115916


          International Application Number:


                Confirmation Number:                 4404




                                                     METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                  Title of Invention:
                                                     SPECTROMETRY




         First Named Inventor/Applicant Name:        Nigel Clarke


                  Customer Number:                   30542


                         Filer:                      Anthony Charles Kuhlmann/Alison Lalonde


                 Filer Authorized By:                Anthony Charles Kuhlmann


              Attorney Docket Number:                034827-3606


                     Receipt Date:                   14-JUN-2011


                     Filing Date:                    25-MAY-2011


                     TimeStamp:                      19:50:22


                  Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                           I   no

File Listing:
 Document                                                                                File Size( Bytes)/                  Multi         Pages
                     Document Description                 File Name
  Number                                                                                 Message Digest                     Part /.zip   (ifappl.)

                                                                                                 1281217
     1                                                    IDS_3606.pdf                                                         yes           10
                                                                                    4583f4f70d77a8995adbbc85ec61 def013c7
                                                                                                    d3da




                                                                                                                                     QUESTMS-00002423
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 73 of 246 PageID #: 4048
                                            Multipart Description/PDF files in .zip description

                                    Document Description                                Start                 End


                                        Transmittal Letter                                 1                    2


                        Information Disclosure Statement (IDS) Form (SBOS)                3                    10

Warnings:
Information:
                                                        Total Files Size (in bytes)               1281217

This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                              QUESTMS-00002424
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 74 of 246 PageID #: 4049



                                                                               Atty. Dkt. No. 034827-3606


                       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:        Clarke, et al.

        Title:            METHODS FOR DETECTING
                          VITAMIN D MET ABO LITES
                          BY MASS SPECTROMETRY

        Appl. No.:        13/115,916

        Filing Date:      05/25/2011

        Examiner:        Not Yet Assigned

        Art Unit:         1629

        Confirmation     4404
        Number:

                                 INFORMATION DISCLOSURE STATEMENT
                                         UNDER 37 CFR §1.56

        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

        Sir:

                 Submitted herewith on Form PTO/SB/08 is a listing of the documents cited by or
        submitted to the U.S. PTO in parent application Serial Nos. 111101,166 filed on 4/6/2005 and
        111386,215 filed on 3/2112006. As provided in 37 CFR §1.98(d), copies ofthe documents are
        not being provided since they were previously submitted to the United States Patent &
        Trademark Office in the above-identified parent application.

                 The submission of any document herewith, which is not a statutory bar, is not intended as
        an admission that such document constitutes prior art against the claims of the present
        application or that such document is considered material to patentability as detined in 37 CFR
        §1.56(b). Applicants do not waive any rights to take any action which would be appropriate to



DLMR_896930.1                                           -1-


                                                                                                     QUESTMS-00002425
       Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 75 of 246 PageID #: 4050



                                                                              Atty. Dkt. No. 034827-3606


         antedate or otherwise remove as a competent reference any document which is determined to be a
        prima facie art reference against the claims ofthe present application.



                                       TIMING OF THE DISCLOSURE


                The listed documents are being submitted in compliance with 37 CFR §1.97(b), before
        the mailing date ofthe first Office Action on the merits.



                                   RELEVANCE OF EACH DOCUMENT


                All of the documents are in English.

                Applicants respectfully request that each listed document be considered by the Examiner
        and be made of record in the present application and that an initialed copy of Form PTO/SB/08
        be returned in accordance with MPEP §609.


                Although Applicant believes that no fee is required, the Commissioner is hereby
        authorized to charge any additional fees which may be due to Deposit Account No. 19-0741.
                                                            Respectfully submitted,




        FOLEY & LARDNER LLP                                 Barry S. Wilson, Reg. No. 39,431
        Customer Number: 30542                              Anthony C. Kuhlmann, Reg. No. 57,147
        Telephone:  (858) 847-6776                          Attorneys for Applicant
        Facsimile:  (858) 792-6773




DLMR_896930.1




                                                                                                    QUESTMS-00002426
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 76 of 246 PageID #: 4051
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131115,916               05/25/2011                 Nigel Clarke          034827-3606                          4404

       30542            7590             08/04/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  08/04/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002427
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 77 of 246 PageID #: 4052
                                                                                       Application No.                               Applicant(s)

                                                                                        13/115,916                                   CLARKE ET AL.
                       Office Action Summary                                           Examiner                                      Art Unit

                                                                                       MONIQUE COLE                                  1773
                  -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
             Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
             If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
             Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
             earned patent term adjustment. See 37 CFR 1.704(b).

  Status

           1)IZ! Responsive to communication(s) filed on 25 Mav 2011.
       2a)0 This action is FINAL.                                    2b)[8J This action is non-final.
        3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.

  Disposition of Claims

        4)[8J Claim(s) 1-23 is/are pending in the application.
                  4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
           5)0 Claim(s) _ _ is/are allowed.
           6)[8J Claim(s) 1-23 is/are rejected.
           7)0 Claim(s) _ _ is/are objected to.
           8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers
           9)0 The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

  Priority under 35 U.S.C. § 119
       12)0 Acknowledgment is made of a claim for foreign priority under 35 U .S.C. § 119(a)-(d) or (f).
              a)O All        b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                  2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
              *See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1)   0    Notice of References Cited (PT0-892)                                                     4)   0   Interview Summary (PT0-413)
  2)   0    Notice of Draftsperson's Patent Drawing Review (PT0-948)                                          Paper No(s)/Mail Date. _ _ .
  3) [8Jinformation Disclosure Statement(s) (PTO/SB/08)                                              5)   0   Notice of Informal Patent Application
         Paper No(s)/Mail Date _ _ .                                                                 6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 08·06)                                                     Office Action Summary                                 Part of Paper No./Mail Date 20110731


                                                                                                                                                              QUESTMS-00002428
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 78 of 246 PageID #: 4053


 Application/Control Number: 13/115,916                                               Page 2
 Art Unit: 1773

                                    DETAILED ACTION

                                     Double Patenting

        The nonstatutory double patenting rejection is based on a judicially created

 doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

 unjustified or improper timewise extension of the "right to exclude" granted by a patent

 and to prevent possible harassment by multiple assignees. A nonstatutory

 obviousness-type double patenting rejection is appropriate where the conflicting claims

 are not identical, but at least one examined application claim is not patentably distinct

 from the reference claim(s) because the examined application claim is either anticipated

 by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

 1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422

 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

 USPQ 644 (CCPA 1969).

        A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

 may be used to overcome an actual or provisional rejection based on a nonstatutory

 double patenting ground provided the conflicting application or patent either is shown to

 be commonly owned with this application, or claims an invention made as a result of

 activities undertaken within the scope of a joint research agreement.




                                                                                         QUESTMS-00002429
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 79 of 246 PageID #: 4054


 Application/Control Number: 13/115,916                                                     Page 3
 Art Unit: 1773

           Effective January 1, 1994, a registered attorney or agent of record may sign a

 terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

 37 CFR 3.73(b).

           Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double

 patenting as being unpatentable over claims 1-23 of U.S. Patent No. 7,745,226 ("the

 '226 patent"). Although the conflicting claims are not identical, they are not patentably

 distinct from each other.

           The '226 patent is directed to determining the presence or amount of vitamin D

 metabolites (vitamin 02, vitamin 03, or both) via tandem mass spectrometry, wherein

 purification (which embraces all forms of purification, including immunopurification and

 HPLC) is performed prior to ionization. The instant application claims are broad enough

 to read on the mass/charge ratios recited in the '226 patent.        Since the present

 application method is similar to that of the '226 patent, it would be obvious to expect

 similar mass to charge ratios (m/z) to be obtained.

           It is noted that the '226 patent recites an additional step of "effecting a collision

 between the isolated precursor ion and an inert collision gas to produce at least one

 fragment ion detectable in a mass spectrometer". However, those of ordinary skill in

 the art understand this step to be a requisite component of performing tandem mass

 spectrometry. Thus, this limitation is considered to be incorporated into the present

 claims.

           Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double

 patenting as being unpatentable over claims 1-8, 10-16, 19-28 and 31 of U.S. Patent




                                                                                              QUESTMS-00002430
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 80 of 246 PageID #: 4055


 Application/Control Number: 13/115,916                                              Page 4
 Art Unit: 1773

 No. 7,972,867 ("the '867 patent"). Although the conflicting claims are not identical, they

 are not patentably distinct from each other.

       The '867 patent is directed to generating a protonated and dehydrated precursor

 ion of 25-hydroxyvitamin 03; generating one or more fragment ions of the precursor ion;

 and detecting the presence or amount of one or more ions and relating the presence of

 the detected ions to the amount of 25-hydroxyvitamin 03 in the sample. The instant

 application claims are broad enough to encompass the scope of the '867 patent claims.

 The present patent claims embrace vitamin 0 metabolites 25-hydroxyvitamin 03, 25-

 hydroxyvitamin 02, 1,25-hydroxyvitamin 03, and 1,25-hydroxyvitamin 02.



       Any inquiry concerning this communication or earlier communications from the

 examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-

 1463. The examiner can normally be reached on MON - THUR (9-5).

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's

 supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

 the organization where this application or proceeding is assigned is 571-273-8300.




                                                                                       QUESTMS-00002431
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 81 of 246 PageID #: 4056


 Application/Control Number: 13/115,916                                            Page 5
 Art Unit: 1773

        Information regarding the status of an application may be obtained from the

 Patent Application Information Retrieval (PAIR) system. Status information for

 published applications may be obtained from either Private PAIR or Public PAIR.

 Status information for unpublished applications is available through Private PAIR only.

 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

 you have questions on access to the Private PAIR system, contact the Electronic

 Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

 USPTO Customer Service Representative or access to the automated information

 system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /Jill Warden/                                        Monique Cole
 Supervisory Patent Examiner, Art Unit 1773           Examiner
                                                      Art Unit 1773




                                                                                      QUESTMS-00002432
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 82 of 246 PageID #: 4057

                                        Application/Control No.       Applicant(s)/Patent Under
                                                                      Reexamination
           Search Notes                 13115916                      CLARKE ET AL.

                                        Examiner                      Art Unit

                                        MONIQUE COLE                  1773




                                                   SEARCHED

       Class          I                    Subclass               I           Date    I Examiner
 436                  1173,131                                    I          7/2011   I MC

                                                  SEARCH NOTES

                                   Search Notes                   I           Date    I   Examiner
                                                                  I                   I

                                          INTERFERENCE SEARCH

       Class          I                    Subclass               I          Date     I   Examiner
                      I                                           I                   I




U.S. Patent and Trademark Office                                                           Part of Paper No. :

                                                                                                  QUESTMS-00002433
 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 83 of 246 PageID #:Page
                                                                              4058
                                                                                 1 of 1



                    UNI1ED STATES PATENT AND TRADEMARK OFFICE
                                                                                         UNITED STATES DEPARTMENT OF COMMERCE
                                                                                         United States Patent and Trademark Office
                                                                                         Address: COMMISSIONER FOR PATENTS
                                                                                                 P.O. Box 1450
                                                                                                 Alexandria, Virginia 22313-1450
                                                                                                 www.uspto.gov


     BIB DATA SHEET
                                                                                                    CONFIRMATION NO. 4404

  SERIAL NUMBER                        FILING or 371 (c)              CLASS       GROUP ART UNIT                ATTORNEY DOCKET
                                            DATE                                                                       NO.
         13/115,916                       05/25/2011                   436               1773                      034827-3606
                                              RULE
    APPLICANTS
       Nigel Clarke, Oceanside, CA;
       Brett Holmquist, Mission Viejo, CA;
      Gloria Kwangja Lee, Irvine, CA;
       Richard E. Reitz, San Clemente, CA;
** CONTINUING DATA *************************
     This application is a CON of 11/101,166 04/06/2005 PAT 7,745,226                           *
           and is a CON of 11/386,215 03/21/2006 PAT 7,972,867
            (*)Data provided by applicant is not consistent with PTO records.
** FOREIGN APPLICATIONS *************************
** IF REQUIRED, FOREIGN FILING LICENSE GRANTED **
       06/06/2011
Foreign Priority claimed           DYes      ~No                       STATE OR    SHEETS             TOTAL               INDEPENDENT
35 USC t t 9(a-d) conditions met   0   Yes   ~No     0    Metafter
                                                                       COUNTRY    DRAWINGS           CLAIMS                  CLAIMS
                                                          Allowance
Verified and         /MONIQUE T COLE/                MC
Acknowledged          Examiner's Signature           Initials            CA          4                     23                       2

    ADDRESS
          FOLEY & LARDNER LLP
          P.O. BOX 80278
          SAN DIEGO, CA 92138-0278
          UNITED STATES
    TITLE
          METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY

                                                                                     0   All Fees
                                                                                     0   1.16 Fees (Filing)
  FILING FEE          FEES: Authority has been given in Paper
                      No.              to charge/credit DEPOSIT ACCOUNT
                                                                                     0   1.17 Fees (Processing Ext. of time)
  RECEIVED
      1246            No.              for following:                                0   1.18 Fees (Issue)
                                                                                     0   Other
                                                                                     0   Credit




BIB (Rev. 05/07).




                                                                                                                                   QUESTMS-00002434
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 84 of 246 PageID #: 4059
Receipt date: 06/14/2011
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
        ~                  Substitute for form 1449/PTO                                                           Complete if Known                                         ~

                       INFORMATION DISCLOSURE                                   Application Number                       13/115,916
                       STATEMENT BY APPLICANT                                   Filing Date                              5/25/2011
                                                                                First Named Inventor                     Nigel Clarke
                                                                                Art Unit                                 1629
                     (use as many sheets as necessary)                          Examiner Name                            Not Yet Assigned
        ~heet        I 1                     I   ot     1 8                     Attorney Docket Number                   034827-3606                                        ~


                                                                        U.S. PATENT DOCUMENTS

                                      Document Number                                                                                          Pages, Columns, Lines,
         Exam in
                       Cite                                             Publication Date           Name of Patentee or Applicant of               Where Relevant
         er
                       No.
                           1
                                    Number-Kind Code 2 (if               MM-DD-YYYY                       Cited Document                        Passages or Relevant
         Initials*                           known)                                                                                               Figures Appear
                      A1       2003/0171605                         09-11-2003                    REDDY ET AL.
                      A2       2004/0235193                         11-25-2004                    SOLD IN
                      A3       2006/0054807                         03-16-2006                    PICARD ET AL.
                      A4       2006/0094125                         05-04-2006                    SINGH ET AL
                      A5       2006/0228808                         10-12-2006                    CLARKE ET AL
                      A6       2006/0228809                         10-12-2006                    CLARKE ET AL
                      A?       2007/0139956                         06-21-2007                    SUGIMOTO ET AL
                      A8       2008/0241955                         10-02-2008                    PURKAYASTHA ET AL.
                      A9       2009/0137056                         05-28-2009                    HOLMQUIST ET AL
                      A10      5,772,874                            06-30-1998                    QUINN ET AL.
                      A11      5,795,469                            08-18-1998                    QUINN ET AL.
                      A12      5,919,368                            07-06-1999                    QUINN ET AL.
                      A13      5,968,367                            10-19-1999                    QUINN ET AL.
                      A14      6,107,623                            08-22-2000                    BATEMAN ET AL.
                      A15      6,124,137                            09-26-2000                    HUTCHENS ET AL.
                      A16      6,204,500                            03-20-2001                    WHITEHOUSE ET AL.
                      A17      6,268,144                            07-31-2001                    KOSTER
                      A18      6,787,660                            09-07-2004                    ARMBRUSTER ET AL.
                      A19      6,977,143                            12-20-2005                    CAULFIELD ET AL.
                      A20      7,087,395                            08-08-2006                    GARRITY ET AL.
                      A21      7,321 '116                           01-22-2008                    PICARD ET AL.
                      A22      7,348,137                            03-25-2008                    CAULFIELD ET AL.
                      A23      7,473,560                            01-06-2009                    SOLD IN
                      A24      7,618,827                            11-17-2009                    STEVEN
                      A25      7,745,226                            06-29-2010                    CLARKE ET AL.




                                                      UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                 U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                        Filing Date of
        Examiner      Cite              Document                                                  Name of Patentee or Applicant of                Where Relevant
                          1                                            Cited Document
        Initials'     No.       Serial Number-Kind Code"                                                 Cited Document                         Passages or Relevant
                                                                        MM-DD-YYYY
                                           (if known)                                                                                              Figures Appear




                                                                                                             I

        Examiner                  /Monique Cole/                                                             I Date                       I
                                                                                                                                                  07/31/2011
        Signature                                                                                            / Considered
                                                                                                                                          I
       *EXAMINER. ln1t1al1f reference considered, whether or not c1tat1on ISm conformance w1th MPEP 609. Draw line through c1ta!lon 1f not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time      require to complete th1s form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U S Patent and Trademark Office,
      P0         1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form. cai/1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_896934.1
                           ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                QUESTMS-00002435
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 85 of 246 PageID #: 4060
Receipt date: 06/14/2011                                                                                                         PTO/SS/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMS control number
       r                         Substitute for form 1449/PTO

                             INFORMATION DISCLOSURE                                        Application Number
                                                                                                                        Complete if Known
                                                                                                                                13/115,916                                               "
                             STATEMENT BY APPLICANT                                        Filing Date                          5/25/2011
                                                                                           First Named Inventor                 Nigel Clarke
                                                                                           Art Unit                             1629
                    (use as many sheets as necessary)                                      Examiner Name                        Not Yet Assigned
       \..Sheet             12                         1   of   1   8                      Attorney Docket Number              034827-3606                                               ~


                                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                                     I Pages, Columns, Lines, !
        Examiner        I Cite I               Foreign Patent Document
                                                                           I         Publication Date           Name of Patentee or                       Where Relevant      I
        Initials*            No.
                                   1
                                       i
                                                             3
                                               Country Code 'Number •
                                                                      4
                                                                               I      MM-DD-YYYY            Applicant of Cited Documents             I Passages or Relevant
                                                           5
                                                 Kind Code (if known)                                   !                                                 Figures Appear             r
                             A26l W0-2007/039193                                   04-12-2007           I ROCHE DIAGNOSTICS
                                                                                                        I GMBH                                       I
                        I A27 i W0-2007/139956
                                                                           I
                                                                                   12-06-2007           I LABORATORY
                                                                                                        I CORPORATION OF
                                                                                                                                                 +
                                                                                                        · AMERICA HOLDINGS                        I                              l
                        I A28 I W0-2008/097246                          -tD8-14-2008                    I SCHROEDER ET AL                        -r-·
                        1 A29 ; W0-95/33279
                        ! A30 I W0-96/18618
                                                                            I 12-07-1995
                                                                           i06-20-1996
                                                                            I
                                                                                                        i DERRICK ET AL
                                                                                                        I BAYER
                                                                                                        i AKTIENGESELLSCHAFT;
                                                                                                                                                     I
                                                                                                                                                     I


                                                                                                                                                     I
                                                                                                                                                                            +--
                                                                           I                              NIHON BAYER AGROCHEM
                                                                                                                                                     I

                                                                                                                                                                                 !
                        I              I                                   I

                                                                           i                            I K.K.                                    I
                                                                           NON PATENT LITERATURE DOCUMENTS

                                                Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
        Examiner        I    Cite
                                                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                     r
        Initials*
                        I
                             No.
                                 1
                                           I!                       number(s), publisher, city and/or country where published.
                        I A31 i\ Armas  et. al, Vitamin D2 Is Much Less Effective than Vitamin D3 in Humans, J. Clin. Endocrinol.
                                 Metab. 89:5387-5391 (2004).
                        I                                                                                                                                                    i
                        i A32              ! Aronov et al, Metabolic profiling of major vitamin D metabolites using Diels-Aider derivatization and                           I
                                           1 ultra-performance liquid chromatography-tandem mass spectrometry, Anal Bioanal Chern, 2008,
                    I                        391:1917-1930                                                                                                                   I
                    I A33                  1 Ascalone et al, Stereospecific determination of amisulpride, a new benzamide derivative, in human
                                                                                                                                                                             I
                                           j plasma and urine by automated solid-phase extraction and liquid chromatography on a chiral
                    i                        column. application to Qharmacokinetics, Journal of ChromatograQhy B., 676:95-105, 1996.
                                           : Bartolucci, et al., Liquid chromatography tandem mass spectrometric quantitation of sulfamethazine
                                                                                                                                                                             i
                    I A34 I                  and its metabolites: direct analysis of swine urine by triple quadrupole and by ion trap mass                                   i
                    l                      , s_pectrometry, Rapid Commun. Mass S(:1ectrom, 14:967-73 (2000}.                                                                I
                    I A35                  1 Busch, A Glossary for Mass Spectrometry, Mass Spectrometry, 17(65):526-534, 2002
                                                                                                                                                                             I


                                                                                                                                                                            I
                    I     I                                                                                                                                                 I
                    I A36 I Capote et al, Identification and determination of fat-soluble vitamins and metabolites in human                                                 I
                                                                                                                                                                            I
                    I     , serum by liquid chromatography/triple quadrupole mass spectrometry with multiple reaction
                    I     I monitoring, Rapid Commun. Mass. Spectrom., 21:1745-1754,2007.                                                                                   l


        Examiner i                                                                                                    Date                       I                                       I
                                                    /Monique Cole/                                                                                         07/31/2011
        Signature II                                                                                                  Considered                 I
      *EXAMINER.Imttaltf reference constdered, whether or not C1tat1on IS 10 conformance wtth MPEP 609. Draw line through cttatton tf not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.usplo.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S Patent and Trademark Office.
      P 0 Box 1450, Alexandria, VA 22313·1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P,O,
      Box 1450, Alexandria, VA 22313-1450.

                                       if you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_896934.1
                                 ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                       QUESTMS-00002436
             Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 86 of 246 PageID #: 4061
 Receipt date: 06/14/2011                                                                                                        PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
        ,.
         OMB control number
                      Substitute for form 1449/PTO                                              Complete if Known
                            INFORMATION DISCLOSURE                                 Application Number                       13/115,916                                              ""'
                            STATEMENT BY APPLICANT                                 Filing Date                              5/25/2011
                                                                                   First Named Inventor                     Nigel Clarke
                                                                                   Art Unit                                 1629
                   (use as many sheets as necessary)                               Examiner Name                            Not Yet Assigned
        "Sheet          13                       I of   18                         Attorney Docket Number                   034827-3606                                                ~


                                                                     NON PATENT LITERATURE DOCUMENTS

         Examiner [ Cite
                                        i Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Initials* j No. 1                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                         r
                                                              number(s), publisher, city and/or country where published.
                        i A37             Coldwell et al, Mass Fragmentographic Assay for 25-Hydroxyvitamin Din Plasma Without
                                          Derivatization: Enhanced Sensitivity for Metabolites of Vitamins D2 and D3 After Pre-column
                        I                 Dehydration, Journal of Mass Spectrometry, 30:348-356, (1995}.                                                                       I
                        I A38       I     Coldwell et al, Stable isotope-labeled vitamin D, metabolites and chemical analogs: synthesis and
                                        , use in mass spectrometric studies, Steroids, 55: 418-432, 1990.
                        I                                                                                                                                                  I
                        i A39            Coldwell et al., Measurement of Vitamins D2 and D3 and Seven Major Metabolites in a Single
                                         Sample of Human Plasma Using Gas Chromatography/Mass Spectrometry, Biomedical and                                                 I'
                                         Environmental Mass Spectrometry, 16:81-85 (1988).
                            A40          Extended Search Report dated 02/02/2009 in EP application 06749272 (034827-3605)


                       1
                            A41          Extended Search Report dated 12/22/2010 in EP application 08853843 (054769-9997)
                                                                                                                                                                           II      ·-



                    II                                                                                                                                                     I
                                    i                                                                                                                                      i
                    I A42             Guo et al, Steroid profiles using liquid chromatography-Tandem mass spectrometry with
                                    i atmospheric pressure photoionization source, Arch Pathol Lab Med., 128: 469-475, 2004.                                               I
       ~-
                                                                                                                                                                           i

                    I A43           I Higashi et al, Characterization of new conjugated metabolites in bile of rats administered 24,25-
                                                                                                                                                                       I
                                   I dihydroxyvitamin D3 and 25-hydroxyvitamin D3, Steroids, 65(5):281-94 (2000)
                    i               i
                                                                                                                                                                       I
                    I A44          I Higashi et al' Characterization of urinary metabolites of vitamin D3 in man under physiological
                                    . conditions using liquid chromatography-tandem mass spectrometry, J Pharm Biomed Anal.
                                    1 29(5):947-55 (2002)                                                                                                              I
                  1         A45     jHigashi et al, Liquid chromatography-tandem mass spectrometric method for the determination of
                                     salivary 25-hydroxyvitamin D3: a noninvasive tool for the assessment of vitamin D status, Anal.
                                   I Bioanal Chern, 2008, 391:229-238                                                                                                  I
                  -I
                    i
                            A46    , Higashi et al, Simultaneous Determination of 25-Hydroxyvitamin D2 and 25-Hydroxyvitamin D3 in

                   I
                                   / Human Plasma by Liquid Chromatography-Tandem Mass Spectrometry Employing Derivatization
                                                                                                                                                                       I
       ~-


                   I A47
                                     with a Cookson-TyQe Reagent, Bioi Pharm Bull., 24(7):738-43, (2001}.
                                   !International Preliminary Report on Patentability dated 10/9/2007 in application
                                   . PCT/US2006/012539 (034827-3604)
                                                                                                                                                                       t-·-
                                                                                                                                                                   I
                   l A48
                   I
                                  Tlnternational Preliminary Report on Patentability dated 6/01/2010 in application
                                   I PCT/US2008/084709 (054769-9992)
                                                                                                                                                                --r--  '
                    i
       ____.........L                                                                                                                                             __j __


        Examiner '
        Signature
                                        /Monique Cole/                                                          i Considered
                                                                                                                  Date
                                                                                                                                                    07/31/20i i
                            1

       *EXAMINER. lnrt1al 1f reference considered, whether or not C1tat1on 1s 1n conformance w1tn MPEP 609. Draw line through c1tat1on 1f not rn conformance and not
      considered. Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document. by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
      gathering, preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P 0 Box 1450. Alexandria. VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P,O,
      Box 1450, Alexandria, VA 22313·1450
                                  If you need assistance in completing the form, ca/11-80()-PT0-9199 (1-800·786-9199) and select option 2.
DLMR_896934.1
                                ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                QUESTMS-00002437
             Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 87 of 246 PageID #: 4062
Receipt date: 06/14/2011                                                                                                            PTO/SB/08 (09-06)
                                                                                              Approved for use through 03/31/2007. OMB 0651-0031
                                                                          U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
            Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
            OMB control number
        r                      Substitute for form 1449/PTO                                                             Complete if Known                                       ~

                          INFORMATION DISCLOSURE                                       Application Number                   13/115,916
                          STATEMENT BY APPLICANT                                       Filing Date                         5/25/2011
                                                                                       First Named Inventor                Nigel Clarke
                                                                                       Art Unit                             1629
                     (use as many sheets as necessary)                                 Examiner Name                       Not Yet Assigned
        \_Sheet          /4                             I of I 8                       Attorney Docket Number                  034827-3606                                      ~


                                                                         NON PATENT LITERATURE DOCUMENTS

                                           I     Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner    I        Cite
                                                     item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                              -r'
         Initials*   I        No.
                                  1        'I


                                                                     number(s), publisher, city and/or country where published.

                     I A49                      International Search Report and Written Opinion dated 1/26/2011 in application
                                           j    PCT/US2010/056461 (034827-0381)
                     I                                                                                                                                                     i
                     ! A50                 I International Search Report and Written Opinion dated 1/27/2011 in application                                                I
                     I
                           I PCT/US2010/057627 (034827-0741)
                     I'                    I                                                                                                                               i
                     I A51 /International Search Report and Written Opinion dated 2/7/2011 in application PCT/US2010/059765                                                I
                           I (034827-1052)                                                                                                                                 !
                     I
                     I A52 / International Search Report and Written Opinion dated 2/8/2011 in application PCT/US2010/059746                                               !
                           . (034827-0771)
                     I     I               I
                                                                                                                                                                       I
                     i A53 I International Search Report dated 02/24/2009 in application PCT/US2008/084 709 (054 769-9992)
                     I                     I
                                                                                                                                                                       I
                     I

                     i     I               I                                                                                                                           I
                     1 A54              /International Search Report dated 1/14/2011 in PCT/US2010/056886 (095276-0201)
                                                                                                                                                                       I
                     I
                     I                 I                                                                                                                               I
                     I A55 i International Search Report dated 1/4/2007 in application PCT/US2006/012539 (034827-3604)
                     I     I

                           I
                                                                                                                                                                       I
                     I A56 International Search Report dated 2/11/2011 in application PCT/US201 0/059771                                        (034827-1 022)
                                                                                                                                                                       I
                     i     I                                                                                                                                           I
                     i A57             jlnterview Summary dated 01/28/2009 in application 11/101,166 (054769-9993)                                                     I
                     I                 j                .                                                                                !
                     ! A58             I Jemal, High-throughput quantitative bioanalysis by LC/MS/MS, Biomedical Chromatography, 14:422- -~
                     I                 . 429, 2ooo.                                                                                                                    1
                                       I

       ---+A59                         I Jones et al, Biological activity of 1,25-Dihydroxyvitamin D2 in the Chick-, Biochemistry, 15(3): 713-                         I
                     I                 I 716. 1976.                                                                                                                    I
                     I                                                                                                                                                 l
                     I A60             1        Jones et al, Current understanding of the molecular actions of Vitamin D, Physiological Reviews,
                                       i        78(4): 1193-1231,1998.                                                                                                 i
                     I                                                                                                                                                 j



        Examiner                                    /Monique Cole/                                                 I Date                                07/31/2011
        Signature                                                                                                  i Considered
      *EXAMINER. Initial if reference considered, whether or not CitatiOn ISm conformance w1th MPEP 609. Draw lme through Citation 1f not m conformance and not
      considered. Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection IS estimated to take 2 hours to complete, including
      gathering. preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. U.S Patent and Trademark Office,
      P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P,O,
      Box 1450, Alexandria, VA 22313-1450

                                      If you need assistance in completing the form. cai/1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_896934.1
                               ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                 QUESTMS-00002438
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 88 of 246 PageID #: 4063
 Receipt date: 06/14/2011
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r                              Substitute for form 1449/PTO                                                             Complete if Known
                                                                                                                                                                               ...,
                                  INFORMATION DISCLOSURE                                       Application Number                      13/115,916
                                  STATEMENT BY APPLICANT                                       Filing Date                             5/25/2011
                                                                                               First Named Inventor                    Nigel Clarke
                                                                                               Art Unit                                1629
                      (use as many sheets as necessary)                                        Examiner Name                           Not Yet Assigned
        \._Sheet              Is                               I of I 8                        Attorney Docket Number                  034827-3606                             ~

                                                                                 NON PATENT LITERATURE DOCUMENTS
                              i                        Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Examiner
          Initials*
                                      Cite
                                      No.
                                          1                item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                        r
                                                   I                       number(s), publisher, city and/or country where published.
                              , A61                    Jones et al, Vitamin Ds: Metabolites and Analogs, Chapter 2 in Modern Chromatographic Analysis of
                                                       Vitamins, Third Edition, 2002, 79 pgs.
                          I
                          I A62                        Kamao et al, C-3 Epimerization of Vitamin D3 metabolites and further metabolism of C-3 epimers,
                                                       The Journal of Biological Chemistry, 279 (16):15897-15907, (2004).
                          j
                          I A63
                          I
                                                   I Kiss meyer et al, Sensitive analysis of 1a,25-dihydroxyvitamin D3 in biological fluids by liquid                      I
                                                     chromatography-tandem mass spectrometry, J Chromatogr A., 935(1-2):93-103 (2001)
                          i                                                                                                                                                I
                          I A64                      Kobayashi et al, Tandem immunoaffinity chromatography for plasma 1a,25-dihydroxyvitamin D3
                                                     utilizing two antibodies having different specificities: A novel and powerful pretreatment tool for
                                                     1a,25-dihydroxyvitamin D3 radioreceptor assays, J.Steroid Biochem. Molec. Bioi., 54(5/6): 217-226,
                                                                                                                                                                           I
                          I                        ' 1995.                                                                                                                 I
                          I A65                      KOBAYASHI, et al, Production of a group-specific antibody to 1 alpha,25-dihydroxyvitamin D and its                    I
                          I                          derivatives having the 1 alpha,3 beta-dihydroxylated A-ring structure, Steroids, (1994), 59(7):404-11
                          I
                          I                                                                                                                                                I
                                  A66           1      Maunsell et al, Routine Isotope-Dilution Liquid Chromatography-Tandem Mass Spectrometry Assay
                                                       for Simultaneous Measurement of the 25-Hydroxy Metabolites of Vitamins D2 and D3, Clinical
                                                       Chemistry, 51:9 1683-1690, (2005).
                                                       Merchant et al, Recent advancements in surface-enhanced laser desorption/ionization-time of flight-
                          I A67                        mass spectrometry, Electrophoresis 21 : 1164-1177 (2000).

                          ! A68                        Miller et al, Genetic causes of rickets, Current Opinions in Pediatrics, 11:333-339, 1999.                      i

                      I                        I                                                                                                                       I
                      : A69                    ! Odrzywolska et al, Convergent Synthesis, Chiral HPLC, and Vitamin D Receptor Affinity of Analogs                      I

                                                       of 1,25-Dihydroxycholecalciferol, Chirality, 11:249-255, (1999).
                      I
                                               1
                                                                                                                                                                       I
                                                                                                                                                                       I

                      ~           A70                  Office Action dated 09/29/2009 for EP Application No. 06749272.8 (034827-3605)
                                                                                                                                                                       I
                      I                                                                                                                                                I
                      I A71                    I    Polson et al, Optimization of protein precipitation based upon effectiveness of protein removal and I
                                                    ionization effect in liquid chromatography-tandem mass spectrometry, Journal of Chromatography B, 1
                      I                        I    785:263-275 (2003).                                                                                 '
                      I A72                         Robb et al, Atmospheric Pressure Photoionization: An Ionization Method for Liquid Chromatography- 1
                                                    Mass Spectrometry, Anal. Chem., 72(15): 3653-3659 (2000).                                                          1

                      I
                      I                                                                                                                                                i
                                  I

                                                                                                                           I Date
      I Examiner i
        Signature !                                    /Monique Cole/                                                      I Considered
                                                                                                                                                          07/31/2011
      *EXAMINER. lnitial1f reference considered, whether or not cttatlon IS 1n conformance w1th MPEP 609. Draw lme through citat1on 1f not m conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number {optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese ,Patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here If English language Translation is attached.
      This collection of lnfomnation is required by 37 CFR 1.97 and 1.98. The Information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P 0. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450
                                              If you need assistance in completing tne fomn, ca/11-800-PT0-9199 {1-800-786-9199) and select option 2.
DLMR_896934.1
                                      ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                QUESTMS-00002439
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 89 of 246 PageID #: 4064
Receipt date: 06/14/2011                                                                                                         PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMS control number
       r              Substitute for form 1449/PTO                                              Complete if Known
                        INFORMATION DISCLOSURE                                  Application Number                       13/115,916
                                                                                                                                                                              ""
                        STATEMENT BY APPLICANT                                  Filing Date                              5/25/2011
                                                                                First Named Inventor                     Nigel Clarke
                                                                                Art Unit                                 1629
                    (use as many sheets as necessary)                           Examiner Name                            Not Yet Assigned
       ~heet        )6                           1 of   1a                      Attorney Docket Number                   034827-3606                                          ~


                                                                 NON PATENT LITERATURE DOCUMENTS

                   I Cite             I Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
        Examiner
        Initials*     No.     1   item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue    r
                   I                              number(s), publisher, city and/or country where published.
                   I A73 Salm et al, The Quantification of Sirolimus by High-Performance Liquid Chromatography-Tandem
                             Mass Spectrometry and Microparticle Enzyme Immunoassay in Renal Transplant Recipients, Clin.
                   I         Therapeutics 22 Supl. 8:871-885 (2000)                                                            l
                   I A74 Singh et al, C-3 epimers can account for a significant proportion of total circulating 25-
                          I hydroxyvitamin D in infants, complicating accurate measurement and interpretation of vitamin D
                   I         status, The Journal of Clinical Endocrinology & Metabolism, 91 (8): 3055-3061, 2006.               I
                   I A75 Taylor et al, Simultaneous Quantification of Tacrolimus and Sirolimus in Human Blood, by High-         I
                            Performance Liquid Chromatography- Tandem Mass Spectrometry, Therapeutic Drug Monitoring
                   I        22:608-12 (2000}                                                                                    I
                   I A76 I Tsugawa et al, Determination of 25-hydroxyvitamin D in human plasma using high-performance           I
                   I
                          !liquid chromatography-tandem mass spectrometry, Anal. Chem., 77:3001-3007, 2005.

                   I A77 US Notice of Allowance dated 12/15/2009 in application 11/101, 166 (054 769-9993)
                                      1
                                                                                                                                                                       l
                   I      I                                                                                                    I                                          I

                   ! A78
                   I      I US   Notice of Allowance dated   3/2/2011 in application 11/386,215 (034827-3603)                  I
                   I      I                                                                                                    lI
                  tA79    I US Notice of Allowance dated 3/3/2011 in application 11/946,765 (054769-9991)                    ~-
                   I      I                                                                                                    I
                    I ABO         ! US Notice of Allowance dated 5/20/2011 in application 12/630,790 (034827-0740)                                                     I
                                                                                                                                                                       II
                                  I                                                                                                                               --+---~
                        A81       1       US Notice of Allowance dated 8/19/2009 for U.S. App. No. 11/101,166 (054769-9993)                                            I
                    I
                    II A82
                                  l
                                  I US Office Action dated 04/12/2010 in application 11/386,215 (034827 -3603)                                                         t-
                    I             I
                                  I
                                                                                                                                                                       I
                                                                                                                                                                      l
                    ! A83     ·-!         US Office Action dated 1/6/2011 in application 12/630,790 (034827-0740)

                    I             I                                                                                                                                    I
       ~-




                    I A84         I US Office Action dated 10/08/2008 in application 11/101,166 (054769-9993)
                                  I
                    I             I
                                                                                                                                                                      I
            .   !
        Exammer ,                           /Monique Cole/                                                   I Date                                   07/31/2011
        Signature       i                                                                                    1   Considered
      •EXAMINER. lmt1al1f reference considered, whether or not c1tat10n 1s 1n conformance w1th MPEP 609. Draw line through Citation 1f not 1n conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if poss·lble. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.


                            ALLUF-rEaFFtREnrZfcE:slhcor~ts iD EFi"Ecr£~oxc·flpfwHE RE uNEo THRouGH. /M.c./
                                                                                1    0                                           1
DLMR_896934.1

                                                                                                                                                                 QUESTMS-00002440
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 90 of 246 PageID #: 4065
Receipt date: 06/14/2011
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
        r             Substitute for form 1449/PTO
                             INFORMATION DISCLOSURE
                                                                                                Complete if Known
                                                                                          Application Number                      13/115,916                                "
                             STATEMENT BY APPLICANT                                       Filing Date                             5/25/2011
                                                                                          First Named Inventor                    Nigel Clarke
                                                                                          Art Unit                                1629
                     (use as many sheets as necessary)                                    Examiner Name                           Not Yet Assigned
        ~heet            /7                               I of I 8                        Attorney Docket Number                  034827-3606                               ~

                                                                            NON PATENT LITERATURE DOCUMENTS
                                              I Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner        I       Cite
                                                       item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
         Initials*       j       No. 1        I,                       number(s), publisher, city and/or country where published.
                         i A85                1    US Office Action dated 10/5/2010 in application 11/386,215 (034827-3603)

                     I                        I
                                              ! US Office Action dated     12/17/2010 in application 11/946,765 (054769-9991)
                                                                                                                                                                        I
                     l A86

                     I
                     . A87                    II US Office Action dated 12/17/2010 in application 12/630,796 (054769-9993)
                     I
                     I A88                    I US Office Action dated 6/24/201 0 in application 11/946,765 (054 769-9991)

                                                   US Office Action dated 6/28/2010 in application 12/630,790 (034827-0740)
                                                                                                                                                                       I
                                                                                                                                                                       II
                     ! A90                    1    US Office Action dated 7/7/2010 in application 12/630,796 (054769-9993)

                     I                    I
                     I       A91           I Vieth et al, Age-related changes in the 25-hydroxyvitamin D versus parathyroid hormone relationship                       ~--
                     I                    1        suggest a different reason why older adults require more Vitamin D, The Journal of Clinical                         I
                                                   Endocrinology & Metabolism, 88(1 ): 185-191, 2003.                                                                  i
                     1       A92          1        Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentrations, and safety, Am J Clin Nutr,                   I
       f----·----+l-:-::--:----+l--:-6-:-9-:8_4_2--8.56, 1999.                    ._                                                                                   I
                     :       A93          I Vogeser et al, Candidate reference method for the quantification of circulating 25-Hydroxyvitamin D3                       1

                                          I by liquid chromatography-tandem mass spectrometry, Clinical Chemistry, 50(8): 1415-1417, (2004).                           1



                                                                                                                                                                       r--
                     1

                     I A94                I Vreeken et al, On-line post-column Diels-Aider derivatization for the determination of vitamin D3 and
                     1       its metabolites by liquid chromatography/thermospray mass spectrometry, Biological Mass
                                          ,                                                                                                                            I
                     I     j Spectrometry, 22:621-632, (1993).
                     1 A95 I Watson et al, Analysis of Vitamin D and its metabolites using thermospray liquid
                     I     I chromatography/Mass spectrometry, Biomedical Chromatography, 5:153-160, 1991.
                     1 A96 I Wharton et al, Rickets. The Lancet, 362: 1389-1400, 2003.
                     I                    i                                                                                                                           I

        Examiner                                       /Monique Cole/                                                 I Date
      I Signature            1                                                                                        i Considered                   07/31/2011
       *EXAMINER ln1t1al 1f reference ccns1dered, whether or not c1ta!ion IS mccnformance w1th MPEP 609. Draw lme through c1ta!10n 1f not mconformance and not
      considered. Include ccpy of this form with next communication to applicant. 1 Applicant's unique citation designation number {optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document. by the two-letter code {WI PO Standard ST.3). 4 For Japanese patent
      documents. the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This ccllection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file {and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to ccmplete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time      require to           this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. US Patent and Trademark Office,
      P0         1450,             VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                         If you need assistance in completing the form. call 1-800-PT0-9199 (1-800-786-9199) and select option 2
DLMR_896934.1                     ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                QUESTMS-00002441
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 91 of 246 PageID #: 4066
Receipt date: 06/14/2011                                                                                                          PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r                  Substitute for form 1449/PTO
                          INFORMATION DISCLOSURE                                 Application Number
                                                                                                                    Complete if Known
                                                                                                                          13/115,916
                                                                                                                                                                             "
                          STATEMENT BY APPLICANT                                 Filing Date                              5/25/2011
                                                                                 First Named Inventor                     Nigel Clarke
                                                                                 Art Unit                                 1629
                      (use as many sheets as necessary)                          Examiner Name                            Not Yet Assigned
        \..Sheet      Ia                     1of    Ia                           Attorney Docket Number                   034827-3606                                       .J

                                                                  NON PATENT LITERATURE DOCUMENTS

          Examiner    I   Cite
                                  !   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
                                          item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
          Initials*   I   No. 1
                                   I                      number(s), publisher, city and/or country where published.
                                   . Wright et al, Proteinchip surface enhanced laser desorption/ionization (SELDI) mass spectrometry: a
                                  I, novel protein biochip technology for detection of prostate cancer biomarkers in complex protein
                                  I mixtures, Prostate Cancer and Prostatic Diseases, 2:264-76, (1999).




                                  I                                                                                                                                     I




         Examiner                 /Monique Cole/                                                                 i Date                                  07/31/2011
         Signature                                                                                               ! Considered
       *EXAMINER ln1t1al1f reference considered, whether or not c1tat1on IS 1n conformance With MPEP 609. Draw line through C1tat1on 1f not rn conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U S.C. 122 and 37 CFR 1. 14. This collection '1s estimated to take 2 hours to complete. including
       gathering. preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to            this form and/or suggestions for reducing this burden. should be sent to the Chief Information Officer, U.S Patent and Trademark Office,
       P.O Box 1450,                VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.

                                             5

                           ALLUREF EREN°cE!~rco1Jsl-o ERED EXc £fprn\ArH ERl~ uNEo THRouGH. /M.c./
                                                                                      0            11        6                 1
DLMR_896934. 1

                                                                                                                                                                  QUESTMS-00002442
       Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 92 of 246 PageID #: 4067


                                                                           Atty. Dkt. No. 034827-3606


                       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

       Applicant:        Clarke, et al.

       Title:            METHODS FOR DETECTING VITAMIN D
                         METABOLITES BY MASS SPECTROMETRY

        Appl. No.:       131115,916

        Filing Date:     5/25/2011

       Examiner:         Monique T. Cole

       Art Unit:         1773

        Conf. No.:       4404



                                AMENDMENT AND REPLY UNDER 37 CFR 1.111

       Mail Stop Amendment
       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450
        Sir:
                This communication is responsive to the Non-Final Office Action dated August 4, 2011,
        concerning the above-referenced patent application.

                Remarks/Arguments begin on page 2 of this document.




                                                      -1-
DLMR_929315.1




                                                                                                   QUESTMS-00002443
       Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 93 of 246 PageID #: 4068


                                                                               Atty. Dkt. No. 034827-3606


                                                    REMARKS

                  By the present communication, no claims are amended, added, or canceled. Claims 1-23,
        as originally filed, are pending and under examination.

       Non-statutory Double Patenting

                  All pending claims stand rejected, on the ground of non-statutory obviousness-type
        double patenting, over claims 1-23 of U.S. Patent No. 7,745,226 and over claims 1-8, 10-16, 19-
        28, and 31 of U.S. Patent No. 7,972,867. Submitted concurrently herewith are Terminal
       Disclaimers over each ofthe two above-identified U.S. patents. Applicants respectfully submit
       that are traversed in view of these Terminal Disclaimers and the rejections should be withdrawn.

                                                  CONCLUSION

                  Applicants submit that the present application is now in condition for immediate
        allowance. Favorable consideration of the application is respectfully requested. In the event any
        matters remain to be resolved in view of this communication, the Examiner is encouraged to
        contact the undersigned so that they can be resolved without additional action and response
       thereto.

                  The Commissioner is hereby authorized to charge any additional fees which may be
       required regarding this application under 37 C.F .R. §§ 1.16-1.17, or credit any overpayment, to
       Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
        card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
        incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
       Deposit Account No. 19-0741. If any extensions of time are needed for timely acceptance of




                                                         -2-
DLMR_929315.1




                                                                                                       QUESTMS-00002444
       Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 94 of 246 PageID #: 4069


                                                                            Atty. Dkt. No. 034827-3606


       papers submitted herewith, Applicant hereby petitions for such extension under 37 C.F.R. § 1.136
       and authorizes payment of any such extensions fees to Deposit Account No. 19-0741.

                                                           Respectfully submitted,



        Date _ _g__._L_J.'- ~- r-[- '- 1 _ _ __            By~
       FOLEY & LARDNERLLP                                  Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                              Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6722                          Attorneys for Applicant
       Facsimile:  (858) 792-6773




                                                     -3-
DLMR_929315.1




                                                                                                    QUESTMS-00002445
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 95 of 246 PageID #: 4070




      Under the Pa erwork Reduction Act of 1995, no
           TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING
                    REJECTION OVER A "PRIOR" PATENT

In reApplication of: Nigel Clarke, Brett Holmquist, Kwang-Ja Lee and Richard E. Reitz

Application No.: 13/115,916

Filed: 5/25/2011

For: METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY


The owner*, Ouest Diagnostics Investments Incorporated             , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 7 745 226            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disclaimer, the owner does not disclaim the terminal part of the term of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee;
     is held unenforceable;
    is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321;
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   0     For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
           etc.}, the undersigned is empowered to act on behalf of the business/organization.

          I here by declare that all statements rna de herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true; a nd further that these statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such     willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2. [{]     The undersigned is an attorney or agent of reco[




                                                                           Signature                                                               Date


                                                                                    Anthony C. Kuhlmann
                                                                                     Typed or printed name


                                                                                                                                     (858) 847-6776
                                                                                                                                   Telephone Number

     [{]    Terminal disclaimer fee under 37 CFR 1.20(d} included.

                         WARNING: Information on this form may become public. Credit card information should not
                         be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b} is required if terminal disclaimer is signed by the assignee (owner}.
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

This collection of information is required by 37 CFR 1.321. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount of I ime you require to complete lh is form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                      If you need assistance in completing the form, call 1-800-PT0-9199 and select option 2.




                                                                                                                                                                 QUESTMS-00002446
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 96 of 246 PageID #: 4071


                                                                                                                                               PTO/SB/26 {07-09)
                                                                                                          Approved for use through 07/31/2012. OMB 0651-0031
                                                                                      U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE



                   REJECTION OVER A "PRIOR" PATENT
                                                                                                                    I
      Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
          TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING                                                           Docket Number (Optional)
                                                                                                                      034827-3606

In reApplication of: Nigel Clarke, Brett Holmquist, Kwang-Ja Lee and Richard E. Reitz

Application No.: 13/115,916

Filed: 5/25/2011

For: METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY


The owner*, Quest Diagnostics Investments Incorporated             , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 7 972 867            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disclaimer, the owner does not disclaim the terminal part of the tenm of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee;
     is held unenforceable;
     is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321;
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   0    For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
          etc.), the undersigned is empowered to act on behalf of the business/organization.

          I hereby declare that all statements rna de herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true; a nd further that th ese statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such       willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2.   0

                                                                                                                                                Date


                                                                                  Anthony C. Kuhlmann
                                                                                   Typed or printed name


                                                                                                                                  (858) 847-6776
                                                                                                                                Telephone Number

     0      Terminal disclaimer fee under 37 CFR 1.20(d) included.

                         WARNING: Information on this form may become public. Credit card information should not
                         be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b) is required if terminal disclaimer is signed by the assignee (owner).
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

This collect1on of mformat1on is required by 37 CFR 1.321. The mformat1on is reqUired to obtam or retam a benef1t by the public which IS to file (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount oft ime you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                     If you need assistance in completing the form, caii1-800-PT0-9199 and select option 2.




                                                                                                                                                              QUESTMS-00002447
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 97 of 246 PageID #: 4072


                                                            Atty. Dkt. No. 034827-3606
                      IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

       Applicant:              Clarke, et al.

       Title:                  METHODS FOR DETECTING
                               VITAMIN D MET ABO LITES BY
                               MASS SPECTROMETRY

        Appl. No.:             13/115,916

       Filing Date:            5/25/2011

       Examiner:               Cole, Monique T.

        Art Unit:              1773

       Confirmation No.:       4404

                               INFORMATION DISCLOSURE STATEMENT
                                       UNDER 37 CFR §1.56

       Mail Stop Amendment
       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450

        Sir:

                Submitted herewith on Form PTO/SB/08 is a listing of documents known to Applicants
       in order to comply with Applicants' duty of disclosure pursuant to 37 CFR §1.56.

                A copy of each non-U.S. patent document and each non-patent document is being
        submitted to comply with the provisions of37 CFR §1.97 and §1.98.

                The submission of any document herewith, which is not a statutory bar, is not intended as
       an admission that such document constitutes prior art against the claims of the present
       application or that such document is considered material to patentability as defined in 37 CFR
        § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to
       antedate or otherwise remove as a competent reference any document which is determined to be a
       prima facie art reference against the claims of the present application.


DLMR_923995.1
                                                        -1-



                                                                                                         QUESTMS-00002448
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 98 of 246 PageID #: 4073


                                                                                      Atty. Dkt. No. 034827-3606


                                                    TIMING OF THE DISCLOSURE


                   The listed documents are being submitted in compliance with 37 CFR §1.97(b), within
       three (3) months ofthe filing date ofthe application.


                                                   RELEVANCE OF EACH DOCUMENT


                   All of the documents are in English.

                   Applicants respectfully request that each listed document be considered by the Examiner
       and be made of record in the present application and that an initialed copy ofF orm PTO/SB/08
       be returned in accordance with MPEP §609.


                   Although Applicant believes that no fee is required, the Commissioner is hereby
       authorized to charge any additional fees which may be due to Deposit Account No. 19-0741.

                     Should no proper payment be enclosed herewith, as by the credit card payment
       instructions in EFS-Web being incorrect or absent, resulting in a rejected or incorrect credit card
       transaction, the Commissioner is authorized to charge the unpaid amount to Deposit Account No.
        19-0741.
                                                                     Respectfully submitted,



        Date    --~--'----~~- - 1>-'t - lr- - -L
                                              l,.____( _ _
                                                                     By~--.,.
       FOLEY & LARDNER LLP                                           Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                        Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6776                                    Attorneys for Applicant
       Facsimile:  (858) 792-6773




DLMR_923995.1                                                  -2-



                                                                                                              QUESTMS-00002449
           Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 99 of 246 PageID #: 4074
                                                                                                                               PTO/SB/08 (09-06)
                                                                                         Approved for use through 03/31/2007. OMB 0651-0031
                                                                     U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
       Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
       OMB control number
       ~                   Substitute for form 1449/PTO                                                         Complete if Known                                         ~

                      INFORMATION DISCLOSURE                                  Application Number                       13/115,916
                      STATEMENT BY APPLICANT                                  Filing Date                              5/25/2011
                                                                              First Named Inventor                     Nigel Clarke
                                                                              Art Unit                                 1773
                    (use as many sheets as necessary)                         Examiner Name                            Cole, Monig_ue      T.
       ~heet        I1                     I of     11                        Attorney Docket Number                   034827-3606                                        ~


                                                                      U.S. PATENT DOCUMENTS
                                    Document Number                                                                                          Pages, Columns, Lines,
       Exam in
                      Cite                                            Publication Date           Name of Patentee or Applicant of               Where Relevant
       er                 1                              2
                      No.         Number-Kind Code (if                 MM-DD-YYYY                       Cited Document                        Passages or Relevant
       Initials*                           known)                                                                                                Figures Appear



                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                            Pages, Columns, Lines,
        Examiner      Cite      Foreign Patent Document                Publication Date                Name of Patentee or                     Where Relevant
                          1     Country Code~ Number -
        Initials*     No.                                               MM-DD-YYYY                 Applicant of Cited Documents              Passages or Relevant
                                            5
                                  Kind Code (if known)                                                                                          Figures Appear           rs


                                                                NON PATENT LITERATURE DOCUMENTS
                                 Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
        Examiner
        Initials*
                      Cite
                      No.
                          1          item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                        r
                                                     number(s), publisher, city and/or country where published.

                      A1       US Notice of Allowance dated 7/6/2011 in application 12/630,796 (054769-9993)



                      A2       US Notice of Allowance dated 8/4/2011 in application 13/115,935 (034827-0742)



                      A3       US Office Action dated 6/29/2011 in application 13/115,935(034827-0742)



                      A4       US Office Action dated 7/21/2011 in application 13/165,685 (054769-9973)



                      A5       US Office Action dated 7/29/2011 in application 13/117,997 (054769-9990)




      [Examiner
        Signature
                                                                                                               Date
                                                                                                               Considered                                                     )
      *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_923996.1


                                                                                                                                                                QUESTMS-00002450
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 100 of 246 PageID #: 4075

                     UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                                           UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                           United States Patent and Trademark Office
                                                                                                           Address: COMMISSIONER FOR PATENTS
                                                                                                                  P.O. Box 1450
                                                                                                                  Alexandria, Virginia 22313-1450
                                                                                                                  www.uspto.gov



                                    NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                 EXAMINER
       30542           7590          07/06/2011
   FOLEY & LARDNER LLP                                                                                                       COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                                                       ART UNIT                     PAPER NUMBER

                                                                                                                    1773

                                                                                                         DATE MAILED: 07/06/2011



   APPLICATION NO.            FILING DATE                         FIRST NAMED INVENTOR                    ATTORNEY DOCKET NO.                CONFIRMATION NO.

       12/630,796              12/03/2009                             Brett Holmquist                            054769-9993                         1419
TITLE OF INVENTION: METHODS FOR DETECTING DIHYDROXYVITAMIN D METABOLITES BY MASS SPECTROMETRY




    APPLN. TYPE          SMALL ENTITY             ISSUE FEE DUE   PUBLICATION FEE DUE     PREV. PAID ISSUE FEE    TOTAL FEE(S) DUE                  DATE DUE

    nonprovisional            NO                      $1510                $300                    $0                      $1810                    10/06/2011

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                          If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOTAL FEE(S) DUE shown                      A. Pay TOTAL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -                 B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                      claiming SMALL ENTITY status, check box Sa on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                             Transmittal and pay the PUBLICATION FEE (if required) and 112
                                                                                  the ISSUE FEE shown above.

II. PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                      Page 1 of3
PTOL-85 (Rev. 02/11)
                                                                                                                                                QUESTMS-00002451
            Case 1:18-cv-01436-MN Document 73-2
                                      PART B-    Filed
                                              FEE(S)   09/25/19 Page 101 of 246 PageID #: 4076
                                                     TRANSMITTAL
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks l through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block l, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block 1 for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
         30542            7590               07/06/2011
    FOLEY & LARDNER LLP                                                                                                  Certificate of Mailing or Transmission
                                                                                                     I hereby certify that this Fee(s) Transmittal is being deposited with the United
    P.O. BOX 80278                                                                                   States Postal Service with sufficient postage for first class mail in an envelope
    SAN DIEGO, CA 92138-0278                                                                         addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                     transmitted to the USPTO (571) 273-2885, on the date indicated below.
                                                                                                                                                                          (Depositor's name)

                                                                                                                                                                                 (Signature)

                                                                                                                                                                                      (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                               ATTORNEY DOCKET NO.            CONFIRMATION NO.

         12/630,796                  12/03/2009                                    Brett Holmquist                                   054769-9993                         1419
TITLE OF INVENTION: METHODS FOR DETECTING DIHYDROXYVITAMIN D METABOLITES BY MASS SPECTROMETRY




       APPLN. TYPE           SMALL ENTITY                 ISSUE FEE DUE      PUBLICATION FEE DUE          PREV. PAID ISSUE FEE         TOTAL FEE(S) DUE                 DATE DUE

    nonprovisional                  NO                        $1510                     $300                           $0                     $1810                     10/06/2011

                   EXAMINER                                 ART UNIT             CLASS-SUBCLASS

              COLE, MONIQUE T                                 1773                   436-173000

l. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (l) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                        2_________________________
                                                                                 (2) the name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is      3 _________________________
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    0   Corporation or other private group entity    0   Government

4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0   Issue Fee                                                             0   A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  0   Payment by credit card. Form PT0-2038 is attached.
   0   Advance Order- #of Copies _ _ _ _ _ _ _ _ ___                         0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                 overpayment, to Deposit Account Number                      (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.            0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___                                        Registration No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.



PTOL-85 (Rev. 02/ll) Approved for use through 08/3112013.                        OMB 0651-0033          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                                                                                                                                 QUESTMS-00002452
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 102 of 246 PageID #: 4077

                    UNITED STA1ES           p A1ENT AND TRADEMARK OFFICE
                                                                                  UNITED STATES DEPARTMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria, Virginia 22313-1450
                                                                                        www.uspto.gov


   APPLICATION NO.            FILING DATE                FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.               CONFIRMATION NO.

       12/630,796              12/03/2009                    Brett Holmquist          054769-9993                         1419

                                                                                                       EXAMINER
       30542           7590          07/06/2011
   FOLEY & LARDNER LLP                                                                             COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                            ART UNIT                      PAPER NUMBER

                                                                                          1773

                                                                                DATE MAILED: 07/06/2011




                              Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                          (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 0 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 0 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0 101 or (571 )-272-4200.




                                                             Page 3 of3
PTOL-85 (Rev. 02/11)
                                                                                                                      QUESTMS-00002453
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 103 of 246 PageID #: 4078




                                        Privacy Act Statement

  The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with
  your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
  the requirements of the Act, please be advised that: (1) the general authority for the collection of this
  information is 35 U.S.C. 2(b )(2); (2) furnishing of the information solicited is voluntary; and (3) the
  principal purpose for which the information is used by the U.S. Patent and Trademark Office is to process
  and/or examine your submission related to a patent application or patent. If you do not furnish the
  requested information, the U.S. Patent and Trademark Office may not be able to process and/or examine
  your submission, which may result in termination of proceedings or abandonment of the application or
  expiration of the patent.

  The information provided by you in this form will be subject to the following routine uses:
   1. The information on this form will be treated confidentially to the extent allowed under the Freedom
      of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of
      records may be disclosed to the Department of Justice to determine whether disclosure of these
      records is required by the Freedom of Information Act.
   2. A record from this system of records may be disclosed, as a routine use, in the course of presenting
      evidence to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
      in the course of settlement negotiations.
   3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress
      submitting a request involving an individual, to whom the record pertains, when the individual has
      requested assistance from the Member with respect to the subject matter of the record.
   4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
      having need for the information in order to perform a contract. Recipients of information shall be
      required to comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5
      U.S.C. 552a(m).
   5. A record related to an International Application filed under the Patent Cooperation Treaty in this
      system of records may be disclosed, as a routine use, to the International Bureau of the World
      Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
   6. A record in this system of records may be disclosed, as a routine use, to another federal agency for
      purposes of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy
      Act (42 U.S.C. 218(c)).
   7. A record from this system of records may be disclosed, as a routine use, to the Administrator,
      General Services, or his/her designee, during an inspection of records conducted by GSA as part of
      that agency's responsibility to recommend improvements in records management practices and
      programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance
      with the GSA regulations governing inspection of records for this purpose, and any other relevant
      (i.e., GSA or Commerce) directive. Such disclosure shall not be used to make determinations about
      individuals.
   8. A record from this system of records may be disclosed, as a routine use, to the public after either
      publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35
      U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37 CPR 1.14, as a
      routine use, to the public if the record was filed in an application which became abandoned or in
      which the proceedings were terminated and which application is referenced by either a published
      application, an application open to public inspection or an issued patent.
   9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local
      law enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or
      regulation.




                                                                                                      QUESTMS-00002454
              Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 104 of 246 PageID #: 4079

                                                                               Application No.                       Applicant(s)

                                                                               12/630,796                            HOLMQUIST ET AL.
                            Notice of Allowability                             Examiner                              Art Unit

                                                                               MONIQUE COLE                          1773

             -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. 1Zl This communication is responsive to the RCE filed 6/8/2011.
2. 1Zl The allowed claim(s) is/are 70-93.

3. D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)   D   All      b)   D   Some*   c)   D   None   of the:
                      1. D Certified copies of the priority documents have been received.
                      2. D Certified copies of the priority documents have been received in Application No. _ _ .
                      3. D Copies of the certified copies of the priority documents have been received in this national stage application from the
                             International Bureau (PCT Rule 17.2(a)).
             * Certified copies not received: _ _ .

     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4.    0   A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
          INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

5.   D CORRECTED DRAWINGS (as "replacement sheets") must be submitted.
       (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0-948) attached
                      1)   D hereto or 2) D     to Paper No./Mail Date _ _ .
       (b)   D    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                  Paper No./Mail Date _ _ .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121{d).

6.    0   DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
          attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. D Notice of References Cited (PT0-892)                                              5.   D   Notice of Informal Patent Application
2.   D    Notice of Draftperson's Patent Drawing Review (PT0-948)                      6. [gilnterview Summary (PT0-413),
                                                                                               Paper No./Mail Date 20110615.
3. [gilnformation Disclosure Statements (PTO/SB/08),                                   7. [gl Examiner's Amendment/Comment
        Paper No./Mail Date 20110615
4. D Examiner's Comment Regarding Requirement for Deposit                              8.   D   Examiner's Statement of Reasons for Allowance
        of Biological Material
                                                                                       9.   D   Other _ _ .
                                                                                        /Jill Warden/
                                                                                       Supervisory Patent Examiner, Art Unit 1773




 U.S. Patent and Trademark Off1ce
 PTOL-37 (Rev. 08·06)                                                     Notice of Allowability                        Part of Paper No./Mail Date 20110615


                                                                                                                                          QUESTMS-00002455
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 105 of 246 PageID #: 4080
                                                                    Application No.                 Applicant(s)

                                                                    12/630,796                      HOLMQUIST ET AL.
       Examiner-Initiated Interview Summary
                                                                    Examiner                        Art Unit

                                                                    MONIQUE COLE                    1773

 All Participants:                                                   Status of Application: Allowed

     (1) MONIQUE COLE.                                                  (3) _ _ .

     (2) Mr. Kuhlmann.                                                  (4) _ _ .

 Date of Interview: 15 June 2011                                     Time: 1:00pm

 Type of Interview:
   1Z1 Telephonic
   D Video Conference
   D Personal (Copy given to:       D Applicant       D Applicant's representative)
 Exhibit Shown or Demonstrated: DYes               DNo
   If Yes, provide a brief description:

 Part I.
 Rejection(s) discussed:
 of record

 Claims discussed:
 of record


 Prior art documents discussed:
 of record


 Part II.
 SUBSTANCE OF INTERVIEW DESCRIBING THE GENERAL NATURE OF WHAT WAS DISCUSSED:
 At the Examiner's suggestion, Mr. Kuhlmann agreed to cancel claims 1-4 and 9-13 in order to place the application in condition tor
 allowance.


 Part Ill.
IZ!It is not necessary for applicant to provide a separate record of the substance of the interview, since the interview
   directly resulted in the allowance of the application. The examiner will provide a written summary of the substance
   of the interview in the Notice of Allowability.
D It is not necessary for applicant to provide a separate record of the substance of the interview, since the interview
   did not result in resolution of all issues. A brief summary by the examiner appears in Part II above.




/Jill Warden/
Supervisory Patent Examiner, Art Unit 1773

                                                               (Applicant/Applicant's Representative Signature -if appropriate)

U.S. Patent and Trademark Office
PTOL·413B (04·03)                             Examiner Initiated Interview Summary                    Paper No. 20110615



                                                                                                                       QUESTMS-00002456
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 106 of 246 PageID #: 4081


  Application/Control Number: 12/630,796                                           Page 2
  Art Unit: 1773

                               EXAMINER'S AMENDMENT

        An examiner's amendment to the record appears below. Should the changes

  and/or additions be unacceptable to applicant, an amendment may be filed as provided

  by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be

  submitted no later than the payment of the issue fee.

        Authorization for this examiner's amendment was given in a telephone interview

  with Mr. Kuhlmann on June 15, 2011.

        The application has been amended as follows:

         Please cancel claims 1-4and 9-13.



        Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-

  1463. The examiner can normally be reached on MON - THUR (9-5).

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

  the organization where this application or proceeding is assigned is 571-273-8300.




                                                                                       QUESTMS-00002457
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 107 of 246 PageID #: 4082


  Application/Control Number: 12/630,796                                            Page 3
  Art Unit: 1773

         Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


  /Jill Warden/                                        Monique Cole
  Supervisory Patent Examiner, Art Unit 1773           Examiner
                                                       Art Unit 1773




                                                                                       QUESTMS-00002458
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 108 of 246 PageID #: 4083

                     UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                                            UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                            United States Patent and Trademark Office
                                                                                                            Address: COMMISSIONER FOR PATENTS
                                                                                                                   P.O. Box 1450
                                                                                                                   Alexandria, Virginia 22313-1450
                                                                                                                   www.uspto.gov



                                    NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                  EXAMINER
       30542           7590           08/04/2011
   FOLEY & LARDNER LLP                                                                                                        COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                                                        ART UNIT                     PAPER NUMBER

                                                                                                                     1773

                                                                                                          DATE MAILED: 08/04/2011



   APPLICATION NO.            FILING DATE                          FIRST NAMED INVENTOR                    ATTORNEY DOCKET NO.                CONFIRMATION NO.

       13/115,935              05/25/2011                              Brett Holmquist                            034827-0742                         4443
TITLE OF INVENTION: VITAMIN D METABOLITE DETERMINATION UTILIZING MASS SPECTROMETRY FOLLOWING DERIVATIZATION




    APPLN. TYPE          SMALL ENTITY              ISSUE FEE DUE   PUBLICATION FEE DUE     PREV. PAID ISSUE FEE    TOTAL FEE(S) DUE                  DATE DUE

    nonprovisional            NO                       $1510                $300                    $0                      $1810                    11104/2011

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                           If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOTAL FEE(S) DUE shown                       A. Pay TOTAL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -                  B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                       claiming SMALL ENTITY status, check box Sa on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                              Transmittal and pay the PUBLICATION FEE (if required) and 112
                                                                                   the ISSUE FEE shown above.

II. PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                       Page 1 of3
PTOL-85 (Rev. 02/11)
                                                                                                                                                 QUESTMS-00002459
            Case 1:18-cv-01436-MN Document 73-2
                                      PART B-    Filed
                                              FEE(S)   09/25/19 Page 109 of 246 PageID #: 4084
                                                     TRANSMITTAL
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks l through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block l, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block 1 for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
         30542            7590               08/04/2011
    FOLEY & LARDNER LLP                                                                                                  Certificate of Mailing or Transmission
                                                                                                     I hereby certify that this Fee(s) Transmittal is being deposited with the United
    P.O. BOX 80278                                                                                   States Postal Service with sufficient postage for first class mail in an envelope
    SAN DIEGO, CA 92138-0278                                                                         addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                     transmitted to the USPTO (571) 273-2885, on the date indicated below.
                                                                                                                                                                          (Depositor's name)

                                                                                                                                                                                 (Signature)

                                                                                                                                                                                      (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                               ATTORNEY DOCKET NO.            CONFIRMATION NO.

         13/115,935                  05/25/2011                                    Brett Holmquist                                   034827-0742                         4443
TITLE OF INVENTION: VITAMIN D METABOLITE DETERMINATION UTILIZING MASS SPECTROMETRY FOLLOWING DERIVATIZATION




       APPLN. TYPE           SMALL ENTITY                 ISSUE FEE DUE      PUBLICATION FEE DUE          PREV. PAID ISSUE FEE         TOTAL FEE(S) DUE                 DATE DUE

    nonprovisional                  NO                        $1510                     $300                           $0                     $1810                     ll/04/2011

                   EXAMINER                                 ART UNIT             CLASS-SUBCLASS

              COLE, MONIQUE T                                 1773                   436-173000

l. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (l) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                        2_________________________
                                                                                 (2) the name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is      3 _________________________
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    0   Corporation or other private group entity    0   Government

4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0   Issue Fee                                                             0   A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  0   Payment by credit card. Form PT0-2038 is attached.
   0   Advance Order- #of Copies _ _ _ _ _ _ _ _ ___                         0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                 overpayment, to Deposit Account Number                      (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.            0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___                                        Registration No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.



PTOL-85 (Rev. 02/ll) Approved for use through 08/3112013.                        OMB 0651-0033          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                                                                                                                                 QUESTMS-00002460
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 110 of 246 PageID #: 4085

                    UNITED STA1ES           p A1ENT AND TRADEMARK OFFICE
                                                                                  UNITED STATES DEPARTMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria, Virginia 22313-1450
                                                                                        www.uspto.gov


   APPLICATION NO.            FILING DATE                FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.               CONFIRMATION NO.

       13/115,935              05/25/2011                    Brett Holmquist          034827-0742                         4443

                                                                                                       EXAMINER
       30542           7590           08/04/2011
   FOLEY & LARDNER LLP                                                                             COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                            ART UNIT                      PAPER NUMBER

                                                                                          1773

                                                                                DATE MAILED: 08/04/2011




                              Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                          (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 0 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 0 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0 101 or (571 )-272-4200.




                                                             Page 3 of3
PTOL-85 (Rev. 02/11)
                                                                                                                      QUESTMS-00002461
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 111 of 246 PageID #: 4086




                                        Privacy Act Statement

  The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with
  your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
  the requirements of the Act, please be advised that: (1) the general authority for the collection of this
  information is 35 U.S.C. 2(b )(2); (2) furnishing of the information solicited is voluntary; and (3) the
  principal purpose for which the information is used by the U.S. Patent and Trademark Office is to process
  and/or examine your submission related to a patent application or patent. If you do not furnish the
  requested information, the U.S. Patent and Trademark Office may not be able to process and/or examine
  your submission, which may result in termination of proceedings or abandonment of the application or
  expiration of the patent.

  The information provided by you in this form will be subject to the following routine uses:
   1. The information on this form will be treated confidentially to the extent allowed under the Freedom
      of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of
      records may be disclosed to the Department of Justice to determine whether disclosure of these
      records is required by the Freedom of Information Act.
   2. A record from this system of records may be disclosed, as a routine use, in the course of presenting
      evidence to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
      in the course of settlement negotiations.
   3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress
      submitting a request involving an individual, to whom the record pertains, when the individual has
      requested assistance from the Member with respect to the subject matter of the record.
   4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
      having need for the information in order to perform a contract. Recipients of information shall be
      required to comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5
      U.S.C. 552a(m).
   5. A record related to an International Application filed under the Patent Cooperation Treaty in this
      system of records may be disclosed, as a routine use, to the International Bureau of the World
      Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
   6. A record in this system of records may be disclosed, as a routine use, to another federal agency for
      purposes of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy
      Act (42 U.S.C. 218(c)).
   7. A record from this system of records may be disclosed, as a routine use, to the Administrator,
      General Services, or his/her designee, during an inspection of records conducted by GSA as part of
      that agency's responsibility to recommend improvements in records management practices and
      programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance
      with the GSA regulations governing inspection of records for this purpose, and any other relevant
      (i.e., GSA or Commerce) directive. Such disclosure shall not be used to make determinations about
      individuals.
   8. A record from this system of records may be disclosed, as a routine use, to the public after either
      publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35
      U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37 CPR 1.14, as a
      routine use, to the public if the record was filed in an application which became abandoned or in
      which the proceedings were terminated and which application is referenced by either a published
      application, an application open to public inspection or an issued patent.
   9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local
      law enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or
      regulation.




                                                                                                      QUESTMS-00002462
              Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 112 of 246 PageID #: 4087

                                                                               Application No.                       Applicant(s)

                                                                               13/115,935                            HOLMQUIST ET AL.
                            Notice of Allowability                             Examiner                              Art Unit

                                                                               MONIQUE COLE                          1773

             -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. [8J This communication is responsive to the response filed 7113/2011.

2. [8J The allowed claim(s) is/are 84-164.

3.   D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)   D   All      b)   D   Some*   c)   D   None   of the:
                      1. D Certified copies of the priority documents have been received.
                      2. D Certified copies of the priority documents have been received in Application No. _ _ .
                      3. D Copies of the certified copies of the priority documents have been received in this national stage application from the
                             International Bureau (PCT Rule 17.2(a)).
             * Certified copies not received: _ _ .

     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4.    0   A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
          INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

5.   D CORRECTED DRAWINGS (as "replacement sheets") must be submitted.
       (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0-948) attached
                      1)   D hereto or 2) D     to Paper No./Mail Date _ _ .
       (b)   D    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                  Paper No./Mail Date _ _ .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121{d).

6.    0   DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
          attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. D Notice of References Cited (PT0-892)                                              5. D     Notice of Informal Patent Application
2.   D    Notice of Draftperson's Patent Drawing Review (PT0-948)                      6. D  Interview Summary (PT0-413),
                                                                                              Paper No./Mail Date _ _ .
3.   D    Information Disclosure Statements (PTO/SB/08),                               7. ~Examiner's Amendment/Comment
           Paper No./Mail Date _ _
4.   D    Examiner's Comment Regarding Requirement for Deposit                         8.   D   Examiner's Statement of Reasons for Allowance
           of Biological Material
                                                                                       9.   D   Other _ _ .
                                                                                       /Jill Warden/
                                                                                       Supervisory Patent Examiner, Art Unit 1773



 U.S. Patent and Trademark Off1ce
 PTOL-37 (Rev. 08·06)                                                     Notice of Allowability                        Part of Paper No./Mail Date 20110730


                                                                                                                                          QUESTMS-00002463
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 113 of 246 PageID #: 4088


  Application/Control Number: 13/115,935                                             Page 2
  Art Unit: 1773

                                    Terminal Disclaimer

        The terminal disclaimer filed on July 13, 2011, disclaiming the terminal portion of

  any patent granted on this application which would extend beyond the expiration date of

  USP 7,977,117 has been reviewed and is accepted. The terminal disclaimer has been

  recorded.

        Any inquiry concerning this communication or earlier communications from the
  examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-
  1463. The examiner can normally be reached on MON - THUR (9-5).
         If attempts to reach the examiner by telephone are unsuccessful, the examiner's
  supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for
  the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the
  Patent Application Information Retrieval (PAIR) system. Status information for
  published applications may be obtained from either Private PAIR or Public PAIR.
  Status information for unpublished applications is available through Private PAIR only.
  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
  you have questions on access to the Private PAIR system, contact the Electronic
  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
  USPTO Customer Service Representative or access to the automated information
  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  /Jill Warden/                                        Monique Cole
  Supervisory Patent Examiner, Art Unit 1773           Examiner
                                                       Art Unit 1773




                                                                                       QUESTMS-00002464
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 114 of 246 PageID #: 4089
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131115,935               05/25/2011                Brett Holmquist        034827-0742                          4443

       30542            7590             06/29/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  06/29/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002465
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 115 of 246 PageID #: 4090
                                                                                     Application No.                               Applicant(s)

                                                                                      13/115,935                                   HOLMQUIST ET AL.
                      Office Action Summary                                          Examiner                                      Art Unit
                                                                                     MONIQUE COLE                                  1773
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR 1.704(b).

  Status

        1)IZ! Responsive to communication(s) filed on 25 Mav 2011.
      2a)0 This action is FINAL.                                   2b)[8J This action is non-final.
        3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.

  Disposition of Claims

        4)[8J Claim(s) 68-151 is/are pending in the application.
                 4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
        5)[8J Claim(s) 84-107 and 128-151 is/are allowed.
        6)[8J Claim(s) 68-83 and 108-127is/are rejected.
        7)0 Claim(s) _ _ is/are objected to.
        8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

        9)0 The specification is objected to by the Examiner.
      10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
      11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

  Priority under 35 U.S.C. § 119

      12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)O All         b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             *See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1) [8J Notice of References Cited (PT0-892)                                                      4)   0   Interview Summary (PT0-413)
  2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                             Paper No(s)/Mail Date. _ _ .
  3) [8Jinformation Disclosure Statement(s) (PTO/SB/08)                                            5)   0   Notice of Informal Patent Application
         Paper No(s)/Mail Date 06/14111.                                                           6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 08·06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20110614

                                                                                                                                                            QUESTMS-00002466
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 116 of 246 PageID #: 4091


  Application/Control Number: 13/115,935                                                                    Page 2
  Art Unit: 1773

                                            DETAILED ACTION



                                   Claim Rejections - 35 USC § 102

         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

  form the basis for the rejections under this section made in this Office action:

         A person shall be entitled to a patent unless-

         (b) the invention was patented or described in a printed publication in this or a foreign country or in
         public use or on sale in this country, more than one year prior to the date of application for patent in
         the United States.

         Claims 67-83 are rejected under 35 U.S.C. 102(b) as being anticipated by

  Aronov eta/. "Metabolic profiling of major vitamin D metabolites using Diels-Aider

  derivatization and ultra-performance liquid chromatography-tandem mass spectrometry"

  ("Aronov").

         Aronov discloses a method for the quantification of 1o,25-dihydroxyvitamin 03,

  1o,25-dihydroxyvitamin 02, 25-hydroxyvitamin 03 and 25-hydroxyvitamin 02 (collectively

  "vitamin D metabolites") via ultra-performance liquid chromatography (a variant of high-

  performance liquid chromatography) and tandem mass spectrometry. See abstract.

  Aronov disclose that each of the vitamin 0 metabolites is derivatized with 4-phenyl-1 ,2-

  4-triazoline-3,5-dione (PTAO). The methodology includes the use of a solid-phase

  extraction column and a HPLC analytical column. See pages 1919- 1920. Table 1

  discloses the mass spectrometry conditions of which the precursor ion (m/z) and

  product ion (m/z) corresponds to instant claims 12, 13, 15 and 16. See page 1920.




                                                                                                               QUESTMS-00002467
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 117 of 246 PageID #: 4092


  Application/Control Number: 13/115,935                                               Page 3
  Art Unit: 1773

                                      Double Patenting

         The nonstatutory double patenting rejection is based on a judicially created

  doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

  unjustified or improper timewise extension of the "right to exclude" granted by a patent

  and to prevent possible harassment by multiple assignees. A nonstatutory

  obviousness-type double patenting rejection is appropriate where the conflicting claims

  are not identical, but at least one examined application claim is not patentably distinct

  from the reference claim(s) because the examined application claim is either anticipated

  by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

  USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

  1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422

  F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

  USPQ 644 (CCPA 1969).

         A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

  may be used to overcome an actual or provisional rejection based on a nonstatutory

  double patenting ground provided the conflicting application or patent either is shown to

  be commonly owned with this application, or claims an invention made as a result of

  activities undertaken within the scope of a joint research agreement.

         Effective January 1, 1994, a registered attorney or agent of record may sign a

  terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

  37 CFR 3.73(b).




                                                                                          QUESTMS-00002468
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 118 of 246 PageID #: 4093


  Application/Control Number: 13/115,935                                               Page 4
  Art Unit: 1773

         Claims 108-126 are provisionally rejected on the ground of nonstatutory

  obviousness-type double patenting as being unpatentable over claims 87-100 of

  copending Application No. 12/630,790 ("the '790 application"). Although the conflicting

  claims are not identical, they are not patentably distinct from each other because the

  scope of the '790 application overlaps with that of the instant application.

         The '790 application is directed to a method for determining the amount of one or

  more dihydroxyvitamin 0 metabolites in a sample by tandem mass spectrometry having

  the same steps as that of the claims in the present application. However, claim 87 of

  the '790 application does not recite specific vitamin 0 metabolites, whereas instant

  claim 108 recites vitamin 0 metabolites 02 and 03. One of ordinary skill in the art would

  have recognized that "vitamin 0 metabolites" would be inclusive of vitamin 0

  metabolites 02 and 03, particularly in light of the fact that claims 92 and 95 of the '790

  application recite such. This is a provisional obviousness-type double patenting

  rejection because the conflicting claims have not in fact been patented.



                                  Allowable Subject Matter

         Claims 84-107 and 128-151 are allowed.



                                  Response to Arguments

         Applicant's arguments filed May 25, 2011 with respect to claim 68 and its

  dependent claims have been fully considered but they are not persuasive. Applicant has

  argued that claim 68 includes previously allowable subject matter. However, the




                                                                                          QUESTMS-00002469
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 119 of 246 PageID #: 4094


  Application/Control Number: 13/115,935                                             Page 5
  Art Unit: 1773

  previously allowable subject matter (turbulent flow liquid chromatography column) is not

  present in the claims. Accordingly, the previous rejection of the claims from the Final

  rejection of the '790 application is being reinstated.

         Applicant's arguments with respect to independent claims 84, 108 and 128 (and

  their dependent claims) have been fully considered and are persuasive.



         Any inquiry concerning this communication or earlier communications from the
  examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-
  1463. The examiner can normally be reached on MON - THUR (9-5).
         If attempts to reach the examiner by telephone are unsuccessful, the examiner's
  supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for
  the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the
  Patent Application Information Retrieval (PAIR) system. Status information for
  published applications may be obtained from either Private PAIR or Public PAIR.
  Status information for unpublished applications is available through Private PAIR only.
  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
  you have questions on access to the Private PAIR system, contact the Electronic
  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
  USPTO Customer Service Representative or access to the automated information
  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


  /Jill Warden/                                            Monique Cole
  Supervisory Patent Examiner, Art Unit 1773               Examiner
                                                           Art Unit 1773




                                                                                       QUESTMS-00002470
             Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 120 of 246 PageID #: 4095
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      13/115,935                          HOLMQUIST ET AL.
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                              Page 1 of 1
                                                                                      MONIQUE COLE                        1773
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                     Classification

         A      US-

         B      US-

         c      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                           Classification

         N

         0
         p

         Q

         R

         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Aronov et al. "Metabolic profiling of major vitamin D metabolites using Diels-Aider derivatization and ultra-performance liquid
 *       u
                chromatography-tandem mass spectrometry" (previously cited)



         v


         w



         X


*A copy of th1s reference 1s not be1ng furnished w1th th1s Off1ce act1on. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                        Part of Paper No. 20110614




                                                                                                                                                QUESTMS-00002471
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 121 of 246 PageID #: 4096
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131165,685               06/2112011                Brett Holmquist        054769-9973                          4343

       30542            7590             07/21/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  07/2112011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002472
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 122 of 246 PageID #: 4097
                                                                                     Application No.                               Applicant(s)

                                                                                      13/165,685                                   HOLMQUIST ET AL.
                      Office Action Summary                                          Examiner                                      Art Unit
                                                                                     MONIQUE COLE                                  1773
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR 1.704(b).

  Status

         1)IZ! Responsive to communication(s) filed on 21 June 2011.
       2a)0 This action is FINAL.                                  2b)[8J This action is non-final.
        3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.

  Disposition of Claims

        4)[8J Claim(s) 1-24 is/are pending in the application.
                 4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
         5)0 Claim(s) _ _ is/are allowed.
         6)[8J Claim(s) 1-24 is/are rejected.
         7)0 Claim(s) _ _ is/are objected to.
         8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

         9)0 The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

  Priority under 35 U.S.C. § 119

       12)0 Acknowledgment is made of a claim for foreign priority under 35 U .S.C. § 119(a)-(d) or (f).
             a)O All         b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             *See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1) 0    Notice of References Cited (PT0-892)                                                     4)   0   Interview Summary (PT0-413)
  2) 0    Notice of Draftsperson's Patent Drawing Review (PT0-948)                                          Paper No(s)/Mail Date. _ _ .
  3) 0    Information Disclosure Statement(s) (PTO/SB/08)                                          5)   0   Notice of Informal Patent Application
          Paper No(s)/Mail Date _ _ .                                                              6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 08·06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20110713


                                                                                                                                                            QUESTMS-00002473
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 123 of 246 PageID #: 4098


  Application/Control Number: 13/165,685                                                                  Page 2
  Art Unit: 1773

                                            DETAILED ACTION

                                   Claim Rejections - 35 USC § 112

         The following is a quotation of the first paragraph of 35 U.S.C. 112:

         The specification shall contain a written description of the invention, and of the manner and process of
         making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the
         art to which it pertains, or with which it is most nearly connected, to make and use the same and shall
         set forth the best mode contemplated by the inventor of carrying out his invention.

         Claims 1-8 are rejected under 35 U.S. C. 112, first paragraph, as failing to comply

  with the written description requirement. The claim(s) contains subject matter which

  was not described in the specification in such a way as to reasonably convey to one

  skilled in the relevant art that the inventor(s), at the time the application was filed, had

  possession of the claimed invention. In prosecution of related application 12/630,796,

  Applicant pointed to Examples 3-5, in particular, to support the newly added claim

  limitation that the ionized dihydroxyvitamin D metabolites are not dehydrated prior to

  ionization.

         The Examiner has reviewed the noted support in the specification, and is not

  convinced of the support for the present claim amendments. While it appears that

  examples 3-5 do not dehydrate the metabolites prior to ionization, it is not clear that

  these examples are representative of the present invention (i.e., there is no express

  exclusion of hydrated metabolites).           It is requested that Applicant further clarify the

  support or remove the language from the claims.




                                                                                                             QUESTMS-00002474
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 124 of 246 PageID #: 4099


  Application/Control Number: 13/165,685                                                                     Page 3
  Art Unit: 1773

         The following is a quotation of the second paragraph of 35 U.S.C. 112:

         The specification shall conclude with one or more claims particularly pointing out and distinctly
         claiming the subject matter which the applicant regards as his invention.

         Claims 9-14 are rejected under 35 U.S. C. 112, second paragraph, as being

  indefinite for failing to particularly point out and distinctly claim the subject matter which

  applicant regards as the invention. Claim 9 recites the limitation "1 a,25(0H)2Qg" in the

  determining and relating steps. There is insufficient antecedent basis for this limitation

  in the claim.



                                             Double Patenting

         The nonstatutory double patenting rejection is based on a judicially created

  doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

  unjustified or improper timewise extension of the "right to exclude" granted by a patent

  and to prevent possible harassment by multiple assignees. A nonstatutory

  obviousness-type double patenting rejection is appropriate where the conflicting claims

  are not identical, but at least one examined application claim is not patentably distinct

  from the reference claim(s) because the examined application claim is either anticipated

  by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

  USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

  1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422

  F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

  USPQ 644 (CCPA 1969).




                                                                                                               QUESTMS-00002475
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 125 of 246 PageID #: 4100


  Application/Control Number: 13/165,685                                              Page 4
  Art Unit: 1773

        A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

  may be used to overcome an actual or provisional rejection based on a nonstatutory

  double patenting ground provided the conflicting application or patent either is shown to

  be commonly owned with this application, or claims an invention made as a result of

  activities undertaken within the scope of a joint research agreement.

         Effective January 1, 1994, a registered attorney or agent of record may sign a

  terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

  37 CFR 3.73(b).

         Claims 9-24 are provisionally rejected on the ground of nonstatutory

  obviousness-type double patenting as being unpatentable over claims 70-77 of

  copending Application No. 12/630,796 ("the '796 application") in view of Coldwell et al.

  "The Measurement of Vitamins 02 and 03 and Seven Major Metabolites in a Single

  Sample of Human Plasma Using Gas Chromatography/Mass Spectrometry, 1988

  ("Coldwell"). The claims of the '796 application parallel those of the present application

  except that the '796 application claims are directed to 1a,25(0H)2~ rather than

  1a,25(0H)2~ as is presently claimed. Coldwell teaches that it is well known and

  appreciated in the art to use mass spectrometry techniques to measure both vitamins

  02 and 03 and their metabolites. See Title and Introduction. Accordingly, it would have

  been obvious to skilled artisan to use the method claimed in the '796 application for the

  measurement of either of 1a,25(0H)2~ or 1a,25(0H)~.

        This is a provisional obviousness-type double patenting rejection.




                                                                                         QUESTMS-00002476
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 126 of 246 PageID #: 4101


  Application/Control Number: 13/165,685                                            Page 5
  Art Unit: 1773

        Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-

  1463. The examiner can normally be reached on MON - THUR (9-5).

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

  the organization where this application or proceeding is assigned is 571-273-8300.

         Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


  /Jill Warden/                                        Monique Cole
  Supervisory Patent Examiner, Art Unit 1773           Examiner
                                                       Art Unit 1773




                                                                                       QUESTMS-00002477
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 127 of 246 PageID #: 4102
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131117,997               05/27/2011                Brett Holmquist        054769-9990                          8738

       30542            7590             07/29/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  07/29/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002478
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 128 of 246 PageID #: 4103
                                                                                     Application No.                               Applicant(s)

                                                                                      13/117,997                                   HOLMQUIST ET AL.
                      Office Action Summary                                          Examiner                                      Art Unit
                                                                                     MONIQUE COLE                                  1773
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR 1.704(b).

  Status

        1)IZ! Responsive to communication(s) filed on 27 Mav 2011.
      2a)0 This action is FINAL.                                   2b)[8J This action is non-final.
        3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.

  Disposition of Claims

        4)[8J Claim(s) 1-40 is/are pending in the application.
                 4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
        5)0 Claim(s) _ _ is/are allowed.
        6)[8J Claim(s) 1-40 is/are rejected.
        7)0 Claim(s) _ _ is/are objected to.
        8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

        9)0 The specification is objected to by the Examiner.
      10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
      11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

  Priority under 35 U.S.C. § 119

      12)0 Acknowledgment is made of a claim for foreign priority under 35 U .S.C. § 119(a)-(d) or (f).
             a)O All         b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             *See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1) [8J Notice of References Cited (PT0-892)                                                      4)   0   Interview Summary (PT0-413)
  2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                             Paper No(s)/Mail Date. _ _ .
  3) [8Jinformation Disclosure Statement(s) (PTO/SB/08)                                            5)   0   Notice of Informal Patent Application
         Paper No(s)/Mail Date _ _ .                                                               6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 08·06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20110620

                                                                                                                                                            QUESTMS-00002479
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 129 of 246 PageID #: 4104


  Application/Control Number: 13/117,997                                                                     Page 2
  Art Unit: 1773

                                            DETAILED ACTION

                                   Claim Rejections - 35 USC § 112

         The following is a quotation of the second paragraph of 35 U.S.C. 112:

         The specification shall conclude with one or more claims particularly pointing out and distinctly
         claiming the subject matter which the applicant regards as his invention.



         Claims 36-38 recite the limitation "1 a,25(0H)2D2"· There is insufficient

  antecedent basis for this limitation in the claims.

         Claim 36 is rejected under 35 U.S. C. 112, second paragraph, as being indefinite

  for failing to particularly point out and distinctly claim the subject matter which applicant

  regards as the invention. Claim 35 expressly precludes derivatization of the vitamin D

  metabolite, yet claim 36 requires derivatization. Further clarification is required.




                                   Claim Rejections - 35 USC § 103

         The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

  obviousness rejections set forth in this Office action:

         (a) A patent may not be obtained though the invention is not identically disclosed or described as set
         forth in section 102 of this title, if the differences between the subject matter sought to be patented and
         the prior art are such that the subject matter as a whole would have been obvious at the time the
         invention was made to a person having ordinary skill in the art to which said subject matter pertains.
         Patentability shall not be negatived by the manner in which the invention was made.

         Claims 1-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over

  Higashi et al. "Simultaneous Determination of 25-Hydroxyvitamin D2 and 25-

  Hydroxyvitamin 03 in Human Plasma by Liquid Chromatography- Tandem Mass




                                                                                                               QUESTMS-00002480
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 130 of 246 PageID #: 4105


  Application/Control Number: 13/117,997                                                Page 3
  Art Unit: 1773

  Spectrometry Employing Derivatization with a Cookson- Type Reagent ("Higashi") in

  view of USP 6,787,660 to Armbruster et al. ("Armbruster").

         Higashi teaches the individual and simultaneous determination of vitamin D2 and

  vitamin 03 after being derivatized with PTAD utilizing atmospheric pressure chemical

  ionization (APCI). The method is clearly directed to biological samples obtained from

  human subjects. The disclosed methodology also involves tandem mass spectrometry.

  See Abstract; page 738, last paragraph of the introduction; and page 739, 1st full

  paragraph.

         Higashi differs from the instant claims in that it does not require immunopurifying

  the vitamin D metabolites. It should be noted that, at page 738, the third full paragraph,

  Higashi discloses that it is conventionally known to purify the sample volumes with

  HPLC prior to quantification. However, in the practice of the methodology therein,

  Higashi actually utilizes commercially purchased vitamin D.

         Armbruster is assigned to lmmunodiagnostik, a commercial supplier of vitamin D

  metabolites. Armbruster notes that its product is available for routine diagnostic use

  and in research (col. 5, lines 47-54). Armbruster teaches that to detect vitamin D

  derivatives anti-vitamin D binding protein antibodies are used (col. 6, lines 52-63) and

  may be combined with microparticles (col. 6, line 64- col. 7, line 7). This method

  facilitates non-radioactive detection of vitamin D derivatives without extensive safety

  measures being required. Moreover, the competitive method is "suitable for routine

  investigations, ... , for diagnostics is general, and in research." See col. 7, lines 8-14.




                                                                                            QUESTMS-00002481
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 131 of 246 PageID #: 4106


  Application/Control Number: 13/117,997                                               Page 4
  Art Unit: 1773

         In the instances where the skilled artisan were using HPLC instead of and/or in

  addition to APCI, it would have been obvious to one of ordinary skill in the art to modify

  the Higashi methodology by the inclusion of immunopurification via anti-vitamin D

  antibodies to ensure a purified initial product for further research. Certainly, a

  commercial supplier of vitamin D derivatives would perform a quality control process

  such as that detailed by Armbruster to ensure the purity of the commercial product.

         With respect to the claims reciting specific mass/charge ratios, it is the

  Examiner's position that the practice of the combined methodology of

  Higashi/Armbruster would generate ions having similar mass/charge ratios, absent any

  evidence to the contrary.



                                      Double Patenting

         The nonstatutory double patenting rejection is based on a judicially created

  doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

  unjustified or improper timewise extension of the "right to exclude" granted by a patent

  and to prevent possible harassment by multiple assignees. A nonstatutory

  obviousness-type double patenting rejection is appropriate where the conflicting claims

  are not identical, but at least one examined application claim is not patentably distinct

  from the reference claim(s) because the examined application claim is either anticipated

  by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

  USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.




                                                                                          QUESTMS-00002482
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 132 of 246 PageID #: 4107


  Application/Control Number: 13/117,997                                                 Page 5
  Art Unit: 1773

  1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422

  F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

  USPQ 644 (CCPA 1969).

            A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

  may be used to overcome an actual or provisional rejection based on a nonstatutory

  double patenting ground provided the conflicting application or patent either is shown to

  be commonly owned with this application, or claims an invention made as a result of

  activities undertaken within the scope of a joint research agreement.

            Effective January 1, 1994, a registered attorney or agent of record may sign a

  terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

  37 CFR 3.73(b).

            Claims 35, 39 and 40 are provisionally rejected on the ground of nonstatutory

  obviousness-type double patenting as being unpatentable over claims 1, 10, 18 and 19

  of copend ing Application No. 11/946,765 ("the '765 appl ication"). 1 Although the

  conflicting claims are not identical, they are not patentably distinct from each other

  because the scope of the present application and the noted claims of the '765

  application are the same. The independent claim of the '765 application does not

  expressly recite that the vitamin D metabolite is 03 or the specific mass/charge ratios.

  However, claims 10, 18 and 19 recite these limitations. Thus, it would have been

  obvious to the skilled artisan to arrive at the subject matter of the presently claimed

  invention.


  1
      11/946,765 will be U.S. Patent 7,972,868 on July 5, 2011.




                                                                                            QUESTMS-00002483
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 133 of 246 PageID #: 4108


  Application/Control Number: 13/117,997                                            Page 6
  Art Unit: 1773

        This is a provisional obviousness-type double patenting rejection because the

  conflicting claims have not in fact been patented.



        Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MONIQUE COLE whose telephone number is (571 )272-

  1463. The examiner can normally be reached on MON - THUR (9-5).

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for

  the organization where this application or proceeding is assigned is 571-273-8300.

         Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


  /Jill Warden/                                        Monique Cole
  Supervisory Patent Examiner, Art Unit 1773           Examiner
                                                       Art Unit 1773




                                                                                       QUESTMS-00002484
             Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 134 of 246 PageID #: 4109
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      13/117,997                          HOLMQUIST ET AL.
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                              Page 1 of 1
                                                                                      MONIQUE COLE                        1773
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                     Classification

 *       A      US-6, 787,660                           09-2004           Armbruster et al.                                                      552/653

         B      US-

         c      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                           Classification

         N

         0
         p

         Q

         R

         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Higashi et al. "Simultaneous Determination of 25-Hydroxyvitamin 02 and 25-Hydroxyvitamin 03 in Human Plasma by Liquid
 *       u
                Chromatography-Tandem Mass Spectrometry Employing Derivatization with a Cookson-Type Reagent"



         v


         w



         X


*A copy of th1s reference 1s not be1ng furnished w1th th1s Off1ce act1on. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                        Part of Paper No. 20110620




                                                                                                                                                QUESTMS-00002485
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 135 of 246 PageID #: 4110



                            Electronic Patent Application Fee Transmittal
Application Number:                            13115916


Filing Date:                                   25-May-2011




                                               METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
Title of Invention:
                                               SPECTROMETRY




First Named Inventor/Applicant Name:           Nigel Clarke


Filer:                                         Anthony Charles Kuhlmann/Mercedes Dipasupil


Attorney Docket Number:                        034827-3606


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                Sub-Total in
                        Description                    Fee Code      Quantity        Amount
                                                                                                  USD($)


Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:




                                                                                                 QUESTMS-00002486
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 136 of 246 PageID #: 4111
                                                                                         Sub-Total in
                          Description               Fee Code      Quantity      Amount
                                                                                           USD($)


Miscellaneous:


                 Statutory or terminal disclaimer     1814           2           140         280


                                                             Total in USD ($)            280




                                                                                          QUESTMS-00002487
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 137 of 246 PageID #: 4112
                                      Electronic Acknowledgement Receipt

                         EFSID:                     10808033


                  Application Number:               13115916


         International Application Number:


                  Confirmation Number:              4404




                                                    METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                    Title of Invention:
                                                    SPECTROMETRY




       First Named Inventor/Applicant Name:         Nigel Clarke


                   Customer Number:                 30542


                          Filer:                    Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:             Anthony Charles Kuhlmann


                Attorney Docket Number:             034827-3606


                      Receipt Date:                 24-AUG-2011


                       Filing Date:                 25-MAY-2011


                      TimeStamp:                    20:05:40


                    Application Type:               Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                              yes

Payment Type                                       Credit Card

Payment was successfully received in RAM           $280

RAM confirmation Number                             7844

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description                File Name                File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                      (ifappl.)
  Number
                                               I                               I   Message Digest       Part /.zip
                                                                                                                QUESTMS-00002488
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 138 of 246 PageID #: 4113
                                                                                                       85255
     1            Miscellaneous Incoming Letter        034827-3606_Transmittal.pdf                                                  no          3
                                                                                     76980e0a9db520b623dff316cff5212eb3a2
                                                                                                    eec8


Warnings:

Information:

                                                                                                        73705
     2                                                       034827-3606_Resp.pdf                                                   yes         3
                                                                                     44f75f22565ccf3bc51323d44aff732f0eded
                                                                                                      boo


                                              Multipart Description/PDF files in .zip description

                                    Document Description                                                Start                             End


                     Amendment/Req. Reconsideration-After Non-Final Reject                                  1                              1



                      Applicant Arguments/Remarks Made in an Amendment                                      2                              3


Warnings:

Information:

                                                                                                        73565
     3         Statutory disclaimers per MPEP 1490.      034827-3606_TD- 226.pdf                                                    no          1
                                                                                     8ac4eab81 ac76c9dbb0817d68053f53ddf8
                                                                                                     422f9


Warnings:

Information:

                                                                                                        73496
     4         Statutory disclaimers per MPEP 1490.      034827-3606_TD-867 .pdf                                                    no          1
                                                                                     24945531 b03cef7 ee90915a7 eae7f823e09
                                                                                                       a113


Warnings:

Information:

                                                                                                       134201
     5                                                       034827-3606_1DS.pdf                                                    yes         3
                                                                                     f6223 646b6c99d 3 dS 28b5 afcl ff70a9bf6 7 a
                                                                                                         587


                                              Multipart Description/PDF files in .zip description

                                    Document Description                                                Start                             End


                                        Transmittal Letter                                                  1                              2



                        Information Disclosure Statement (IDS) Form (SB08)                                  3                              3


Warnings:

Information:

                                                                                                      396815
     6                Non Patent Literature                  USNtcAIIw_7-6-11.pdf                                                   no          8
                                                                                     f0ada5058cf191 bc9a974d0f4157d2b7de2
                                                                                                         21cf


Warnings:

Information:



                                                                                                                                          QUESTMS-00002489
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 139 of 246 PageID #: 4114
                                                                                                   359129
     7                 Non Patent Literature           USNtcAIIw_8-4-11.pdf                                                        no         6
                                                                                   782df3f5 b00961 3 cef26927085 85 988e69e 3
                                                                                                      8d65


Warnings:
Information:

                                                                                                   242402
     8                 Non Patent Literature             USOA_6-29-11.pdf                                                          no         7
                                                                                   1d7be8b 12ffe2546a5e96db4995c92c62e5
                                                                                                   aba56


Warnings:
Information:

                                                                                                   215449
     9                 Non Patent Literature             USOA_7-21-11.pdf                                                          no         6
                                                                                   ef8b11154ffa59fba8e69c4d8839c37814a()j
                                                                                                     92e


Warnings:
Information:

                                                                                                   277916
     10                Non Patent Literature             USOA_7-29-11.pdf                                                          no         8
                                                                                   f36a9bebeb824d924399ca8d968a24fe63c
                                                                                                  5a71d


Warnings:
Information:

                                                                                                    30543
     11               Fee Worksheet (SB06)                  fee-info. pdf                                                          no         2
                                                                                   bb6481bf09d2ae4a003ace6d5c311 08a7b0
                                                                                                  66005


Warnings:
Information:
                                                     Total Files Size (in bytes)                                         1962476


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                                        QUESTMS-00002490
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 140 of 246 PageID #: 4115


                                                                                  Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OJ<riCE

       Applicant:           Clarke, et al.

       Title:              METHODS FOR DETECTING
                           VITAMIN D METABO LITES
                           BY MASS SPECTROMETRY

        Appl. No.:          13/115,916

       Filing Date:         5/25/2011

       Examiner:            COLE, Monique T.

       Art Unit:            1773

       Confirmation         4404
       Number:

                                             AMENDMENT TRANSMITTAL

       Mail Stop Amendment
       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450

        Sir:

                   Transmitted herewith is an amendment in the above-identified application.

               ]   Small Entity status under 3 7 C.F .R. § 1. 9 and § 1.27 has been established by a previous
                   assertion of Small Entity status.

        [ X 1 Information Disclosure Statement and Form PTO/SB08 are enclosed.

        [X]        Terminal Disclaimers over U.S. Patent Nos. 7,745,226 and 7,972,867 are enclosed.




DLMR_929320.1                                               -1-



                                                                                                                QUESTMS-00002491
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 141 of 246 PageID #: 4116


                                                                                     Atty. Dkt. No. 034827-3606


                    [ ]     The fee required for additional claims is calculated below:

                                                                      Extra
                                  Claims
                                    As           Previously           Claims                         Additional
                                 Amended          Paid For           Present              Rate       Claims Fee
             Total Claims:          23               23                    0     X        $52.00            $0.00

              Independent            2                3                    0     X     $220.00              $0.00
                  Claims:
                          First presentation of any Multiple Dependent Claims: +       $390.00              $0.00

                                                                       CLAIMS FEE TOTAL                     $0.00


        [     ]     Applicant hereby petitions for an extension oftime under 37 C.F.R. § 1.136(a) for the
                    total number of months checked below:

                  ] Extension for response filed within the first month:                  $130.00         $0.00
                  ] Extension for response filed within the second month:                 $490.00         $0.00
                  ] Extension for response filed within the third month:               $1,110.00          $0.00
                  ] Extension for response filed within the fourth month:              $1,730.00          $0.00
                  ] Extension for response filed within the fifth month:               $2,350.00          $0.00
                                                                    EXTENSION FEE TOTAL:                  $0.00
            [X J Statutory Disclaimer Fees under 37 C.F.R. 1.20(d): $140.00                             $280.00
                              CLAIMS, EXTENSION AND DISCLAIMER FEE TOTAL:                               $280.00
            [ ]                                 Small Entity Fees Apply (subtract Yz of above):           $0.00
                                                                                                     ----
                                                                Extension Fees Previously Paid:           $0.00
                                                                                 TOTAL FEE:             $280.00

                    The above-identified fees of$280.00 arc being paid by credit card via EFS-Web.




DLMR_929320.1                                                 -2-



                                                                                                             QUESTMS-00002492
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 142 of 246 PageID #: 4117


                                                                               Atty. Dkt. No. 034827-3606


                The Commissioner is hereby authorized to charge any additional fees which may be
        required regarding this application under 3 7 C.F .R. §§ 1.16-1.17, or credit any overpayment, to
        Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
        card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
        incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
        Deposit Account No. 19-0741.


                If any extensions oftime are needed for timely acceptance of papers submitted herewith,
        applicant hereby petitions for such extension under 37 C.F.R. § 1.136 and authorizes payment of
        any such extensions fees to Deposit Account No. 19-0741.

                Please direct all correspondence to the undersigned attorney or agent at the address
        indicated below.

                                                              Respectfully submitted,




        Date _ _
               'B",___/    ~ - '- 1.- -~~{
                                      {      _ __             By   At()-
        FOLEY & LARDNERLLP                                    Barry S. Wilson, Reg. No. 39,431
        Customer Number: 30542                                Anthony C. Kuhlmann, Reg. No. 57,147
        Telephone:  (858) 847-6722                            Attorneys for Applicant
        Facsimile:  (858) 792-6773




DLMR_929320.1                                           -3-



                                                                                                            QUESTMS-00002493
 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 143 of 246 PageID #: 4118
                                    Application/Control No.   Applicant(s)/Patent under
        Application Number                                    Reexamination

                                    13/115,916                CLARKE ET AL.
           IIIII
                                                                                 I
 Document Code- DISQ                                Internal Document- DO NOT MAIL


TERMINAL
DISCLAIMER
                                   ~APPROVED                     0   DISAPPROVED



                                   This patent is subject
       Date Filed : 8/24/11            to a Terminal
                                         Disclaimer




Approved/Disapproved by:

Felicia D. Roberts- 2 TDs approved with this filing date:

1. 7, 745,226
2. 7,972,867




U.S. Patent and Trademark Office




                                                                                          QUESTMS-00002494
 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 144 of 246 PageID #: 4119



              UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                     Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                                     United States Patent and Trademark Office
                                                                                     Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                              PO Box 1450
                                                                                              Alexandria, Virgmia 22313-1450
                                                                                              W\Vw.uspto.gov

    APPLICATION NUMBER            FILING OR 3 71 (C) DATE             FIRST NAMED APPLICANT                     ATTY. DOCKET NO./TITLE

        13/115,916                    05/25/2011                          Nigel Clarke                                 034827-3606
                                                                                                         CONFIRMATION NO. 4404
30542                                                                               PUBLICATION NOTICE
FOLEY & LARDNER LLP
P.O. BOX 80278                                                                      111111111111111111111111]~!1]~~~~~~~~~1~U~~~1~] 11111111111111111111111
SAN DIEGO, CA 92138-0278




Title:METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY
Publication No.US-20 XX-XXXXXXX-A 1
Publication Date:09/15/2011



                             NOTICE OF PUBLICATION OF APPLICATION
The above-identified application will be electronically published as a patent application publication pursuant to 37
CFR 1.211, et seq. The patent application publication number and publication date are set forth above.
The publication may be accessed through the USPTO's publically available Searchable Databases via the
Internet at www.uspto.gov. The direct link to access the publication is currently http://www.uspto.gov/patft/.

The publication process established by the Office does not provide for mailing a copy of the publication to
applicant. A copy of the publication may be obtained from the Office upon payment of the appropriate fee set forth
in 37 CFR 1.19(a)(1 ). Orders for copies of patent application publications are handled by the USPTO's Office of
Public Records. The Office of Public Records can be reached by telephone at (703) 308-9726 or (800) 972-6382,
by facsimile at (703) 305-8759, by mail addressed to the United States Patent and Trademark Office, Office of
Public Records, Alexandria, VA 22313-1450 or via the Internet.
In addition, information on the status of the application, including the mailing date of Office actions and the
dates of receipt of correspondence filed in the Office, may also be accessed via the Internet through the Patent
Electronic Business Center at www.uspto.gov using the public side of the Patent Application Information and
Retrieval (PAIR) system. The direct link to access this status information is currently http://pair.uspto.gov/. Prior to
publication, such status information is confidential and may only be obtained by applicant using the private side of
PAIR.
Further assistance in electronically accessing the publication, or about PAIR, is available by calling the Patent
Electronic Business Center at 1-866-217-9197.



Office of Data Managment, Application Assistance Unit (571) 272-4000, or (571) 272-4200, or 1-888-786-0101




                                                            page 1 of 1




                                                                                                                                            QUESTMS-00002495
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 145 of 246 PageID #: 4120

                     UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                                           UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                           United States Patent and Trademark Office
                                                                                                           Address: COMMISSIONER FOR PATENTS
                                                                                                                  P.O. Box 1450
                                                                                                                  Alexandria, Virginia 22313-1450
                                                                                                                  www.uspto.gov



                                    NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                 EXAMINER
       30542           7590           09116/2011
   FOLEY & LARDNER LLP                                                                                                       COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                                                       ART UNIT                     PAPER NUMBER

                                                                                                                    1773

                                                                                                         DATE MAILED: 09/16/2011



   APPLICATION NO.            FILING DATE                          FIRST NAMED INVENTOR                   ATTORNEY DOCKET NO.                CONFIRMATION NO.

       13/115,916              05/25/2011                               Nigel Clarke                             034827-3606                         4404
TITLE OF INVENTION: METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY




    APPLN. TYPE          SMALL ENTITY              ISSUE FEE DUE   PUBLICATION FEE DUE    PREV. PAID ISSUE FEE    TOTAL FEE(S) DUE                  DATE DUE

    nonprovisional            NO                       $1510               $300                    $0                      $1810                    12/16/2011

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                          If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOTAL FEE(S) DUE shown                      A. Pay TOTAL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -                 B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                      claiming SMALL ENTITY status, check box Sa on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                             Transmittal and pay the PUBLICATION FEE (if required) and 112
                                                                                  the ISSUE FEE shown above.

II. PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                       Page 1 of3
PTOL-85 (Rev. 02/11)
                                                                                                                                                QUESTMS-00002496
            Case 1:18-cv-01436-MN Document 73-2
                                      PART B-    Filed
                                              FEE(S)   09/25/19 Page 146 of 246 PageID #: 4121
                                                     TRANSMITTAL
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks l through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block l, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block 1 for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
         30542            7590               09116/2011
    FOLEY & LARDNER LLP                                                                                                  Certificate of Mailing or Transmission
                                                                                                     I hereby certify that this Fee(s) Transmittal is being deposited with the United
    P.O. BOX 80278                                                                                   States Postal Service with sufficient postage for first class mail in an envelope
    SAN DIEGO, CA 92138-0278                                                                         addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                     transmitted to the USPTO (571) 273-2885, on the date indicated below.
                                                                                                                                                                          (Depositor's name)

                                                                                                                                                                                 (Signature)

                                                                                                                                                                                      (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                               ATTORNEY DOCKET NO.            CONFIRMATION NO.

         13/115,916                  05/25/2011                                     Nigel Clarke                                     034827-3606                         4404
TITLE OF INVENTION: METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY




       APPLN. TYPE           SMALL ENTITY                 ISSUE FEE DUE      PUBLICATION FEE DUE          PREV. PAID ISSUE FEE         TOTAL FEE(S) DUE                 DATE DUE

    nonprovisional                  NO                        $1510                     $300                           $0                     $1810                     12/16/2011

                   EXAMINER                                 ART UNIT             CLASS-SUBCLASS

              COLE, MONIQUE T                                 1773                   436-173000

l. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (l) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                        2_________________________
                                                                                 (2) the name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is      3 _________________________
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    0   Corporation or other private group entity    0   Government

4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0   Issue Fee                                                             0   A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  0   Payment by credit card. Form PT0-2038 is attached.
   0   Advance Order- #of Copies _ _ _ _ _ _ _ _ ___                         0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                 overpayment, to Deposit Account Number                      (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.            0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___                                        Registration No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.



PTOL-85 (Rev. 02/ll) Approved for use through 08/3112013.                        OMB 0651-0033          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                                                                                                                                 QUESTMS-00002497
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 147 of 246 PageID #: 4122

                    UNITED STA1ES           p A1ENT AND TRADEMARK OFFICE
                                                                                  UNITED STATES DEPARTMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria, Virginia 22313-1450
                                                                                        www.uspto.gov


   APPLICATION NO.            FILING DATE                FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.               CONFIRMATION NO.

       13/115,916              05/25/2011                     Nigel Clarke            034827-3606                         4404

                                                                                                       EXAMINER
       30542           7590           09116/2011
   FOLEY & LARDNER LLP                                                                             COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                            ART UNIT                      PAPER NUMBER

                                                                                          1773

                                                                                DATE MAILED: 09/16/2011




                              Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                          (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 0 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 0 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0 101 or (571 )-272-4200.




                                                             Page 3 of3
PTOL-85 (Rev. 02/11)
                                                                                                                      QUESTMS-00002498
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 148 of 246 PageID #: 4123




                                        Privacy Act Statement

  The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with
  your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
  the requirements of the Act, please be advised that: (1) the general authority for the collection of this
  information is 35 U.S.C. 2(b )(2); (2) furnishing of the information solicited is voluntary; and (3) the
  principal purpose for which the information is used by the U.S. Patent and Trademark Office is to process
  and/or examine your submission related to a patent application or patent. If you do not furnish the
  requested information, the U.S. Patent and Trademark Office may not be able to process and/or examine
  your submission, which may result in termination of proceedings or abandonment of the application or
  expiration of the patent.

  The information provided by you in this form will be subject to the following routine uses:
   1. The information on this form will be treated confidentially to the extent allowed under the Freedom
      of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of
      records may be disclosed to the Department of Justice to determine whether disclosure of these
      records is required by the Freedom of Information Act.
   2. A record from this system of records may be disclosed, as a routine use, in the course of presenting
      evidence to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
      in the course of settlement negotiations.
   3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress
      submitting a request involving an individual, to whom the record pertains, when the individual has
      requested assistance from the Member with respect to the subject matter of the record.
   4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
      having need for the information in order to perform a contract. Recipients of information shall be
      required to comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5
      U.S.C. 552a(m).
   5. A record related to an International Application filed under the Patent Cooperation Treaty in this
      system of records may be disclosed, as a routine use, to the International Bureau of the World
      Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
   6. A record in this system of records may be disclosed, as a routine use, to another federal agency for
      purposes of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy
      Act (42 U.S.C. 218(c)).
   7. A record from this system of records may be disclosed, as a routine use, to the Administrator,
      General Services, or his/her designee, during an inspection of records conducted by GSA as part of
      that agency's responsibility to recommend improvements in records management practices and
      programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance
      with the GSA regulations governing inspection of records for this purpose, and any other relevant
      (i.e., GSA or Commerce) directive. Such disclosure shall not be used to make determinations about
      individuals.
   8. A record from this system of records may be disclosed, as a routine use, to the public after either
      publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35
      U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37 CPR 1.14, as a
      routine use, to the public if the record was filed in an application which became abandoned or in
      which the proceedings were terminated and which application is referenced by either a published
      application, an application open to public inspection or an issued patent.
   9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local
      law enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or
      regulation.




                                                                                                      QUESTMS-00002499
                Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 149 of 246 PageID #: 4124

                                                                               Application No.                         Applicant(s)

                                                                               13/115,916                              CLARKE ET AL.
                              Notice of Allowability                           Examiner                                Art Unit

                                                                               MONIQUE COLE                            1773

             -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. [8] This communication is responsive to the response filed 8/24/2011.

2.   D    An election was made by the applicant in response to a restriction requirement set forth during the interview on _ _ ; the restriction
           requirement and election have been incorporated into this action.

3. [8] The allowed claim(s) is/are 1-23.

4.   D    Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
               a)   D   All      b)   D Some*   c)   D None    of the:
                        1. D   Certified copies of the priority documents have been received.
                        2. D   Certified copies of the priority documents have been received in Application No. _ _ .
                        3. D   Copies of the certified copies of the priority documents have been received in this national stage application from the
                               International Bureau (PCT Rule 17.2(a)).
               * Certified copies not received: _ _ .

     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

5.   0    A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
           INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

6.   D    CORRECTED DRAWINGS (as "replacement sheets") must be submitted.
         (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0-948) attached
                        1)   D hereto or 2) D   to Paper No./Mail Date _ _ .
         (b)   D    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                    Paper No./Mail Date _ _ .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121{d).

7.   0     DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
         attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. D Notice of References Cited (PT0-892)                                                5.   D   Notice of Informal Patent Application
2.   D    Notice of Draftperson's Patent Drawing Review (PT0-948)                        6.   D   Interview Summary (PT0-413),
                                                                                                   Paper No./Mail Date _ _ .
3. [8] Information Disclosure Statements (PTO/SB/08),                                    7.   D   Examiner's Amendment/Comment
        Paper No./Mail Date _ _
4. D Examiner's Comment Regarding Requirement for Deposit                                8.   D   Examiner's Statement of Reasons for Allowance
        of Biological Material
                                                                                         9.   D   Other _ _ .
                                                                                         /Jill Warden/
                                                                                         Supervisory Patent Examiner, Art Unit 1773



 U.S. Patent and Trademark Off1ce
 PTOL-37 (Rev. 03·11)                                                       Notice of Allowability                        Part of Paper No./Mail Date 20110901



                                                                                                                                             QUESTMS-00002500
           Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 150 of 246 PageID #: 4125
 Receipt date: 08/24/2011                                                                                                      PTO/SB/08 (09-06)
                                                                                         Approved for use through 03/31/2007. OMB 0651-0031
                                                                     U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
       Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
       OMB control number
       ~                   Substitute for form 1449/PTO                                                         Complete if Known                                         ~

                      INFORMATION DISCLOSURE                                  Application Number                       13/115,916
                      STATEMENT BY APPLICANT                                  Filing Date                              5/25/2011
                                                                              First Named Inventor                     Nigel Clarke
                                                                              Art Unit                                 1773
                    (use as many sheets as necessary)                         Examiner Name                            Cole, Monig_ue      T.
       ~heet        I1                     I of     11                        Attorney Docket Number                   034827-3606                                        ~


                                                                      U.S. PATENT DOCUMENTS
                                    Document Number                                                                                          Pages, Columns, Lines,
       Exam in
                      Cite                                            Publication Date           Name of Patentee or Applicant of               Where Relevant
       er                 1                              2
                      No.         Number-Kind Code (if                 MM-DD-YYYY                       Cited Document                        Passages or Relevant
       Initials*                           known)                                                                                                Figures Appear



                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                            Pages, Columns, Lines,
        Examiner      Cite      Foreign Patent Document                Publication Date                Name of Patentee or                     Where Relevant
                          1     Country Code~ Number -
        Initials*     No.                                               MM-DD-YYYY                 Applicant of Cited Documents              Passages or Relevant
                                            5
                                  Kind Code (if known)                                                                                          Figures Appear           rs


                                                                NON PATENT LITERATURE DOCUMENTS
                                 Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
        Examiner
        Initials*
                      Cite
                      No.
                          1          item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                        r
                                                     number(s), publisher, city and/or country where published.

                      A1       US Notice of Allowance dated 7/6/2011 in application 12/630,796 (054769-9993)



                      A2       US Notice of Allowance dated 8/4/2011 in application 13/115,935 (034827-0742)



                      A3       US Office Action dated 6/29/2011 in application 13/115,935(034827-0742)



                      A4       US Office Action dated 7/21/2011 in application 13/165,685 (054769-9973)



                      A5       US Office Action dated 7/29/2011 in application 13/117,997 (054769-9990)




ALL REFERENCES CONSIDERED EXCEPT WHERE LiNED THROUGH. /M.C./
        Examiner                        /rvlonique Cole/                                                       Date
                                                                                                                                                    09/01/201 i
        Signature                                                                                              Considered
      *EXAMINER: lmtJaiJf reference considered, whether or not cJtabon 1s m conformance w1th MPEP 609. Draw lme through cJtatJon 1f not 1n conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete. including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_923996.1


                                                                                                                                                                QUESTMS-00002501
                Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 151 of 246 PageID #: 4126

                                                                Application/Control No.                                      Applicant(s)/Patent Under Reexamination

 Issue Classification                                           13115916                                                     CLARKE ET AL.

                                                                Examiner                                                     Art Unit

       IIIIII                                                   MONIQUE COLE                                                 1773


                                      ORIGINAL                                                                     INTERNATIONAL CLASSIFICATION
                     CLASS                                       SUBCLASS                                        CLAIMED                                          NON-CLAIMED
 436                                              173                                     G      0    1      N               24 I 00 (2006.01.01)



                            CROSS REFERENCE(S)

  CLASS                     SUBCLASS {ONE SUBCLASS PER BLOCK)
 436                131




 181            Claims renumbered in the same order as presented by applicant                             D             CPA              181      T.D.            D       R.1.47

   Final         Original     Final    Original         Final      Original   Final   Original       Final        Original       Final         Original   Final       Original      Final       Original




 /MONIQUE COLE/
 Examiner.Art Unit 1773                                                                                                9/1/2011                              Total Claims Allowed:

                                                                                                                                                                           23
 (Assistant Examiner)                                                                                                   (Date)
 /JILL WARDEN/
 Supervisory Patent Examiner.Art Unit 1773                                                                           09/11/2011                     O.G. Print Claim(s)          O.G. Print Figure

 (Primary Examiner)                                                                                                     (Date)                               1                              1

U.S. Patent and Trademark Office                                                                                                                                         Part of Paper No. 2011 0901




                                                                                                                                                                                 QUESTMS-00002502
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 152 of 246 PageID #: 4127

                                         Application/Control No.       Applicant(s)/Patent Under
                                                                       Reexamination
           Search Notes                  13115916                      CLARKE ET AL.

                                         Examiner                      Art Unit

                                         MONIQUE COLE                  1773




                                                    SEARCHED

       Class                                Subclass                          Date             Examiner
 436                      173,131                                             7/2011         MC
                          updated                                             9/2011         MC



                                                   SEARCH NOTES

                                    Search Notes                   I           Date      I      Examiner
                                                                   I                     I

                                           INTERFERENCE SEARCH

       Class          I                     Subclass               I          Date       I     Examiner
 436                  1173,131                                     I          9/2011     I MC




U.S. Patent and Trademark Office                                                       Part of Paper No. : 2011 0901

                                                                                                       QUESTMS-00002503
           Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 153 of 246 PageID #: 4128

J
                                                                                 Atty. Dkt. No. 034827-3606


                          IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

           Applicant:       Clarke, et al.

           Title:           METHODS FOR DETECTING VITAMIN D
                            METABOLITES BY MASS SPECTROMETRY

           Appl. No.:       13/115,916

           Filing Date:     5/25/2011

           Examiner:        Monique T. Cole

           Art Unit:        1773

           Conf. No.:       4404



                                        AMENDMENT UNDER 37 C.F.R. § 1.312

           Mail Stop Amendment
           Commissioner for Patents
           P.O. Box 1450
           Alexandria, VA 22313-1450
           Sir:
                    Applicant acknowledges receipt of a Notice of Allowance in the above-captioned
           application. Prior to payment of the issue fee, please amend the application as follows:

                    Amendments to the Claims may be found in the Listing of Claims, which begin on
           page 2 of this document.

                    Remarks/Arguments begin on page 5 of this document.




                                                           -1-
    DLMR_933357.1




                                                                                                        QUESTMS-00002504
       Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 154 of 246 PageID #: 4129


                                                                                  Atty. Dkt. No. 034827-3606


                                            Amendments to the Claims

                This listing of claims will replace all prior versions, and listings, of claims in the
       application:

                                                  Listing of Claims

                 1.     (Original) A method for determining the amount of a vitamin D metabolite in a
       sample by tandem mass spectrometry, comprising:
                (a) generating a protonated and dehydrated precursor ion of said vitamin D metabolite;
                (b) generating one or more fragment ions of said precursor ion; and
                (c) detecting the presence or amount of one or more of said ions generated in step (a) or
       (b) or both and relating the detected ions to the amount of said vitamin D metabolite in said
       sample.

                2.      (Original) The method of claim 1, wherein said sample is subjected to a
       purification step prior to ionization.

                 3.     (Original) The method of claim 2, wherein said purification step comprises
       chromatography.

                 4.     (Original) The method of claim 3, wherein said chromatography comprises liquid
       chromatography.

                 5.     (Original) The method of claim 3, wherein said chromatography comprises high
       performance liquid chromatography (HPLC).

                 6.     (Original) The method of claim 2, wherein said purification step comprises
       protein precipitation.

                 7.     (Original) The method of claim 6, wherein said purification step does not include
       high turbulence liquid chromatography (HTLC).



                                                           -2-
DLMR_933357.1




                                                                                                         QUESTMS-00002505
       Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 155 of 246 PageID #: 4130


                                                                              Atty. Dkt. No. 034827-3606


                8.    (Original) The method of claim 2, wherein said purification step comprises chiral
       chromatography.

                9.    (Original) The method of claim 1, wherein said sample or said vitamin D
       metabolite is not subjected to gas-chromatography prior to said ionization step.

                10.   (Canceled)

                11.   (Original) The method of claim 1, wherein said vitamin D metabolite is 25-
       hydroxyvitamin D3.

                12.   (Original) The method of claim 1, wherein said vitamin D metabolite is 25-
       hydroxyvitamin D2.

                13.   (Original) The method of claim 1, wherein said vitamin D metabolite is 1,25-
       dihydroxyvitamin D2.

                14.    (Original) A method for determining the amounts oftwo or more vitamin D
       metabolites in a sample in a single assay, said method comprising:
                (a)    ionizing two or more vitamin D metabolites to generate protonated and
       dehydrated precursor ions specific for each of said two or more vitamin D metabolites;
                (b)    generating one or more fragment ions of each of said precursor ions; and
                (c)    detecting the amount of one or more of said ions generated in step (a) or (b) or
       both and relating the detected ions to the amounts of said two or more vitamin D metabolites in
       said sample.

                15.    (Original) The method of claim 14, wherein said sample is subjected to a
       purification step prior to said ionization step.

                16.    (Original) The method of claim 15, wherein said purification step comprises
       chromatography.



                                                          -3-
DLMR_933357.1




                                                                                                          QUESTMS-00002506
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 156 of 246 PageID #: 4131


                                                                            Atty. Dkt. No. 034827-3606


                17.   (Original) The method of claim 16, wherein said chromatography comprises
       liquid chromatography.

                18.   (Original) The method of claim 16, wherein said chromatography comprises high
       performance liquid chromatography (HPLC).

                19.   (Original) The method of claim 15, wherein said purification step comprises
       protein precipitation and does not include high turbulence liquid chromatography.

                20.   (Original) The method of claim 14, wherein said sample or said two or more
       vitamin D metabolites are not subjected to gas-chromatography prior to said ionization step.

                21.   (Original) The method of claim 14, wherein said vitamin D metabolites comprise
       25-hydroxyvitamin D3 and 25-hydroxyvitamin D2.

                22.   (Original) The method of claim 14, wherein said two or more vitamin D
       metabolites comprise one or more vitamin D metabolites selected from the group consisting of
       25-hydroxyvitamin D3, 25-hydroxyvitamin D2, 1,25-dihydroxyvitamin D3 and 1,25-
       dihydroxyvitamin D2.

                23.   (Original) The method of claim 14, wherein said two or more vitamin D
       metabolites comprise 1,25-dihydroxyvitamin D3 and 1,25-dihydroxyvitamin D2.

                24.   (New) The method of claim 1, wherein said vitamin D metabolite is 1,25-
       dihydroxyvitamin D3.




                                                      -4-
DLMR_933357.1




                                                                                                      QUESTMS-00002507
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 157 of 246 PageID #: 4132


                                                                               Atty. Dkt. No. 034827-3606


                                                   REMARKS

                By the present communication, claim 24 is newly added and claim 10 is canceled. No
       new matter is introduced by the addition of claim 24. Claim 24 depends from claim 1 and
       specifies that the vitamin D metabolite is 1,25-dihydroxyvitamin D3, one of the vitamin D
       metabolites listed in the original claim 10 (now canceled). Support for claim 24 may be found,
       for example, in the Markush Group of vitamin D metabolites listed original claim 10 and
       throughout the Specification.

                After amending the claims as set forth above, Claims 1-9 and 11-24 are pending. A
       detailed listing of all claims that are in the application is presented herewith beginning on page 2,
       along with an appropriate defined status identifier.

                New claim 24 is drawn to a single vitamin D metabolite originally recited in the Markush
       group listed in claim 10. Claims drawn to each of the other individual members of the Markush
       group are found in dependent claims 11-13. With the cancelation of claim I 0, new claim 24 is
       needed to provide coverage of each individual member of the allowed Markush Group. New
       claim 24 requires no additional search or examination and is patentable because the specific
       vitamin D metabolite was a member of the Markush Group in claim 10, a claim that has already
       been searched, examined, and allowed.

                                                 CONCLUSION

                In view of the above amendments and remarks, reconsideration and favorable action on
       all claims are respectfully requested. In the event any matters remain to be resolved in view of
       this communication, the Examiner is encouraged to contact the undersigned so that a prompt
       disposition of this application can be achieved.




                                                          -5-
DLMR_933357.1




                                                                                                         QUESTMS-00002508
      Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 158 of 246 PageID #: 4133


                                                                               Atty. Dkt. No. 034827-3606


                It is believed that no fees are due in connection with this Rule 312 amendment. In the
       event this is not correct, the undersigned authorizes the Commissioner to charge Deposit Account
       No. 19-0741.

                                                              Respectfully submitted,



       Date _ _
                      9_12_2~/---'t(_ _ __
       FOLEY & LARDNER LLP                                    Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                 Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6722                             Attorneys for Applicant
       Facsimile:  (858) 792-6773




                                                        -6-
DLMR_933357.1




                                                                                                         QUESTMS-00002509
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 159 of 246 PageID #: 4134
                                     Electronic Acknowledgement Receipt

                       EFSID:                        11018877


                 Application Number:                 13115916


          International Application Number:


                Confirmation Number:                 4404




                                                     METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                  Title of Invention:
                                                     SPECTROMETRY




         First Named Inventor/Applicant Name:        Nigel Clarke


                  Customer Number:                   30542


                         Filer:                      Anthony Charles Kuhlmann/Mercedes Dipasupil


                 Filer Authorized By:                Anthony Charles Kuhlmann


              Attorney Docket Number:                034827-3606


                     Receipt Date:                   22-SEP-2011


                     Filing Date:                    25-MAY-2011


                     TimeStamp:                      17:33:54


                  Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                           I   no

File Listing:
 Document                                                                                File Size( Bytes)/                       Multi         Pages
                     Document Description                 File Name
  Number                                                                                 Message Digest                          Part /.zip   (ifappl.)

                                                                                                    176338
     1                                           034827-3606_Amend.pdf                                                              yes           6
                                                                                    29ed bc04fl 75 adf9bccc5 3 bb98f042 96806a
                                                                                                      b8f6




                                                                                                                                          QUESTMS-0000251 0
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 160 of 246 PageID #: 4135
                                            Multipart Description/PDF files in .zip description

                                   Document Description                                 Start                 End


                         Amendment after Notice of Allowance (Rule 312)                    1                    1



                                             Claims                                       2                     4



                       Applicant Arguments/Remarks Made in an Amendment                   5                     6


Warnings:
Information:
                                                       Total Files Size (in bytes)                 176338


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                              QUESTMS-00002511
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 161 of 246 PageID #: 4136
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131115,916               05/25/2011                 Nigel Clarke          034827-3606                          4404

       30542            7590             10117/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  10/17/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002512
             Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 162 of 246 PageID #: 4137

                                                                        Application No.                   Applicant(s)

                                                                        13/115,916                        CLARKE ET AL.
    Response to Rule 312 Communication
                                                                        Examiner                          Art Unit

                                                                        MONIQUE COLE                      1773

                  -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address -




  1. ~The amendment filed on 9/2212011 under 37 CFR 1.312 has been considered, and has been:
        a) ~ entered.

        b)   D    entered as directed to matters of form not affecting the scope of the invention.

        c)   D    disapproved because the amendment was filed after the payment of the issue fee.
                      Any amendment filed after the date the issue fee is paid must be accompanied by a petition under 37 CFR 1.313(c)(1)
                      and the required fee to withdraw the application from issue.

       d)    D    disapproved. See explanation below.

        e)   D    entered in part. See explanation below.




 /Jill Warden/                                                                /Monique Cole/
 Supervisory Patent Examiner, Art Unit 1773                                   Examiner, Art Unit 1773

U.S. Patent and Trademark Off1ce
PTOL-271 (Rev. 04·01)                                   Reponse to Rule 312 Communication                  Part of Paper No. 20111007




                                                                                                                              QUESTMS-00002513
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 163 of 246 PageID #: 4138
    Receipt date: 09/22/2011                                         OK TO ENTER: /M.C./

J
                                                                                  Atty. Dkt. No. 034827-3606


                           IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

            Applicant:       Clarke, et al.

            Title:           METHODS FOR DETECTING VITAMIN D
                             METABOLITES BY MASS SPECTROMETRY

            Appl. No.:       13/115,916

            Filing Date:     5/25/2011

            Examiner:        Monique T. Cole

            Art Unit:        1773

            Conf. No.:       4404



                                         AMENDMENT UNDER 37 C.F.R. § 1.312

            Mail Stop Amendment
            Commissioner for Patents
            P.O. Box 1450
            Alexandria, VA 22313-1450
            Sir:
                     Applicant acknowledges receipt of a Notice of Allowance in the above-captioned
            application. Prior to payment of the issue fee, please amend the application as follows:

                     Amendments to the Claims may be found in the Listing of Claims, which begin on
            page 2 of this document.

                     Remarks/Arguments begin on page 5 of this document.




                                                            -1-
     DLMR_933357.1




                                                                                                         QUESTMS-00002514
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 164 of 246 PageID #: 4139



                                                                               Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicants:        Clarke, et al.

        Title:             METHODS FOR DETECTING VITAMIN D
                           MET ABO LITES BY MASS SPECTROMETRY

        Appl. No.:         13/115,916

        Filing Date:       5/25/2011

        Examiner:          Monique T. Cole

        Art Unit:          1773

        Conf. No.:         4404

                                        AMENDMENT UNDER 37 CFR 1.312

        Mail Stop Amendment
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450



         Sir:
                   Applicant acknowledges receipt of a Notice of Allowance in the above-captioned
         application. Prior to payment of the issue fee, please amend the application as follows:

                   Amendments to the Claims are reflected in the listing of claims which begins on page 2
         of this document.


                   Remarks/Arguments begin on page 5 of this document.




                                                         -1-
4830-9159-5021.1




                                                                                                       QUESTMS-00002515
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 165 of 246 PageID #: 4140



                                                                                   Atty. Dkt. No. 034827-3606


         Amendments to the Claims:

         This listing of claims will replace all prior versions, and listings, of claims in the application:

         Listing of Claims:

                    1.     (Currently Amended) A method for determining the amount of a vitamin D
         metabolite in a sample by tandem mass spectrometry, comprising:
                    (a) generating a protonated and dehydrated precursor ion of said vitamin D metabolite;
                    (b) generating one or more fragment ions of said precursor ion; and
                    (c) detecting the presence or amount of one or more of said ions generated in step (a) or
         (b) or both and relating the detected ions to the amount of said vitamin D metabolite in said
         sample.

                    2.     (Original) The method of claim I, wherein said sample is subjected to a
         purification step prior to ionization.

                    3.     (Original) The method of claim 2, wherein said purification step comprises
         chromatography.

                    4.     (Original) The method of claim 3, wherein said chromatography comprises liquid
         chromatography.

                    5.     (Original) The method of claim 3, wherein said chromatography comprises high
         performance liquid chromatography (HPLC).

                    6.     (Original) The method of claim 2, wherein said purification step comprises
         protein precipitation.

                    7.     (Original) The method of claim 6, wherein said purification step does not include
         high turbulence liquid chromatography (HTLC).

                    8.     (Original) The method of claim 2, wherein said purification step comprises chiral
         chromatography.

                                                            -2-
4830-9159-5021 .1




                                                                                                               QUESTMS-00002516
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 166 of 246 PageID #: 4141



                                                                                 Atty. Dkt. No. 034827-3606


                   9.     (Original) The method of claim 1, wherein said sample or said vitamin D
        metabolite is not subjected to gas-chromatography prior to said ionization step.

                   10.    (Canceled)

                   11.    (Original) The method of claim 1, wherein said vitamin D metabolite is 25-
        hydroxyvitamin D3.

                   12.    (Original) The method of claim 1, wherein said vitamin D metabolite is 25-
        hydroxyvitamin D2.

                   13.    (Original) The method of claim 1, wherein said vitamin D metabolite is 1,25-
        dihydroxyvitamin D2.

                   14.    (Original) A method for determining the amounts of two or more vitamin D
        metabolites in a sample in a single assay, said method comprising:
                   (a)    ionizing two or more vitamin D metabolites to generate protonated and
         dehydrated precursor ions specific for each of said two or more vitamin D metabolites;
                   (b)    generating one or more fragment ions of each of said precursor ions; and
                   (c)    detecting the amount of one or more of said ions generated in step (a) or (b) or
         both and relating the detected ions to the amounts of said two or more vitamin D metabolites in
         said sample.

                   15.    (Original) The method of claim 14, wherein said sample is subjected to a
        purification step prior to said ionization step.

                   16.    (Original) The method of claim 15, wherein said purification step comprises
         chromatography.

                   17.·   (Original) The method of claim 16, wherein said chromatography comprises
         liquid chromatography.



                                                           -3-
4830-9159-5021.1




                                                                                                             QUESTMS-00002517
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 167 of 246 PageID #: 4142



                                                                               Atty. Dkt. No. 034827-3606


                    18.   (Original) The method of claim 16, wherein said chromatography comprises high
         performance liquid chromatography (HPLC).

                    19.   (Original) The method of claim 15, wherein said purification step comprises
         protein precipitation and does not include high turbulence liquid chromatography.

                    20.   (Original) The method of claim 14, wherein said sample or said two or more
         vitamin D metabolites are not subjected to gas-chromatography prior to said ionization step.

                    21.   (Original) The method of claim 14, wherein said vitamin D metabolites comprise
         25-hydroxyvitamin 03 and 25-hydroxyvitamin 02.

                    22.   (Original) The method of claim 14, wherein said two or more vitamin 0
         metabolites comprise one or more vitamin D metabolites selected from the group consisting of
         25-hydroxyvitamin 03, 25-hydroxyvitamin D2, 1,25-dihydroxyvitamin 03 and 1,25-
         dihydroxyvitamin 02.

                    23.   (Original) The method of claim 14, wherein said two or more vitamin D
         metabolites comprise 1,25-dihydroxyvitamin 03 and 1,25-dihydroxyvitamin 02.

                    24.   (Previously Presented) The method of claim 1, wherein said vitamin D metabolite
         is 1,25-dihydroxyvitamin 03.




                                                          -4-
4830-9159-5021. 1




                                                                                                        QUESTMS-00002518
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 168 of 246 PageID #: 4143



                                                                                   Atty. Dkt. No. 034827-3606


                                                     REMARKS

                   By the present communication, claim 1 is amended, and no claims are canceled or added.
        No new matter is introduced by the present amendment. Claim 1 is amended to remove the
        words "or presence", making the claim consistent with the preamble. The amended claim
        requires no additional search or examination and is patentable because the amendment does not
        change the scope of a claim that has already been searched, examined, and allowed.

                   After amending the claims as set forth above, claims 1-9 and 11-24 are now pending in
        this application. A detailed listing of all claims that are in the application is presented herewith
        beginning on page 2, along with an appropriate defined status identifier.

                   It is believed that no fees are due in connection with this Rule 312 amendment. In the
        event this is not correct, the undersigned authorizes the Commissioner to charge Deposit Account
        No. 19-0741.

                                                    CONCLUSION

                   In view of the above amendments and remarks, reconsideration and favorable action on
         all claims are respectfully requested. In the event any matters remain to be resolved in view of
        this communication, the Examiner is encouraged to contact the undersigned so that a prompt
         disposition of this application can be achieved.

                                                                  Respectfully submitted,



         Date          1/ ;,; ff
                --------~--------------------



         FOLEY & LARDNER LLP                                      Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                                   Anthony C. Kuhlmann, Reg. No. 57,147
         Telephone:  (858) 847-6776                               Attorneys for the Applicants
         Facsimile:  (858) 792-6773




                                                            -5-
4830-9159-5021.1




                                                                                                            QUESTMS-00002519
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 169 of 246 PageID #: 4144
                                     Electronic Acknowledgement Receipt

                       EFSID:                        11348714


                 Application Number:                 13115916


          International Application Number:


                Confirmation Number:                 4404




                                                     METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                  Title of Invention:
                                                     SPECTROMETRY




         First Named Inventor/Applicant Name:        Nigel Clarke


                  Customer Number:                   30542


                         Filer:                      Anthony Charles Kuhlmann/Mercedes Dipasupil


                 Filer Authorized By:                Anthony Charles Kuhlmann


              Attorney Docket Number:                034827-3606


                     Receipt Date:                   07-NOV-2011


                     Filing Date:                    25-MAY-2011


                     TimeStamp:                      18:59:57


                  Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                           I   no

File Listing:
 Document                                                                                File Size( Bytes)/                  Multi         Pages
                     Document Description                 File Name
  Number                                                                                 Message Digest                     Part /.zip   (ifappl.)

                                                                                                  161090
     1                                          034827-3606_Amend-312.pdf                                                      yes           5
                                                                                    f3d50de878c684b22276feefad93da9c11 c2
                                                                                                    ed7f




                                                                                                                                     QUESTMS-00002520
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 170 of 246 PageID #: 4145
                                            Multipart Description/PDF files in .zip description

                                   Document Description                                 Start                 End


                         Amendment after Notice of Allowance (Rule 312)                    1                    1



                                             Claims                                       2                     4



                       Applicant Arguments/Remarks Made in an Amendment                   5                     5


Warnings:
Information:
                                                       Total Files Size (in bytes)                 161090


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                              QUESTMS-00002521
                 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 171 of 246 PageID #: 4146
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        ,OMB control number
                               Substitute for form 1449/PTO                                                            Complete if Known
                                                                                                                                                                            """""'
                          INFORMATION DISCLOSURE                                    Application Number                       13/115,916
                          STATEMENT BY APPLICANT                                    Filing Date                              5/25/2011
                                                                                    First Named Inventor                     Nigel Clarke
                      Date Submitted: November 7, 2011
                                                                                    Art Unit                                 1773
                      (use as many sheets as necessary)                             Examiner Name                            COLE, Monique T.
        ~heet         J    1                     1   of   1   1                     Attorney Docket Number                   034827-3606                                    .,j



                                                                            U.S. PATENT DOCUMENTS
         ~   ----------   -----~---




                                     Document Number                                                                                             Pages, Columns, Lines,
         Exam in
                           Cite r - - - - - - - - - - - - -                  Publication Date          Name of Patentee or Applicant of             Where Relevant
         er                    1                     2
                           No.      Number-Kind Code (if                      MM-DD-YYYY                      Cited Document                      Passages or Relevant
         Initials*                               known)                                                                                              Figures Appear
                                                 --·                                                                                -




                                                          UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                   ----

                                        U.S. Patent Application                                                                                  Pages, Columns, Lines,
                                                                              Filing Date of
         Examiner          Cite    r----=-     Document
                                                                             Cited Document
                                                                                                       Name of Patentee or Applicant of             Where Relevant
                               1                                2
         Initials*         No.         Serial Number-Kind Code                                                Cited Document                      Passages or Relevant
                                                                              MM-DD-YYYY
                     . 1----- --
                                                (if known)                                                                                           Figures A(:l!)ear~



                                                                         FOREIGN PATENT DOCUMENTS                                               -------

         Examiner         -~~e- r_fore[g_n Patent D_<J_c_ume,r!__            Publication Date                Name of Patentee or
                                                                                                                                                Pages, Columns, Lines,
                                                                                                                                                   Where Relevant
         Initials*         No. 1        Country Code-r-Number-                MM-DD-YYYY                 Applicant of Cited Documents            Passages or Relevant
                                                   5
                                         Kind Code (if known)                                                                                       Figures Appear        r
        r-----            ------ t - - · - - - - - - -                                                        -·                                                         ~




                                                                      NON PATENT LITERATURE DOCUMENTS
                                        Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner
         Initials*
                           Cite
                           No.
                               1            item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                   r
                                                            number(s}, publisher, city and/or country where published.

                           A1        US Notice of Allowance dated 8/24/2011 in application 13/165,685 (054769-9973)


        -------           --·--     ---------                         ------ - - - - - - - - - - - - - - - - - - - - -
                           A2        Examination Report dated 9/20/2011 for EP Application No. 08 853 843.4 (054769-9997)


        - - - - - ----- - - -




       [Examiner
         Signature
                                                                                                                   I
                                                                                                                       Date
                                                                                                                       Considered
        *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                                     )
        considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
        Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
        documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
        symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
        This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
        USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
        gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
        time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
        P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
        Box 1450, Alexandria, VA 22313-1450.
                                     If you need assistance in completing the form, call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
483 7-0095-6685.1


                                                                                                                                                                    QUESTMS-00002522
           Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 172 of 246 PageID #: 4147



                      UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                                                       liNITJill STATES DEPARTMENT 01<' COMMlcRCE
                                                                                                                       United States Patent and Trademark Office
                                                                                                                       Addro&" COMMISSIONER 1-'0R PATENTS
                                                                                                                              P_O Btl)( 1450
                                                                                                                              Alexandria. Virginia2nl3-l450
                                                                                                                              www_uspto_gnv



                                      NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                            EXAMINER
         3054:>.        75911          IJK/24/:>.01 I
   FOLEY & LARDNER LLP                                                                                                                  COLE, MONIQUE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                                                                   ART UNIT                   PAPERNUMllER

                                                                                                                                1773


                                                                                                                    DATE MAILED: 08/24/2011



   APPLICATION NO.              FILING DATE                              FIRST NAMED INVENTOR                        ATTORNEY DOCKET NO.               CONr1RMATION NO.

         131165,685              06/2112011                                  Brett Holmquist                                 054769-9973                       4343
11TLE OF INVENTION: METHODS FOR DETECTING DIHYDROXYVITAMIN D METABOLITES BY MASS SPECTROMETRY




    APPLN. TYPE            SMALL ENTITY                 ISSUE I'EE DUE   Pt!J3LICATIO~   I'EE DUE   !'REV. PAID ISSllE FEE    TOTAL I'EE(S) DUE               DATE DUE

    nonprovisional              NO                          $1510                 $300                        $0                       $1810                  11125/2011

THE APPLICATION IDENTU'IED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF TilE OFFICE OR UPON
PETITION BY TilE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS I<'ROM THE
MAILING DATE OF TillS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.           THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B O.F THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
l>lJE.

HOW TO REPLY TO TillS NOTICE:
I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                                 If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOTAL FEE(S) DUE shown                             A. Pay TOTAL FEE(S) DUE shown above, or
above.
11. Ir the status above is to he removed, check hox 5h on Part 11 -                      B. Ir applicant claimed SMAI J ~ ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                             claiming SMALL ENTITY status, check hox Sa on Part B - Fee(s)
and twice the mnount of the ISSUE I<'EE shown above, or                                  Transmittal and pay the PUBLICATION FEE (if required) and 112
                                                                                         the ISSUE FEE shown ahove.

II. PART B- FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you arc charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the fonn should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issum1ce to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORT ANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                             Page 1 of3
PTOL-85 (Rev. 02/11)



                                                                                                                                                                QUESTMS-00002523
             Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 173 of 246 PageID #: 4148

                                                                      PART B- FEE(S) TRANSMITTAL
    Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                           Commissioner for Patents
                                                                           P.O. Box 1450
                                                                           Alexandria, Virginia 22313-1450
                                                                    orin (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE PEE and PUBLICATION PEE (if required). Blocks I through 5 should be completed where
approp1iate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current wrrespondence address as
indicated unless corrected below or directed otherwise in Block 1, by (a) specifying a new correspondence address; and/or (h) indicating a separate "PEE ADDRESS" for
maintenance fee noti1kations.
   CURRENT CORRESPONDEN('E ADDRESS (Note: Usc llll)ck l for any change of address)            Note: A certificate of mailing can only he used for domestic. mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot he used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
          311542            75911             OK/24120 I I
     FOLEY & LARDNER LLP                                                                                                    Certificate of Mailing or Transmission
                                                                                                         I hcrchy certify that this Fee(s) Transmittal is being deposited with the United
     P.O. BOX 80278                                                                                      States Postal Service with sufficient postage for first class mail in an envelor.e
     SAN DIEGO, CA 92138-0278                                                                            addressed to the Mail Stop ISSUE PEE address above, or being facsimile
                                                                                                         transmitted to the USPTO (571) 273-288.'i, on the date indicated below.
                                                                                                                                                                               (Dcpooitor's name)

                                                                                                                                                                                      (Signature)

                                                                                                                                                                                           (Dat~:;)




I    APPLICATION NO.
                              I      FILL"lGDATE
                                                              I                 FIRST NAMED INVENTOR                              I ATIORNEYDOCKETNO. I            CONFIRMATION NO.

          13/165,685                  06/21/2011                                       Brett Holmquist                                    054769-9973                         4343
TITLE OF INVENTION: METHODS FOR DETECTING DIHYDROXYVITAMIN D METABOLITES BY MASS SPECTROMETRY




        APPLN.TYPE             SMALL ENTITY                  ISSTJEI'EEDilli     PUllLICATlON FEE DUE          PREV. PAID ISSUE FEE         TOTAL I'EE(S) Dllli              DATEDilli

     nonprovisional                  NO                           $1510                      $300                           $0                        $1810                  11/25/2011

                    EXAMINER                                   ART UNIT               CLASS-SUBCLASS

                COLE, MONIQtTE T                                  1773                    436·173000

J. Change of correspondence address or indication of "Fee Address" (37                2. Por printing on the patent front page, list
CFR 1.363).                                                                                                                                                       --------
                                                                                      (I) the names of up to 3 registered patent attorneys         ------~-




    0 Change of correspondence address (or Change of Correspondence                   or agents OR, alternatively,
    Address form PTO/SB/122) attached.                                                                                                            2 _ _ _ __
                                                                                      (2) the name of a single firm (having as a member a
    0  "Fee Address" indication (or "Pee Address" Indication ti.xm                    registered attorney or agent) and the names of up to
                                                                                      2 registered patent attorneys or agents. If no name is
    PTO/SBJ..17; Rev 03-02 or more recent) attached. Use of a Customer                                                                            3
    l\muher i~ reCJnired.                                                             listed, no name will he printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED OK THE PATEKT (print or type)
    PLEASE NOTI': linless an assignee is identilied below, no assignee data will appear on the patent. If an assignee is identilied below, the document has been filed for
    recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substirute for filing an assignment.
    (A) NAME OF ASSIGNEE                                                          (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent):          0   Individual    0   Corporation or other private group entity    0   Government

4:L The following fec(s) are submitted:                                        4h. Payment ofFee(s):     (Pleas~   first rea(>ply any previously paid issue fee shown above)
    0    Issue Fee                                                                0   A check is enclosed.
    0    Publication Fee (No small entity discount permitted)                     0   Payment by credit card. Form PT0-2038 is attached.
    0    Advance Order-# of Copies _ _ _ _ _ _ _ _ __                             0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                      overpayment, to Deposit Account Number--~-- (enclose an extra copy of this form) .
."i. Change in Entity Status (from status indicated above)
    0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.                0    b. Applicant is no longer claiming SMALL EKTITY status. See 37 CPR 1.27(g)(2).
NO'!TI: The Issue Fee and Publication Fee (if required) will not he accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other pruty in
interest as shown by the records of the United Stales Patent and Trademark Office.


    Authorized Signature __________ -----~----··------------ _ _ _                                                  Date

    Typed or printed name.-·-·-------~~-----------~-----~--                                                         Registration No.~--~---

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the publitc which is lo lile (and by the USPTO to process)
an application_ Cord.identiality is governed by 35 U.S.C. 122 and 37 CPR l.l4. This collection is estimated to take 12 minutes to complete, including gathering, prepanng, and
suhnutting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or sug!lestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Oflice, U.S. Department of Commerce, P.O.
Box 1450, A!exandna, Virginia 223 U-1450. DO NOT SEND FEES OR COMPLETED PORMS TO TIIIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alex:mdria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of info1mation unless it displays a valid OMI3 control number.



PTOL-85 (Rev. 02/ll) Approved for use through 08/31/2013.                             OMB 0651-0033         U.S. Patent and Trademark Office; U.S. DEPAR1MENT OF COMMERCE



                                                                                                                                                                               QUESTMS-00002524
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 174 of 246 PageID #: 4149



                    UNITED ST A TI~S pATENT AND TRADEMARK OFFICE
                                                                                   liNITlill STATES DEPARTMENT OF COMMERCE
                                                                                   United States Patent and Trademark Office
                                                                                   Addeo~"   COMMISSIONER bOR PATENTS
                                                                                             P.O Hnx 1450
                                                                                             Alex<UJdria, Virginia 2:?313-1450
                                                                                             www.usphl.gllV


   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR        ATTORNEY DOCKET NO.                    CONFIRMATION NO.

       Ll/165,685               06/2l/20J l               llrett Ilolmquist             054769-9973                              4343

                                                                                                             EXAMINER
       :\1154"         75911           OH/24/20 I I
   POLEY & LARDNER LLP                                                                                  COLE, MON!QlJE T
   P.O. BOX 80278
   SAN DIEGO, CA 92138-0278                                                              ART UNIT                           PAPER NUMilER

                                                                                                1773

                                                                                 DATE MAILED: 08/24/2011




                               Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                           (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 0 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 0 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Inf01mation Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment detennination should be directed to the Office of
Patent Legal Administration at (571 )-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0 101 or (571)-272-4200.




                                                          Page 3 of3
PTOL-85 (Rev. 02/ll)



                                                                                                                                  QUESTMS-00002525
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 175 of 246 PageID #: 4150




                                         Privacy Act Statement

  The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with
  your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
  the requirements of the Act, please be advised that: (1) the general authority for the collection of this
  information is 35 U.S.C. 2(b)(2); (2) furnishing of the information solicited is voluntary; and (3) the
  principal purpose for which the information is used by the U.S. Patent and Trademark Office is to process
  and/or examine your submission related to a patent application or patent. If you do not furnish the
  requested inl(xmation, the U.S. Patent and Trademark Office may not be able to process and/or examine
  your submission, which may result in termination of proceedings or abandonment of the application or
  expiration of the patent.

  The inforn1ation provided by you in this form will be subject to the following routine uses:
   I. The information on this form will be treated confidentially to the extent allowed under the Freedom
      of Inforn1ation Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of
      records may be disclosed to the Department of Justice to determine whether disclosure of these
      records is required by the Freedom of Inforn1ation Act.
   2. A record from this system of records may be disclosed, as a routine usc, in the course of presenting
      evidence to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
      in the course of settlement negotiations.
   3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress
      submitting a request involving an individual, to whom the record pertains, when the individual has
      requested assistance from the Member with respect to the subject matter of the record.
   4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
      having need for the information in order to perform a contract. Recipients of infom1ation shall be
      required to comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5
      lJ.S.C. 552a(m).
   5. A record related to an International Application filed under the Patent Cooperation Treaty in this
      system of records may be disclosed, as a routine use, to the International Bureau of the World
      Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
   6. A record in this system of records may be disclosed, as a routine use, to another federal agency for
      pufJ.~Jses of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy
      Act (42 U.S.C. 218(c)).
   7. A record from this system of records may be disclosed, as a routine use, to the Administrator,
      General Services, or his/her designee, during an inspection of records conducted by GSA as part of
      that agency's responsibility to recommend improvements in records management practices and
      programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance
      with the GSA regulations governing inspection of records for this purpose, and any other relevant
      (i.e., GSA or Commerce) directive. Such disclosure shall not be used to make detemunations about
      individuals.
   8. A record from this system of records may be disclosed, as a routine usc, to the public after either
      publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35
      U.S.C. 151. Purther, a record may be disclosed, subject to the limitations of 37 CPR 1.14, as a
      routine use, to the public if the record was filed in an application which became abandoned or in
      which the proceedings were ternunated and which application is referenced by either a published
      application, an application open to public inspection or an issued patent.
   9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local
      law enforcement agency, if the USJYI'O becomes aware of a violation or potential violation of law or
      regulation.




                                                                                                               QUESTMS-00002526
               Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 176 of 246 PageID #: 4151



                                                                                   Application No.                        Applicant(s)

                                                                                   13/165,685                             HOLMQUIST ET AL.
                              Notice of Allowability                               Examiner                               Art Unit

                                                                                   MONIQUE COLE                           1773

             •• The MAILING DATE of this communication appears on the cover sheet with the correspondence address-
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1.   1:8:1 This communication              is responsive to the response of 7/27/2011.

2.   IZl The allowed claim(s) is/are                1-24.

3.   D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
               a)   0   All       b)   0   Some*     c)   0   None   of the:
                        1. 0     Certified copies of the priority documents have been received.
                        2. 0     Certified copies of the priority documents have been received in Application No. _ _ .
                        3. 0     Copies of the certified copies of the priority documents have been received in this national stage application from the
                                 International Bureau (PCT Rule 17.2(a)).
           * Certified copies not received: _ _ .

 Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
 noted below. Failure to timely comply will result in ABANDONMENT of this application.
 THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4.   0     A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
           INFORMAL PATENT APPLICATION (PT0-152) which gives reason(s) why the oath or declaration is deficient.

5.   D CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
         (a)   0    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PT0-948) attached
                        1)   0   hereto or 2)   0   to Paper No./Mail Date _ _ .
         (b)   0    including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                    Paper No./Mail Date _ _ .
     Identifying indicia such as the application number {see 37 CFR 1.84(c)) should be written on the drawings in the front {not the back) of
     each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121(d).

6.   0     DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
           attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. 0 Notice of References Cited (PT0-892)                                                   5. 0     Notice of Informal Patent Application
2.   0    Notice of Draftperson's Patent Drawing Review (PT0-948)                           6. 0     Interview Summary (PT0-413),
                                                                                                      Paper No./Mail Date _ _ .
3. [8llnformation Disclosure Statements (PTO/SB/08),                                        7.   0   Examiner's Amendment/Comment
        Paper No./Mail Date _ _
4. 0 Examiner's Comment Regarding Requirement for Deposit                                   8.   0   Examiner's Statement of Reasons for Allowance
        of Biological Material
                                                                                            9.   0   Other _ _.
                                                                                            /Jill Warden/
                                                                                            Supervisory Patent Examiner, Art Unit 1773



 US Patent and Trademark Off1ce
 PTOL-37 (Rev. 08-06)                                                          Notice of Allowability                         Part of Paper No./Mail Date 20110812




                                                                                                                                                      QUESTMS-00002527
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 177 of 246 PageID #: 4152

Receipt date: 07/19/2011
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMS control number.
        r              Substitute for form 1449/PTO                                              Complete if Known
                        INFORMATION DISCLOSURE                                    Application Number                      13/165,685
                                                                                                                                                                             """
                        STATEMENT BY APPLICANT                                    Filing Date                             6/21/2011
                                                                                  First Named Inventor                    Brett Holmquist
                                                                                  Art Unit                                1773
                      (use as many sheets as necessary)                           Examiner Name                           COLE, Monique T.
        \,.Sheet      I1                     J of     I8                          Attorney Docket Number                  054769-9973                                        ~


                                                                         U.S. PATENT DOCUMENTS
                                      Document Number                                                                                           Pages, Columns, Lines,
          Exam in
                        Cite                                             Publication Date           Name of Patentee or Applicant of               Where Relevant
          er                                               2
                        No. 1       Number-Kind Code (if                  MM-DD-YYYY                       Cited Document                        Passages or Relevant
          Initials*                          known)                                                                                                 Figures Appear
                       A1        2003/0171605                       09-11-2003                     REDDY ET AL.
                       A2        2004/0235193                       11-25-2004                     SOLD IN
                       A3        2006/0054807                       03-16-2006                     PICARD ETAL
                       A4        2006/0094125                       05-04-2006                     SINGH ET AL
                       A5        2006/0228808                       10-12-2006                     CLARKE ET AL
                       A6        2006/0228809                       10-12-2006                     CLARKE ET AL
                       A?        2007/0139956                       06-21-2007                     SUGIMOTO ET AL
                       A8        2008/0241955                       10-02-2008                     PURKAYASTHA ET AL.
                       A9        2009/0137056                       05-28-2009                     HOLMQUIST ET AL
                       A10       5,772,874                          06-30-1998                     QUINN ET AL.
                       A11       5,795 469                          08-18-1998                     QUINN ET Al.
                       A12       5,919,368                          07-06-1999                     QUINN ET Al.
                       A13       5,968,367                          10-19-1999                     QUINN ET AL.
                       A14       6,107,623                          08-22-2000                     BATEMAN ET AL.
                       A15       6,124,137                          09-26-2000                     HUTCHENS ET AL.
                       A16       6,204,500                          03-20-2001                     WHITEHOUSE ET AL.
                       A17       6 268,144                          07-31-2001                     KOSTER
                       A18       6,787,660                          09-07-2004                     ARMBRUSTER ET Al.
                       A19       6,977,143                          12-20-2005                     CAULFIELD ET AL.
                       A20       7 087,395                          08-08-2006                     GARRITY ET AL.
                       A21       7 321 116                          01-22-2008                     PICARD ET AL.
                       A22       7348137                            03-25-2008                     CAULFIELD ET AL
                       A23       7,473,560                          01-06-2009                     SOLDIN
                       A24       7,618 827                          11-17-2009                     STEVEN
                       A25       7,745,226                          06-29-2010                     CLARKE ETAL



                                                                     FOREIGN PATENT DOCUMENTS
                                                                                                                                              Pages, Columns, Lines,
         Examiner      Cite       Foreign Patent Document               Publication Date                 Name of Patentee or                     Where Relevant
         Initials*     No. 1      Country Code.,.Number ·                MM-DD-YYYY                  Applicant of Cited Documents              Passages or Relevant
                                    Kind Code 5 (IY known)                                                                                       Figures Appear           ~
                       A26      W0-2007/039193                      04-12-2007                     ROCHE DIAGNOSTICS
                                                                                                   GMBH




      I  Examiner
         Signature
                       I
                       I
                                           /Monique Cole/                                                       Date
                                                                                                                Considered
                                                                                                                                                        08/12/2011
                                                                                                                                                                              I
       .EXAMINER. ln111al1f
                    .. reference conSidered. whether or not Cltalion      IS Inconformance With MPEP 609. Draw lme through Citation 1f not 1n conformance and not
       considered. Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1. 14. This collection is estimated to take 2 hours to complete, including
       gathenng, prepanng, and submitting the completed application form to the USPTO. Time will vary dependmg upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P 0. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO; Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450
                                If you need assistance m completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2
DLMR_ 920292.1             ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./

                                                                                                                                                                        QUESTMS-00002528
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 178 of 246 PageID #: 4153

Receipt date: 07/19/2011
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the PapeJWork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number.
        r              Substitute for form 1449/PTO                                              Complete if Known
                               INFORMATION DISCLOSURE                                            Application Number                     13/165,685
                                                                                                                                                                                            ""
                               STATEMENT BY APPLICANT                                            Filing Date                            6/21/2011
                                                                                                 First Named Inventor                   Brett Holmq!JJ~!_____
                                                                                                 Art Unit                               1773
                      (use as many sheets as necessary)                                          Examiner Name                          COLE, Monique T.
                                                                                                                                                                                          --
        ~heet             12                               I of I 8                              Attorney Docket Number                 054 769-9973                                        ~


                                              -----------------~F~O=oR~E=IG~N~PATENTDOCUME=N~T~~S,__________ _
        --------,-~----f                                                                                         I        -                             ~~C-olumns,         Lines,l__ _
          Examiner          Cite .__ Foreign ~~ent Docum~~                              Publication Date                  Name of Patentee or            I     Where Relevant
          Initials*         No. 1 i Country Code"'Number                                 MM-DD-YYYY              I    Applicant of Cited Documents       i   Passages or Relevant / ...o
                          I       I    Kind Code 5 {if known)                                                                                                   Figures Appear       1
                               A27        I W0-2007/139956                           12-06-2007                 LABORATORY           I'            ,
                                          1                                                                     CORPORATION OF
                          I          ~                                           I                              AMERICA HOLDINGS                                                      i
          ---=--~A1_?__;__1['(Q.::2008/0~7246 ----r8-14-2008                                                  ~ljROEDER ET AL______-..=t--=.=_:_-~---~
        _
        ___ _-i- ~;~ 1-~g~~~~~~~~~--- --------~ ~~~~~ ~~~-----¥s;~:~CK J=T 6L_ -~- _---+,-- ____
                                          I                                      I                               I AKTIENGESELLSCHAFT;
                                                                                                                                                                    -------r----      i
                                                                                                                                                         I
                          1


                                          i                                      I                                   NIHON BAYER AGROCHEM                                         I
                          1               I                                                                      [KK

                                                                                 NON PATENT LITERATURE DOCUMENTS
                                               !!Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Examiner                 Cite                                                                                                                                                   ...a
          Initials*
                          Ii       No.1
                                               ,
                                                      item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                                      number(s), publisher, city and/or country where published.
                                                                                                                                                                                          1-

                          i A31                1   Armas et. al, Vitamin D2 Is Much Less Effective than Vitamin D3 in Humans, J. Clin. Endocrinol.
                          j     I Metab. 89:5387-5391 (2004).
         -------------f -A:3"2--t Aronov et al~etabollc-proffiing of mafor vitamin D metabolites-usir\gDieis:Aider denvatlzation anc:i--c---
                          ·

                         ultra-performance liquid chromatography-tandem mass spectrometry, Anal Bioanal Chem, 2008,
                 1
        ________ 1____ 1 391:1917-1930
                   A33f  Ascalone et ai, Stereospecific determination of amisulpride, a new benzamide derivative, in human
                         plasma and urine by automated solid-phase extraction and liquid chromatography on a chiral
                                                                                                                          .  ~
                                                                                                                                                                                 t
        ___________ -~_!_umn. ~QQ!ication tojlharmacokinetics, Journal of Chromatography B., 676:95-105, 1996~--~---- _
                   A34   Bartolucci, et al., Liquid chromatography tandem mass spectrometric quantitation of sulfamethazine
                         and its metabolites: direct analysis of swine urine by triple quadrupole and by ion trap mass

                 j A35                        1
        _ -----1--- -~ectrometry, Rapid Commun. Mass Spectrom, 14:967-73 (2000).
                         Busch, A Glossary for Mass Spectrometry, Mass Spectrometry, 17(65):526-534, 2002
                                                                                                          _ _ _        ____ 1
                                                                                                                            !
                      I                       I                                                                                                                                   I
                                                                                                                                                                                  I
                                              Tcapoteefai, Tderitification and determination of fat-soluble vitaminsand metabolites in human -·-·· T
                                              i
        ------ - ;--A36--
                      ,                       : serum by liquid chromatography/triple quadrupole mass spectrometry with multiple reaction                                         i
        -------!-------
                  A37 ~
                                              Lr:r!Cl_llJ!c:J~i'}g_,__B_~Q.()rT}r_Tl_l!_ll._M_CI_l>__S._~e9rom2t.:!l15-1754, 2007'----------------------------L-
                        : Coldwell et al, Mass Fragmentographic Assay for 25-Hydroxyvitamin Din Plasma Without        1
                      1 ! Derivatization: Enhanced Sensitivity for Metabolites of Vitamins D2 and D3 After Pre-column 1
        _______ l____ ~bydration, Journal of Mass Spectrom~!_ry, 30:3~§.:-1_~. (199~-'-- -------------~------L_




      I  Examiner
         Signature
                               I
                               !
                                                        /Monique Cole/                                                        ! Date
                                                                                                                              i Considered
        'EXAMINER. ln1t1al1f reference consrdered, whether or not c1tat1on IS 1n conformance w1th MPEP 609. Draw line through C1tal10n 1f nolm conformance and not
                                                                                                                                                                       08/12/2011                1
       considered Include copy of this form with next communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www. uspto.gov or MPEP 901.04. 3 Enter Office lhat issued the document, by the two-letter code {WI PO Standard ST.3) 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WIPO Standard ST. 16 if possible 6 Applicant Is to place a check mark here if English language Translation is attached.
       This collectiOn of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U S.C. 122 and 37 CFR 1 14. This collection is estimated to take 2 hours to complete, including
       gathermg, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the 1nd1vidua1 case. Any comments on the amount of
       time you require to complete this form and/or suggest1ons for reducing this burden, should be sent to the Chief Information Officer. U S. Patent and Trademark Office,
       P 0 Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450

                                          If you    need assistance in completing tne form,   ca/11-800-PT0-9199 (1-800·786-9199) and select option 2
DLMR_920292. 1                     ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./

                                                                                                                                                                                  QUESTMS-00002529
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 179 of 246 PageID #: 4154

Receipt date: 07/19/2011
                                                                                                                                 PTO/SS/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
       , OMS control number.
                      Substitute for form 1449/PTO                                              Complete if Known
                                                                                                                                                                                ,
                            INFORMATION DISCLOSURE                                             Application Number                  13/165,685
                            STATEMENT BY APPLICANT                                             Filing Date                         6/21/2011
                                                                                               First Named Inventor                Brett Holmquist
                                                                                               Art Unit                            1773
                  _(use as many sheets as necessary)                                           Examiner Name                       COLE, Moniaue T.
       \.,Sheet         I3                           I of I 8                                  Attorney Docket Number              054769-9973                                  ~


                                                                          NON PATENT LITERATURE DOCUMENTS
                        i              1 Include name of the author (in CAPITAL LEITERS}, title of the article (when appropriate), title of the
         ~t~;~~er   I           ~~~    )     item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                      ~
                    1                  1                     number(s), publisher, city and/or country where published.
                    l A38              1.. Coldwellet al, Stable isotope-labeled vitamin D, metabolites and chemical analogs: synthes..is and

                    l
                                                                                                                                                                           1
                                           use in mass spectrometric studies, Steroids, 55: 418-432, 1990.

                                                                                                                                                                   TI
                                       1                                                                                                                                   1


                  ~ . A391 COldWell ei•L' Mea'"cemeot of Wamios D2 ood D3 '"d. Sev.en Major Metabolites In a' sfngle.______
                                                                                                                                                                       r-
        ---
                                           Sample of Human Plasma Using Gas Chromatography/Mass Spectrometry, Biomedical and
       ______ __                           !;_ovir()nmentaiMassSpectro_metJy,16:81-85(1988).__________                    . _                                                      _
        ~--· I· A40                    I E>teoded se,ch Report d•te<t 02/0212:9 '" EP•pplicatioo 06749272 (034827.3605) · -
                    i A41             rxtended Search Report dated 12/22/201 0 in EP application 08853843 (054 769-9997)                                               I



                    i
       - - - - -~--- - -
                                       I
                                       -j-~---------.-              -·   ...... ---.-.,-- ..~;""""-c--•                 -~~---~------~-----;- ------------f~·-1
                                                                                                                                                                       I
                 i A42                 1    Guo et al, Steroid profiles us1ng IJquJd chromatography-Tandem mass spectrometry w1th                                      [
                    I                  I   atmospheric pressure photoionization source, Arch Pathol Lab Med., 128: 469-475, 2004.

                                                                                                                                                                    i-
                                                                                                                                                                       1




                .. 'j i\4.3'
                    1

                        -                  Higashi   et al, Characterization of new conjugated metabolites in bile of rats administered 24,25-
                                       I dihydroxyvitamin D3 and 25-hydroxyvitamin D3, Steroids, 65(5):281-94 (2000)
                                       1

                    1

                                       1

       ·-----iM4-- -Higa-shieta!, Characterization of urinary metabolites of vitamin D3 in man under physiological        --- · · ---
                    1     conditions using liquid chromatography-tandem mass spectrometry, J Pharm Biomed Anal.
       r-------1----~@:~47-55_(?_QQ_~                                                                                            ~~
                ,
                    I
                  A45                  I                                                         ··-·-----
                          Higashi et al, Liquid chromatography-tandem mass spectrometric method for the determination
                          salivary 25-hydroxyvitamin D3: a noninvasive tool for the assessment of vitamin D status, Anal.        1
                                                                                                                                                              orr
                :       [ Bioanal Chern, 2008, 391:229-238
       ----~-----TA46___fHigashTet a!, SimL,-Itaneous beterrii-inatfori()f 25-Hydrox-yvitamin D2 and 25-HydroxY'vitamfn-o:fin--~-
        ----+   j       : Human Plasma by Liquid Chromatography-Tandem Mass Spectrometry Employing Derivatization
                        1 with_?~Q9kSOf1:_'IY_pe Reagent, Bioi Pharm Bull., 24(7):738-43&00_1L                            ~--~~
                                                                                                                                 J




                                                                                                                                                                    +
                  A47   I International Preliminary Report on Patentability dated 10/9/2007 in application                       -
       ----+---~-~~CT/~S2006/012539 (034827-3604)
                    1                                                                                                              --~---~--          _________   _J_
                    •       A48            International Preliminary Report on Patentability dated 6/01/2010 in application                                            1

                    1                      PCT/US2008/084709 (054769-9992)

       ------+A49                      llnternational Search Report and Written Opinion dated 1/26/2011                           in-appiicaiion-------~                       ---
                    J                    PCT/US2010/056461 (034827-0381)
       ._____ _,______________ ----·-·-- ----                   .                  ---- _.                . . . . ...                       .-______________l _

        Examiner            I                /Monique Cole/                                                                'i Date                    08/12i2011
        Signature           !                                                                                             I1 Considered
      •EXAMINER. Jmt1al 1f reference cons1dered. whether or not C1tat10n ISm conformance with MPEP 609. Draw line through Citation 1f not 1n conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C 122 and 37 CFR 1.14. This collection Is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reduc1ng this burden. should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O Box 1450, Alexandria. VA 22313-1450 DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.

DLMR_920292.1



                                                                                                                                                                           QUESTMS-00002530
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 180 of 246 PageID #: 4155

Receipt date: 07/19/2011
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r-             Substitute for form 1449/PTO
                          INFORMATION DISCLOSURE
                                                                                                 Complete if Known
                                                                                    Application Number                         13/165,685                                               "'
                          STATEMENT BY APPLICANT                                    Filing Date                                6/21/2011
                                                                                    First Named Inventor                       Brett Holmquist
                                                                                    Art Unit                                   1773
                      (use as many sheets as necessary)                             Examiner Name                              COLE, Monique T.
        ~heet         J4                          l of I 8                          Attorney Docket Number                     054769-9973                                          ..J
                                                                     NON PATENT LITERATURE DOCUMENTS
                      !
                          Cite
                                       i   Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
          Examiner    i
          Initials•   I   No. 1
                                       i
                                               item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                               number(s), publisher, city and/or country where published.
                      i A50            /International Search Report and Written Opinion dated 1/27/2011 in application
                      i                  PCT/US2010/057627 (034827-0741)
        f---------~~-~-~------1~                                  ---·---- ------·----·--···· -·--·-·--···-·---·· ·--------···-·····------------·. -· -------·····------·- ·:-· ----·
                   i A51    / International Search Report and Written Opinion dated 2/7/2011 in application PCT/US2010/059765
                   1        I (034827 -1 052)
         -~~- ---·    fA52 -~r-friternationai-Search Report and Written Opinion dated 2/8/2011 in application PCT/US201 0/059746 1
                      I       I (034827-0771)                                                                                    I
        -~-~-~ -1\53-rtemaiiimai Seacoh Report dated 0212412009 '" applioatio" PCTIUS2008/084709 (054769~9992}+~.
        ---1 A54- · lrite.rnational Search Report dated 1/14/2011 in PCT/US2010/056886(095276-0201)---~~·                                                                      I
                                                                                                   ap~lcatio"                                     (034827~3604) -1·--
               -t
        ---tASS                   tl"tematio"atSeacch Report dat0d 114120071"                                          PCTIUS20001012S39

       ~- ~ ASS-~ l"t0m8t10ial Se9coh Report dated 211112011 '" applicatio" PCTIUS201 OIOS9771 (034827~1022)                                                                   !--
        ___ --- -rf\.57-Lilien.riew summar)t<Tat6d o1ti8ti6o9-lii application 111101,166 (054769-9993)
                      1             I
                                                                                                                                                           -   --~- -~--~- 1---
        _____J·7\5a-+Temal, High-throughput quantitative bioanalysis by LC/MS/MS, Biomeciicalctiromatograph-y~14:422=-                                                             -- ·
                                   i 429, 2000.
       -----~1-A59--~es etal:Biologlcal activity of I ,25-Dihydroxyvitamin 02 in the Chick, Biochemistry, 15(3): 713-
                      1            :       716, 1976.

        --- -------h\60 -         TJonesetal, Current understanding of the molecular actions of Vitamin D, PhysiOlogical ReVIews~---r-
                      1            ! 78(4): 1193-1231, 1998.                                                                                                                   '

       ---- - f-A6f- -- r-JOnes et at, Vitamin               os:Metabolites and Analogs, Chapter 2 in-Modern Chromatographic Analysis of                                       I
                   ·               1
                                       Vitamins, Third Edition, 2002, 79 pgs.                                                                                                  i
       -----   --~~--      --·    . i.          -· --------·------                    --~---·-·-·--------~-~---··-~---------------j ___ _




      I  Examiner !                                                                                                    Date
                                                                                                                                                                                        I
                                                                                                                   1

                                           /Monique Cole/                                                                                                      08/12/2011
         Signature                                                                                                 j   Considered                 I
       *EXAMINER. lmt1al1f reference considered, whether or not citation IS 1n conformance with MPEP 609. Draw lme through Citation If not 1n conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WIPO Standard ST.16 if possible 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of Information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which Is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S C 122 and 37 CFR 1 14 This collection is estimated to take 2 hours to complete, including
       gathering, prepanng. and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you reqUire to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S Patent and Trademark Office,
       P 0. Box 1450. Alexandria. VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313·1450

                                  If you need assistance in completing tile form, ca/11-800-.PT0-9199 (1-800-786-9199) and select option 2.
DLMR_920292.1
                           ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./

                                                                                                                                                                               QUESTMS-00002531
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 181 of 246 PageID #: 4156

Receipt date: 07/19/2011
                                                                                                                                   PTO/SB/08 (09-06)
                                                                                             Approved for use through 03/31/2007. OMB 0651-0031
                                                                         U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
           Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
           OMB control number
       r                Substitute for form 1449/PTO                                              Complete if Known                                ""'I
                          INFORMATION DISCLOSURE                                Application Number                        13/165,685
                          STATEMENT BY APPLICANT                                Filing Date                               6/21/2011
                                                                                First Named Inventor                      Brett Holmquist
                                                                                Art Unit                                  1773
                      (use as many sheets as necessary)                         Examiner Name                             COLE, Monique T.
        \..Sheet      Is                       I of I 8                         Attorney Docket Number                  i 054 769-9973                                       ~

                                                                  NON PATENT LITERATURE DOCUMENTS

          Examiner
                      I
                      I Cite        I Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Initials*   j No. 1               item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                            number(s), publisher, city and/or country where published.
                      i A62
                          Kamao eta!, C-3 Epimerization of Vitamin D3 metabolites and further metabolism of C-3 epimers,
                      I   The Journal of Biological Chemistry, 279 (16):15897-15907, (2004).
                                    1


          -------+---c~ !___________ - - - - ------------------·-- --------·-· - ------·- . ----- ---------- 7
                 ! A63 ll Kissmeyer et al, Sensitive analysis of 1a,25-dihydroxyvitamin D3 in biolo-g ic-a-cl-;:fl,--u-:-id:--s"""'b-y--:l-=-iq-u id-,---------t-----il
                                                                                                                                                 7


                      I   chromatography-tandem mass spectrometry, J Chromatogr A, 935(1-2):93-103 (2001)
                                    1
        ------        j A64        ·t-f<obayashi eta!, Tandem immunoaffinity chromatography for plasma                         1i.25~dthyd-roxyvitamin-153
                                                                                                                                          - - --- --
                                                                                                                                              1
                      :             ! utilizing two antibodies having different specificities: A novel and powerful pretreatment tool for
                      i             11 a,25-dihydroxyvitamin D3 radioreceptor assays, J.Steroid Biochem. Melee. Bioi., 54(5/6): 217-226,

        ------r
        ____
                              5-   I~'b",txvASHI, el ''· Pcoductloo of a ,,oup-speclfiC-a.iiliiOdY i0-1 •lPh0;25-dlhydffi;<yV;t,m~ D,--n--dc--:i:-:--ts--1~-·
                                    : derivatives having the 1 alpha,3 beta-dihydroxylated A-ring structure, Steroi~~(~~=4)~-5~(~}~~~~-1_1_                                 _ _




                A67
                          A66      i Letter from Vicki G. Norton, Ph.D. Partner, Duane Morris LLP, September 4, 2008 (originally cited 1n
                          an Information Disclosure Statement on October 15,2008 for U.S. Patent Application No.
                                   J

                    ___j__101977, 121 L_____________
                        1 Maunsell et al, Routine Isotope-Dilution Liquid Chromatography-Tandem Mass Spectrometry Assay
                                                                                                                               ---
                                                                                                                                                                  rl
                        j for Simultaneous Measurement of the 25-Hydroxy Metabolites of Vitamins D2 and D3, Clinical         :
        ________ ______j__Qlem~1_:_9__!683.:_1_690L(20Q_§).
                                                                                                                             1
                                                                       .                          _
                A68     ' Merchant eta!, Recent advancements in surface-enhanced laser desorption/ionization-time of flight-


       -----1
                          mass spectrometry, Electrophoresis 21:1164-1177 (2000).

                          A69- -Milieret a!, Genetic causes of rickets, Current""C5pinions-lri_P_ediatrics, 11:333-339, 1999.

                      I


            L,        l A70 --- Odrzywolska et al, Convergent Synthesis, Chiral HPLC, and Vitamin D -Receptor Affinity of Analogs --- ·- ·
                                of 1,25-Dihydroxycholecalciferol, Chirality, 11:249-255, (1999).

       1----l             A71      I Office Action dated 09/29/2009 for EP Application No. 06749272.8 (034827-3605)                                                  ~--
                      :            I
        -----t            A72-   ----r~'Polson et. a!, Optimization o-f protein precipitation based upon effectiveness of protein removal~-­
                                        ionization effect in liquid chromatography-tandem mass spectrometry, Journal of Chromatography B, I
                                                                                                                                                                        I




       ----- +A73                -~ ·~~;:~~T.::.;{~t~~~~~encPressure Photoionization: An Ionization Method for Liquid ChromatOgraphy+-
                      !                 Mass Spectrometry, Anal. Chern., 72(15): 3653-3659 (2000).                                                                      i
          ___________ !.__________ __,__________________                       ------------                             ----   -----   -------                      __ L_

                          I
                                                                                                              I Date
      I Examiner
        Signature
                          l
                          i                    /Monique Cole/                                                 1 Considered
                                                                                                                                           !I
                                                                                                                                            i
                                                                                                                                                      08/12/2011
      'EXAMINER. ln:t1al1f reference considered, whether or not C1!at10n IS In conformance With MPEP 609 Draw ltne through C1tat1on 1f not tn conformance and not
                                                                                                                                                                              I
      considered. Include copy of th:s form w1th next commun:cation to applicant. 1 Applicant's unique citation designation number (optional}. 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto gov or MPEP 901.04. 3 Enter Office that Issued the document. by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents. the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1 97 and 1. 98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process} an application Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitt:ng the completed application form to the USPTO Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P 0. Box 1450, Alexandria, VA 22313·1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO; Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.


DLMR_920292.1



                                                                                                                                                                       QUESTMS-00002532
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 182 of 246 PageID #: 4157

Receipt date: 07/19/2011
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r              Substitute for form 1449/PTO                                              Complete if Known
                              INFORMATION DISCLOSURE                                       Application Number                         13/165,685
                                                                                                                                                                                                           ""
                              STATEMENT BY APPLICANT                                       Filing Date                                6/21/2011
                                                                                           First Named Inventor                       Brett Holmquist
                                                                                           Art Unit                                   1773
                      (use as many sheets as necessary)                                    Examiner Name                              COLE, Monique T.
        ~heet             16                            I of I 8                           Attorney Docket Number                     054769-9973                                                          ~


                                                                             NON PATENT LITERATURE DOCUMENTS
                                            1
                                              Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Examiner        I       Cite
                                            1.




                                                  item (book, magazine, journal. serial, symposium, catalog, etc.) date, page(s), volume-issue
          Initials·       i       No. 1     1
                          !                 ,                     number(s), publisher, city and/or country where published.




                                                                                                                                                                                              +-
                          ! A74             '1 Salm et al, The Quantification of Sirolimus by High-Performance Liquid Chromatography-Tandem
                                            I Mass Spectrometry and Microparticle Enzyme Immunoassay in Renal Transplant Recipients, Clin.
                                            i-{fr,e~~~~~t~~t~2e~~~~~~:~J~f:c~-ft,~~~ significanTProportion-offotai-CircuTating 25--
                          1

        -·------ h\75 --                                                                                                                                                 ... ---·- -- -
                          :                 ! hydroxyvitamin D in infants, complicating accurate measurement and interpretation of vitamin D                                                       1
        ___ I ---····                       ,. _statu~. The Journ_al_of(::!injcal t::n_cjoc~inQJ()gy_g. ~~t_a_Q_o_lisrn, 91 (8): 3055-3061, 2006. _                                                I
                !A76                             Taylor et al, Simultaneous Quantification of Tacrolimus and Sirolimus in Human Blood, by High-                                                    I
                                                 Performance Liquid Chromatography- Tandem Mass Spectrometry, Therapeutic Drug Monitoring                                                          1




                  t           An--f~~-~ g~~-:~~~~~~etermination of 25-hydroxyvitamin Din human plasma usfr1g11igh-:-pertormance___ , ~---
                                                    6
       -----
                                            1    liquid chromatography-tandem mass spectrometry, Anal. Chern., 77:3001-3007, 2005.
                                            I
       ---- AiB- :crs··Notice of Allowance dated                                     12/15/2009 in application 11/101,166 (054769-9993f____ _
                      iI                    II
       ----- -~-A79 -~DSNoticeof Allowance datecT312/2offinapplication                                              11 /386,2""1"'c5:-("o.:""34-:-:8'"'2:=7c-:-3=-=6-=-o3-:::)---------~-----1--·-


       ---------+A86                  --+-os        Notice of Allov,iance-dated 3/3/2011 inapplication 11/946,765 (054769-9991f-- --                                     --·             -+-j              --
                      1                    I
       - - ------ba-1--r                         LfSNotice of Allowance dated 5/20/2011            in application 12/630,790 (034827-0-740)- - - - - - - - -                                           -

                      ll      A82
                                           i: US -Notice-of-Allowance
                                                                 -- . . dated
                                                                        . . 7/6/2011
                                                                              . . · ·- in- -application     ---~----------------------~---------------1--------
                                                                                            ·-· -·----- . 12/630,796  (054769-9993)                                                            1


             --       ~A83 ~
                      :                    I
                                                 US Notice of Allowance dated 8/19/2009 for U.S. App-:-No 11/101,166                        (054769~9993)             - - - - ·•·•           i--
                                                                                                                                                                                               r

       ---~ - [-AM - -+.- Os office -Action dated 04/12i2D10 in application 11/386,215 (034827-3603) ---- --- --- · -----------~---~
                      I                    1                                                                                                                                                   I
                                           i                                                                                                                                                   I
       --------[Aas---tus Office Action dated1i6T2oTfTr1 application 12/630,790 (034827~0740)                                                     ----------------------------~r--~
                      I




                      ,
                      i
                                           •i                                                                                                                                                 II
       ·----· ---- __ ;____________l ___ ------------~-----------~·--~---------·------------~----                                                           .. ·-·   -----·--~-   __________ L___. . . .




      I                                                                                                                  I Date
                                                                                                                                                                                                           I
                              1


        Examiner
        Signature             I                     /Monique Cole/                                                       i Considered                                  08/12/20i i
       "EXAMINER Initial 1f reference considered, whether or not c1tatton IS 1n conformance wrth MPEP 609. Draw line through Cltat1on If not In conformance and not
      considered. Include copy of this form with r1ext communication to applicant 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at WWoN uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two letter code (WIPO Standard ST3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1. 98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathenng, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you reqwe to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer. U.S. Patent and Trademar~. Office,
      P 0. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.

                                          It you need assistance in completmg tile torm. call 1-800-PT0-9199 (1-800-?86-9199) and select option 2.
DLMR_920292.1                     ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./

                                                                                                                                                                                               QUESTMS-00002533
          Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 183 of 246 PageID #: 4158

Receipt date: 07/19/2011
                                                                                                                                  PTO/SB/08 (09-06)
                                                                                            Approved for use through 03/3112007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
          OMB control number
        r              Substitute for form 1449/PTO                                              Complete if Known
                               INFORMATION DISCLOSURE                                  Application Number                13/165,685                                                      ""'
                               STATE ME NT BY APPLICANT                                Filing Date                       6/21/2011
                                                                                       First Named Inventor              Brett Holmquist
                                                                                       Art Unit                          1773
                     _{use as many sheets as necessary)                                Examiner Name                     COLE, Monique T.
        "-Sheet           17                               Jof I 8                     Attorney Docket Number            054769-9973                                                     .J

                                                                            NON PATENT LITERATURE DOCUMENTS
                    i              Cite      Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
                                             1
          Examiner ,                       1                                                                                                                                           ...a
          Initials' 1              No.1    1     item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                          1
                          !                !                     number(s), publisher, city and/or country where published.
                          I A86            i        US Office Action dated 10/08/2008 in application 11/1 01 ,166 (054 769-9993)                                                   I
        ------~                A87        -~        US Office Action dated10/5/2016 in application 11/386,215 (034827 -3603)                         -------r-
        ----~88                       -iusoffice Action dated 12/17/2010 in application 11/946,765 (054769-9991)                                    -----                       I
                                                                                                                                                                                I
        .. --~I T         II

                               AB9' .
                                           i
                                           I


                                                    us- Qffioe Actiim dated 121171201 0 '" applloaHoo 12/630'796 (054769-9993)           -      .. . -          - -            -r· .
          ---- ·          ~ A90            :        Ds Office Action dated 6/24/2010 in application 11t946~765(o547f:f9-999-1) _____         ---------1 -
        ~-----~ A91------r:-:-l
               :
                            US- Office Action dated 6/28/2010 in application 12/630,790 (034827-0740)- -                                     ----        --------+--
                                                                                                                                                                 I
                          I                                                                                                                                                     I

       •-_-_-_-_-~2]                                US Offioe AoHoo dated 6129/2011 lo   applloat~o 13/115,935(034827-0742)          ---          ------                 --


                  ~ A93 I US Offioe Actloo dated 7rll2010 lo applloaHoo 12/630,796 (054769-9993)                                                                              -+,----11
       --~ ~rasaffioe !\CtJ., .,
                      / A94                                             034827 -o740 om 61281201 o                                                         _          _ _                  _


                      \        A95            Vieth et al, Age-related changes in the 25-hydroxyvitamin D versus parathyroid hormone rela-tlo"'hlp I
                                           I· suggest  a different reason why older adults require more Vitamin D, The Journal of Clinical
                     1 _ _ _ _ _l;ndocri_nology
        .• ___ _____j_                                          & Metabolism, 88(1): 185-191,2003.                 ________________                                                 ___ _
                      ' A96                      Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentrations, and safety, Am J Clin Nutr,
                      I
                      I                          69:842-856, 1999.
       ·- ----- -----i---------   ·--~------------------------------~--------~--                                      -------~--                                                    -~----
                    1 A97       ,. Vogeser et al, Candidate reference method for the quantification of circulating 25-Hydroxyvitamin 03                                        ,
                      I                    i by liquid chromatography-tandem mass spectrometry, Clinical Chemistry, 50(8): 1415-1417, (2004).                                  /
       ---     ·--·~.J__ __________ --.l..     .•   -~-- -~---------- --~---      -----------------------------------------                              ------------------1...... __ _




                               i
      I Examiner
        Signature              1                       /Monique Cole/
                                                                                                               Date
                                                                                                             iI Considered                         08/12/2011
      *EXAMINER. ln1t1al tf reference considered, whether or not citation is 1n conformance w:th MPEP 609. Draw line through citat1on tf not 1n conformance and not
                                                                                                                                                                                              I
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional)_ 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the tndication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check marl< here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, Including
      gathenng, preparing. and submitting the completed application form to the USPTO. Time will val)' depending upon the Individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office.
      P.O Box 1450, Alexandria. VA 22313·1450 DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Pahmts, P.O.
      Box 1450, Alexandria, VA 22313-1450


DLMR_920292.1




                                                                                                                                                                               QUESTMS-00002534
            Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 184 of 246 PageID #: 4159

Receipt date: 07/19/2011
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
        ,OMB control number
                      Substitute for form 1449/PTO                                              Complete if Known
                                                                                                                                                                                """"'
                         INFORMATION DISCLOSURE                                     Application Number                      13/165,685
                         STATEMENT BY APPLICANT                                     Filing Date                             6/21/2011
                                                                                    First Named Inventor                    Brett Holmquist
                                                                                    Art Unit                                1773
                     (use as many sheets as necessary)                              Examiner Name                           COLE, Monique T.
        "'-Sheet     Ia                         j of ja                             Attorney Docket Number                  054769-9973                                         ~

                                                                     NON PATENT LITERATURE DOCUMENTS

         ExaminerI Cite I Include     name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
                 I No.
         Initials•            1   item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue
                                                    number(s), publisher, city and/or country where published.
                 . A98 Vreeken et al, On-line post-column Diels-Aider derivatization for the determination of vitamin D3 and
                                    J

                 I         1 its metabolites by liquid chromatography/thermospray mass spectrometry, Biological Mass
        ________ I ____ ____J__§Qectrometl}', 22:621-632, (19@.                                      _       _ --~--- ... ___________ _
                     f A99          i Watson et al, Analysis of Vitamin D and its metabolites using thermospray liquid                                              1-~

       -·-1          j              ! chromatography/Mass spectrometry, Biomedical Chromatography, 5:153-160, 1991.

                         A160 iWhartoO eia( RfCkej,: The hocet, 362' 1389-1400, 2003.                                                · ·----

                                                                                                                                                                        1
                                                                                                                                                                            -




       e--------,..1,A1011Wri9ht et al, Proteinchip surface enhanced laser desorption/ionizatlori(SE-LDI) mass spectrometry: a I
                                    I novel protein biochip technology for detection of prostate cancer biomarkers in complex protein
       __ ___j_ _____       J'_mixtur~_s'"-_F'r:_<;>~tG!Jf:l_9anf?~r1_cj_Prostatic Diseases, 2:264-76, (1999L
                     I A 102 Yeung et al, Characterization of the Metabolic Pathway of 1,25-Dihydroxy-16-Ene Vitamin 03 in Rat
                                                                                                                                                                        ~--~


        ______ .--+-----
                     1


                     i A 103        1
                                        Kidney By On-Line High Performance Liquid Chromatography-Eiectrospray Tandem Mass
                                        §fJectrometfYt._Biochemical Pharmacology, Y.Q!-_49,__~_1h_efl.1 0_99-11jQ_,___(19~2:________________
                                        Yeung et al, Characterization of vitamin D3 metabolites using continuous-flow fast atom
                                                                                                                                                                       t--
                     1              ;   bombardment tandem mass spectrometry and high performance liquid chromatography,                     i

        ------~ A1~~~~;J~~~r~~~~~);~~:~~f~a~~ ::~ctrometry
                                                                       9
                                                                                     in vitamin D research,-Mass -Spec                       Revlew$,.(1995}.-c--~-
                     IA1o5 . :~~~::~ :~. compiirison
                                                       4

       r--- - -                                                      of turbulent-flow chromatography with automated solid-phase extraction in
                                        96-well plates and liquid-liquid extraction used as plasma sample preparation techniques for liquid
                                        chromatograph)':tandem mass spectrometl}', J. Chromatogr. A 854:23-35 (1999)                _ ____     --·--·




                         i
      I Examiner
        Signature [
                                               /Monique Cole/                                                   \ Date
                                                                                                                j Considered
                                                                                                                                                    08/12/2011
      •EXAMINER. lnJt1al 1f reference considered, whether or not c1tat1on is 1n conformance w1th MPEP 609. Draw lme through citation if not 1n conformance and not
                                                                                                                                                                                  I
      considered Include copy of lhis form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document. by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor musl precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1 98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality IS governed by 35 U.S C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P 0. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450
                                  If you need assistance in completing the form, call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_920292.1                ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./

                                                                                                                                                                        QUESTMS-00002535
           Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 185 of 246 PageID #: 4160


                                                             Application/Control No.                                      Applicant(s)/Patent Under Reexamination
  Issue Classification                                       13165685                                                     HOLMQUIST ET AL.



       11111111111111111                Ill                  Examiner

                                                             MONIQUE COLE
                                                                                                                          Art Unit

                                                                                                                          1773


                                   ORIGINAL                                                                     INTERNATIONAL CLASSIFICATION
                CLASS                                         SUBCLASS                                        CLAIMED                                         NON-CLAIMED
 436                                           173                                     G      0    1      N               24/ DO (2006.01 01)


                       CROSS REFERENCE(S)
  CLASS                SUBCLASS {ONE SUBCLASS PER BLOCK)




 ~         Claims renumbered in the same order as presented by applicant                               D             CPA             ~      T.D.              D       R.1.47

   Final    Original     Final      Original         Final      Original   Final   Original       Final        Original      Final       Original     Final       Original      Final       Original

               1                      17

               2                      18

               3                      19

               4                      20

               5                      21

               6                      22

               7                      23
               8                      24

               9

               10

               11

               12

               13

               14

               15

               16



 /MONIOUE COLE/
 Examiner.Art Unit 1773                                                                                            8/12/2011                             Total Claims Allowed:

                                                                                                                                                                       24
 (Assistant Examiner)                                                                                                (Date)
 /JILL WARDEN/
 Supervisory Patent Examiner.Art Unit 1773                                                                        08/15/2011                    O.G. Print Claim(s)          O.G. Print Figure

 (Primary Examiner)                                                                                                  (Date)                              1                              1

U.S. Paten1 and Trademark Office                                                                                                                                     Part of Paper No. 20110812




                                                                                                                                                                                    QUESTMS-00002536
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 186 of 246 PageID #: 4161



                                         Application/Control No.       Applicant(s}/Patent Under
                                                                       Reexamination
           Search Notes                  13165685                      HOLMQUIST ET AL.

                                         Examiner                      Art Unit

                                         MONIQUE COLE                  1773




                                                    SEARCHED

       Class                               Subclass                           Date            Examiner
 436                      173                                                 7/2011         MC
                          updated                                             8/2011         MC



                                                   SEARCH NOTES

                                    Search Notes                   I           Date      I     Examiner
                                                                   I                     I

                                           INTERFERENCE SEARCH

       Class          I                    Subclass                I          Date       I    Examiner
 436                  I 173                                        l          8/2011     I MC




U.S. Patent and Trademark Office                                                       Part of PaperNo.: 20110812




                                                                                                            QUESTMS-00002537
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 187 of 246 PageID #: 4162

        Europiiisches
        Patentamt                                                                                               European Patent Office
        European
        Patent Office
                                                                        V J P Dusseldorf                        80298 MUNICH
                                                                                                                GERMANY
        Office europeen
                                                                        Erhalten I Received                     Tel: +49 89 2399 0
        des brevets                                                                                             Fax: +49 89 2399 4465

                                                                                26.   ~ep.   2011
                                                                                      1                         Formalities Officer
                                                                                                                Name: Reis Passinhas, Dora
                                                                10
       11111111111111111111111111111111111111111111111111111.1'-trist---:ue
                                                                       Date:    =         ==:=.I
                                                                                                                Tel: +49 89 2399-8792
                                                                                                                or call
                                                                                                                +31 (0)70 340 45 00
    Dokter, Eric-Michael
    Viering, Jentschura & Partner                                                                               Substantive Examiner
    Grillparzerstrasse 14
    81675 Munchen
                                                             VJP            Munchen                             Name: Bayer, Martin
                                                                                                                Tel: +49 89 2399-8347
                                                           Erhalten I Received
    ALLEMAGNE
                                                                     2 1. Sep. 2011

L                                                Frist I Due Date:




                                                             1
            Application No.                                          Ref.                                      Date
            08 853 843.4 - 2401
           Applicant
                                                                     p 44436
                                                                                                           I   20.09.2011

            Quest Diagnostics Investments Incorporated




       Communication pursuant to Article 94(3} EPC


       The examination of the above-identified application has revealed that it does not meet the requirements of the
       European Patent Convention for the reasons enclosed herewith. If the deficiencies indicated are not rectified
       the application may be refused pursuant to Article 97(2) EPC.

       You are invited to file your observations and insofar as the deficiencies are such as to be rectifiable, to correct
       the indicated deficiencies within a period

                                                                     of     4    months

       from the notification of this communication, this period being computed in accordance with Rules 126(2) and
       131(2) and (4) EPC. One set of amendments to the description, claims and drawings is to be filed within the
       said period on separate sheets (R. 50(1) EPC).

       If filing amendments, you must identify them and indicate the basis for them in the application as filed. Failure
       to meet either requirement may lead to a communication from the Examining Division requesting that you
       correct this deficiency (R. 137(4) EPC).

       Failure to comply with this invitation in due time will result in the application being deemed to be
       withdrawn (Art. 94(4) EPC).

       The notification of this communication starts the 24-month period according to Rule 36(1 )(a) EPC for
       filing a voluntary divisional application divided from this application or from any sequential
       application. For further information see Guidelines for Examination, A-IV, 1.1.1.2 and 1.1.1.4.



        ~                 L?- '. Qo.c;. '2~Ac._
                          \)~     - cO-~~- 2-0}A                                          W\J -.. L CJ • ~ \) • ~.J A

        L~              \f\    Q:J, Q'\. ~}~                                                   Qf\Q\-.r
                         \JT ;. LO . ~1- cCJ f1

                                                                                                                               QUESTMS-00002538
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 188 of 246 PageID #: 4163




  Date 20.09.2011                  Sheet2            Application No.: 08 853 843.4




  Bayer, Martin
  Primary Examiner
  For the Examining Division

  Enclosure{s):     3 pagef.:> reasons (Form 2906)




                                                                                     QUESTMS-00002539
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 189 of 246 PageID #: 4164
  Datum                                    Blatt                            Anmelde-Nr:
  Date       2 0 . 0 9 . 2 0 11            Sheet     1                      Application No:   08 853 843.4
  Date                                     Feuille                          Demande no:




   The examination is being carried out on the following application documents


   Description, Pages

    1-28                    as published



   Claims, Numbers

    1-14                    received on       18-07-2011   with letter of                        18-07-2011



   Reference is made to the following documents; the numbering will be adhered to in
   the rest of the procedure.


    D1             YEAUNG B., VOUROS P.: "Role of mass spectrometry in vitamin D
                   research",
                   MASS SPECTROMETRY REVIEWS, vol. 14, no. 3, May 1995 (1995-05),
                   pages 179-194,

    D2             KOBAYASHI NORIHIRO ET AL: "Tandem immunoaffinity
                   chromatography for plasma 1-alpha,25-dihydroxyvitamin D-3 utilizing two
                   antibodies having different specificities: A novel and powerful
                   pretreatment tool for 1-alpha,25-dihydroxyvitamin D-3 radioreceptor
                   assays",JOURNAL OF STEROID BIOCHEMISTRY AND MOLECULAR
                   BIOLOGY, vol. 54, no. 5-6, 1995, pages 217-226

     D3            KOBAYASHI NET AL: "PRODUCTION OF A GROUP-SPECIFIC
                   ANTIBODY TO 1ALPHA,25-DIHYDROXYVITAMIN D AND ITS
                   DERIVATIVES HAVING THE 1ALPHA,3BETA-DIHYDROXYLATED A-
                   RING STRUCTURE'\ STEROIDS, ELSEVIER SCIENCE PUBLISHERS,
                   NEW YORK, NY, US, vol. 59, no. 7, 1 July 1994 (1994-07-01), pages
                   404-411



   If not otherwise indicated, reference is made to the passages cited in the European
   supplementary search report.




  EPO Form 2906 01.91TRI
                                                                                                       QUESTMS-00002540
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 190 of 246 PageID #: 4165
  Datum                               Blatt                      Anmelde·Nr:
  Date       2 0 . 0 9 . 2 0 11       Sheet     2                Application No:   08 853 843.4
  Date                                Feuille                    Demande n":




   The application provides methods of detecting the presence or amount of a
   dihydroxyvitamin D metabolite in a sample using mass spectrometry. The methods
   generally comprise ionizing a dihydroxyvitamin D metabolite in a sample. The
   methods further include immunopurifying the dihydroxyvitamin D metabolites prior to
   mass spectrometry.




   1.     Amendments (Article 123 EPC)
   The entire set of the amended claims 1-14 filed with letter of 18.07.2011 is allowable
   under Article 123(2) EPC.




   2.     Novelty (Article 54 EPC)
   Document 01 discloses the mass spectrometric analysis of dihydroxyvitamin D
   metabolites. The spectra of derivatized dihydroxyvitamin D (1 ,25(0HhD3 -PTAD) are
   disclosed comprising the ions and fragments thereof with rn/z values of 574, 314 and
   298.
   In the present wording of claim 1 the term "optionally" is not a limiting feature.
   Expressions of this kind have no limiting effect on the scope of a claim; that is to say,
   the feature following any such expression is to be regarded as entirely optional
   (Guidelines C-111, 4.9).
   Hence, the present claims are novel over 01, since the claims feature a different
   ionization method, i.e. APCI.




   3.     Inventive Step (Article 56 EPC) and Enablement (Article 83 EPC)
   The argumentation of the applicant in view of the inventiveness of the added feature
   APCI cannot be followed. The APCI method is only mentioned in paragraph 57 as an
   equally preferred alternative of e.g. ESI or FAB. Thus, said feature is regarded as a
   mere arbitrary selection that cannot warrant acknowledgement of an inventive activity
   since paragraph 57 clearly states that "the skilled artisan will understand that the
   choice of ionization method can be determined based on the analyte to be measured,
   type of sample, the type of detector, the choice of positive versus negative mode, etc.
   (emphasis added)".


  EPO Form 2906 01.91TRI
                                                                                           QUESTMS-00002541
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 191 of 246 PageID #: 4166
  Datum                              Blatt                      Anmelde-Nr:
  Date       2 0 . 0 9 . 2 0 11      Sheet     3                Application No:   08 853 843 _4
  Date                               Feuille                    Demande no:




   The argumentation of the applicant in view of example 1 cannot support inventive
   step, in that the particular conditions (specific analyte, type of sample, the type of
   detector), and method steps (such as HPLC and derivatization with PTAD) recited in
   said example do not at all form part of the independent claims, but are of paramount
   importance for a functional, sensitive method.


   Whether particular method steps in conjunction with a particular kind of sample and
   reagent combination can provide a superior sensitivity over the prior art and can
   therefore be regarded as an inventive contribution remains to be shown.




   4.     Concluding Remarks
   The applicant is invited to file new claims which take account of the above objections.
   The attention of the applicant is drawn to the fact that the application may not be
   amended in such a way that it contains subject-matter which extends beyond the
   content of the application as filed (Article 123(2) EPC).
   In order to facilitate the examination of the conformity of the amended application with
   the requirements of Article 123(2) EPC, the applicant is requested to clearly identify
   the amendments carried out, irrespective of whether they concern amendments by
   addition, replacement or deletion, and indicate the passages of the application as filed
   on which these amendments are based.
   If the applicant regards it as appropriate these indications could be submitted in
   handwritten form on a copy of the relevant parts of the application as filed.




  EPO Form 2906 01.91TRI
                                                                                           QUESTMS-00002542
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 192 of 246 PageID #: 4167



                            Electronic Patent Application Fee Transmittal
Application Number:                            13115916


Filing Date:                                   25-May-2011




                                               METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
Title of Invention:
                                               SPECTROMETRY




First Named Inventor/Applicant Name:           Nigel Clarke


Filer:                                         Anthony Charles Kuhlmann/Cynthia Ortiz


Attorney Docket Number:                        034827-3606


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                 Sub-Total in
                        Description                    Fee Code       Quantity          Amount
                                                                                                   USD($)


Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:




                                                                                                  QUESTMS-00002543
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 193 of 246 PageID #: 4168
                                                                                         Sub-Total in
                      Description                   Fee Code      Quantity      Amount
                                                                                           USD($)


Miscellaneous:


          Submission- Information Disclosure Stmt     1806           1           180         180


                                                             Total in USD ($)            180




                                                                                          QUESTMS-00002544
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 194 of 246 PageID #: 4169
                                      Electronic Acknowledgement Receipt

                         EFSID:                     11362630


                  Application Number:               13115916


         International Application Number:


                  Confirmation Number:              4404




                                                    METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                    Title of Invention:
                                                    SPECTROMETRY




       First Named Inventor/Applicant Name:         Nigel Clarke


                   Customer Number:                 30542


                          Filer:                    Anthony Charles Kuhlmann/Cynthia Ortiz


                   Filer Authorized By:             Anthony Charles Kuhlmann


                Attorney Docket Number:             034827-3606


                      Receipt Date:                 08-NOV-2011


                       Filing Date:                 25-MAY-2011


                      TimeStamp:                    20:43:41


                    Application Type:               Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                              yes

Payment Type                                       Credit Card

Payment was successfully received in RAM           $180

RAM confirmation Number                             6187

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description                 File Name               File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                      (ifappl.)
  Number
                                               I                               I   Message Digest       Part /.zip
                                                                                                                QUESTMS-00002545
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 195 of 246 PageID #: 4170
                                                                                                             84487
       1                     Transmittal Letter              03482736061DSTrans.PDF                                                           no         3
                                                                                          751 bee 79018a46e068f57c85943f9c17ab83
                                                                                                            87c0


Warnings:
Information:

                                                                                                             72840
                  Information Disclosure Statement (IDS)
       2                                                     03482736061DSSB08.PDF                                                            no         1
                               Form (SB08)
                                                                                          d 3 e0b3c 4 3 68ef82ba848c0f72a 13 9a 12 6 7fc
                                                                                                               2c4d


Warnings:
Information:
This is not an USPTO supplied IDS fillable form

                                                                                                           1190948
                                                           054769-9973_NOA_08242011.
       3                   Non Patent Literature                                                                                              no        15
                                                                      PDF
                                                                                          aS a206df6489e696abd9e 7 e 37 3 87 e 35 f9d7
                                                                                                             428f5


Warnings:
Information:

                                                                                                            188425
       4                   Non Patent Literature           EPExamReport09202011.PDF                                                           no         5
                                                                                          d Of6b885aed 1e 58fede0baee3 5 3240c95 2a
                                                                                                             dcd74


Warnings:
Information:

                                                                                                             30588
       5                   Fee Worksheet (SB06)                    fee-info. pdf                                                              no         2
                                                                                          82f4a4b2301 05c690bbaab51 f540a 1fb7eb
                                                                                                           c578


Warnings:
Information:
                                                            Total Files Size (in bytes)                                             1567288


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                                                   QUESTMS-00002546
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 196 of 246 PageID #: 4171



                                                                                Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:         Clarke, et al.

        Title:             METHODS FOR DETECTING
                           VITAMIN D MET ABO LITES
                           BY MASS SPECTROMETRY

         Appl. No.:        13/115,916

         Filing Date:      5/25/2011

        Examiner:          COLE, Monique T.

        Art Unit:          1773

        Confirmation       4404
        Number:

                                  INFORMATION DISCLOSURE STATEMENT
                                          UNDER 37 CFR §1.56

         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450

         Sir:

                   Submitted herewith on Form PTO/SB/08 is a listing of documents known to Applicants
         in order to comply with Applicants' duty of disclosure pursuant to 37 CFR §1.56.

                   A copy of each non-patent document is being submitted to comply with the provisions of
         37 CFR §1.97 and §1.98.

                   The submission of any document herewith, which is not a statutory bar, is not intended as
         an admission that such document constitutes prior art against the claims of the present
         application or that such document is considered material to patentability as defined in 37 CFR
         § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to




4835-6700-1101.1                                          -1-



                                                                                                          QUESTMS-00002547
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 197 of 246 PageID #: 4172



                                                                                Atty. Dkt. No. 034827-3606


        antedate or otherwise remove as a competent reference any document which is determined to be a
        primafacie art reference against the claims of the present application.



                                         TIMING OF THE DISCLOSURE


                   The listed documents are being submitted in compliance with 37 CFR §1.97(d), before
        payment of the issue fee.



                                      RELEVANCE OF EACH DOCUMENT


                   All of the documents are in English.

                   Applicants respectfully request that each listed document be considered by the Examiner
        and be made of record in the present application and that an initialed copy of Form PTO/SB/08
        be returned in accordance with MPEP §609.

                                                    STATEMENT

                   The undersigned hereby states in accordance with 37 CFR §1.97(e)(2) that no item of
        information contained in this information disclosure statement was cited in a communication
        from a foreign patent office in a counterpart foreign application and, to the knowledge of the
        undersigned, after making reasonable inquiry, no item of information contained in the
        information disclosure statement was known to any individual designated in 37 CFR § 1.56(c)
         more than three months prior to the filing of the information disclosure statement.

                                                          FEE


                   Fees in the amount of $180.00 to cover the fee associated with an information disclosure
         statement under 37 CFR §1.97(d) are being paid by credit card via EFS-Web.


4835-6700-1101.1                                          -2-



                                                                                                         QUESTMS-00002548
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 198 of 246 PageID #: 4173



                                                                                      Atty. Dkt. No. 034827-3606


                     The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this submission under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
         card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
         incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.
                                                                     Respectfully submitted,



         Date _ _          /-+- -=/~ "- '- - /- - '- -/I_ __         By~~~4'~~~~~:-~_-_--_--    _ _ _ _ _ __ _


         FOLEY & LARDNER LLP                                                Anthony C. Kuhlmann
         Customer Number: 30542                                             Attorney for Applicant
         Telephone:  (858) 847-6776                                         Registration No. 57,147
         Facsimile:  (858) 792-6773




4835-6700-11 01 .1                                             -3-



                                                                                                             QUESTMS-00002549
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 199 of 246 PageID #: 4174
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131115,916               05/25/2011                 Nigel Clarke          034827-3606                          4404

       30542            7590             11117/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  11/17/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002550
             Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 200 of 246 PageID #: 4175

                                                                        Application No.                   Applicant(s)

                                                                        13/115,916                        CLARKE ET AL.
    Response to Rule 312 Communication
                                                                        Examiner                          Art Unit

                                                                        MONIQUE COLE                      1773

                  -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address -




  1. ~The amendment filed on 07 November 2011 under 37 CFR 1.312 has been considered, and has been:
        a) ~ entered.

        b)   D    entered as directed to matters of form not affecting the scope of the invention.

        c)   D    disapproved because the amendment was filed after the payment of the issue fee.
                      Any amendment filed after the date the issue fee is paid must be accompanied by a petition under 37 CFR 1.313(c)(1)
                      and the required fee to withdraw the application from issue.

       d)    D    disapproved. See explanation below.

        e)   D    entered in part. See explanation below.




 /Jill Warden/                                                                /Monique Cole/
 Supervisory Patent Examiner, Art Unit 1773                                   Examiner, Art Unit 1773

U.S. Patent and Trademark Off1ce
PTOL-271 (Rev. 04·01)                                   Reponse to Rule 312 Communication                  Part of Paper No. 20111114




                                                                                                                              QUESTMS-00002551
                 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 201 of 246 PageID #: 4176
   Receipt date: 11/08/2011
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        ,OMB control number
                               Substitute for form 1449/PTO                                                          Complete if Known
                                                                                                                                                                            """""'
                          INFORMATION DISCLOSURE                                    Application Number                       13/115,916
                          STATEMENT BY APPLICANT                                    Filing Date                              5/25/2011
                                                                                    First Named Inventor                     Nigel Clarke
                      Date Submitted: November 7, 2011
                                                                                    Art Unit                                 1773
                      (use as many sheets as necessary)                             Examiner Name                            COLE, Monique T.
        ~heet         J    1                     1   of   1   1                     Attorney Docket Number                   034827-3606                                    .,j



                                                                            U.S. PATENT DOCUMENTS
         ~   ----------   -----~---




                                     Document Number                                                                                             Pages, Columns, Lines,
         Exam in
                           Cite r - - - - - - - - - - - - -                  Publication Date          Name of Patentee or Applicant of             Where Relevant
         er                    1                     2
                           No.      Number-Kind Code (if                      MM-DD-YYYY                      Cited Document                      Passages or Relevant
         Initials*                               known)                                                                                              Figures Appear
                                                 --·                                                                                -




                                                          UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                   ----

                                        U.S. Patent Application                                                                                  Pages, Columns, Lines,
                                                                              Filing Date of
         Examiner          Cite    r----=-     Document
                                                                             Cited Document
                                                                                                       Name of Patentee or Applicant of             Where Relevant
                               1                                2
         Initials*         No.         Serial Number-Kind Code                                                Cited Document                      Passages or Relevant
                                                                              MM-DD-YYYY
                     . 1----- --
                                                (if known)                                                                                           Figures A(:l!)ear~



                                                                         FOREIGN PATENT DOCUMENTS                                               -------

         Examiner         -~~e- r__fore[g_n Patent D_<J_c_ume,rL             Publication Date                Name of Patentee or
                                                                                                                                                Pages, Columns, Lines,
                                                                                                                                                   Where Relevant
         Initials*         No. 1        Country Code-r-Number-                MM-DD-YYYY                 Applicant of Cited Documents            Passages or Relevant
                                                   5
                                         Kind Code (if known)                                                                                       Figures Appear        r
        r----             ------ t - - · - - - - - - -                                                        -·                                                         ~




                                                                      NON PATENT LITERATURE DOCUMENTS
                                        Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner
         Initials*
                           Cite
                           No.
                               1            item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                   r
                                                            number(s}, publisher, city and/or country where published.

                           A1        US Notice of Allowance dated 8/24/2011 in application 13/165,685 (054769-9973)


        -------           --·--     ---------                         ------ - - - - - - - - - - - - - - - - - - - - -
                           A2        Examination Report dated 9/20/2011 for EP Application No. 08 853 843.4 (054769-9997)


        - - - - - ----- - - -




         Examiner                            /Monique Cole/                                                         Date
                                                                                                                                                   i i /14/2011
         Signature                                                                                                  Considered
        *EXAMINER: lmt1al1f reference considered, whether or not c1tat1on IS 1n conformance w1th MPEP 609. Draw hne through c1tat1on 1f not 1n conformance and not
        considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
        Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
        documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
        symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
        This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
        USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
        gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
        time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
        P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
        Box 1450, Alexandria, VA 22313-1450.
                                     If you need assistance in completing the form, call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
483 7-0095-6685.1
                                   ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.C./
                                                                                                                                                                    QUESTMS-00002552
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 202 of 246 PageID #: 4177
Receipt date: 11/07/2011
                                                OK TO ENTER: /M.C./

                                                                               Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicants:        Clarke, et al.

        Title:             METHODS FOR DETECTING VITAMIN D
                           MET ABO LITES BY MASS SPECTROMETRY

        Appl. No.:         13/115,916

        Filing Date:       5/25/2011

        Examiner:          Monique T. Cole

        Art Unit:          1773

        Conf. No.:         4404

                                        AMENDMENT UNDER 37 CFR 1.312

        Mail Stop Amendment
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450



         Sir:
                   Applicant acknowledges receipt of a Notice of Allowance in the above-captioned
         application. Prior to payment of the issue fee, please amend the application as follows:

                   Amendments to the Claims are reflected in the listing of claims which begins on page 2
         of this document.


                   Remarks/Arguments begin on page 5 of this document.




                                                         -1-
4830-9159-5021.1




                                                                                                       QUESTMS-00002553
              Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 203 of 246 PageID #: 4178
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

       ,.OMB control number
                              Substitute for form 1449/PTO                                                          Complete if Known                                      ~

                          INFORMATION DISCLOSURE                                       Application Number                   13/115,916
                          STATEMENTBYAPPUCANT                                          Filing Date                          5/25/2011
                                                                                       First Named Inventor                 Nigel Clarke
                     Date Submitted: December 14, 2011
                                                                                       Art Unit                             1773
                     (use as many sheets as necessary)                                 Examiner Name                        COLE, Monique T.
       \.Sheet        I   1                      I ot I    1                           Attorney Docket Number               034827-3606                                    ~



                                                                                 U.S. PATENT DOCUMENTS
        ----~-.----                                                                                                             -----


                                            Document Number                                                                                    Pages, Columns, Lines,
         Exam in
                          Cite     ---      --------------~----       ---        Publication Date     Name of Patentee or Applicant of            Where Relevant
         er                   1                              2
                          No.              Number-Kind   Code · (if               MM-DD-YYYY                 Cited Document                     Passages or Relevant
         Initials*                               known)
       1------~       ------        ----------     ---   ---~----
                                                                            ~



                                                                                                                                  -
                                                                                                                                                   Figures ~ear __
        ----              - ----    --~------~--                                                                                                                 ----------




                                                         UNPUBUSHED U.S. PATENT APPLICATION DOCUMENTS
       r---------                                          -------~-·                                                                                              ------

                                       U.S. Patent Application                                                                                  Pages, Columns, Lines,
                                                                                  Filing Date of
         Examiner         Cite               Document                                                 Name of Patentee or Applicant of             Where Relevant
                              1                                                  Cited Document
         Initials*        No.      --seria1Numi;er-~K:ir1d-code 2 --                                         Cited Document                      Passages or Relevant
                                                                                  MM-DD-YYYY
       r--~--             --~
                                   _ ~--·--- __l,i_fk!!_C!_Wr!)_ --~--- ----                                                                        Figures Aj:!j:!ear




                                                                             FOREIGN PATENT DOCUMENTS
                                                                            --                                                                                    --,-----
                                                                                                                                               Pages, Columns, Lines,
         Examiner         Cite ~_for~igr!_Pat~_'!!)?OCUf"!l~QL_                  Publication Date            Name of Patentee or                  Where Relevant
                              1   Country Code ·Number -
         Initials*        No.                                                     MM-DD-YYYY             Applicant of Cited Documents           Passages or Relevant
                                               5
                                     Kind Code (if known)                                                                                          Figures Appear         r
        ----~         -·-           - ----------------                      -~-------------~
                                                                                                    f-                                                          ---    --




                                                                        NON PATENT LITERATURE DOCUMENTS
                                      Include name of the author (in CAPITAL LEITERS), title of the article (when appropriate), title of the
         Examiner
         Initials*
                          Cite
                          No.
                              1           item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                    r
                                                          number(s), publisher, city and/or country where published.
                          A1        International Search Report dated 12/1/2011 in application EP 11184151.6 (034827-3607)

        ---~-- ~---
                                   1----                                                                 -----------~-----~----




        · - - - - - f - - - - - - ----·--·-                                                                                                                               ·--




       [Examiner
         Signature
                                                                                                                   Date
                                                                                                                   Considered
       *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                               )
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.

                                    If you need assistance in completing the form. call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
4826-4494-7214.1


                                                                                                                                                                   QUESTMS-00002554
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 204 of 246 PageID #: 4179

         Europ:ilsche5
         Patl!t1tarnt
                                                                                                          European Patent Office    J)v£....
                                                                                                          80298 MUNICH
         Euntp!!llrl
         Patent Office                                                                                    GERMANY
         Offlcc cotapi:cn                                                                                 TeL +49 (0)89 2399 - 0
         de1   brev~:ts
                                                                                                          Fax +49 (0)89 2399 - 4465




        lllllllllllllllllllllllllllllllllllllllllllllllllllllll
        Viering, Jentschura & Partner
                                                                                                          For any questions about
                                                                                                          this communication:
                                                                                                          TeL:+31 (0)70 340 45 00
        Kennedydamm 55/Rof3str.
        40476 DOsseldorf
        ALLEMAGNE                                             V J P Dusseldorf                -
                                                             E:rhatten I Received

                                                                   Dt Dez. 2011
                                                                                     I unta
                                                    ~~ueDate;                                             01.12.11
                                                                                                                                       l
            eterence
          P48047                                              ~~~~~~
                                                                            : =-
                                                              11184151.6-2404
        ~~~p~tc~nn~~~p~r~ter-o~r------------------~----------------------------------------------
                                                                                                                                      J
          Quest Diagnostics Investments Incorporated

                                                                                     W\..1 '~ CJ ). ~ 6U, -'LO ) c
                                                                  Communication                                 -et~o\-- ~·
        The extended European search report is enclosed.

        The extended European search report includes, pursuant to Rule 52 EPC, the European search report
        (R. 61 EPC) or the partial European search report/ declaration of no search (R. 63 EPC) and the
        European search opinion.
         Copies of documents cited in the European search report are attached.

               EiiJ          0 additional set(s) of copies of such documents is {are) enclosed as well.

         The following have been approved:
                             Abstract                         ~     Title

                              The Abstract was modified and the definitive text is attached to this communication.

         The following figure{s) will be published together with the abstract: none




         Refund of search fee

         if applicable under Article 9 Rules relating to fees, a separate communication from the Receiving Section
         on the refund of the search fee will be sent later.

                          ~BS     Patenta



         (''<~)
            ~ !/!) ..,,t-~
                c..,
                   <'~f:l                     '3
                   •
                        0
                            Jna   a ~ni!J •
         EPO Form 1507N                 08.10


                                                                                                                            QUESTMS-00002555
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 205 of 246 PageID #: 4180




                                                                                                                              Application Number
                                                       EUROPEANSEARCHREPORT
                                                                                                                       EP 11 18 4151


                    DOCUMENTS CONSIDERED TO BE RELEVANT
         Category         Cltatlon of document with Indication, where appropriate,                Relevant        CLASSIFICATION OF THE
                                      of relevant passages                                        to claim        APPLICATION (I PC)


         X           KISSMEYER A-M ET AL: "Sensitive analysis 1-14                                               INV.
                     of 1alpha,25-dihydroxyvitamin D3 in                                                         G01N33/82
                     biological fluids by liquid                                                                 GD1N33/68
                     chromatography-tandem mass spectrometry",
                     JOURNAL OF CHROMATOGRAPHY, ELSEVIER
                     SCIENCE PUBLISHERS B.V. AMSTERDAM, NL,
                     vol. 935, no. 1-2,
                     23 November 2001 (2001-11-23), pages
                     93-103, XP004322066,
                     ISSN: 0021-9673
                     * abstract,
                     page 95, right-hand column, line 27- page
                     96,
                     figure 2*
         y           JONES, G., ET AL:                    "Biological Activity of 1,3-6,8,
                    · 1, 25-Di hydroxyvi tami n 02 in the Chick",                 10-13
                     BIOCHEMISTRY,
                     vol. 15, no. 3, 1976, pages 713-716,
                     XPOD2507929,
                     *the whole document,                                                                           TECHNICAL FIELDS
                                                                                                                    SEARCHED      (IPC)
                     especially figure 2*
                                                                                                                 GOlN
         X           TSUGAWA N ET AL: "DETERMINATION OF        1-14                                              C07C
                     25-HYDROXYVITAMIN D IN HUMAN PLASMA USING
                     HIGH-PERFORMANCE LIQUID
                     CHROMATOGRAPHY-TANDEM MASS SPECTROMETRY",
                     ANALYTICAL CHEMISTRY, AMERICAN CHEMICAL
                     SOCIETY. COLUMBUS, US, [Online]
                     vol. 77, 2 April 2005 (2005-04-02), pages
                     3001-3007, XP008075265,
                     ISSN: 0003-2700
         y           *abstract,                                1-14
                     page 3002, right-hand column, line 26 -
                     page 3003, left-hand column, line 45*
                                                                           -1--


         .~·        -- ---------------------------------~
                      The present search report has been drawn up for all claims
   2r------=--~~--------~------~~--~~--~--~----~--~~----------~
                     ~:~~~~~roh                          I       ~~cl~:::~~~;··;;ll                 I Lindbe~";'~"' Pi a
                  CATEGORY OF CITED DOCUMENTS                              T : theory or principle underlying the Invention
                                                                           E: eanler palenl document, but published on, or
             X : particularly relevanllf laken alone                           afler !he filing dale
             Y : pa!llcularly ralevanllf combined with anolher             0 : document clled In lhe appllcallon
   ::i           documenl or lhe same calegory                             L: document clled for other masons
   0:        A: lechnologlcaf background
   0         0 : non-wrlllen disclosure
   "-                                                                      & : member of !he same palenf family, corresponding
             P : lnlermedlale documenl                                        documenl
   ~
   w~--------------------------------------------------------------------~

                                                                                                                                 page 1 of 2
                                                                                                                                                   QUESTMS-00002556
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 206 of 246 PageID #: 4181



                Europ.Usd\ts
                 P.stent:~~mt

                EP(Opt"lf\
                P.:~~tcnt   Office                                                                                                    AppllcaUon Number
                Office ea.ucpien
                                                         EUROPEAN SEARCH REPORT
                des   br~nu                                                                                                   EP 11 18 4151

                      DOCUMENTS CONSIDERED TO BE RELEVANT
          Category               Citation of document with Indication, where appropriate,                 Relevant        CLASSIFICATION OF THE
                                             of relevant passages                                         to claim        APPLICATION (IPC)


          Y             WATSON D ET AL: "ANALYSIS OF VITAMIN D 1-14
                        AND ITS METABOLITES USING THERMOSPRAY
                        LIQUID CHROMATOGRAPHY/MASS SPECTROMETRY",
                        BIOMEDICAL CHROMATOGRAPHY,
                        vol. 5, 1 January 1991 (1991-01-01), pages
                        153-160, XP008075295,
                        * figure 1 *




                                                                                                                            TECHNICAL FIELDS
                                                                                                                            SEARCHED      (IPC)




          ~      ... -. --------------------------------------------1
                            The present search report has been drawn up for all claims
   2r-----~~~~------~------~~~~~~~~.---~~~~--------~
         Place ol search I Date or complatlon of tho search I Examiner

   8                        Munich                                       16 November 2011                         Lindberg, Pia
   ~~--------------------------~--------------------------~------------------------~
   ~                CATEGORY OF CITED DOCUMENTS                                   T: theory or principle underlying the Invention
   g                                                                              E : earlier patent document, but published on, or
              X: particularly relevant if taken alone                                after lhe filing date
   §          Y: particularly relevant II combined with another                   0: document cited in the appUcatlon
   ::;;           document of the same calegory                                   L: document cUed lor other reasons
   l§         A : technological background
   u..        0: non-written disclosure                                           & :member of the same patent family, corresrondlng
   :;:        P : lnlcrmedlale document                                              doc;ument
   WL---------------------------------------------------------------------------------~


                                                                                                                                         page 2 of 2
                                                                                                                                                          QUESTMS-00002557
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 207 of 246 PageID #: 4182


      Datum                                          Blatt                  Anmelde-Nr:
      D~c       cf Form 1507                         Sheet     1            Applical!on No:   11 18 4 151 . 6
      Date                                           Feuille                Demande n":




      The search opinion is given for the following application documents




      Description, Pages

        1-35                   as originally filed



      Claims, Numbers

        1-14                   as originally filed



      Drawings, Sheets

        1/4-4/4                as originally filed

      Reference is made to the following documents; the numbering will be adhered to in
      the rest of the procedure.
        01             KISS MEYER A-M ET AL: "Sensitive analysis of 1alpha,25-
                       dihydroxyvitamin 03 in biological fluids by liquid cl1romatography-tandem
                       mass spectrometry",
                       JOURNAL OF CHROMATOGRAPHY, ELSEVIER SCIENCE
                       PUBLISHERS B.V. AMSTERDAM, NL,
                       vol. 935, no. i -2, 23 November 2001 (2001-11-23), pages 93-1 03,
                       XP004322066,
                       ISSN: 0021-9673

        02             JONES, G., ET AL: "Biological Activity of 1,25-Dihydroxyvitamin 02 in the
                       Chick",
                       BIOCHEMISTRY,
                       vol. 15, no. 3, 1976, pages 713-716, XP002507929,

        D3             TSUGAWA NET AL: "DETERMINATION OF 25-HYDROXYVITAMIN D
                       IN HUMAN PLASMA USING HIGH-PERFORMANCE LIQUID
                       CHROMATOGRAPHY-TANDEM MASS SPECTROMETRY",
                       ANALYTICAL CHEMISTRY, AMERICAN CHEMICAL SOCIETY.
                       COLUMBUS, US, [Online]
                       vol. 77, 2 April2005 (2005-04-02), pages 3001-3007, XP008075265,
                       ISSN: 0003-2700




      EPO Form 1703 01.91TAI




                                                                                                           QUESTMS-00002558
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 208 of 246 PageID #: 4183


      Datum                                 Blatt                      Anmelde-Nr:
      D~e       cf Form 1507                Sheet     2                Application No:   11 18 4 151 . 6
      Date                                  Feullle                    Demande n":




          04          WATSON 0 ET AL: "ANALYSIS OF VITAMIN D AND ITS METABOLITES
                      USING THERMOSPRAY LIQUID CHROMATOGRAPHY/MASS
                      SPECTROMETRY",
                      BIOMEDICAL CHROMATOGRAPHY,
                      val. 5, 1 January 1991 (1991-01-01), pages 153-160, XP008075295,



      ;           Subject-matter of the application
      1.1         The present application relates to a method for determining the amount of
                  vitamin D metabolites in samples by applying HPLC- MS/ MS. Especially the
                  application claims the measurement of 25-hydroxyvitamin 0 3 (25(0H)D3}, 25-
                  hydroxyvitamin 0 2 (25(0H)D2), 1,25-dihydroxyvitamin 0 3 (1 ,25(0H)203) and
                  i ,25-dihydroxyvitamin 0 2 (1 ,25(0H)202}.


      2           Double patenting
      2.1         The present application is a divisional application of its parent application with
                  the application number EP06749272 and refers to the same subject-matter as
                  the parent application. However, the parent and the divisional application may
                  not claim the same subject-matter (see Guidelines, C-IV, 7.4). This means not
                  only that they must not contain claims of substantially identical scope, but also
                  that one application must not claim subject-matter claimed in the other, even
                  in different words. The difference between the claimed subject- matter of the
                  two applications must be clearly distinguishable (see Guidelines, C-VI, 9.1.6}.
                  If the Applicant considers the subject-matter of the present application to differ
                  from the parent application, the Applicant is requested to identify the
                  difference of the presently claimed subject- matter and to indicate the
                  passages of the description as filed on which the claimed subject- matter is
                  based. Further the already claimed subject- matter of the parent application
                  should be excised from the present application.


       3          Art. 123(2) and 76(1) EPC
       3.1        Claim 14 states that " .. wherein said sample comprises plasma or serum". It is
                  not apparent which part of the description provides a basis for the wording that
                  the sample comprises plasma or serum and possibly something else, Art. 123
                  (2}, 76(1) EPC.



      EPO Form 1703 01.91TRI




                                                                                                     QUESTMS-00002559
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 209 of 246 PageID #: 4184


      Datum                                  Blatt                     Anmelde-Nr:
      Date      cf Form 1507                 Sheet     3              Application No:   11 18 4 151 • 6
      Date                                   Feuille                   Demande n":




                  Based on paragraph [0035] of the description the "sample ffi_ a biological
                  sample" and "particularly preferred are samples obtained from a human, such
                  as blood, plasma .. ". Thus based on the description the sample is plasma or
                  serum.


      4           Clarity
      4.1         Claim 1 is not considered clear insofar as the step c) refers to the detection of
                  "the presence or amount of one or more of said ions generated in step (a) or
                  (b) or both". The preamble of claim 1 only refers to a method for determining
                  the amount of vitamin D metabolite, Art. 84 EPC.
      4.2         Claims 11 and 12 referring to methods of detection of 1,25-dihydroxyvitamin
                  0 2 alone or in a single assay together with 1,25-dihydroxyvitamin 0 3 are not
                  supported by the description. The only reference to 1,25-dihydroxyvitamin 0 2
                  and D 3 is made in the description of the application in connection with cross
                  reactivity in the 250HD2 and 250HD3 assays (see example 7). The
                  application documents do not disclose any examples of measuring 1 ,25-
                  dihydroxyvitamin 0 2 or 0 3 itself in a sample. The requirements of Art. 84 EPC
                  are thus not fulfilled. See also item 5.4. below.


      5           Novelty and Inventive step
                  The application does not fulfil the requirements of Art. 54 and 56 EPC with
                  respect to novelty and inventive step for the following reasons;
       5.1        Document D1 refers to the HPLC-MS/MS analysis of i ,25-dihydroxyvitamin
                  D 3 in biological fluids by generating protonated and dehydrated precursor
                  ions, see abstract, page 95, right-hand column, line 27 - page 96 and figure 2.
                  Due to the disclosure of 02, the subject-matter of claims i -8 and 10-14 is not
                  novel and the subject- matter of claim 9 is not considered inventive over 01,
                  Art. 54 and 56 EPC.
       5.2        Document D2 discloses the analysis of 1,25-dihydroxyvitamin 0 2 in sample
                  by applying chromatographic separation and mass spectrometry, see 02 the
                  whole document, especially figure 2. As the use of tandem mass spectrometry
                  in the analysis of vitamin D metabolites is known from the prior art
                  (exemplified in documents 01 and 03), the modification of the analysis
                  method of 02 to contain MS/ MS analysis is considered obvious. Thus the
                  subject-matter of claims 1, 3-6, 8 and 10-13 is not considered inventive over
                  02 combined with 01 or 03, Art. 56 EPC.

      EPO Form 1703 01.91TRI




                                                                                                    QUESTMS-00002560
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 210 of 246 PageID #: 4185


      Datum                                 Blat!                     Anmelde-Nr:
      D~e       cf Form 1507                Sheet     4               Application No:   11 18 4 1 51 _6
                                            Feuille                   Demande n":




      5.3         Document 03 discloses a method for determining in a single assay 25-
                  hydroxyvitamin 0 2 and 25-hydroxyvitamin 0 3 in a human plasma sample by
                  applying HPLC- MS/ MS in multiple reaction monitoring mode. The assay
                  detects the precursor/product ion for 250H02 (m/z 413,4/355,4) and 250H03
                  ( ml z 401,4/257,0), the m/ z representing the protonated and hydrated
                  precursor vitamin D metabolite ions, see 03 abstract and page 3002, right-
                  hand column, line 26 -page 3003, lett-hand column, line 45.
                  The measurement of hydrated or dehydrated ionized analyte molecules is
                  merely one of several straightforward possibilities well known in the art. As
                  also shown in document 04, the spectrum of 25-hydroxyvitamin 0 3 obtained
                  from HPLC-MS run discloses hydrated and dehydrated precursor ions as well
                  as ammonium adduct ions. Depending on which precursor ion mass is
                  selected for further fragmentation, different daughter masses are obtained.
                  Therefore the subject- matter of claims 1-14 is not considered inventive over
                  the disclosure of 03 alone or in combination with 04, Art. 56 EPC.
      5.4         Furthermore it is noted that as already objected above under item 4.2, based
                  on the application documents as filed, no examples have been provided for a
                  method of measuring i ,25- dihydroxyvitamin 0 3 and/or 1,25-dihydroxyvitamin
                  0 2 in a sample by applying (tandem} mass spectrometry. The subject-matter
                  of claims 11 (partially) and 12 thus does not fulfil the requirements of Art. 56
                  EPC, since the technical problem underlying these claims has not been
                  solved.


       6          Further remarks
       6.1        Reference to documents in the description in form of "which is hereby
                  incorporated by reference" should be deleted from the description as the
                  European application should be self contained (see the Guidelines C-11, 4.1 9}.




      EPO Form 1703 01.91TRI




                                                                                                     QUESTMS-00002561
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 211 of 246 PageID #: 4186



                            Electronic Patent Application Fee Transmittal
Application Number:                            13115916


Filing Date:                                   25-May-2011




                                               METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
Title of Invention:
                                               SPECTROMETRY




First Named Inventor/Applicant Name:           Nigel Clarke


Filer:                                         Anthony Charles Kuhlmann/Cynthia Ortiz


Attorney Docket Number:                        034827-3606


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                 Sub-Total in
                        Description                    Fee Code       Quantity          Amount
                                                                                                   USD($)


Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:




                                                                                                  QUESTMS-00002562
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 212 of 246 PageID #: 4187
                                                                                         Sub-Total in
                      Description                   Fee Code      Quantity      Amount
                                                                                           USD($)


Miscellaneous:


          Submission- Information Disclosure Stmt     1806           1           180         180


                                                             Total in USD ($)            180




                                                                                          QUESTMS-00002563
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 213 of 246 PageID #: 4188
                                      Electronic Acknowledgement Receipt

                         EFSID:                     11621648


                  Application Number:               13115916


         International Application Number:


                  Confirmation Number:              4404




                                                    METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                    Title of Invention:
                                                    SPECTROMETRY




       First Named Inventor/Applicant Name:         Nigel Clarke


                   Customer Number:                 30542


                          Filer:                    Anthony Charles Kuhlmann/Cynthia Ortiz


                   Filer Authorized By:             Anthony Charles Kuhlmann


                Attorney Docket Number:             034827-3606


                      Receipt Date:                 14-DEC-2011


                       Filing Date:                 25-MAY-2011


                      TimeStamp:                    19:37:37


                    Application Type:               Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                              yes

Payment Type                                       Credit Card

Payment was successfully received in RAM           $180

RAM confirmation Number                             8075

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description                 File Name               File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                      (ifappl.)
  Number
                                               I                               I   Message Digest       Part /.zip
                                                                                                                QUESTMS-00002564
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 214 of 246 PageID #: 4189
                                                                                                            90537
       1                     Transmittal Letter             034827-36061DSTrans.PDF                                                           no         3
                                                                                          79c6c0a 1 b4193039462554ef06cd0451420
                                                                                                           d17e5


Warnings:
Information:

                                                                                                             71225
                  Information Disclosure Statement (IDS)
       2                                                    034827-36061 DSSB08.PDF                                                           no         1
                               Form (SB08)
                                                                                          3 ef7 d 8464 9e 708f4b9a2e8a5 73 bb 749 3 331
                                                                                                              cbbbe


Warnings:
Information:
This is not an USPTO supplied IDS fillable form

                                                                                                           295267
                                                           034827-3607 _ESR_12-1-2011.
       3                   Non Patent Literature                                                                                              no         7
                                                                      PDF
                                                                                          41 c56d97d757314e22c5d27dc75a9941 ca9
                                                                                                          a7746


Warnings:
Information:

                                                                                                            30587
       4                   Fee Worksheet (SB06)                    fee-info. pdf                                                              no         2
                                                                                          39e68261 Oe309f5d641 02f0cfe 1efa 1524f68
                                                                                                           dSO


Warnings:
Information:
                                                            Total Files Size (in bytes)                                              487616


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                                                   QUESTMS-00002565
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 215 of 246 PageID #: 4190



                                                                                Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:         Clarke, et al.

        Title:             METHODS FOR DETECTING
                           VITAMIN D METABOLITES
                           BY MASS SPECTROMETRY

         Appl. No.:        13/115,916

         Filing Date:      5/25/2011

         Examiner:         COLE, Monique T.

        Art Unit:          1773

        Confirmation       4404
        Number:

                                  INFORMATION DISCLOSURE STATEMENT
                                          UNDER 37 CFR §1.56

         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450

         Sir:

                   Submitted herewith on Form PTO/SB/08 is a listing of a document known to Applicants
         in order to comply with Applicants' duty of disclosure pursuant to 37 CPR § 1.56.

                   A copy of each non-U.S. patent document and each non-patent document is being
         submitted to comply with the provisions of 37 CPR§ 1.97 and§ 1.98.

                   The submission of any document herewith, which is not a statutory bar, is not intended as
         an admission that such document constitutes prior art against the claims of the present
         application or that such document is considered material to patentability as defined in 37 CPR
         § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to




4824-6092-2126.1                                          -1-



                                                                                                          QUESTMS-00002566
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 216 of 246 PageID #: 4191



                                                                                 Atty. Dkt. No. 034827-3606


         antedate or otherwise remove as a competent reference any document which is determined to be a
        prima facie art reference against the claims ofthe present application.



                                          TIMING OF THE DISCLOSURE
                   The listed document is being submitted in compliance with 37 CFR § 1.97(d), before
         payment of the issue fee.



                                      RELEVANCE OF EACH DOCUMENT
                   All of the documents are in English.

                   Applicants respectfully request that each listed document be considered by the Examiner
         and be made of record in the present application and that an initialed copy of Form PTO/SB/08
         be returned in accordance with MPEP §609.

                                                          STATEMENT

                   The undersigned hereby states in accordance with 37 CFR § 1. 704(d) that each item of
         information contained in the information disclosure statement was first cited in any
         communication from a patent office in a counterpart foreign or international application or from
         the Office, and that this communication was not received by any individual designated in 37 CFR
         § 1.56(c) more than thirty days prior to the filing of the information disclosure statement.

                   The undersigned hereby states in accordance with 37 CFR §1.97(e)(l) that each item of
         information contained in this information disclosure statement was first cited in any
         communication from a foreign patent office in a counterpart foreign application not more than
         three (3) months prior to tiling of this Statement.




4824-6092-2126.1                                           -2-



                                                                                                           QUESTMS-00002567
        Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 217 of 246 PageID #: 4192



                                                                                 Atty. Dkt. No. 034827-3606


                                                         FEE



                   Fees in the amount of $180.00 to cover the fee associated with an information disclosure
         statement under 37 CFR § 1.97(d) are being paid by credit card via EFS-Web.

                   The Commissioner is hereby authorized to charge any additional fees which may be
        required regarding this submission under 37 C.P.R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
        card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
        incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.
                                                                Respectfully submitted,




         FOLEY & LARDNER LLP                                           Anthony C. Kuhlmann
         Customer Number: 30542                                        Attorney for Applicant
         Telephone:  (858) 847-6776                                    Registration No. 57,147
         Facsimile:  (858) 792-6773




4824-6092-2126.1
                                                          -3-



                                                                                                         QUESTMS-00002568
             Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 218 of 246 PageID #: 4193
                                                                         PART B- FEE(S) TRANSMITTAL
    Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                           Commissioner for Patents
                                                                           P.O. Box 1450
                                                                           Alexandria, Virginia 22313-1450
                                                                    or Fax (571)-273-2885
INSTRUCTIO~S: This form should be used for transmitting the ISSl_TE FEE and PUBLICATION FEE (if required). Blocks I through 5 should bt: completed where
appropriate. All further correspondence including the Patent, advance orders and notit1cation of mainttmance fees will be mailed to the current correspondence address as
indicated unless corr~cted below or directed otherwise in Block !, by (a) specifying a new correspondence address; and/or (b) indicating a separate "PEE ADDRESS" for
mamtenance fee nollhcatwns.
   CURRENT CORRESPONDENCE ADDRESS (Note: Usc Bltlck l for any change of address)              Note: A certit1cate of mailing can only he used for domestic mailings of the
                                                                                              Fee(s) TransmittaL This certificate cannot he used for any other accompanying
                                                                                              papers. Each additional paper. such as an assignment or formal drawing. must
                                                                                              have its own certificate of mailing or transmissiOn.
          111542            75911             11'1/16/211 I I
     FOLEY & LARDNER LLP                                                                                                          Certificate of Mailing or Tran~mission
                                                                                                              I hereby certify that this Fcc(s) Transmittal is being deposited with the United
     P.O. BOX 80278                                                                                           States Postal Service with sufficient postage for first class mail in an envelor.e
     SAN DIEGO, CA 92138-027H                                                                                 addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                              transmitted to the lJSPTO (.'i71) 273-288.'i, on the date indicated below.
                                                                                                                                                                                (Depositor's name)

                                                                                                                                                                                       {Signature)

                                                                                                                                                                                            (Date)



I    APPLICATION NO.
                              I       FILING DATE
                                                                 I                     FIRST NAMED INVENTOR                           I AITORNEY DOCKET NO. I         CONFIRMATION NO.

          13/115,916                   05/25/2011                                             Nigel Clarke                                   034827--3606                     4404
11TLE OF INVENTION: METiiODS !"OR DETECTING VITAMI:-.1 D METABOLITES BY YIASS SPECTROMETRY




        APPLN. TYPE            SMALL ENTITY                     ISSUE l'EE DUE         PUBLICATION l'EE DUE         PREY. PAID ISSUE FEE       TOTAL l'EE(S) DUE             DATE DUE

     nonprovisional                   NO                             $QS:PQ 17 4   0              $300                          $0                       $~                  12116/2011
                                                                                                                                                      $2040
                    EXAMINER                                      ART UNIT                 CLASS-SUBCLASS

               CO!lo, MONIQCE T                                      1773                      436-173000
I. Change of correspondence address or indication of "Fee Address" (37                     2. For printing on the patent front page, list
CFR I.363).
                                                                                           (I) the names of up to J r~gistcred patent attorneys      1 _l"c:ll~y_ _~ L_a_I'd_!l_er LLP
   0 Change of correspondence address (or Change of Correspondence                         or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                                2
                                                                                           (2) the name of a single firm (having as a member a
    0  "Fee Address" indication (or "Fee Address" Indication forn1                         registered attorney or agent) and the names of up to
    PTO/SB/47; Rev 03-02 or more recenl) attached. lise of a Customer                      2 registered patent attorneys or agents. If no name is    3
    !\umber ;, required.                                                                   listc.d, no name will he printed.

3. ASSIG~ NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
    PLEASE NOTE: Unless an assignete is identified below, no assignee data will appear on the patenL If an assignee is identified below, the document has been 11led for
    recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for tiling an assignment.
    (A) NAME OF ASSIGNEE                                                               (B J RESIDENCE: (CITY and STATE OR COUNTRY)
Quest Diagnostics Investments Incorporated                                                                                 Wilmington, Delaware

Pleaste check the appropriate assignee category or categories (will not be printed on the patent):             0   Individual    Ql Corporation or other private group entity 0   Government

4a. The following ftee{s) are suhrniltted:                                         4h. Payment ofFee(s): (PI~as~ first    r~apply    any previously paid issue fee shown above)
    JQl Issue l'ee                                                                    0 A check is enclosed.
    ~Publication Fee (No small entity discount permitted)                              119 Paymentbycreditcard.oo»>MX~~!M.l~ Via EFS-Web
    0    Advance Order-# of Copies __                                                  J19The Director is hereby authorized to charge the required fee(s), any deficiency, or <Tedit any
                                                                                          overpayment, to Deposit Account !\'umber l.9_-,_Q 24l (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0 a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.                         0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).




                                                                                                                       Date

    Typed or printed name
                                    Anthony C. Kuhlmann
This collection of information is required by 3 7 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR Ll4. This collection is estimated to take 12 minutes to complete, including gathering, prepanng, and
submitting the completed appli<;ation form to the USPTO. Time will vary depending upon the individual case. Any commtents on the amount of time you require to complete
this form and/or sug!lestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, l '.S. Department of Commerce, P.O.
Box 1450, Alexandna, Virginia 223LI-1450. DO NOT SEND PEES OR COMPLETED PORMS TO TillS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.



PTOL-85 (Rev. 02/I1) Approved for use through 08/3112013.                                  OMB 0651-0033         U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE



                                                                                                                                                                                  QUESTMS-00002569
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 219 of 246 PageID #: 4194



                                 Electronic Patent Application Fee Transmittal

Application Number:                                      13115916


Filing Date:                                             25-May-2011




                                                         METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
Title of Invention:
                                                         SPECTROMETRY




First Named Inventor/Applicant Name:                     Nigel Clarke


Filer:                                                   Anthony Charles Kuhlmann/Mercedes Dipasupil


Attorney Docket Number:                                  034827-3606


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                          Sub-Total in
                           Description                           Fee Code      Quantity        Amount
                                                                                                            USD($)


Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


                        Utility Appl issue fee                      1501           1             1740          1740


                Publ. Fee- early, voluntary, or normal              1504           1             300           300


                                                                                                           QUESTMS-00002570
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 220 of 246 PageID #: 4195
                                                                               Sub-Total in
                     Description             Fee Code   Quantity      Amount
                                                                                 USD($)


Extension-of-Time:


Miscellaneous:


                                                   Total in USD ($)            2040




                                                                                QUESTMS-00002571
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 221 of 246 PageID #: 4196
                                      Electronic Acknowledgement Receipt

                         EFSID:                     11632744


                  Application Number:               13115916


         International Application Number:


                  Confirmation Number:              4404




                                                    METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                    Title of Invention:
                                                    SPECTROMETRY




       First Named Inventor/Applicant Name:         Nigel Clarke


                   Customer Number:                 30542


                          Filer:                    Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:             Anthony Charles Kuhlmann


                Attorney Docket Number:             034827-3606


                      Receipt Date:                 15-DEC-2011


                       Filing Date:                 25-MAY-2011


                      TimeStamp:                    19:45:25


                    Application Type:               Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                              yes

Payment Type                                       Credit Card

Payment was successfully received in RAM           $2040

RAM confirmation Number                             7085

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description                 File Name               File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                      (ifappl.)
  Number
                                               I                               I   Message Digest       Part /.zip
                                                                                                                QUESTMS-00002572
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 222 of 246 PageID #: 4197
                                                                                                      125896
      1                                                  034827-3606_1FT.pdf                                                             yes         2
                                                                                     96cd 921 fea37 6 71 0 7825 d6 79283 2aaf5 6b4
                                                                                                         9de20


                                             Multipart Description/PDF files in .zip description

                                   Document Description                                                Start                                   End


                                 Miscellaneous Incoming Letter                                              1                                   1



                                  Issue Fee Payment (PT0-85B)                                               2                                   2


Warnings:
Information:

                                                                                                       32278
     2                Fee Worksheet (SB06)                       fee-info. pdf                                                           no          2
                                                                                     a03ba8ab345640dc831553c316ae6384fac
                                                                                                        2878f


Warnings:
Information:
                                                       Total Files Size (in bytes)                                              158174


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                                               QUESTMS-00002573
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 223 of 246 PageID #: 4198

                                                                                        Atty. Dkt. No. 034827-3606

                            IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:          Clarke, et al.

         Title:             METHODS FOR DETECTING VITAMIN D
                            MET ABO LITES BY MASS SPECTROMETRY

         Appl. No.:         13/115,916

         Filing Date:       5/25/2011

         Examiner:          COLE, Monique T.

         Art Unit:          1773

         Confirmation       4404
         Number:

                                               ISSUE FEE TRANSMITTAL

         Mail Stop Issue Fee
         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450

         Sir:

                   Enclosed herewith please find Issue Fee Transmittal Form PTOL-85(B).

                   Fees in the amount of $2,040.00 for payment of the Issue Fee and the Publication Fee are being
         paid by credit card via EFS-Web.

                   The Commissioner is hereby authorized to charge any additional fees which may be required
         regarding this application under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to Deposit Account
         No. 19-0741. Should no proper payment be enclosed herewith, as by the credit card payment instructions
         in EFS-Web being incorrect or absent, resulting in a rejected or incorrect credit card transaction, the
         Commissioner is authorized to charge the unpaid amount to Deposit Account No. 19-0741.

                                                                  Respectfully submitted,



         Date_J_2_/(-j_--"----/J_/_ __

         FOLEY & LARDNER LLP                                         Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                                      Anthony C. Kuhlmann,      Reg. No. 57,147
         Telephone:   (858) 847-6776                                 Attorneys for Applicant
         Facsimile:   (858) 792-6773


4848-7127-1182.1

                                                                                                                    QUESTMS-00002574
 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 224 of 246 PageID #: 4199



                UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                             Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                             United States Patent and Trademark Office
                                                                             Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                      PO Box 1450
                                                                                      Alexandria, Virgmia 22313-1450
                                                                                      W\Vw.uspto.gov

  APPLICATION      FILING or
    NUMBER        37l(c)DATE                FIL FEE REC'D            ATTY.DOCKET.NO
  13/115,916      05/25/2011                   1546                   034827-3606                        23      2
                                                                                                 CONFIRMATION NO. 4404
30542                                                                         CORRECTED FILING RECEIPT
FOLEY & LARDNER LLP
P.O. BOX 80278                                                               llllllllllllllllllllllll]~!l]~~~~~~~~~~~~~~ ~~u~~~~~~~~~~~~~~~~~~~~~~~~~~~
SAN DIEGO, CA 92138-0278

                                                                                                        Date Mailed: 12/19/2011




Receipt is acknowledged of this non-provisional patent application. The application will be taken up for examination
in due course. Applicant will be notified as to the results of the examination. Any correspondence concerning the
application must include the following identification information: the U.S. APPLICATION NUMBER, FILING DATE,
NAME OF APPLICANT, and TITLE OF INVENTION. Fees transmitted by check or draft are subject to collection.
Please verify the accuracy of the data presented on this receipt. If an error is noted on this Filing Receipt, please
submit a written request for a Filing Receipt Correction. Please provide a copy of this Filing Receipt with the
changes noted thereon. If you received a "Notice to File Missing Parts" for this application, please submit
any corrections to this Filing Receipt with your reply to the Notice. When the USPTO processes the reply
to the Notice, the USPTO will generate another Filing Receipt incorporating the requested corrections
Applicant( s)
                 Nigel Clarke, Oceanside, CA;
                 Brett Holmquist, Mission Viejo, CA;
                 Gloria Kwangja Lee, Irvine, CA;
                 Richard E. Reitz, San Clemente, CA;
Assignment For Published Patent Application
                 Quest Diagnostics Investments Incorporated
Power of Attorney: The patent practitioners associated with Customer Number 30542
Domestic Priority data as claimed by applicant
                  This application is a CON of 11/386,215 03/21/2006 PAT 7972867
                  which is a CIP of 11/101,166 04/06/2005 PAT 7745226
Foreign Applications (You may be eligible to benefit from the Patent Prosecution Highway program at the
USPTO. Please see http://www.uspto.gov for more information.)



If Required, Foreign Filing License Granted: 06/06/2011

The country code and number of your priority application, to be used for filing abroad under the Paris Convention,
is US 13/115,916

Projected Publication Date: Not Applicable

Non-Publication Request: No

Early Publication Request: No
                                                       page 1 of 3




                                                                                                                                     QUESTMS-00002575
 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 225 of 246 PageID #: 4200




Title
             METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY
Preliminary Class
             436

                PROTECTING YOUR INVENTION OUTSIDE THE UNITED STATES

Since the rights granted by a U.S. patent extend only throughout the territory of the United States and have no
effect in a foreign country, an inventor who wishes patent protection in another country must apply for a patent
in a specific country or in regional patent offices. Applicants may wish to consider the filing of an international
application under the Patent Cooperation Treaty (PCT). An international (PCT) application generally has the same
effect as a regular national patent application in each PCT-member country. The PCT process simplifies the filing
of patent applications on the same invention in member countries, but does not result in a grant of "an international
patent" and does not eliminate the need of applicants to file additional documents and fees in countries where patent
protection is desired.


Almost every country has its own patent law, and a person desiring a patent in a particular country must make an
application for patent in that country in accordance with its particular laws. Since the laws of many countries differ
in various respects from the patent law of the United States, applicants are advised to seek guidance from specific
foreign countries to ensure that patent rights are not lost prematurely.


Applicants also are advised that in the case of inventions made in the United States, the Director of the USPTO must
issue a license before applicants can apply for a patent in a foreign country. The filing of a U.S. patent application
serves as a request for a foreign filing license. The application's filing receipt contains further information and
guidance as to the status of applicant's license for foreign filing.


Applicants may wish to consult the USPTO booklet, "General Information Concerning Patents" (specifically, the
section entitled "Treaties and Foreign Patents") for more information on timeframes and deadlines for filing foreign
patent applications. The guide is available either by contacting the USPTO Contact Center at 800-786-9199, or it
can be viewed on the USPTO website at http://www.uspto.gov/web/offices/pac/doc/general/index.html.


For information on preventing theft of your intellectual property (patents, trademarks and copyrights), you may wish
to consult the U.S. Government website, http://www.stopfakes.gov. Part of a Department of Commerce initiative,
this website includes self-help "toolkits" giving innovators guidance on how to protect intellectual property in specific
countries such as China, Korea and Mexico. For questions regarding patent enforcement issues, applicants may
call the U.S. Government hotline at 1-866-999-HALT (1-866-999-4158).


                                 LICENSE FOR FOREIGN FILING UNDER
                                Title 35, United States Code, Section 184
                          Title 37, Code of Federal Regulations, 5.11 & 5.15
GRANTED

The applicant has been granted a license under 35 U.S.C. 184, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" followed by a date appears on this form. Such licenses are issued in all applications where
the conditions for issuance of a license have been met, regardless of whether or not a license may be required as
                                                       page 2 of 3




                                                                                                               QUESTMS-00002576
 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 226 of 246 PageID #: 4201




set forth in 37 CFR 5.15. The scope and limitations of this license are set forth in 37 CFR 5.15(a) unless an earlier
license has been issued under 37 CFR 5.15(b). The license is subject to revocation upon written notification. The
date indicated is the effective date of the license, unless an earlier license of similar scope has been granted under
37 CFR 5.13 or 5.14.


This license is to be retained by the licensee and may be used at any time on or after the effective date thereof unless
it is revoked. This license is automatically transferred to any related applications(s) filed under 37 CFR 1.53(d). This
license is not retroactive.

The grant of a license does not in any way lessen the responsibility of a licensee for the security of the subject matter
as imposed by any Government contract or the provisions of existing laws relating to espionage and the national
security or the export of technical data. Licensees should apprise themselves of current regulations especially with
respect to certain countries, of other agencies, particularly the Office of Defense Trade Controls, Department of
State (with respect to Arms, Munitions and Implements of War (22 CFR 121-128)); the Bureau of Industry and
Security, Department of Commerce (15 CFR parts 730-774); the Office of Foreign AssetsControl, Department of
Treasury (31 CFR Parts 500+) and the Department of Energy.

NOT GRANTED

No license under 35 U.S.C. 184 has been granted at this time, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" DOES NOT appear on this form. Applicant may still petition for a license under 37 CFR 5.12,
if a license is desired before the expiration of 6 months from the filing date of the application. If 6 months has lapsed
from the filing date of this application and the licensee has not received any indication of a secrecy order under 35
U.S.C. 181, the licensee may foreign file the application pursuant to 37 CFR 5.15(b).



                                                     SelectUSA
The United States represents the largest, most dynamic marketplace in the world and is an unparalleled location
  for business investment, innovation and commercialization of new technologies. The USA offers tremendous
 resources and advantages for those who invest and manufacture goods here. Through SelectUSA, our nation
works to encourage, facilitate, and accelerate business investment. To learn more about why the USA is the best
country in the world to develop technology, manufacture products, and grow your business, visit SelectUSA.gov.




                                                       page 3 of 3




                                                                                                               QUESTMS-00002577
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 227 of 246 PageID #: 4202
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                              United States Patent and Trademark Office
                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                   P.O. Box 1450
                                                                                   Alexandria, Virginia 22313-1450
                                                                                   www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.             CONFIRMATION NO.

       131115,916               05/25/2011                 Nigel Clarke          034827-3606                          4404

       30542            7590             12/23/2011
                                                                                                 EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                        COLE, MONIQUE T
       SAN DIEGO, CA 92138-0278
                                                                                  ART UNIT                      PAPER NUMBER

                                                                                     1773



                                                                                  MAIL DATE                    DELIVERY MODE

                                                                                  12/23/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                     QUESTMS-00002578
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 228 of 246 PageID #: 4203
                                           UNITED STATES DEPARTMENT OF COMMERCE
                                                               U.S. Patent and Trademark Office
                                                               Address: COMMISSIONER FOR PATENTS
                                                                        P.O. Box 1450
                                                                        Alexandria, Virginia 22313-1450



   APPLICATION NO./          FILING DATE              FIRST NAMED INVENTOR I                         AHORNEY DOCKET NO.
   CONTROL NO.                                        PATENT IN REEXAMINATION
    13/115,916                25 May 2011                CLARKE ET AL.                                    034827-3606

                                                                                                     EXAMINER
   FOLEY & LARDNER LLP
   P.O. BOX 80278                                                                                 MONIQUE COLE
   SAN DIEGO, CA 92138-0278
                                                                                       ART UNIT           I   PAPER

                                                                                       1773                   20111219

                                                                                      DATE MAILED:




  Please find below and/or attached an Office communication concerning this application or
  proceeding.


                                                                                              Commissioner for Patents

Attached please find an initialed 114 from 14 December 2011.




/Jill Warden/
Supervisory Patent Examiner, Art Unit 1773



PT0-90C (Rev.04-03)




                                                                                                                         QUESTMS-00002579
              Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 229 of 246 PageID #: 4204
  Receipt date: 12/14/2011
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

       ,.OMB control number
                              Substitute for form 1449/PTO                                                          Complete if Known                                      ~

                          INFORMATION DISCLOSURE                                     Application Number                     13/115,916
                          STATEMENTBYAPPUCANT                                        Filing Date                            5/25/2011
                                                                                     First Named Inventor                   Nigel Clarke
                     Date Submitted: December 14, 2011
                                                                                     Art Unit                               1773
                     (use as many sheets as necessary)                               Examiner Name                          COLE, Monique T.
       \.Sheet        I   1                      I of I   1                          Attorney Docket Number                 034827-3606                                    ~



                                                                               U.S. PATENT DOCUMENTS
        ----~-.----                                                                                                             -----


                                           Document Number                                                                                     Pages, Columns, Lines,
         Exam in
                          Cite     ----------------------           ---        Publication Date       Name of Patentee or Applicant of            Where Relevant
         er                   1                            2
                          No.             Number-Kind  Code · (if               MM-DD-YYYY                   Cited Document                     Passages or Relevant
         Initials*                              known)
       1------~       ------        ----------    -----------             ~



                                                                                                                                  -
                                                                                                                                                   Figures ~ear __
        ----              - ----   --~---------                                                                                                                  ----------




                                                       UNPUBUSHED U.S. PATENT APPLICATION DOCUMENTS
       r---------                                         -------~-·                                                                                               ------

                                    U.S. Patent Application                                                                                     Pages, Columns, Lines,
                                                                          Filing Date of
         Examiner         Cite            Document                                                    Name of Patentee or Applicant of             Where Relevant
                              1                                          Cited Document
         Initials*        No.   --seria1Numi;er-~K:ir1d-code 2 --                                            Cited Document                      Passages or Relevant
                                                                          MM-DD-YYYY
                                ________ __l,i_fk!!_C!._Wr!)_______ ----                                                                            Figures Aj:!j:!ear
       r----              --~




                                                                           FOREIGN PATENT DOCUMENTS
                                                                          --                                                                                      --,---
                                                                                                                                               Pages, Columns, Lines,
         Examiner         Cite _ _for~igr!_Pat~_'!!)?OCUf"!l~QL_               Publication Date               Name of Patentee or                 Where Relevant
                              1    Country Code ·Number -
         Initials*        No.                                                   MM-DD-YYYY                Applicant of Cited Documents          Passages or Relevant
                                                5
                                     Kind Code (if known)                                                                                          Figures Appear         r
        ----~         -·-          - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - f-                                                         ---    --




                                                                      NON PATENT LITERATURE DOCUMENTS
                                      Include name of the author (in CAPITAL LEITERS), title of the article (when appropriate), title of the
         Examiner
         Initials*
                          Cite
                          No.
                              1           item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                    r
                                                          number(s), publisher, city and/or country where published.
                          A1        International Search Report dated 12/1/2011 in application EP 11184151.6 (034827-3607)
        !M.CJ
        ---~-- ~---
                                   1---                                                                   -----------~-----~----




        - - - - - - f - - - - - - ----·--·-                                                                                                                               ·--




         Examiner                     /rv1onique Cole/                                                             Date
         Signature                                                                                                 Considered
                                                                                                                                                     /Monique Cole/
       *EXAMINER: lm!lal1f reference cons1dered, whether or not c1tat1on 1s In conformance With MPEP 609. Draw line through c1tat1on 1f not m conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.

                                    If you need assistance in completing the form. cal/ 1-800-PT0-9199 (1-800-786-9199) and select option 2.
4826-4494-7214.1


                                                                                                                                                                   QUESTMS-00002580
                                                                               Page
       Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 230 of 246 PageID    1 of 1
                                                                                 #: 4205



                                UNITED STATES PATENT AND TRADEMARK 0FF1CE
                                                                                                              UNITED STATES DEPARTMENT 017 COMMERCE
                                                                                                              United States Patent and Traden1ark Office
                                                                                                             Address. COMMISSJO:-IER FOR PATF.NTS
                                                                                                                   PO. Box 1450
                                                                                                                   Alexandria, Vugmia 22313-1450
                                                                                                                   WW'I\'.UIIpto.gov




111111111111111111111111111111111111111111111111111111111111~11111111                                                          CONFIRMATION NO. 4404
Bib Data Sheet

                                                          FILING OR 371 (c)
                                                               DATE                                                                           ATIORNEY
   SERIAL NUMBER                                                                              CLASS       GROUP ART UNIT
                                                                   05/25/2011                                                                 DOCKET NO.
      13/115,916                                                                               436            1773
                                                                                                                                              034827-3606
                                                             RULE
APPLICANTS
     Nigel Clarke, Oceanside, CA;
     Brett Holmquist, Mission Viejo, CA;
     Gloria Kwangja Lee, Irvine, CA;
     Richard E. Reitz, San Clemente, CA;

**CONTINUING DATA***********************"*

** FOREIGN APPLICATIONS **"**"*******"**"***

IF REQUIRED, FOREIGN FILING LICENSE GRANTED
** 06/06/2011
Fo,igo P'imity ol•imed                                    D ye• .~ 00
                                                                                               STATE OR    SHEETS              TOTAL               INDEPENDENT
35 USC 119 (a-d) conditions 1:] yes     no                                 I:J Met after       COUNTRY    DRAWING              CLAIMS                 CLAIMS
met                         Allowance
Verified and                                                                                      CA         4                         23               2
Acknowledqed          Examiner's Siqnature                                         Initials
ADDRESS
30542
TITLE
METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS SPECTROMETRY

                                                                                                              jo All Fees                                    I
                                                                                                              jo 1.16 Fees (Filing)                          I
    FILING FEE                          FEES: Authority has been given in Paper                               1:1 1.17 Fees ( Processing Ext. of
    RECEIVED                            No.            to charge/credit DEPOSIT ACCOUNT                       time)
                                        No.            for following:
        1246
                                                                                                              jD 1.18 Fees (Issue)                           I
                                                                                                              jl:l Other                                     I
                                                                                                              jCI Credit                                     I




                                                                                                                                                        QUESTMS-00002581
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 231 of 246 PageID #: 4206
                     UNITED STATES pATENT AND TRADEMARK OFFICE
                                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                                    United States Patent and Trademark Office
                                                                                    Address: COMMISSIONER FOR PATENTS
                                                                                           P.O. Box 1450
                                                                                           Alexandria, Virginia 22313-1450
                                                                                           www .uspto.gov


      APPLICATION NO.             ISSUE DATE             PATENT NO.          ATTORNEY DOCKET NO.                  CONFIRMATION NO.

          13/115,916              01124/2012               8101427                034827-3606                                4404

            30542         7590        01/04/2012
        FOLEY & LARDNER LLP
        P.O. BOX 80278
        SAN DIEGO, CA 92138-0278




                                                   ISSUE NOTIFICATION

The projected patent number and issue date are specified above.

                          Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                      (application filed on or after May 29, 2000)

The Patent Term Adjustment is 0 day(s). Any patent to issue from the above-identified application will include
an indication of the adjustment on the front page.

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information
Retrieval (PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the
Office of Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee
payments should be directed to the Application Assistance Unit (AAU) of the Office of Data Management
(ODM) at (571)-272-4200.

APPLICANT(s) (Please see PAIR WEB site http://pair.uspto.gov for additional applicants):
Nigel Clarke, Oceanside, CA;
Brett Holmquist, Mission Viejo, CA;
Gloria Kwangja Lee, Irvine, CA;
Richard E. Reitz, San Clemente, CA;




IR103 (Rev. 10/09)
                                                                                                                             QUESTMS-00002582
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 232 of 246 PageID #: 4207


                                                                                   Atty. Dkt. No. 034827-3606


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:        Clarke, et al.

         Title:            METHODS FOR DETECTING
                           VITAMIN D METABOLITES
                           BY MASS SPECTROMETRY

         Patent. No.:      8,101,427

         Issue Date:       1/24/2012

         Examiner:         COLE, Monique T.

         Art Unit:         1773

         Confirmation      4404
         Number:

                            REQUEST FOR CERTIFICATE OF CORRECTION FOR
                              PTO MISTAKE PURSUANT TO 37 C.F.R. § 1.322(a)

         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450


         Commissioner:
                   Enclosed, is a Certificate of Correction, Form PT0-1 050, for United States Patent
         Number 8,101,427 issued January 24,2012. The following Patent Office printing errors appear
         in the issued patent:

         ON THE FRONT PAGE OF THE PATENT

                   Please correct the following:


                   In Item (75), the third inventor's name "Kwang-Ja Lee" should read -Gloria Kwang-Ja
         Lee




                                                           -1-
4819-8183-8095.1




                                                                                                           QUESTMS-00002583
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 233 of 246 PageID #: 4208


                                                                                                                   Atty. Dkt. No. 034827-3606


                   Related U.S. Application Data is missing. After Item (22), please insert the following
         paragraph:
                   --This application claims priority under 35 U.S.C. § 120 to U.S. application Ser. No.
         11/101,166 (now U.S. Pat. No. 7,745,226), filed Apr. 6, 2005, and to U.S. application Ser. No.
         11/3 86,215, filed Mar. 21, 2006, incorporated herein by reference in their entirety--




         IN THE CLAIMS

                   Please correct the following:

                   Claim 23, line 25 "D3" should read D 3 .

                   Applicant submits that the above changes would not constitute new matter, and correction
         thereof would not require reexamination.


                   Pursuant to 37 C.F.R. § 1.322, Applicant requests that the enclosed Certificate of
         Correction be approved.


                   Although Applicant believes that no fee is required for this Request, the Commissioner is
         hereby authorized to charge any additional fees which may be required for this Request to
         Deposit Account No. 19-0741.


                                                                    Respectfully submitted,
                                                                                          . I ;/,1 -- .·'._
                     _1~--
                                                                                      ,       I       '   .·             I




         Date _
                    3      r__J_L__:__I_:2_-_ _ _ __                By   '--
                                                                                  ,       /

                                                                                 "'"'./ """\
                                                                               t~-t-
                                                                                                  )



                                                                                          -· /t..: ~ -- -
                                                                                                               I         ,'

                                                                                                                   - . --<


         FOLEY & LARDNER LLP                                             Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                                          Anthony C. Kuhlmann, Reg. No. 57,147
         Telephone:  (858) 847-6776                                      Attorneys for Applicant
         Facsimile:  (858) 792-6773




                                                              -2-
4819-8183-8095.1




                                                                                                                                          QUESTMS-00002584
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 234 of 246 PageID #: 4209



                                                                                                                                      MODIFIED PTO/SB/44 (04-05)
                                                                                                            Approved for use through 04/30/2007. OMS 0651-0033
                                                                                       U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMS control number.
        Also Form PT0-1050


                                         UNITED STATES PATENT AND TRADEMARK OFFICE
                                                   CERTIFICATE OF CORRECTION
         PATENT NO.                                      8,101,427

         APPLICATION NO.                                 13/115,916

         DATED                                            1/24/2012

         INVENTOR(S)                                     Nigel Clarke; Brett Holmquist; Kwang-Ja Lee; Richard E. Reitz

                 It is certified that an error appears or errors appear in the above-identified patent and that said
         Letters Patent is hereby corrected as shown below:

         (75) "Kwang-Ja Lee" should read -Gloria Kwang-Ja Lee--


         (62) --This application claims priority under 35 U.S.C. § 120 to U.S. application Ser. No.
         11/101,166 (now U.S. Pat. No. 7,745,226), filed Apr. 6, 2005, and to U.S. application Ser. No.
         11/386,215, filed Mar. 21,2006, incorporated herein by reference in their entirety--


         IN THE CLAIMS
         Claim 23, line 25 "D3" should read D3




         MAILING ADDRESS OF SENDER (Please do not use customer number below):

         P.O. Box 80278
         San Diego, California 92138-0278
         This collection of information is required by 37 CFR 1.322, 1.323, and 1.324. The information is required to obtain or retain a benefit by the public which
         is to file (and by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to
         take 1.0 hour to complete, including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon
         the individual case. Any comments on the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent
         to the Chief Information Officer,
         US. Patent and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR
         COMPLETED FORMS TO THIS ADDRESS. SEND TO: Attention Certificate of Corrections Branch, Commissioner for
         Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                   If you need assistance in completing the form, call 1-800-PT0-9199 and select option 2.
4820-5097-8575.1




                                                                                                                                                                  QUESTMS-00002585
         Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 235 of 246 PageID #: 4210



                                                                                                                                      MODIFIED PTO/SB/44 (04-05)
                                                                                                            Approved for use through 04/30/2007. OMB 0651-0033
                                                                                        U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
        Also Form PT0-1050


                                        UNITED STATES PATENT AND TRADEMARK OFFICE
                                                   CERTIFICATE OF CORRECTION
         PATENT NO.                                     8,101,427

         APPLICATION NO.                                 13/115,916

         DATED                                           1/24/2012

         INVENTOR(S)                                     Nigel Clarke; Brett Holmquist; Kwang-Ja Lee; Richard E. Reitz

                 It is certified that an error appears or errors appear in the above-identified patent and that said
         Letters Patent is hereby corrected as shown below:

         (75) "Kwang-Ja Lee" should read -Gloria Kwang-Ja Lee--


         (62) --This application claims priority under 35 U.S.C. § 120 to U.S. application Ser. No.
         11/101,166 (now U.S. Pat. No. 7,745,226), filed Apr. 6, 2005, and to U.S. application Ser. No.
         111386,215, filed Mar. 21, 2006, incorporated herein by reference in their entirety--


         IN THE CLAIMS
         Claim 23, line 25 "D3" should read D3




         MAILING ADDRESS OF SENDER (Please do not use customer number below):

         P.O. Box 80278
         San Diego, California 92138-0278
        This collection of information is required by 37 CFR 1.322, 1.323, and 1.324. The information is required to obtain or retain a benefit by the public which
        is to file (and by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to
        take 1.0 hour to complete, including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon
        the individual case. Any comments on the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent
        to the Chief Information Officer,
        U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR
        COMPLETED FORMS TO THIS ADDRESS. SEND TO: Attention Certificate of Corrections Branch, Commissioner for
        Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                  If you need assistance in completing the form, call 1-800-PT0-9199 and select option 2.
4820-5097-8575.1




                                                                                                                                                                 QUESTMS-00002586
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 236 of 246 PageID #: 4211
                                      Electronic Acknowledgement Receipt

                         EFSID:                              12440941


                 Application Number:                         13115916


          International Application Number:


                Confirmation Number:                         4404




                                                             METHODS FOR DETECTING VITAMIN D METABOLITES BY MASS
                  Title of Invention:
                                                             SPECTROMETRY




         First Named Inventor/Applicant Name:                Nigel Clarke


                  Customer Number:                           30542


                          Filer:                             Anthony Charles Kuhlmann/Mercedes Dipasupil


                 Filer Authorized By:                        Anthony Charles Kuhlmann


               Attorney Docket Number:                       034827-3606


                     Receipt Date:                           30-MAR-2012


                      Filing Date:                           25-MAY-2011


                     TimeStamp:                              20:52:31


                  Application Type:                          Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                                   I   no

File Listing:
 Document                                                                                        File Size( Bytes)/                    Multi         Pages
                     Document Description                         File Name
  Number                                                                                         Message Digest                       Part /.zip   (ifappl.)

                                                                                                            135648
                                                             034827-3606_ Cert-of-
     1           Request for Certificate of Correction                                                                                   no            4
                                                                CorrTrans.pdf
                                                                                            96ba6f62e2ce521 d8d 106cfa7375d71 a71 a
                                                                                                             386b


Warnings:

Information:

                                                                                                                                              QUESTMS-00002587
   Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 237 of 246 PageID #: 4212
                                                     Total Files Size (in bytes)                   135648


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                              QUESTMS-00002588
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 238 of 246 PageID #: 4213




    DATE                          April 5. 2012

    TO SPE OF           : ART UNIT          1773
    SUBJECT             : Request for Certificate of Correction for Appl. No.: 13115916   Patent No.: 8101427

                                                                                      CofC mailroom date:   Mar. 30,
                                                                             2012
    Please respond to this request for a certificate of correction within 7 days.
    FOR IFW FILES:
    Please review the requested changes/corrections as shown in the COCIN document(s) in
    the IFW application image. No new matter should be introduced, nor should the scope or
    meaning of the claims be changed.
    Please complete the response {see below) and forward the completed response to scanning
    using document code COCX.
    FOR PAPER FILES:
    Please review the requested changes/corrections as shown in the attached certificate of
    correction. Please complete this form (see below) and forward it with the file to:
             Certificates of Correction Branch (CofC)
             Randolph Square- 9D1o-A
             Palm Location 7580
    Note: - - - - - - - - - - - -
                                                                                      Certificates of Correction Branch

                                                                                      703-756-1814----
    Thank You For Your Assistance
    The request for issuing the above-identified correctlon(s) is hereby:
    Note your decision on the appropriate box.

                  l:l Approved                                       All changes apply.

                  l:l Approved in Part                               Specify below which changes do not apply.

                  l:l Denied                                         State the reasons for denial below.

    Comments: ________-------------------------------------------------




PTOL·306 (REV. 7/03)                                                                                                         ce



                                                                                                                          QUESTMS-00002589
Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 239 of 246 PageID #: 4214




                        p
                                           SPE                    Art Unit




 PTOL·306 (REV. 7/03)




                                                                             QUESTMS-00002590
 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 240 of 246 PageID #: 4215



            UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                          Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                          United States Patent and Trademark Office
                                                                          Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                 PO Box 1450
                                                                                 Alexandria, Virgmia 22313-1450
                                                                                 W\Vw.uspto.gov

    APPLICATION NUMBER          PATENT NUMBER                 GROUP ART UNIT                      FILE WRAPPER LOCATION

        13/115,916                8101427                         1773                                            9200

                                                                         llllllllllllllllllllllll~~g~~mUI~~~~~IIIIIIIIIIIIIIIIIIIIIII
                         Correspondence Address/Fee Address Change
The following fields have been set to Customer Number 23524 on 09/06/2012
  • Correspondence Address
The address of record for Customer Number 23524 is:
23524
FOLEY & LARDNER LLP
150 EAST GILMAN STREET
P.O. BOX 1497
MADISON, WI 53701-1497




                               PART 1 -ATTORNEY/APPLICANT COPY
                                                page 1 of 1




                                                                                                                         QUESTMS-00002591
 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 241 of 246 PageID #: 4216


                                  SPE RESPONSE FOR CERTIFICATE OF CORRECTION

                                                                                      Paper No. :20130306

DATE                : March 6, 2013

TO SPE OF :ART UNIT 1773

SUBJECT             : Request for Certificate of Correction on Patent No.: 8,101,427

A response is requested with respect to the accompanying request for a certificate of correction.

Please complete this form and return with file, within 7 days to:
Certificates of Correction Branch- PK 3-910
Palm location 7590- Tel. No. 305-8201

With respect to the change(s) requested, correcting Office and/or Applicant's errors, should the patent
read as shown in the certificate of correction? No new matter should be introduced, nor should the scope or
meaning of the claims be changed.



Thank You For Your Assistance                              Certificates of Correction Branch


The request for issuing the above-identified correction(s) is hereby:
Note your decision on the appropriate box.


          D Approved                                   All changes apply.

          1Zl Approved in Part                         Specify below which changes do not apply.

          D Denied                                     State the reasons for denial below.

Comments:

The continuity data is correct in the patent and does not need to be corrected.




                                                       SPE: /Jill Warden/                    Art Unit 1773




PTOL-306 (Rev. 7/03)                                     U.S. DEPARTMENT OF COMMERCE Patent and Trademark Office




                                                                                                      QUESTMS-00002592
     Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 242 of 246 PageID #: 4217
).
                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                    Patent and Trademark Office
                                                                    ASSISTANT SECRETARY OF COMMERCE AND
                                                                    COMMISSIONER OF PATENTS AND TRADEMARKS
                                                                    Washington, D.C. 20231

         Date: March 9, 2013

         Patent No.      : 8,101,427 B2
         Application No.: 13/115,916
         Issued           : January 24, 2012
         Inventor        : Clarke, et al.
         Title           :METHODS FOR DETECTING VITAMIN D METABOLITES BY
         MASS SPECTROMETRY

         RE: Certificate of Correction

         Consideration has been given your request for the issuance of a certificate of correction,
         for the above-identified patent under the provision of Rule 1.322 or Rl.323.

         Respecting the alleged error, on the title page item (62), the continuity data is correct in
         the patent and does not need to be corrected. Therefore, no correction(s) is in order here
         under United States Codes (U.S.C.) 254 or 255 the Code of Federal Regulation (C.F.R.)
         Rl.322 or R.1323.

         In view of the foregoing, your request is hereby denied.

         A certificate of correction will be issued to correct the remaining errors noted in your
         request.

         Further correspondence concerning this matter should be filed and directed to Decisions
         and Certificates of Correction Branch. Any response must be filed within a four week
         period.


         Valerie Jackson
         Decisions & Certificates
          of Correction Branch
         (571) 272-3423


         Foley & Lardner LLP
         P.O. Box 80278
         San Diego, CA 92138-0278



         VJ




                                                                                                        QUESTMS-00002593
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 243 of 246 PageID #: 4218

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,101,427 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 13/115916
DATED                       :January 24, 2012
INVENTOR(S)                 : Nigel Clarke et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the title page item (75) "Kwang-Ja Lee" should read --Gloria Kwang-Ja Lee--

         IN THE CLAIMS
         Claim 23, line 25 "D3" should read --D 3 --




                                                                                       Signed and Sealed this
                                                                                      Ninth Day of April, 2013



                                                                                                   Teresa Stanek Rea
                                                                            Acting Director ofthe United States Patent and Trademark Office




                                                                                                                                  QUESTMS-00002594
    Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 244 of 246 PageID #: 4219

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,101,427 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 13/115916
DATED                       :January 24, 2012
INVENTOR(S)                 : Nigel Clarke et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the title page item (75) "Kwang-Ja Lee" should read --Gloria Kwang-Ja Lee--

         IN THE CLAIMS
         Claim 23, Colunm 22, line 25 "D3" should read --D 3 --




         This certificate supersedes the Certificate of Correction issued April 9, 2013.




                                                                                      Signed and Sealed this
                                                                                    Thirtieth Day of April, 2013



                                                                                                   Teresa Stanek Rea
                                                                            Acting Director ofthe United States Patent and Trademark Office




                                                                                                                                  QUESTMS-00002595
 Case 1:18-cv-01436-MN Document 73-2 Filed 09/25/19 Page 245 of 246 PageID #: 4220



            UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                          Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                          United States Patent and Trademark Office
                                                                          Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                 PO Box 1450
                                                                                 Alexandria, Virgmia 22313-1450
                                                                                 W\Vw.uspto.gov

    APPLICATION NUMBER          PATENT NUMBER                 GROUP ART UNIT                      FILE WRAPPER LOCATION

        13/115,916                8101427                         1773                                            9200

                                                                         111111111111111111111111~~m~~m~~~~~w ~~ 11111111111111111111111
                         Correspondence Address/Fee Address Change
The following fields have been set to Customer Number 109855 on 01/15/2014
  • Correspondence Address
  • Maintenance Fee Address
The address of record for Customer Number 109855 is:
109855
Quest Diagnostics
1311 Calle Batido
San Clemente, CA 92673




                               PART 1 -ATTORNEY/APPLICANT COPY
                                                page 1 of 1




                                                                                                                          QUESTMS-00002596
      Case Case
           1:18-cv-01436-MN   Document
                1:18-cv-01436-MN       73-2 3Filed
                                  Document          09/25/19
                                                Filed 09/17/18Page 246
                                                                Page   of 1246
                                                                     1 of      PageID
                                                                            PageiD    #: 4221
                                                                                   #: 97
AO 120 (Rev 08/10)

                             Mail Stop 8                                                      REPORT ON THE
TO:
          Director ofthc U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                              ACTION REGARDING A I)ATENT OR
                     Alexandria, VA 22313-1450                                                  TRADEMARK

                 [n Compliance with 35 tLS.C. § 2.90 and/or 15 U.S. C. § ll 16 you are hereby advised that a court action has been
          filed in the U.S. District Court                             District of Delaware                                 on the following
      [J Trademarks or        ~Patents.      ( [J the patent ac1lon invoives 35 U.S.C. § 292.):

DOCKET NO.                       DATEFlLED                         U.S. DlSTRlCT COURT
                                             9/17/2018                                            District of Delaware
PLAINTIFF                                                                   DEFENDANT

 QUEST DIAGNOSTICS INVESTMENTS LLC                                            LABORATORY CORPORATION OF AMERICA
                                                                              HOLDINGS, ESOTERIX, INC. and ENDOCRINE
                                                                              SCIENCES, INC.

        PATENTOR                       DATE OF PATENT
                                                                                       HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK

l   8,409,862 82                             4/2/2013                 Quest Diagnostics Investments LLC

2 8,101,427 82                               1/24/2012                Quest Diagnostics Investments LLC

3 7,972,867 82                               7/5/2011                 Quest Diagnostics Investments LLC

4 7,972,868 82                               7/5/2011                 Quest Diagnsotics Investments LLC

5


                                In the above-entitled case, the following patent(s)! trademark(s) have been included:
DATE INCLUDED                    INCLUDED BY
                                                         n   Amendment         [J Answer           [J Cross Bill        [J Other Pleadmg
        PATENTOR                       DATE OF PATENT
                                                                                       HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK

l

2

3

4

5


                     [n the above----·entitled case, the following decision has been rendered or judgement issued:
DECISIONiJUDGEMENT




                                                             I
                                                             1]3\1 DEPUTI CLERK



CollY 1-----ljpon initiation of action, mail this wpy to i)irector Copy 3·----lJ (lOti termination of adion, mail this wpy to nirector
Copy 2----·IJjmn filing document adding patent(s), mail this wpy to l)irector Copy 4·----Case file wpy


                                                                                                                                      QUESTMS-00002597
